Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 1 of 166 PageID: 2510



   Liza M. Walsh                               David E. De Lorenzi
   Marc D. Haefner                             Charles H. Chevalier
   Christine I. Gannon                         GIBBONS P.C.
   WALSH PIZZI O’REILLY FALANGA LLP            One Gateway Center
   Three Gateway Center                        Newark, NJ 07102-5310
   100 Mulberry Street, 15th Floor             (973) 596-4500
   Newark, New Jersey 07102
   (973) 757-1100                              OF COUNSEL:

   OF COUNSEL:                                 David I. Berl
                                               Aaron Maurer
   David T. Pritikin                           Thomas S. Fletcher
   Steven J. Horowitz                          WILLIAMS & CONNOLLY LLP
   SIDLEY AUSTIN LLP                           725 Twelfth St. NW
   One South Dearborn                          Washington, D.C. 20005
   Chicago, Illinois 60603                     (202) 434-5000
   (312) 853-7000
                                               Attorneys for Hoffmann-La Roche Inc.
   Vernon M. Winters
   SIDLEY AUSTIN LLP
   555 California Street
   San Francisco, CA 94104
   (415) 772-1200

   ADDITIONAL COUNSEL LISTED
   ON SIGNATURE PAGE

   Attorneys for Immunex Corporation and
   Amgen Manufacturing, Limited

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

   IMMUNEX CORPORATION,                    )
   AMGEN MANUFACTURING,                    )
   LIMITED, and                            )        Civil Action No. 2:19-cv-11755-CCC-
   HOFFMANN-LA ROCHE INC.                  )        MF
                                           )
                 Plaintiffs                )        FIRST AMENDED COMPLAINT
                                           )        & DEMAND FOR A JURY TRIAL
          v.                               )
                                           )
   SAMSUNG BIOEPIS CO., LTD.,              )
                                           )
                 Defendant.                )
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 2 of 166 PageID: 2511



                                   FIRST AMENDED COMPLAINT

            Plaintiffs, Immunex Corporation, Amgen Manufacturing, Limited, and Hoffmann-La

  Roche Inc. (collectively, “Plaintiffs”), by and through their undersigned attorneys, for their First

  Amended Complaint (“the Complaint”) against Defendant Samsung Bioepis Co., Ltd.

  (“Bioepis”) allege as follows:

                                        I.     THE PARTIES

            A.    Plaintiffs

            1.    Immunex Corporation (“Immunex”) is a corporation organized and existing under

  the laws of the State of Washington with its principal place of business at One Amgen Center

  Drive, Thousand Oaks, California 91320. Amgen Inc. acquired Immunex in July 2002, and

  Immunex became a wholly-owned subsidiary of Amgen Inc.

            2.    Amgen Manufacturing, Limited (“AML”) is a corporation existing under the laws

  of the Territory of Bermuda, with its principal place of business at Road 31 km 24.6, Juncos,

  Puerto Rico 00777. AML is a wholly-owned subsidiary of Amgen Inc.

            3.    Hoffmann-La Roche Inc. (“Roche”) is a corporation organized and existing under

  the laws of the State of New Jersey with its principal place of business at 150 Clove Road, Suite

  8, Little Falls, New Jersey 07424.

            B.    Bioepis

            4.    On information and belief, Bioepis is a corporation organized and existing under

  the laws of South Korea, with its principal place of business at 107, Cheomdan-daero Yeonsu-gu

  Incheon, 406-840 South Korea. On information and belief, Bioepis develops, manufactures, and

  seeks regulatory approval for biosimilar products, and imports, markets, distributes, offers to

  sell, and sells those biosimilar products in the State of New Jersey and throughout the United

  States.
                                                    2

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 3 of 166 PageID: 2512



                                 II.     NATURE OF THE ACTION

          5.       This is an action for patent infringement arising under 35 U.S.C. § 271, including

  § 271(e)(2)(C)(ii), which was enacted in 2010 as part of the Biologics Price Competition and

  Innovation Act (“the BPCIA”), and for relief under the BPCIA. This action involves patents that

  cover etanercept (the active ingredient of the biologic drug product Enbrel®), its method of

  manufacture, and certain materials used in its manufacture. Immunex and AML (collectively,

  “Immunex/AML”) and Roche bring this suit to enjoin Bioepis from infringing their patents and

  to secure any recoverable damages resulting from Bioepis’s infringement.

          6.       The asserted patents (collectively, “the Patents-In-Suit”) are as follows:

                   •      U.S. Patent No. 8,063,182 (“the ’182 Patent”),

                   •      U.S. Patent No. 8,163,522 (“the ’522 Patent”) (collectively, the ’182 and

                          ’522 Patents are the “Roche Patents”),

                   •      U.S. Patent No. 6,872,549 (“the ’549 Patent”),

                   •      U.S. Patent No. 6,924,124 (“the ’124 Patent”),

                   •      U.S. Patent No. 7,157,557 (“the ’557 Patent”) (collectively, the ’549, ’124,

                          and ’557 Patents are the “Immunex Patents”).

          7.       Roche owns the ’182 and ’522 Patents. Immunex is the exclusive licensee of all

  commercial rights in the Roche Patents, including all rights to sell Enbrel® in the United States

  and its territories.

          8.       Immunex owns the ’549, ’124, and ’557 Patents.

          9.       Immunex has granted AML an exclusive license (or, with respect to the ’182 and

  ’522 Patents, an exclusive sublicense) to the Patents-In-Suit.

          10.      According to files available at

  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=7
                                                 3

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 4 of 166 PageID: 2513



  61066, on April 25, 2019, the U.S. Food and Drug Administration (“FDA”), approved Bioepis’s

  abbreviated Biologics License Application 761066 (“BLA”). On information and belief, Bioepis

  submitted that BLA pursuant to the BPCIA, specifically 42 U.S.C. § 262(k) (also known as

  § 351(k) of the Public Health Service Act (“PHSA”)), seeking authorization from the FDA to

  engage in the commercial manufacture, use, or sale of a biosimilar version of Immunex’s

  Enbrel®, which Bioepis calls Eticovo (etanercept-ykro).

         11.     The BPCIA created an abbreviated pathway for the approval of biosimilar

  versions of approved biologic drugs. Subject to certain conditions, the abbreviated pathway

  (also known as “the (k) pathway”) permits a biosimilar applicant (here, Bioepis) to rely on the

  prior clinical tests, data, and results, and the prior licensure and approval status, of the innovative

  biological product (here, Enbrel®). Immunex is the sponsor of the reference product, Enbrel®,

  which the FDA has approved for a number of different indications (i.e., therapeutic uses).

         12.     As alleged herein, Bioepis infringed the Patents-In-Suit under 35 U.S.C.

  § 271(e)(2)(C)(ii) when it submitted its BLA seeking FDA approval to engage in the commercial

  manufacture, use, or sale of Bioepis’s etanercept biosimilar product before the expiration of the

  Patents-In-Suit. As described in § IV.D below, Bioepis did not engage in the information

  exchange provided under the BPCIA and failed to provide Immunex with its BLA or information

  described in 42 U.S.C. § 262(l)(2)(A). In view of Bioepis’s withholding of its BLA and such

  information, Immunex hereby asserts infringement of patents that could be identified pursuant to

  42 U.S.C. § 262(l)(3)(A)(i). See 35 U.S.C. § 271(e)(2)(C)(ii).

         13.     As alleged herein, Bioepis would also infringe one or more claims of the Roche

  Patents under 35 U.S.C. § 271(a) and/or (g) should it make, use, offer for sale, or sell within the




                                                     4

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 5 of 166 PageID: 2514



  United States, or import into the United States Bioepis’s etanercept biosimilar product before the

  expiration of the Roche Patents.

                               III.    JURISDICTION AND VENUE

         A.      Subject-Matter Jurisdiction

         14.     This Court has subject-matter jurisdiction over Immunex/AML and Roche’s

  claims under 28 U.S.C. §§ 1331, 1338(a), 2201(a), and 2202.

         B.      Personal Jurisdiction

         15.     This Court has personal jurisdiction over Bioepis by virtue of the fact that, on

  information and belief, Bioepis filed a BLA seeking approval from the FDA to engage in the

  commercial manufacture, use or sale of Bioepis’s biosimilar product in the State of New Jersey

  and throughout the United States, which directly gives rise to Plaintiffs’ claims of patent

  infringement. On information and belief, the FDA approved that application on April 25, 2019.

         16.     On information and belief, Bioepis, by itself or through others, intends to use,

  induce others to use, offer for sale, sell within the United States, and import into the United

  States, including the District of New Jersey, its etanercept biosimilar product.

         17.     This Court also has personal jurisdiction over Bioepis by virtue of Bioepis’s

  contacts with New Jersey and the exercise of such personal jurisdiction is fair and reasonable.

  Litigating this suit in New Jersey does not burden Bioepis. For example, Bioepis did not object

  to personal jurisdiction when sued by another patent holder in this district. Janssen Biotech, Inc.

  v. Samsung Bioepis, Co. Ltd., Case No. 2:17-cv-03524 (MCA).

         C.      Venue

         18.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(c)(3). Bioepis is a

  foreign corporation and is therefore subject to suit in any judicial district. Brunette Machine


                                                    5

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 6 of 166 PageID: 2515



  Works, Ltd. v. Kockum Industries, Inc., 406 U.S. 706, 713-14 (1972); In re HTC Corp., 889 F.3d

  1349, 1357-58 (Fed. Cir. 2018), cert. denied, 139 S. Ct. 1271 (2019).

                                       IV.     BACKGROUND

         A.      TNF and TNF Receptors

         19.     Tumor necrosis factor (“TNF”) is a cell-signaling protein involved in various

  biological effects that include the regulation of immune response, inflammation, and other

  processes. Scientists first identified it as a biological factor that was toxic to tumor cells; hence

  the name “tumor necrosis factor.” The body’s overproduction of TNF is also implicated in

  various autoimmune diseases and other inflammatory disorders.

         20.     TNF’s biological effects can be mediated via specific TNF receptors on the

  membranes of certain cells. Such TNF receptors can specifically bind to TNF. This binding can

  trigger reactions inside the cell, which can give rise to a number of different responses, including

  inflammation, cell growth, and cell death.

         21.     The TNF receptors include: an extracellular region that binds to its ligand, TNF; a

  transmembrane region that anchors the receptor onto the cell membrane; and an intracellular

  region that provides signaling inside the cell. In the body, using natural biological processes, and

  in the lab, using biochemical techniques, the TNF-binding extracellular region can be cleaved

  from the cell membrane, leaving a TNF-binding soluble fragment of the TNF receptor.

         22.     Scientists knew, at the time of the filing of the Patents-In-Suit, that there were two

  cell-membrane-bound receptors specific to human TNF. One of these receptors was sometimes

  referred to as the human “p75 TNF receptor,” and the other as the human “p55 TNF receptor.”

  The p75 TNF receptor protein has an apparent molecular weight of about 75 kilodaltons on a

  non-reducing SDS-polyacrylamide gel; the p55 TNF receptor has an apparent molecular weight

  of about 55 kilodaltons.
                                                    6

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 7 of 166 PageID: 2516



          B.      Immunex’s Investment in Enbrel® (etanercept)

          23.     Etanercept, the active ingredient in Enbrel®, is a dimeric fusion protein consisting

  of the extracellular ligand-binding portion of the human 75 kilodalton (p75) tumor necrosis

  factor receptor linked to the Fc portion of human IgG1. The Fc component of etanercept

  contains the CH2, the CH3, and hinge, but not the CH1 domain of IgG1. Etanercept is produced

  by recombinant DNA technology in a Chinese hamster ovary (CHO) mammalian cell expression

  system.

          24.     By binding to and inhibiting TNF from interacting with TNF receptors, etanercept

  can reduce certain inflammatory responses implicated in certain conditions such as rheumatoid

  arthritis, psoriasis, psoriatic arthritis, and others.

          25.     The FDA has approved Enbrel® for the following indications: rheumatoid

  arthritis, polyarticular juvenile idiopathic arthritis, psoriatic arthritis, ankylosing spondylitis, and

  plaque psoriasis. At the time of its first approval, and since, scientists and physicians have

  heralded Enbrel® as a major advance in treating these disorders.

          26.     Immunex conducted Phase I testing to determine whether Enbrel® was safe to

  administer to patients with rheumatoid arthritis; results published in 1993 indicated that it was.

  Immunex then conducted Phase II testing to begin determining whether Enbrel® improved

  symptoms of rheumatoid arthritis; results indicating that it did improve symptoms were

  published in 1996. Immunex conducted Phase III testing and invested a substantial amount of

  time and resources testing Enbrel® to demonstrate that it was safe and effective for certain

  disorders. Immunex invested considerable time and resources, and took considerable risk, in

  conducting these tests and obtaining their results.




                                                       7

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 8 of 166 PageID: 2517



         27.     Based on the results of clinical testing in rheumatoid arthritis, Immunex filed

  Biologic License Application (“BLA”) No. 103795. As a result, in November 1998, the FDA

  first approved Enbrel®, pursuant to BLA No. 103795, for treating moderate to severe rheumatoid

  arthritis. Immunex holds the rights to BLA No. 103795.

         28.     Immunex’s further clinical testing revealed that Enbrel® was safe and effective to

  treat certain additional conditions. Based on Immunex’s further clinical testing, Immunex filed

  supplements to BLA No. 103795, requesting that the FDA approve Enbrel® for certain additional

  indications. As a result, the FDA approved Enbrel® for treating polyarticular juvenile idiopathic

  arthritis in 1999, psoriatic arthritis in 2002, ankylosing spondylitis in 2003, and plaque psoriasis

  in 2004. These approvals are the direct result of Immunex’s very significant investments in the

  development and clinical trials of Enbrel®.

         C.      Bioepis’s Knowledge of the Patents-In-Suit, Its Etanercept Biosimilar, and
                 Its Abbreviated BLA

         29.     As alleged herein, Roche’s ’182 Patent issued the year before Bioepis’s

  formation, in 2011, and Roche’s ’522 Patent issued in April 2012. Immunex’s ’549 Patent

  issued in March 2005, Immunex’s ’124 Patent issued in August 2005, and Immunex’s ’557

  Patent issued in January 2007. Each of the Immunex Patents issued several years before

  Bioepis’s formation. In the context of the relevant circumstances here, Bioepis was either aware

  of each of these patents or was willfully blind to their existence.

         30.     According to its website, Bioepis is part of the Samsung Group. Bioepis’s

  website states that its first six targets for biosimilar drugs were “worth up to 52.9 billion USD in

  the global market, with an average growth rate of 21% per year. The size is estimated to mark

  22.9 billion USD by 2020.” Given the size of that market, it is reasonable to infer that before

  and while undertaking to develop a biosimilar, Bioepis would determine whether and what

                                                    8

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 9 of 166 PageID: 2518



  patents protected the innovative drug Bioepis sought to target. Consistent with that inference,

  Bioepis’s website advises that Bioepis was aware that the manufacture, use, offer for sale, sale,

  or importation of its biosimilars might be prohibited by patents: “Biosimilars can be

  manufactured when the original product’s patent expires.”

  http://www.samsungbioepis.com/en/newsroom/detail/Samsung-Bio-Business-Possible-

  Recreation-of-the-Semiconductor-Legend.html.

         31.     Based on the circumstances, it is reasonable to infer that Bioepis was aware, or at

  least willfully blind to the existence, of each of the Patents-In-Suit during the development or

  FDA approval process for Bioepis’s etanercept biosimilar product.

         32.     Bioepis is piggybacking on the fruits of Immunex/AML and Roche’s trailblazing

  efforts. Bioepis admits it has developed an etanercept biosimilar product that has the identical

  primary amino acid sequence as in Immunex’s Enbrel®. D.I. 70 at ¶ 32.

         33.     On information and belief, Bioepis submitted BLA 761066 referencing

  Immunex’s Enbrel® and seeking FDA approval under 42 U.S.C. § 262(k) to engage in the

  commercial manufacture, use or sale of Bioepis’s etanercept biosimilar product before the

  expiration of the Patents-In-Suit.

         34.     According to the FDA-approved label, Bioepis’s etanercept biosimilar product,

  etanercept-ykro, like Immunex’s Enbrel®, “is a dimeric fusion protein consisting of the

  extracellular ligand-binding portion of the human 75 kilodalton (p75) tumor necrosis factor

  receptor (TNFR) linked to the Fc portion of human IgG1. The Fc component of etanercept-ykro

  contains the CH2 domain, the CH3 domain and hinge region, but not the CH1 domain of IgG1.

  Etanercept-ykro is produced by recombinant DNA technology in a Chinese hamster ovary




                                                   9

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 10 of 166 PageID: 2519



  (CHO) mammalian cell expression system.” On information and belief, Bioepis’s etanercept

  biosimilar specifically binds human TNF.

         35.     As noted in an April 25, 2019 review by the FDA, “the Agency determined that:

  SB4 [(i.e., Eticovo)] is highly similar to US-licensed Enbrel, notwithstanding minor differences

  in clinically inactive components.”

  https://www.accessdata.fda.gov/drugsatfda_docs/nda/2019/761066Orig1s000SumR.pdf. As

  such, and on information and belief, Bioepis’s manufacturing processes do not materially change

  the etanercept active ingredient of its etanercept biosimilar product.

         36.     On information and belief, in seeking FDA approval for its etanercept biosimilar

  product, Bioepis extensively and explicitly relied on the clinical trials data that Immunex had

  invested in and developed when applying for and securing FDA approval for Enbrel®.

         37.     On information and belief, Bioepis copied the FDA-approved label for

  Immunex’s Enbrel® in seeking and receiving approval for its etanercept biosimilar product.

  Bioepis’s etanercept biosimilar product, like Immunex’s Enbrel®, has been approved for five

  indications: treating rheumatoid arthritis, polyarticular juvenile idiopathic arthritis, psoriatic

  arthritis, ankylosing spondylitis, and plaque psoriasis. In addition, the route of administration of

  Bioepis’s etanercept biosimilar is the same as that of Immunex’s Enbrel®, and the approved

  dosage form and strength of Bioepis’s etanercept biosimilar represents a subset of the approved

  forms and strengths of Immunex’s Enbrel®.

         D.      Bioepis’s Failure to Comply with the BPCIA

         38.     The BPCIA provides that “[w]hen a subsection (k) applicant submits an

  application under subsection (k), such applicant shall provide to the persons described in

  clause (ii), subject to the terms of this paragraph, confidential access to the information required


                                                    10

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 11 of 166 PageID: 2520



  to be produced pursuant to paragraph (2) and any other information that the subsection (k)

  applicant determines, in its sole discretion, to be appropriate (referred to in this subsection as the

  ‘confidential information’).” 42 U.S.C. § 262(l)(1)(B).

         39.     The referenced paragraph (2) provides that “[n]ot later than 20 days after the

  Secretary notifies the subsection (k) applicant that the application has been accepted for review,

  the subsection (k) applicant—

         (A) shall provide to the reference product sponsor a copy of the application submitted to
         the Secretary under subsection (k), and such other information that describes the process
         or processes used to manufacture the biological product that is the subject of such
         application; and

         (B) may provide to the reference product sponsor additional information requested by or
         on behalf of the reference product sponsor.”

  42 U.S.C. § 262(l)(2).

         40.     Bioepis has failed to provide to Immunex any of the information specified by 42

  U.S.C. § 262(l)(2), including the application and information required under § 262(l)(2)(A).

  Such failure removed any limits on Plaintiffs’ ability to bring an action for a declaration of

  infringement, validity, or enforceability of any patent that claims Bioepis’s biosimilar etanercept

  or the use thereof. 42 U.S.C. § 262(l)(9)(C); 28 U.S.C. § 2201(b). Moreover, in light of

  Bioepis’s failure to provide the specified information, Bioepis’s submission of a BLA

  referencing Immunex’s Enbrel® is an act of infringement of any patent that could be identified

  pursuant to 42 U.S.C. § 262(l)(3)(A). See 35 U.S.C. § 271(e)(2)(C)(ii).

         41.     The BPCIA requires that “[t]he subsection (k) applicant shall provide notice to the

  reference product sponsor not later than 180 days before the date of the first commercial

  marketing of the biological product licensed under subsection (k).” 42 U.S.C. § 262(l)(8)(A).

         42.     Bioepis has not yet provided Immunex the notice of commercial marketing that

  42 U.S.C. § 262(l)(8)(A) requires. Based on Bioepis’s failure to provide Immunex with the
                                                11

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 12 of 166 PageID: 2521



  application and information required under § 262(l)(2)(A), it is reasonable to infer that Bioepis

  might not provide notice to Immunex in accordance with § 262(l)(8)(A). Bioepis should be

  prohibited from beginning commercial marketing of its biosimilar product for at least 180 days

  from the date Bioepis provides such notice to Immunex.

                                  V.     THE PATENTS-IN-SUIT

         A.       The ’182 and ’522 Patents (Roche Patents)

         43.      In the late 1980s, Roche and Immunex scientists were early pioneers in isolating,

  characterizing, cloning, and sequencing p55 and p75 versions of the human TNF receptors,

  respectively.

         44.      Roche scientists were the first to publish the human p55 TNF receptor gene’s

  amino acid sequence. See Loetscher et al., “Molecular Cloning and Expression of the Human 55

  kd Tumor Necrosis Factor Receptor,” Cell, 61:351-359 (April 20, 1990).

         45.      In May 1990, Immunex scientists were the first to publish the p75 TNF receptor

  gene’s amino acid sequence. See Smith et al., “A Receptor for Tumor Necrosis Factor Defines

  an Unusual Family of Cellular and Viral Proteins,” Science 248:1019-1023 (1989). Shortly

  thereafter, Roche scientists also published the p75 receptor’s amino acid sequence, confirming

  the results published in Smith. Dembic et al., “Two human TNF receptors have similar

  extracellular, but distinct intracellular, domain sequences,” Cytokine 2(4):231-237 (1989).

         46.      On August 31, 1990, Roche scientists filed European Patent Application

  No. 90116707.2, which disclosed and taught the novel concept of fusing the extracellular

  fragment of the TNF receptors with a portion of the human immunoglobulin heavy chain (i.e., all

  of the domains of the constant region of a human immunoglobulin IgG heavy chain other than

  the first domain of said constant region). These Roche scientists also filed a United States patent

  application on September 10, 1990, which claimed priority to said European patent application.
                                                12

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 13 of 166 PageID: 2522



         47.     The Roche Patents both issued from applications that claim priority to the

  European patent application filed on August 31, 1990.

         48.     The ’182 Patent is directed to a fusion protein incorporating a TNF-binding

  portion of the p75 TNF receptor and covers etanercept. The ’522 Patent is directed to nucleic

  acids, host cells, and methods of using such nucleic acids and host cells to make the p75 TNF

  receptor fusion protein. Both Roche Patents could have been identified in Immunex’s list

  pursuant to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied with § 262(l)(2)(A).

         B.      The ’549, ’124, and ’557 Patents (Immunex Patents)

         49.     In developing etanercept as a therapeutic, Immunex developed various

  improvements to the method of manufacturing etanercept and has obtained patents covering such

  methods.

         50.     The ’549 Patent, filed in March 2003, is directed to methods of increasing the

  production of a polypeptide (such as etanercept) by culturing a mammalian cell line that has been

  genetically engineered to produce the polypeptide in a production phase temperature of less than

  37oC and in a medium where a xanthine derivative or a hybrid polar compound is added during

  the production phase.

         51.     The ’124 Patent, filed in August 2002, is directed to methods of increasing the

  production of a recombinant protein (such as etanercept) by culturing a Chinese Hamster Ovary

  (“CHO”) cell engineered to produce the recombinant protein in a culture medium and adding a

  feed solution comprising a phosphate compound in an amount sufficient to attain a certain

  culture concentration of phosphate.

         52.     The ’557 Patent, filed in February 2002, is directed to methods of increasing the

  yield and recovery of a desired conformation of a recombinant soluble form of a p75 TNF-


                                                 13

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 14 of 166 PageID: 2523



  receptor (including etanercept) that has higher binding affinity to its ligand than an undesired

  conformation by contacting a preparation of the recombinant soluble form of a p75 TNF-receptor

  with a reduction/oxidation coupling reagent.

      COUNT 1: FAILURE TO SUPPLY NOTICE OF COMMERCIAL MARKETING
                        UNDER 42 U.S.C. § 262(l)(8)(A)

         53.     Paragraphs 1-52 are incorporated by reference as if fully set forth herein.

         54.     The BPCIA provides that “[t]he subsection (k) applicant shall provide notice to

  the reference product sponsor not later than 180 days before the date of the first commercial

  marketing of the biological product licensed under subsection (k).” 42 U.S.C. § 262(l)(8)(A).

         55.     Bioepis has not provided notice to Immunex pursuant to 42 U.S.C. § 262(l)(8)(A);

  by its terms, that subsection operates to bar Bioepis from commercial marketing pending, at a

  minimum, such notice, followed by 180 days.

         56.     On information and belief, Bioepis is prepared to begin to use, offer, for sale, and

  sell in the United States, and import into the United States, its etanercept biosimilar product.

         57.     Immunex is entitled to injunctive relief preventing Bioepis from commercial

  marketing consistent with the notice period provided by that statute.

                       COUNT 2: INFRINGEMENT OF THE ’182 PATENT
                             UNDER 35 U.S.C. § 271(e)(2)(C)(ii)

         58.     Paragraphs 1-57 are incorporated by reference as if fully set forth herein.

         59.     The United States Patent and Trademark Office (“USPTO”) duly and legally

  issued the ’182 Patent, titled “Human TNF Receptor Fusion Protein,” on November 22, 2011. A

  true and correct copy of the ’182 Patent is attached to this Complaint as Exhibit 1.

         60.     Claims of the ’182 Patent cover etanercept and pharmaceutical compositions that

  are made from etanercept. Thus, the ’182 Patent could have been identified in Immunex’s list

  pursuant to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied with § 262(l)(2)(A).
                                                14

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 15 of 166 PageID: 2524



            61.   On information and belief, Bioepis infringed claims of the ’182 Patent by

  submitting a BLA referencing Immunex’s Enbrel® and seeking FDA approval under 42 U.S.C.

  § 262(k) to engage in the commercial manufacture, use, or sale of Bioepis’s etanercept biosimilar

  product before the expiration of the ’182 Patent.

            62.   On information and belief, Bioepis has known of the ’182 Patent since Bioepis

  was founded or has been willfully blind to its existence and contents since then. Despite such

  knowledge, Bioepis nonetheless filed its BLA with the FDA, seeking approval from the FDA to

  engage in the commercial manufacture, use or sale of Bioepis’s etanercept biosimilar product

  before the expiration of the ’182 Patent and in violation of Immunex/AML and Roche’s patent

  rights.

            63.   Immunex/AML and Roche are entitled to a judgment that Bioepis has infringed

  one or more claims of the ’182 Patent by submitting a BLA referencing Immunex’s Enbrel® and

  seeking FDA approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture, use,

  or sale of Bioepis’s etanercept biosimilar product before the expiration of the ’182 Patent.

            64.   Immunex/AML and/or Roche would be irreparably harmed if Bioepis is not

  enjoined from the commercial manufacture, use, offer for sale, or sale within the United States,

  or importation into the United States of Bioepis’s FDA approved etanercept biosimilar product.

  Immunex/AML and Roche do not have an adequate remedy at law and are entitled to injunctive

  relief preventing Bioepis from such infringement of one or more claims of the ’182 Patent.

       COUNT 3: DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’182
                      PATENT UNDER 35 U.S.C. § 271(a)

            65.   Paragraphs 1-64 are incorporated by reference as if fully set forth herein.

            66.   On information and belief, Bioepis has sought and obtained FDA approval of

  Bioepis’s biosimilar etanercept product under 42 U.S.C. § 262(k) by reference to Immunex’s

                                                   15

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 16 of 166 PageID: 2525



  Enbrel®, and now holds the biological license granted by FDA for Bioepis’s biosimilar

  etanercept product.

         67.     On information and belief, Bioepis intends to and will, immediately after 180

  days from notice pursuant to 42 U.S.C. § 262(l)(8)(A), begin to use, offer for sale, or sell within

  the United States, or import into the United States, Bioepis’s etanercept biosimilar product,

  which would constitute infringement of one or more claims of the ’182 Patent under 35 U.S.C.

  § 271(a).

         68.     An actual controversy has arisen and now exists between the parties concerning

  whether Bioepis’s using, offering to sell, or selling within the United States, or importing into the

  United States, its etanercept biosimilar product has infringed and/or will infringe one or more

  claims of the ’182 Patent.

         69.     Immunex/AML and Roche are entitled to a declaratory judgment that Bioepis has

  infringed and/or would infringe one or more claims of the ’182 Patent by making, using, offering

  to sell, or selling within the United States, or importing into the United States, Bioepis’s

  etanercept biosimilar product before the expiration of the ’182 Patent.

         70.     Immunex/AML and/or Roche would be irreparably harmed if Bioepis is not

  enjoined from infringing one or more claims of the ’182 Patent. Immunex/AML and Roche do

  not have an adequate remedy at law and are entitled to injunctive relief prohibiting Bioepis from

  making, using, offering to sell, or selling within the United States, or importing into the United

  States, Bioepis’s etanercept biosimilar product before the expiration of the ’182 Patent.

                 COUNT 4: INFRINGEMENT OF THE ’522 PATENT UNDER
                               35 U.S.C. § 271(e)(2)(C)(ii)

         71.     Paragraphs 1-57 are incorporated by reference as if fully set forth herein.



                                                   16

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 17 of 166 PageID: 2526



            72.     The USPTO duly and legally issued the ’522 Patent, titled “Human TNF

  Receptor,” on April 24, 2012. A true and correct copy of the ’522 Patent is attached to this

  Complaint as Exhibit 2.

            73.     Claims of the ’522 Patent cover, among other things, methods of making

  etanercept and certain materials used in such methods. Thus, the ’522 Patent could have been

  identified in Immunex’s list pursuant to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied with

  § 262(l)(2)(A).

            74.     On information and belief, Bioepis infringed claims of the ’522 Patent by

  submitting a BLA referencing Immunex’s Enbrel®, seeking FDA approval under 42 U.S.C.

  § 262(k) to engage in the commercial manufacture, use, or sale of Bioepis’s etanercept biosimilar

  product before the expiration of the ’522 Patent.

            75.     On information and belief, Bioepis has known of the ’522 Patent since its

  issuance or has been willfully blind to its existence and contents since then. Despite such

  knowledge, Bioepis nonetheless filed its BLA with the FDA, seeking approval from the FDA to

  engage in the commercial manufacture, use or sale of Bioepis’s etanercept biosimilar product,

  before the expiration of the ’522 Patent and in violation of Immunex/AML and Roche’s patent

  rights.

            76.     Immunex/AML and Roche are entitled to a judgment that Bioepis has infringed

  one or more claims of the ’522 Patent by submitting a BLA referencing Immunex’s Enbrel® and

  seeking FDA approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture, use,

  or sale of Bioepis’s etanercept biosimilar product before the expiration of the ’522 Patent.

            77.     Immunex/AML and/or Roche would be irreparably harmed if Bioepis is not

  enjoined from the commercial manufacture, use, offer for sale, or sale within the United States,


                                                    17

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 18 of 166 PageID: 2527



  or importation into the United States of Bioepis’s FDA approved etanercept biosimilar product.

  Immunex/AML and Roche do not have an adequate remedy at law and are entitled to injunctive

  relief preventing Bioepis from such infringement of one or more claims of the ’522 Patent.

       COUNT 5: DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’522
                      PATENT UNDER 35 U.S.C. § 271(g)

         78.     Paragraphs 1-57, 71-77 are incorporated by reference as if fully set forth herein.

         79.     On information and belief, Bioepis intends to and will, immediately after 180

  days from notice pursuant to 42 U.S.C. § 262(l)(8)(A), begin to import into the United States,

  and offer to sell, sell, and use within the United States, Bioepis’s etanercept biosimilar product,

  which would constitute infringement of one or more claims of the ’522 Patent under 35 U.S.C.

  § 271(g) because Bioepis’s etanercept biosimilar product is made by the claimed process.

         80.     The etanercept made by Bioepis’s process that infringes the ’522 Patent is the

  essential active ingredient of Bioepis’s etanercept biosimilar product. On information and belief,

  there is no subsequent process that materially changes that active ingredient, including during

  any fill and finish of the biosimilar product.

         81.     An actual controversy has arisen and now exists between the parties concerning

  whether Bioepis’s importing into the United States, or offering to sell, selling, or using within the

  United States (irrespective of where manufacturing occurred), its etanercept biosimilar product,

  before the expiration of the ’522 Patent, has infringed and/or will infringe one or more claims of

  the ’522 Patent.

         82.     Immunex/AML and Roche are entitled to a declaratory judgment that Bioepis has

  infringed and/or will infringe one or more claims of the ’522 Patent by making, using, offering to

  sell, or selling within the United States, or importing into the United States, Bioepis’s etanercept

  biosimilar product before the expiration of the ’522 Patent.

                                                   18

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 19 of 166 PageID: 2528



         83.     Immunex/AML and/or Roche will be irreparably harmed if Bioepis is not

  enjoined from infringing one or more claims of the ’522 Patent. Immunex/AML and Roche do

  not have an adequate remedy at law and are entitled to injunctive relief preventing Bioepis from

  making, using, offering to sell, or selling within the United States, or importing into the United

  States, Bioepis’s etanercept biosimilar product before the expiration of the ’522 Patent.

         84.     The following paragraphs (85-105) are alleged only by Immunex/AML.

                 COUNT 6: INFRINGEMENT OF THE ’549 PATENT UNDER
                               35 U.S.C. § 271(e)(2)(C)(ii)

         85.     Paragraphs 1-57 are incorporated by reference as if fully set forth herein.

         86.     The USPTO duly and legally issued the ’549 Patent, titled “Methods for

  Increasing Polypeptide Production,” on March 29, 2005. A true and correct copy of the ’549

  Patent is attached to this Complaint as Exhibit 3.

         87.     Claims of the ’549 Patent cover methods of increasing the production of a

  polypeptide (such as etanercept) by culturing a mammalian cell line that has been genetically

  engineered to produce the polypeptide in a production phase temperature of less than 37oC and in

  a medium where a xanthine derivative or a hybrid polar compound is added during the

  production phase. Thus, the ’549 Patent could have been identified in Immunex’s list pursuant

  to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied with § 262(l)(2)(A).

         88.     On information and belief, Bioepis has infringed the ’549 Patent by submitting a

  BLA referencing Immunex’s Enbrel®, seeking FDA approval under 42 U.S.C. § 262(k) to

  engage in the commercial manufacture, use, or sale of Bioepis’s etanercept biosimilar product

  before the expiration of the ’549 Patent.

         89.     On information and belief, Bioepis has known of the ’549 Patent, which issued on

  March 29, 2005, since Bioepis was founded or was at least willfully blind to its existence and

                                                   19

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 20 of 166 PageID: 2529



  contents. Despite such knowledge or willful blindness, Bioepis nonetheless filed its BLA with

  the FDA, seeking approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture,

  use, or sale of Bioepis’s etanercept biosimilar product before the expiration of the ’549 Patent

  and in violation of Immunex/AML’s patent rights.

         90.     Immunex/AML are entitled to a judgment that Bioepis has infringed one or more

  claims of the ’549 Patent by submitting a BLA referencing Immunex’s Enbrel® and seeking FDA

  approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture, use, or sale of

  Bioepis’s etanercept biosimilar product before the expiration of the ’549 Patent.

         91.     Immunex/AML would be irreparably harmed if Bioepis is not enjoined from the

  commercial manufacture, use, offer for sale, or sale within the United States, or importation into

  the United States of Bioepis’s FDA approved etanercept biosimilar product. Immunex/AML do

  not have an adequate remedy at law and are entitled to injunctive relief preventing Bioepis from

  such infringement of one or more claims of the ’549 Patent.

                 COUNT 7: INFRINGEMENT OF THE ’124 PATENT UNDER
                               35 U.S.C. § 271(e)(2)(C)(ii)

         92.     Paragraphs 1-57 are incorporated by reference as if fully set forth herein.

         93.     The USPTO duly and legally issued the ’124 Patent, titled “Feeding Strategies for

  Cell Culture,” on August 2, 2005. A true and correct copy of the ’124 Patent is attached to this

  Complaint as Exhibit 4.

         94.     Claims of the ’124 Patent cover methods of increasing the production of a

  recombinant protein (such as etanercept) by culturing a Chinese Hamster Ovary (“CHO”) cell

  engineered to produce the recombinant protein in a culture medium and adding a feed solution

  comprising a phosphate compound of a certain concentration. Thus, the ’124 Patent could have



                                                  20

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 21 of 166 PageID: 2530



  been identified in Immunex’s list pursuant to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied

  with § 262(l)(2)(A).

         95.     On information and belief, Bioepis has infringed the ’124 Patent by submitting a

  BLA referencing Immunex’s Enbrel®, seeking FDA approval under 42 U.S.C. § 262(k) to

  engage in the commercial manufacture, use, or sale of Bioepis’s etanercept biosimilar product

  before the expiration of the ’124 Patent.

         96.     On information and belief, Bioepis has known of the ’124 Patent, which issued on

  August 2, 2005, since Bioepis was founded or was at least willfully blind to its existence and

  contents. Despite such knowledge or willful blindness, Bioepis nonetheless filed its BLA with

  the FDA, seeking approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture,

  use, or sale of Bioepis’s etanercept biosimilar product before the expiration of the ’124 Patent

  and in violation of Immunex/AML’s patent rights.

         97.     Immunex/AML are entitled to a judgment that Bioepis has infringed one or more

  claims of the ’124 Patent by submitting a BLA referencing Immunex’s Enbrel® and seeking FDA

  approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture, use, or sale of

  Bioepis’s etanercept biosimilar product before the expiration of the ’124 Patent.

         98.     Immunex/AML would be irreparably harmed if Bioepis is not enjoined from the

  commercial manufacture, use, offer for sale, or sale within the United States, or importation into

  the United States of Bioepis’s FDA approved etanercept biosimilar product. Immunex/AML do

  not have an adequate remedy at law and are entitled to injunctive relief preventing Bioepis from

  such infringement of one or more claims of the ’124 Patent.

                 COUNT 8: INFRINGEMENT OF THE ’557 PATENT UNDER
                               35 U.S.C. § 271(e)(2)(C)(ii)

         99.     Paragraphs 1-57 are incorporated by reference as if fully set forth herein.

                                                  21

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 22 of 166 PageID: 2531



         100.    The USPTO duly and legally issued the ’557 Patent, titled “Increased Recovery of

  Active Proteins,” on January 2, 2007. A true and correct copy of the ’557 Patent is attached to

  this Complaint as Exhibit 5.

         101.    Claims of the ’557 Patent cover methods of increasing the yield and recovery of a

  desired conformation of a recombinant soluble form of a p75 TNF-receptor (including

  etanercept) that has higher binding affinity to its ligand than an undesired conformation by

  contacting a preparation of the recombinant soluble form of a p75 TNF-receptor with a

  reduction/oxidation coupling reagent. Thus, the ’557 Patent could have been identified in

  Immunex’s list pursuant to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied with § 262(l)(2)(A).

         102.    On information and belief, Bioepis has infringed the ’557 Patent by submitting a

  BLA referencing Immunex’s Enbrel®, seeking FDA approval under 42 U.S.C. § 262(k) to

  engage in the commercial manufacture, use, or sale of Bioepis’s etanercept biosimilar product

  before the expiration of the ’557 Patent.

         103.    On information and belief, Bioepis has known of the ’557 Patent, which issued on

  January 2, 2007, since Bioepis was founded or was at least willfully blind to its existence and

  contents. Despite such knowledge or willful blindness, Bioepis nonetheless filed its BLA with

  the FDA, seeking approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture,

  use, or sale of Bioepis’s etanercept biosimilar product before the expiration of the ’557 Patent

  and in violation of Immunex/AML’s patent rights.

         104.    Immunex/AML are entitled to a judgment that Bioepis has infringed one or more

  claims of the ’557 Patent by submitting a BLA referencing Immunex’s Enbrel® and seeking FDA

  approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture, use, or sale of

  Bioepis’s etanercept biosimilar product before the expiration of the ’557 Patent.


                                                  22

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 23 of 166 PageID: 2532



         105.    Immunex/AML would be irreparably harmed if Bioepis is not enjoined from the

  commercial manufacture, use, offer for sale, or sale within the United States, or importation into

  the United States of Bioepis’s FDA approved etanercept biosimilar product. Immunex/AML do

  not have an adequate remedy at law and are entitled to injunctive relief preventing Bioepis from

  such infringement of one or more claims of the ’557 Patent.

                                       PRAYER FOR RELIEF

         WHEREFORE, Roche (with respect to the ’182 and ’522 Patents) and Immunex/AML

  (with respect to all Patents-In-Suit) respectfully request that this Court enter judgment in their

  favor against Bioepis and grant the following relief:

                            Temporary and preliminary injunctive relief

         A.      A temporary restraining order enjoining the commercial making, using, offering

  for sale, and selling in the United States, or importing into the United States, of Bioepis’s

  etanercept biosimilar product pending briefing and this Court’s decision on a motion for

  preliminary injunction;

         B.      A preliminary injunction enjoining the commercial making, using, offering for

  sale, and selling in the United States, or importing into the United States, of Bioepis’s etanercept

  biosimilar product until no less than 180 days after Bioepis provides the notice of commercial

  marketing that the BPCIA requires; and

         C.      A preliminary injunction enjoining the commercial making, using, offering for

  sale, and selling in the United States, or importing into the United States, of Bioepis’s etanercept

  biosimilar product pending a final determination in this matter as to infringement, validity, and

  enforceability of the asserted claims of the Patents-In-Suit.




                                                   23

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 24 of 166 PageID: 2533



          Judgments and permanent injunctive relief for infringement under 35 U.S.C.
                                     § 271(e)(2)(C)(ii)

         A.       A judgment under 35 U.S.C. § 271(e)(2)(C)(ii) that by submitting to the FDA

  Bioepis’s BLA to obtain approval of Bioepis’s etanercept biosimilar product, Bioepis has

  infringed one or more claims of each of the Patents-In-Suit;

         B.       Based on that judgment, a permanent injunction against the commercial

  manufacture, use, offer to sell, or sale within the United States or importation into the United

  States of Bioepis’s etanercept biosimilar product before the expiration of the last to expire of the

  Patents-In-Suit; and

         C.       A declaration that this is an exceptional case and awarding attorneys’ fees and

  costs pursuant to 35 U.S.C. § 285.

                 Judgments, and relief, for infringement under 35 U.S.C. § 271(a)

         A.       A judgment that Bioepis has infringed or will infringe one or more claims of the

  ’182 Patent by making, using, offering for sale, or selling within the United States, or importing

  into the United States, Bioepis’s etanercept biosimilar product during the term of the ’182 Patent;

         B.       Based on that judgment, a permanent injunction against future infringement by

  Bioepis, as well as by its officers, employees, agents, representatives, affiliates, assignees,

  successors, and affiliates, and all persons acting on behalf of, at the direction of, or in active

  concert with it, until the ’182 Patent expires; and

         C.       A declaration that this is an exceptional case and awarding attorneys’ fees and

  costs pursuant to 35 U.S.C. § 285.

                 Judgments, and relief, for infringement under 35 U.S.C. § 271(g)

         A.       A judgment that Bioepis has infringed or will infringe one or more claims of the

  ’522 Patent by importing into the United States, or offering to sell, selling, or using its etanercept

                                                    24

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 25 of 166 PageID: 2534



  biosimilar product within the United States during the term of the ’522 Patent;

         B.       Based on that judgment, a permanent injunction against future infringement by

  Bioepis, as well as by its officers, employees, agents, representatives, affiliates, assignees,

  successors, and affiliates, and all persons acting on behalf of, at the direction of, or in active

  concert with it, until the ’522 Patent expires; and

         C.       A declaration that this is an exceptional case and awarding attorneys’ fees and

  costs pursuant to 35 U.S.C. § 285.

                                       On all counts: Other relief

         A.       On all counts, such other relief as this Court may deem just, necessary, or proper

  pursuant to 28 U.S.C. § 2202.

                                   DEMAND FOR A JURY TRIAL

         Immunex/AML and Roche hereby demand a jury trial on all issues so triable.



  Dated: December 23, 2019


   s/ Liza M. Walsh                                     s/ Charles H. Chevalier

   Liza M. Walsh                                        David E. De Lorenzi
   Marc D. Haefner                                      Charles H. Chevalier
   Christine I. Gannon                                  Gibbons P.C.
   WALSH PIZZI O’REILLY FALANGA LLP                     One Gateway Center
   Three Gateway Center                                 Newark, New Jersey 07102-5310
   100 Mulberry Street, 15th Floor                      (973) 596-4500
   Newark, New Jersey 07102
   (973) 757-1100                                       OF COUNSEL:

   OF COUNSEL:                                          David I. Berl
                                                        Aaron Maurer
   David T. Pritikin                                    Thomas S. Fletcher
   Steven J. Horowitz                                   WILLIAMS & CONNOLLY LLP
   Richard M. Chen                                      725 Twelfth St. NW
   SIDLEY AUSTIN LLP                                    Washington, D.C. 20005
   One South Dearborn                                   (202) 434-5000
                                                    25

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 26 of 166 PageID: 2535



   Chicago, Illinois 60603                  Attorneys for Hoffmann-La Roche Inc.
   (312) 853-7000

   Vernon M. Winters
   Sue Wang
   SIDLEY AUSTIN LLP
   555 California Street, Suite 2000
   San Francisco, California 94104
   (415) 772-1200

   Jeffrey P. Kushan
   Peter S. Choi
   SIDLEY AUSTIN LLP
   1501 K Street N.W.
   Washington, D.C. 20005
   (202) 736-8700

   Samuel N. Tiu
   Brooke S. Böll
   SIDLEY AUSTIN LLP
   555 West Fifth Street
   Los Angeles, California 90013
   (213) 896-6000

   Wendy Whiteford
   J. Drew Diamond
   Dennis Smith
   Joseph E. Lasher
   James A. High, Jr.
   AMGEN INC.
   One Amgen Center Drive
   Thousand Oaks, CA 91320-1789
   (805) 447-1000

   Attorneys for Immunex Corporation and
   Amgen Manufacturing, Limited




                                           26

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 27 of 166 PageID: 2536



                                     RULE 201.1 CERTIFICATION

          I hereby certify that the above-captioned matter is not subject to compulsory arbitration in

  that the Plaintiffs seek, inter alia, injunctive relief.

  Dated: December 23, 2019

   s/ Liza M. Walsh                                      s/ Charles H. Chevalier

   Liza M. Walsh                                         David E. De Lorenzi
   Marc D. Haefner                                       Charles H. Chevalier
   Christine I. Gannon                                   Gibbons P.C.
   WALSH PIZZI O’REILLY FALANGA LLP                      One Gateway Center
   Three Gateway Center                                  Newark, New Jersey 07102-5310
   100 Mulberry Street, 15th Floor                       (973) 596-4500
   Newark, New Jersey 07102
   (973) 757-1100                                        OF COUNSEL:

   OF COUNSEL:                                           David I. Berl
                                                         Aaron Maurer
   David T. Pritikin                                     Thomas S. Fletcher
   Steven J. Horowitz                                    WILLIAMS & CONNOLLY LLP
   Richard M. Chen                                       725 Twelfth St. NW
   SIDLEY AUSTIN LLP                                     Washington, D.C. 20005
   One South Dearborn                                    (202) 434-5000
   Chicago, Illinois 60603                               Attorneys for Hoffmann-La Roche Inc.
   (312) 853-7000

   Vernon M. Winters
   Sue Wang
   SIDLEY AUSTIN LLP
   555 California Street, Suite 2000
   San Francisco, California 94104
   (415) 772-1200

   Jeffrey P. Kushan
   Peter S. Choi
   SIDLEY AUSTIN LLP
   1501 K Street N.W.
   Washington, D.C. 20005
   (202) 736-8700

   Samuel N. Tiu
   Brooke S. Böll
   SIDLEY AUSTIN LLP
   555 West Fifth Street
                                                      27

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 28 of 166 PageID: 2537



   Los Angeles, California 90013
   (213) 896-6000

   Wendy Whiteford
   J. Drew Diamond
   Dennis Smith
   Joseph E. Lasher
   James A. High, Jr.
   AMGEN INC.
   One Amgen Center Drive
   Thousand Oaks, CA 91320-1789
   (805) 447-1000

   Attorneys for Immunex Corporation and
   Amgen Manufacturing, Limited




                                           28

  WPOFDocs 368275v.1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 29 of 166 PageID: 2538




                         EXHIBIT 1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 30 of 166 PageID: 2539
                                                                                                              USOO8063182B1


   (12) United States Patent                                                             (10) Patent No.:                     US 8,063,182 B1
          Brockhaus et al.                                                               (45) Date of Patent:                          Nov. 22, 2011

   (54) HUMAN TNF RECEPTOR FUSION PROTEIN                                                    5,118,500    A      6/1992    Hanel et al.
                                                                                             5,136,021    A      8, 1992   Dembinski et al.
                                                                                             5,155,027    A     10, 1992   SledZiewski et al.
   (75) Inventors: Manfred Brockhaus, Bettingen (CH):                                        5,211.945.   A      5/1993    Wallach et al.
                   Reiner Gentz, Rheinfelden (DE);                                           5,223,395    A      6/1993    Gero
                   Dembic Zlatko, Basel (CH); Werner                                         5,225,538 A         7/1993 Capon et al.
                   Lesslauer, Basel (CH); Hansruedi                                          5,258.498 A        11/1993 Huston et al.
                                                                                             5,264.416 A        11/1993 Park et al.
                   Lotscher, Mohlin (CH); Ernst-Jurgen                                       5,270,038 A        12/1993 Klimpel et al.
                   Schlaeger, Efringen-Kirchen (DE)                                          5,336,603 A         8/1994 Capon et al.
                                                                                             5,344.915 A * 9/1994 LeMaire et al. .............. 530/350
   (73) Assignee: Hoffman-LaRoche Inc., Nutley, NJ                                           5,350,683 A         9, 1994 Sims et al.
                  (US)                                                                       5,359,032 A        10/1994 Dayer et al.
                                                                                             5,359,037 A        10, 1994 Wallach et al. .......... 530,388.22
                                                                                             5,395,760 A * 3/1995 Smith et al. ................... 435/365
   (*) Notice:            Subject to any disclaimer, the term of this                        5,428, 130 A  6/1995 Capon et al.
                          patent is extended or adjusted under 35                            5.447,851 A         9, 1995 Beutler et al.
                          U.S.C. 154(b) by 0 days.                                           5,455,165 A        10/1995 Capon et al.
                                                                                             5,478,925 A        12/1995 Wallach et al.
                                                                                             5,512,544 A         4/1996 Wallach et al.
   (21) Appl. No.: 08/444,790                                                                5,514,582 A         5/1996 Capon et al.
                                                                                             5,599.905    A      2/1997 Mosley et al.
   (22) Filed:            May 19, 1995                                                       5,605,690    A      2f1997 Jacobs et al.
                                                                                             5,610,279    A      3, 1997 Brockhaus et al.
                Related U.S. Application Data                                                5,633,145    A      5/1997 Feldmann et al.

   (60) Division of application No. 08/095,640, filed on Jul.                                                      (Continued)
        21, 1993, now Pat. No. 5,610,279, which is a                                                FOREIGN PATENT DOCUMENTS
        continuation of application No. 07/580.013, filed on                        AU                        58976          1, 1991
        Sep. 10, 1990, now abandoned.
                                                                                                                   (Continued)
   (30)          Foreign Application Priority Data
                                                                                                           OTHER PUBLICATIONS
      Sep. 12, 1989        (CH) ....................................... 33 19789    Miles JS, et al. Principles of DNA cloning. British Medical Journal.
       Mar. 8, 1990        (CH) ......................................... 74.6790   1989 299:1019-1022.
     Apr. 20, 1990         (CH) ....................................... 1347790
     Aug. 31, 1990         (EP) ..................................... 90.116707     Olsson, I, et al., Isolation and charaterization of a tumor necrosis
                                                                                    factor binding protein from urine. Eur J. Haematol. 1989:42:270
                                                                                    2.75:
   (51) Int. Cl.                                                                    Dembic et al., 1990. Cytokine. 2(4): 231-7.*
           C07K I4/75                   (2006.01)
           A6IP 29/00                   (2006.01)                                   Chan et al. 2000, Science, 288: 2351-2354.*
           A6 IK38/17                   (2006.01)                                   Smith et al., 1989. Journal of Biological Chemistry. 14646-15652.*
                                                                                    Heller et al., JBC 265(10): 5708–5717 (1990).
           C07K 9/00                    (2006.01)
           CO7H21/04                    (2006.01)                                                           (Continued)
   (52) U.S. Cl. .................... 530/350; 514/12.2:530/387.3;
                                                 536/23.5:930/144                   Primary Examiner — Gary Nickol
   (58) Field of Classification Search .................. 530/324,                  Assistant Examiner — Zachary Howard
                                      530/350; 424/192.1; 536/23.5                  (74) Attorney, Agent, or Firm — Marshall, Gerstein & Borun
        See application file for complete search history.                           LLP

   (56)                      References Cited                                       (57)                          ABSTRACT
                    U.S. PATENT DOCUMENTS
                                                                                    The present invention is concerned with non-soluble proteins
                                                                                    and soluble or insoluble fragments thereof, which bind TNF,
          4,593,002 A     6, 1986 Dulbecco                                          in homogeneous form, as well as their physiologically com
          4,675.285 A     6, 1987 Clark et al.                                      patible salts, especially those proteins having a molecular
          4,729,326 A     3, 1988 Richter
          4,769,326 A     9, 1988 Rutler                                            weight of about 55 or 75 kD (non-reducing SDS-PAGE con
          4,770,995 A     9, 1988 Rubinet al.                                       ditions), a process for the isolation of Such proteins, antibod
          4,816,567 A         3/1989 Cabilly et al.                                 ies against Such proteins, DNA sequences which code for
          4,894,439   A       1/1990    Dorin et al.                                non-soluble proteins and soluble or non-soluble fragments
          4,912,044   A       3, 1990   Jacob et al.                                thereof, which bind TNF, as well as those which code for
          4,935,233   A       6, 1990   Bell et al.
          4.948,875   A       8, 1990   Tanaka et al.                               proteins comprising partly of a soluble fragment, which binds
          4,963,354 A        10/1990 Shepard et al.                                 TNF, and partly of all domains except the first of the constant
          4,965,271   A      10, 1990   Mandell et al.                              region of the heavy chain of human immunoglobulins and the
          5,055.447   A      10, 1991   Palladino et al.                            recombinant proteins coded thereby as well as a process for
          5,073,627   A      12/1991    Curtis et al.
          5,075.222   A      12, 1991   Hannum et al.                               their manufacture using transformed pro- and eukaryotic host
          5,098,702   A       3, 1992   Zimmerman et al.                            cells.
          5,098,833. A  3/1992 Lasky et al.
          5,116,964 A * 5/1992 Capon et al. ................. 536,235                                     36 Claims, 6 Drawing Sheets
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 31 of 166 PageID: 2540


                                                               US 8,063,182 B1
                                                                         Page 2

                   U.S. PATENT DOCUMENTS                                      Traunecker, A. et al., Nature, 339, pp. 68-70 (1989).
         5,639,597 A      6, 1997 Lauffer et al.                              Dembie, Z. et al., Cytokine, 2, pp. 231-237 (1990).
         5,695,953 A     12/1997 Wallach et al.                               Byrn, et al., Nature, 344, pp. 667-670 (1990).
         5,705.364 A        1/1998 Etcheverry et al.                          Peppel, K., et al., J. Exp. Med., 174, pp. 1483-1489 (1991).
         5,712,155 A        1/1998 Smith et al. ................ T35/320.1    Zettlmeissl, G., et al., DNA & Cell Biology, 9, pp. 347-353 (1990).
         5,721,121 A        2/1998 Etcheverry et al.                          Loetscher et al. J. of Bio. Chem., 266(27), pp. 18324-18329, (1991).
         5,808,029 A        9, 1998 Brockhaus et al.                          Nature Biotechnology, 15 (1997) p. 13.
         5,811,261 A * 9/1998 Wallach et al. .............. 435/69.1          Fisher, et al., N. Engl. J. of Med. 334, pp. 1697-1702 (1996).
         5,863,786 A        1/1999 Feldmann et al.                            Hsu, et al., J. Biol. Chem. 268, pp. 16430-16436 (1993).
         5.447,851 A        7, 1999 Beutler et al.                            Mohler et al., Soluble Tumor NecrosisFfactor (TNF) Receptors are
         5,945,397 A        8, 1999 Smith et al.                              Effective Therapeutic Agents in Lethal Endotoxemia and Function
         5,981,701 A * 1 1/1999 Wallach et al. ............... 530/350        Simultaneously as Both TNF Carriers and TNF Antagonists. J.
        RE36,755     E      6, 2000   Smith et al.
        6,143,866    A     11/2000    Brewer et al.                           Immunol. 151:1548-1561 (1993).
        6,165,476    A     12/2000    Strom et al.                            Sell, Immunology, Immunopathology and Immunity, 4' Edition,
        6,201,105    B1     3, 2001   Smith et al.                            Elsevier Science Publishing Co., New York, 1987, at pp. 85-91.
         6,221,675   B1     4/2001    Hauptmann et al.                        Bringman, Monoclonal antibodies to human tumor necrosis factors
         6,271,346   B1     8/2001    Hauptmann et al.                        alpha and beta: application for affinity purification, immunoassays,
         6,294,352   B1     9/2001    Hauptmann et al.                        and as structural probes. Hybridoma, 6(5):489-507 (1987).
         6,417,158   B1     7/2002    Hauptmann et al.                        Paul et al., Fundamental Immunology, 2" Edition, Paul, ed., Raven
         6,541,610 B1       4/2003 Smith                                      Press, New York, 1989, at pp. 679-701 and pp. 735-764.
         6,541,620 B1       4/2003 Brewer et al.                              Smith et al., A Receptor for Tumor Necrosis Factor Defines an
         6,572,852 B2       6, 2003 Smith et al.                              Unusual Family of Cellular and Viral Proteins, Science, 248: 1019
         6,858.409 B1       2/2005 Thompson et al.                            1023, (1990).
        7,253,264 B1        8, 2007 Lauffer et al.
    2003/0064480 A1         4/2003 Lauffler et al.                            Wingfield et al., Tumour Necrosis Factor is a Compact Trimer, FEBS
                                                                              Lett. 211: 179-84 (1987).
                FOREIGN PATENT DOCUMENTS                                      Smith and Baglioni. The ActiveFform of Tumor Necrosis Factor is a
   EP                  120694          10, 1984                               Trimer J. Biological Chemistry, 262:6951-4 (1987).
   EP                  227110           7, 1987                               Larsson and Mosbach, Affintiy Precipitation of Enzymes FEBS Lett.
   EP                  230574           8, 1987                               98(2):333-338 (1979).
   EP                  269455           6, 1988                               Irwin and Tipton, Chapter 22, "Affinity Precipitation Methods” in
   EP                 315 062          10, 1988                               Methods in Mol. Bio. 59:217 (1996).
   EP                 3O8378            3, 1989                               Kohno et al., Presentation 1495, poster 271 presented at American
   EP               O 314317            5, 1989                               College of Rheumatology Annual Meeting, Nov. 13-17, 2005, San
   EP                 325 224           7, 1989                               Diego, CA.
   EP                  325262           7, 1989                               Klein, Immunology, 1 Edition, Klein ed., Blackwell Scientific Pub
   EP                O334165            9, 1989                               lications, Cambridge, MA 1990 at pp. 446-447.
   EP                 393 438           4f1990
   EP               O 394 827          10, 1990                               Byrnet al., Biological properties of a CD4 Immunoadhesin, Nature,
   EP                 398327           11, 1990                               344:667-670 (Apr. 1990).
   EP                 412 486           2, 1991                               Traunecker et al., Highly Efficient Neutralization of HIV with
   EP                  414178           2, 1991                               Recombinant CD-4-Immunoglobulin Molecules, Nature 339:68-70.
   EP                 418 O14           3, 1991                               1989.
   EP                  417563           3, 1991                               Capon, Designing CD4 Immunoadhesions for AIDS Therapy,
   EP                 422 339           4f1991                                Nature, 337:525-531 (1989).
   EP                 433 900           6, 1991                               Barone et al., Comparative Analysis of the Ability ofEntanerceptand
   EP                  460846          12/1991                                Inflixamab to Lyse TNF-Expressing Cells in a Complement-Depen
   EP                 464. 533          1, 1992                               dent fashion, Arthritis Rheum., v42(9) supplement, Sep. 1999.
   EP                  471701           2, 1992                               Khare etal, Poster 715 presented at the Annual Meeting of the Society
   EP                  526452           2, 1993                               for Investigative Dermatology (SID), May 3-5, 2006, Philadelphia,
   EP                  526.905          2, 1993
   EP               O 567 566 B1       11, 1993                               PA.
   EP                  5689.25         11, 1993                               Nesbitt, et al., “Mechanism of Action of Certolizumab Pegol
   EP                  606869           T 1994                                (Cdp870): In Vitro Comparison With Other Anti-Tumor Necrosis
   GB                2218.101          11, 1989                               Factor C. Agents”, Inflamm Bowel Dis, 13: 1323-1332 (Nov. 2007).
   GB               2246569             2, 1992                               Aruffo et al., “CD44 Is the Principal Cell Surface Receptor for
   JP              61-293924           12, 1986                               Hyaluronate.” Cell 61: 1303-1313 (1990).
   JP             61-293924 A2         12/1986                                Brennan et al., “Inhibitory Effects of TNF O. Antibodies on Synovial
   JP             O2-154695             6, 1990                               Cell Interleukin-1 Production in Rheumatoid Arthritis.” The Lancet
   WO           WO 89,02922             4f1989                                2(8657):244-247 (1989).
   WO           WO 89 O9622            10, 1989                               Monnat, “Molecular Analysis of Spontaneous Hypoxanthine
   WO                90.13575          11, 1990                               Phosphoribosyltransferase Mutations in Thioguanine-resistant
   WO           WO91/02078              2, 1991
   WO               91.03553            3, 1991                               HL-60 Human Leukemia Cells.” Cancer Res. 49:81-87 (1989).
   WO           WO91f17184             11, 1991                               Shalaby et al., “The Involvement of Human Tumor Necrosis Fac
   WO           WO91,08298             12/1991                                tors-O and -Bin the Mixed Lymphocyte Reaction.” J. Immunol.
   WO           WO92fO8495              5, 1992                               141:449-503 (1988).
   WO           WO92, 13095             8, 1992                               Watson et al., “A Homing Receptor—IgG Chimera as a Probe for
   WO           WO93,07863              4f1993                                Adhesive Ligands of Lymph Node High Endothelial Venules,” J. Cell
   WO           WO 93/19777            10, 1993                               Biol. 110:2221-2229 (1990).
   WO           WO94,06476              3, 1994                               Gen Seq DBase Printout.
                                                                              Stauber et al., “Human tumor necrosis factor-O receptor purifica
                      OTHER PUBLICATIONS                                      tion by immunoaffinity chromatography and initial characteriza
   Abstract by Heller et al., Napa Valley Conference (1989).                  tion”. J. Bio. Chem. 263:19098-19104 (1988).
   Olsson et al., Eur, J. Haematol., 42: 270-275 (1989).                      Seckinger et al., “Purification and biologic characterization of a sp
   Nophar et al., EMBO J., 9:3269-3278 (1990).                                cific tum r necrosis fact r O inhibitor'. J. Bio. Chem. 264:11966
   Evans, T.J. et al., J. Exp. Med. 180, pp. 2173–2179 (1994).                11973 (1989).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 32 of 166 PageID: 2541


                                                              US 8,063,182 B1
                                                                       Page 3

   Engelmann et al., “A tumor necrosis factor-binding protein purified      Wallis et al., “Reactivation of Latent Granulomatous Infections by
   to homogeneity from human urine protects cells from tumor necrosis       Infliximab.” Clin. Inf. Dis. 41(Suppl 2): S1-S5 (2005).
   factor toxicity”. J. Bio. Chem. 264:1 1974-1 1980 (1989).                Winzor et al., “Evaluation of Equilibrium Constants from Precipitin
   Hohmann et al., “Two different cell types have different major rcept     Curves: Interaction of C. -Crystallin with an Elicited Monoclonal
   rs frhuman tumor necrisis factor (TNFO)”. J. Bio. Chem. 264: 14927       Antibody.” Arch. Biochem. Biophys. 268(1): 221-226 (1989).
   14934 (1989).                                                            Avis, Kenneth, Parental Preparations, Remington Pharmaceutical
   Smith t al., “A receptor for tum r necrosis factor defines an unusual    Sciences, Chapter 85, pp. 1518-1541 (1985).
   family of cellular and viral proteins”. Scienc 248: 1019-1023 (1990).    Centerfor Drug Evaluation and Research, Guidelines on Sterile Drug
   Heller et al., “Complementary DNA cloning of a receptor for tumor        Products Produced by Aseptic Processing, Published by the FDAJun.
                                                                            1987.
   necrosis factor and demonstration of a shed form of the receptor.        Feldmann et al., “Cytokine production in the rheumatoid joint: impli
   Proc. Natl. Acad. Sci. U.S.A. 87:6151 -6155 (1990).                      cations for treatment.” Ann. Rheum. Dis. 49: 480-486 (1990).
   Novick et al., “Soluble cytokine receptors are present in normal         Hoogenboom et al., "Construction and Expression of Antibody-Tu
   human urine”. J. Exp. Med. 170: 1409-1414 (1989).                        mor Necrosis Factor Fusion Proteins.” Molecular Immunol. 28(9):
   Engelmann et al., “Two tumr necr sisfactor-binding proteins purified     1027-1037 (1991).
   from human urine”. J. Bio. Chem. 265:1531-1536 (1990).                   Smitii, "cDNA Expression: Cloning of the Receptor for Human
   Schall et al., “Molecular cloning and expression of a receptor for       Tumor Necrosis Factor.” Presentation Programme, 29' Midwinter
   human tumor necrosis factor'. Cell 61:361-370 (1990).                    Conference of Immunologists (Jan. 27-30, 1990).
   Seckinger et al., “Tumor necrosis factor inhibitor:purification, NH      U.S. Appl. No. 08/484,783, filed Jun. 7, 1995, Kohno et al.
   terminal amino acid sequence and evidence for anti-inflammatory          U.S. Appl. No. 07/555,274, filed Jul. 19, 1990, Kohno et al.
   and immunomodulatory activities”, Eur, J. Immunol. 20:1167-1174          Final Office action dated Jun. 24, 2011, in U.S. Appl. No. 08/444,791
   (1990).                                                                  (Brockhaus, et al.).
   Hohmann et al., “Expression of the types A and B tumor necrosis          U.S. Appl. No. 08/478,995, Lauffler, Leander et al.
   factor (TNT) recept rS is independently r gulated, and both receptors    Abraham et al., p55 Tumor Necrosis Factor Receptor Fusion Protein
   mediate activation of the transcription factor NF-kB'. J. Bi. Chem.      in the Treatment of Patients With Severe Sepsis and Septic Shock:
   265:22409-22417 (1990).                                                  JAMA, 19:1531-1538 (1997).
   Espevik et al., “Characterization of binding and biological effects of   Abraham et al., Lenercept (p55 Tumor Necrosis Factor Receptor
   monoclonal antibodies against a human tumor necrosis factor recep        Fusion Protein) In Severe Sepsis and Early Septic Shock: A Random
   tor”. J. Exp. Med. 171:415-426 (1990).                                   ized, Double-Blind, Placebo-Controlled, Multicenter Phase III Trial
   Porteu and Nathan, "Shedding of tumor necrosis factor receptors by       With 1,342 Patients, Crit Care Med, 29:503–510 (2001).
   activated human neutrophils”. J. Exp. Med. 172:599-607 (1990).           Aggarwal et al., Characterization of Receptors for Human Tumour
   Engelmann et al., “Antibodies to a sluble firm f a tumor necrosis        Necrosis Factor and Their Regulation by Y-Interferon, Nature,
   factor (TNF) receptor have TNF-like activity”. J. Bio. Chem.             318:665-667 (1985).
   265: 14497-14504 (1990).                                                 Aggarwal et al., Induction of Receptors for Tumor Necrosis Factor-O.
   Seckinger et al., “Characterization ofatumor necrosis factor O. (TNF     by Interferons Is Not a Major Mechanism for Their Synergistic
   O) inhibitor: evidence of immunological cross-activity with the TNF      Cytotoxic Response, J. Biol. Chem., 262:10000-10007 (1987).
   receptor', Proc. Natl. Sci. USA 87:5188-5192 (1990).                     Aggarwal et al., Human tumour necrosis factors: structure and recep
   Gray et al., “Cloning of human tumor necrosis factor (TNF) receptor      tor interactions, in Tumor necrosis factor and related cytotoxins, pp.
   cDNA and expression of recombinant soluble TNF-binding protein'.         39-51. (Ciba Foundation symposium 131), Wiley, Chichester (1987).
   Proc. Natl. Sci. USA 87:7380-7384 (1990).                                Arenzana-Seisdedos et al., Immunoregulatory Mediators in the
   Loetscher et al., “Molecular cloning and expression of the human 55      Pathogenesis of Rheumotoid Arthritis, Scand. J. Rheumatol. Supple
   kd tum r necrosis fact r recptor, Cell 61:351-359 (1990).                ment 66:13-17 (1987).
   Peppel et al., “Chimaeric TNF-receptor IgG molecule acts as              Aruffo et al., Molecular Cloning of a CD28 cDNA by a High-Effi
   soluble inhibitor of TNF mediated cytotoxicity”. Journal of Cellular     ciency COS Cell Expression System, Proc. Natl. Acad. Sci. USA,
   Biochem. Abstract, 20th Annual Meetings, Keystone Symposia on            84-8573-8577 (1987).
   Molecular and Cellular Biology, p. 118, Supplement 15F (1991).           Ashkenazi et al., Protection Against Endotoxic Shock by a Tumor
   Olsson et al., “Isolation and characterization of a tumor necrosis       Necrosis Factor Receptor Immunoadhesin, Proc. Natl. Acad. Sci.,
   factor binding prtein frmurin”. Eur, J. Hamatol. 42:270-275 (1989).      U.S.A. 88: 10535-10539 (1991).
   Capon et al., “Desiging CD4 immunoadhesins for AIDS therapy'.            Ayala, Modem Genetics, Benjamin/Cummings, Publ. Co., Menlo
   Nature 337:525-530 (Feb. 9, 1989).                                       Park CA, p. 45, (1980).
   Abstract 92-0097.94/02 (1992) for EP 464533.                             Baglioni et al., Binding of Human Tumor Necrosis Factor to High
   U.S. Appl. No. 08/444,791–Office Action mailed Jun. 8, 2010.             Affinity Receptors on HeLa and Lymphoblastoid Cells Sensitive to
   U.S. Appl. No. 08/444,791–Office Action mailed Oct. 15, 2010.            Growth Inhibition, J. Biol. Chem., 260:13395-13397 (1985).
   Declaration of Taruna Arora, PH.D. Under 37 C.F.R. 1.132 with            Benjamini et al., Antibody Structure, in Immunology: A Short
   Exhibits A-D, Dec. 16, 2010.                                             Course, 3rd ed., Wiley-Liss New York, 61-69 (1996).
   Heller et al., “Amplified Expression of Tumor Necrosis Factor            Branellec et al., TNF: Antitumoral Agent at the Border Lines of
   Receptor in Cells Transfected with Epstein-Barr Virus Shuttle Vector     Immunity and Inflammation, Path. Biol. 39:230-239 (1991).
   cDNA Libraries.” J. Biol. Chem. 265(10): 5708–5717 (1990).               Brockhaus et al., Identification of Two Types of Tumor Necrosis
   Arora et al., “Differences in Binding and Effector Functions Between     Factor Receptors on Human Cell Lines by Monoclonal Antibodies,
   Classes of TNF Antagonists,” Cytokine 45: 124-131 (2009).                Proc. Natl. Acad. Sci. USA, 87:3127-3131 (1990).
   Furst et al., “Tumor Necrosis Factor Antagonists: Different Kinetics     Carter et al., Purification, Cloning. Expression and Biological Char
   and/or Mechanisms of Action May Explain Differences in the Risk          acterization of an Interleukin-1 Receptor Antagonist Protein, Nature,
   for Developing Granulomatous Infection.” Semin. Arthritis Rheum.         344:633-638 (1990).
   36: 159-167 (2006).                                                      Carpenter et al., Epidermal Growth Factor, J. Biol. Chem. 265:7709
   Mitoma et al., “Mechanisms for Cytotoxic Effects of Anti-Tumor           7712 (1990).
   Necrosis Factor Agents on Transmembrane Tumor Necrosis Factor            Carpenter, Receptors for Epidermal Growth Factor and Other
   O-Expressing Cells.” Arthr. & Rheum. 58(5): 1248-1257 (2008).            Polypeptide Mitogens, Ann. Rev. Biochem, 56:881-914 (1987).
   Strangfeld et al., “Risk of Herpes Zostcrin Patients with Rheumatoid     Casadei et al., Expression and Secretion of Aequorin as a Chimeric
   Arthritis Treated with Anti-TNF-C. Agents.” JAMA 301(7): 737-744         Antibody by Means of a Mammalian Expression Vector, Proc. Natl.
   (2009).                                                                  Acad. Sci., U.S.A. 87:2047-2051 (1990).
   Wallis et al., “Granulomatous Infectious Diseases Associated with        Coffman et al., The Role of Helper T Cell Products in Mouse B Cell
   Tumor Necrosis Factor Antagonists.” Clin. Inf. Dis. 38: 1261-1265        Differentiation and Isotype Regulation, Immunol. Rev., 102:5-28
   (2004).                                                                  (1988).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 33 of 166 PageID: 2542


                                                             US 8,063,182 B1
                                                                      Page 4

   Creasey et al., A High Molecular Weight Component of the Human          Holtmann et al., Down Regulation of the Receptors for Tumor Necro
   Tumor Necrosis Factor Receptor is Associated With Cytotoxicity,         sis Factor by Intereukin 1 and 4B-Phorbol-12-Myristate-13-Acetate,
   Proc. Natl. Acad. Sci. USA, 84:3293-3297 (1987).                        J. Immunol., 139: 1161-1167 (1987).
   Dayer, Chronic Inflammatory Joint Diseases: Natural Inhibitors of       Idzerda et al., Human Interleukin 4 Receptor Confers Biological
   Interleukin 1 and Tumor Necrosis Factor O. J. Rheumatol, 18 (Suppl.     Responsiveness and Defines a Novel Receptor Superfamily, J. Exp.
   27): 71-75 (1991).                                                      Med., 171:861-873 (1990).
   Dower et al., Human Cytokine Receptors, J. Clin. Immunol., 10:289       Imamura et al., Expression of Tumor Necrosis Factor Receptors on
   299 (1990).                                                             Human Monocytes and Internalization of Receptor Bound Ligand, J.
   Eisenberg et al., Primary Structure and Functional Expression From      Immunol. 139:2989-2992 (1987).
   Complementary DNA of a Human Interleukin-1 Receptor Antago              Ishikura et al. Differential Biologic Effects Resulting From Bimodal
   nist, Nature, 343:341-346 (1990).                                       Binding of Recombinant Human Tumor Necrosis Factor to Myeloid
   Ellisonetal. The Nucleotide Sequence of a Human Immunoglobulin          Leukemia Cells, Blood, 73:419-424 (1989).
   Cy1 Gene, Nucleic Acids Res. 10(13): 4071-79 (1982).                    Israel et al., Binding of Human TNF-C. to High-Affinity Cell Surface
   Esmon. The Roles of Protein C and Thrombomodulin in the Regu            Receptors: Effect of IFN. Immunology Letters, 12:217-224 (1986).
   lation of Blood Coagulation, J. Biol. Chem. 264:4743-4746 (1989).       Jacobs et al., Pharmacokinetic Parameters and Biodistribution of
   European Search Report for EP 97 12 0664, dated Mar. 9, 1998.           Soluble Cytokine Receptors, International Review of Expermental
   Fell et al., Genetic Construction and Characterization of a Fusion      Pathology, 34B: 123-135 (1993).
   Protein Consisting of a Chimeric F(ab') With Specificity for Carci      Jones et al. Structure of Tumour Necrosis Factor, Nature, 338:225
   nomas and Human IL-2, J. Immunol. 146:2446-2452 (1991).                 228 (1989).
   Fernandez-Botran et al., A Soluble, High-Affinity, Interleukin-4-       Kaczmarski et al., The Cytokine Receptor Superfamily, Blood
   Binding Protein is Present in the Biological Fluids of Mice, Proc.      Reviews, 5:193-203 (1991).
   Natl. Acad. Sci., 87:4202-4206 (1990).                                  Kaushansky, Structure-Function Relationships of the Hematopoietic
   Fernandez-Botran, Soluble Cytokine Receptors: Their Role in             Growth Factors, Proteins: Structure, Function & Genetics, 12: 1-9
   Immunoregulation. The FASEB Journal, 5:2567-2574 (1991).                (1992).
   Ferrante et al., Inhibition of Tumour Necrosis Factor Alpha (TNF        Keegan et al., The Interleukin-4 Receptor. Signal Transduction by a
   O)-Induced Neutrophil Respiratory Burst by a TNF Inhibitor, Immu        Hematopoietin Receptor, Journal of Leukocyte Biology, 55:272-279
   nology, 72:440-442 (1991).                                              (1994).
   Fisher et al., Cloning and Expression of Human Tissue Factor cDNA,      Keegan et al., Interleukin 4 Receptor: Signaling Mechanisms, Immu
   Thrombosis Research, 48:89-99 (1987).                                   nology Today, 15:423-432 (1994).
   Foley et al. An Inhibitor of the Toxicity of Tumour Nectrosis Factor    Kleinau et al., Importance of CD23 for Collagen-Induced Arthritis:
   in the Serum of Patients With Sarcoidosis, Tuberculosis and Crohn's     Delayed Onset and Reduced Severity in CD23-Deficient Mice, J.
   Disease, Clin. Exp. Immunol. 80:395-399 (1990).                         Immunol. 162:4266-4270 (1999).
   Fomsgaard et al., Preliminary Study on Treatment of Septic Shock        Klinkert et al., TNF-C. Receptor Fusion Protein Prevents Experimen
   Patients With Antilipopolysaccharide IgG from Blood Donors,             tal Auto-Immune Encephalomyelitis and Demyelination in Lewis
   Scand. J. Infect. Dis. 21:697-708 (1989).                               Rats: an Overview, The Journal of Neuroimmunology, 72.163-168
   Garcia et al., High Sensitivity of Transgenic Mice Expressing Soluble   (1997).
   TNFR1 Fusion Protein to Mycobacterial Infections: Synergistic           Kohno et al., A Second Tumor Necrosis Factor Receptor Gene Prod
   Action of TNF and IFN-Y in the Differentiation of Protective Granu      uct Can ShediaNaturally Occurring Tumor Necrosis Factor Inhibitor,
   lomas, Eur, J. Immunol., 27:3182-3190 (1997).                           Proc. Natl. Acad. Sci. USA, 87:8331-8335 (1990).
   Gascoigne et al., Secretion of a Chimeric T-Cell Receptor-Im            Kruse et al., Conversion of Human Interleukin-4 Into a High Affinity
   munoglobulin Protein, Proc. Natl. Acad. Sci USA, 84:2936-2940           Antagonist by a Single Amino Acid Replacement, The EMBO Jour
   (1987).                                                                 nal, 11:3237-3244 (1992).
   Gehr et al., Both Tumor Necrosis Factor Receptor Types Mediate          Kull et al., Cellular Receptor for 'I-Labeled Tumor Necrosis Fac
   Proliferative Signals in Human Mononuclear Cell Activation, J.          tor: Specific Binding. Affinity Labeling, and Relationship to Sensi
   Immunol., 149:911-917 (1992).                                           tivity, Proc. Natl. Acad. Sci. USA, 82:5756-5760 (1985).
   Gillies et al., Targeting Human Cytotoxic T Lymphocytes to Kill         Landolfi, A Chimeric IL-2/Ig Molecule Possesses the Functional
   Heterologous Epidermal Growth Factor Receptor-Bearing Tumor             Activity of Both Proteins, J. Immunol., 146:915-919 (1991).
   Cells, J. Immunol. 144: 1067-1071 (1991).                               Langner et al., Structural and Functional Analysis of a TNF Receptor
   Goodman, Identification of Antigenic Determinants, in Basic &           Immunoglobulin Fusion Protein, New Advances on Cytokines, 349
   Clinical Immunol. 24-25 (1982).                                         354 (1992).
   Goodman, Immunogenicity & Antigenic Specificity, in Basic &             Leberthon et al., Enhanced Tumor Uptake of Macromolecules
   Clinical Immunol. 101-108 (1991).                                       Induced by a Novel Vasoactive Interleukin 2 Immunoconjugate, Can
   Goodwin et al., Molecular cloning and Expression of the Type 1 and      cer Research, 51:2694-2698 (1991).
   Type 2 Murine Receptors for Tumor Necrosis Factor, Molecular and        Lesslauer et al., Recombinant Soluble Tumor Necrosis Factor Recep
   Cellular Biology, 11:3020-3026 (1991).                                  tor Proteins Protect Mice From Lipopolysaccharide-Induced Lethal
   Gray et al. Cloning and Expression of cDNA for Human                    ity, Eur, J. Immunol., 21:2883-2886 (1991).
   Lymphotoxin, a Lymphokine With Tumour Necrosis Activity,                Liabakket al., A RapidlandSensitive Immunoassay for Tumor Necro
   Nature, 312:721-724 (1984).                                             sis Factor Using Magnetic Monodisperse Polymer Particles, Journal
   Grundmann et al., Characterization of cDNA Coding for Human             of Immunological Methods, 134:253-259 (1990).
   Factor XIIIa, Proc. Natl. Acad. Sci., USA, 83:8024-8028 (1986).         Loetscher et al., Efficacy of a Chimeric TNFR-IgG Fusion Protein to
   Haak-Frendscho et al., Inhibition of TNF by a TNF Receptor              Inhibit TNF Activity in Animal Models of Septic Shock, Endotoxin
   Immunoadhesin, J. Immunol. 152: 1347-1353 (1994).                       Research Series, 2:455-462-1993).
   Hannum et al., Interleukin-1 Receptor Antagonist Activity of a          Loetscher et al., Two distinct human TNF receptors: purification,
   Human Interleukin-1 Inhibitor, Nature, 343:336-340 (1990).              molecular cloning and expression, in Tumor Necrosis Factor: Struc
   Heflin et al., Prevention by Granulocyte Depletion of Increased Vas     ture-Function Relationship and Clinical Application, (3' Interna
   cular Permeability of Sheep Lung Following Endotoxemia, J. Clin.        tional Conference, 1992.
   Invest., 68:1253-1260 (1981).                                           Maliszewski et al., Cytokine Receptors and B Cell Functions:
   Himmler et al., Molecular Cloning and Expression of Human and Rat       Recombinant Soluble Receptors Specifically Inhibit IL-1 and IL-4
   Tumor Necrosis Factor Receptor Chain (p60) and Its Soluble Deriva       Induced Cell Activities. In Vitro, J. Immunol., 144:3028-3033 (1990).
   tive, Tumor Necrosis Factor-Binding Protein, DNA and Cell Biology,      Mohler et al., Soluble Tumor Necrosis Factor (TNF) Receptors Are
   9:705-715 (1990).                                                       Effective Therapeutic Agents in Lethal Endotoxemia and Function
   Hobart, The Immune System: A Course on the Molecular and Cel            Simultaneously as Both TNF Carriers and TNF Antagonists, J.
   lular Basis of immunity, Blackwell Scientific Pubs, p. 7 (1975).        Immunol. 151:1548-1561 (1993).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 34 of 166 PageID: 2543


                                                             US 8,063,182 B1
                                                                      Page 5

   Morietal. Attenuation of Collagen-Induced Arthritis in 55-kDa TNF       Sims et al., cDNA Expression Cloning of the IL-1 Receptor, a Mem
   Receptor Type 1 (TNFR1)-IgG1-Treated and TNFR1-Deficient                ber of the Immunoglobulin Superfamily, Science, 241:585-589
   Mice, J. Immunol. 157:3178-3182 (1996).                                 (1988).
   Morrissey et al., Molecular Cloning of the cDNA for Tissue Factor,      Sims et al., Cloning the Interleukin 1 Receptor From Human T Cells,
   the Cellular Receptor for the Initiation of the Coagulation Protease    Proc. Natl. Acad. Sci., 86:8946-8950 (1989).
   Cascade, Cell: 50: 129-135 (1987).                                      Smith et al., The Active Form of Tumor Necrosis Factor is a Trimer,
   Morrison. In Vitro Antibodies: Strategies for Production and Appli      J. Biol. Chem., 262:6951-6954 (1987).
   cation, Annu. Rev. Immunol., 10:239-265 (1992).                         Smith et al., Blocking of HIV-1 Infectivity by a Soluble, Secreted
   Mosley et al., The Murine Interleukin-4 Receptor: Molecular Clon        Form of the CD4 Antigen, Science, 238:1704-1707 (1987).
   ing and Characterization of Secreted and Membrane Bound Forms,          Smith et al., Multimeric Structure of the Tumor Necrosis Factor
   Cell: 59:335-348 (1989).                                                Receptor of HeLa Cells, J. Biol. Chem., 264: 14646-14652 (1989).
   Novotny et al., A Soluble, Single-Chain T-Cell Receptor Fragment        Spicer et al., Isolation of cDNA Clones Coding for Human Tissue
   Endowed With Antigen-Combining Properties, Proc. Natl. Acad. Sci.       Factor: Primary Structure of the Protein and cDNA, Proc. Natl. Acad.
                                                                           Sci., 84:5148-5152 (1987).
   USA, 88:8646-8650 (1991).                                               Staines et al., Collagen Arthritis What Can It Teach Us?, British
   Okayama et al., High-Efficiency Cloning of Full-Length cDNA,            Journal of Rheumatology, 33:798-807 (1994).
   Molecular and Cellular Biology, 2:161-170 (1982).                       Strader et al., Structural Basis of B-Adrenergic Receptor Function,
   Okayama et al. A cDNA Cloning Vector That Permits Expression of         The FASEB Journal, 3:1825-1832 (1989).
   cDNA Inserts in Mammalian Cells, Molecular and Cellular Biology,        Suggs et al., Use of Synthetic Oligonucleotides as Hybridization
   3:280-289 (1983).                                                       Probes: Isolation of Cloned cDNA Sequences for Human B
   Old, Tumor Necrosis Factor, 2nd Intl Conference on Tumor Necrosis       Microglobulin, Proc. Natl. Acad. Sci. U.S.A., 78:6613-6617 (1981).
   Factor & Related Cytokines, Napa, CA, 1-30 (1989).                      Tauber et al., Toxicity in Neuronal Cells Caused by Cererospinal
   Paborsky et al., Purification of Recombinant Human Tissue Factor,       Fluid fFom Pneumococcaland Gram-Negative Meningitis, The Jour
   Biochemistry, 28:8072-8077 (1989).                                      nal of Infectious Diseases, 166:1045-1050 (1992).
   Parrillo, Pathogenetic Mechanisms of Septic Shock, New Eng. J.          Thoma et al., Identification of a 60-kDTumor Necosis Factor (TNF)
   Med., 328: 1471-1477 (1993).                                            Receptor as the Major Signal Transducing Component in TNF
   Peetre et al., A Tumor Necrosis Factor Binding Protein is Present in    Responses, J. Exp. Med. 172: 1019-23 (1990).
   Human Biological Fluids, Eur, J. Haematol. 41:414-419 (1988).           Tsujimoto et al., Characterization and Affinity Crosslinking of
   Pennica et al., Human Tumour Necrosis Factor: Precursor Structure,      Receptors for Tumor Necrosis Factor on Human Cells, Archives of
   Expression and Homology to Lymphotoxin, Nature, 312:724-729             Biochemistry and Biophysics, 249:563-568 (1986).
   (1984).                                                                 Tsujimoto etal, Interferon-Y Enhances Expression of Cellular Recep
   Piguet et al., Evolution of Collagen Arthritis in Mice is Arrested by   tors for Tumor Necrosis Factor, J. Immunol. 136:2441-2444 (1986).
   Treatment With Anti-Tumor Necrosis (TNF) Antibody or a Recom            Tsujimoto et al. Tumor necrosis factor: Specific binding and internal
   binant Soluble TNF Receptor, Immunology, 77 (4):510-514 (1992).         ization in sensitive and resistant cells, Proc. Natl. Acad. Sci. 82:
   Redfield'et al., Secondary Structure and Topology of Human              7626-30 (1985).
   Interleukin 4 in Solution, Biochemistry, 30:11029-1 1035 (1991).        Ulich et al., Intratracheal Administration of Endotoxin and
   Rubin, Binding Receptor Characters Zako and Expression, and             Cytokines, Clinical Immunology & Immunopathology., 72:137-140
   Intracellular Events. 2nd Intl Conference on Tumor Necrosis             (1994).
   Factor & Related Cytokines, Napa, CA. 94-96 (1989).                     Unglaub et al., Downregulation of Tumor Necrosis Factor (TNF)
   Ruddle et al. An Antibody to Lymphotoxin and Tumor Necrosis             Sensitivity Via Modulation of TNF Binding Capacity by Protein
   Factor Prevents Transfer of Experimental Allergic                       Kinase C Activators, J. Exp. Med. 166:1788-1797 (1987).
   Encephalomyelitis, J. Exp. Med., 172:1 193-1200 (1990).                 Van Der Poll et al., Pretreatment with a 55-kDa Tumor Necrosis
   Rutka et al., The Effects of Human Recombinant Tumor Necrosis           Factor Receptor-Immunoglobulin Fusion Protein Attenuates Activa
   Factor on Glioma-Derived Cell Lines: Cellular Proliferation,            tion of Coagulation, but not of Fibrinolysis, during Lethal Bacteremia
   Cytotoxicity, Morphological and Radioreceptor Studies, Int. J. Can      in Baboons, The Journal of Infectious Diseases., 176:296-299
   cer, 41:573-582 (1988).                                                 (1997).
   Saxine et al., Detection of Tumor Necrosis Factor O. But Not Tumor      Van Zee et al., Protection Against Lethal Escherichia coli Bacteremia
   Necrosis Factor Bin Rheumatoid Arthritis Synovial Fluid and Serum,      in Baboons (Papio anubis) by Pretreatment With a 55-kDa TNF
   Arthritis & Rheumatism, 31: 1041-1045 (1988).                           Receptor (CD120a)-Ig Fusion Protein, Ro 45-2081, J. Immunol.
   Scallon et al., Functional Comparisons of Different Tumour Necrosis     156:2221-2230 (1996).
   Factor Receptor/IgG Fusion Proteins, Cytokine, 7:759-770 (1995).        Wallach et al., Soluble and Cell Surface Receptors for Tumor Necro
   Scarpati et al., Human Tissue Factor: clDNA Sequence and Chromo         sis Factor, Progress, Inflammation Research & Therapy, 51-57
   some Localization of the Gene, Biochemistry, 26:5234-5238 (1987).       (1991).
   Schleiffenbaum et al., The Tumor Necrosis Factor Receptor and           Wallach et al., Cell surface and soluble TNF receptors, in Tumor
   Human Neutrophil Function, J. Clin. Invest. 86.184-195 (1990).          Necrosis Factor: Structure-Function Relationship and Clinical Appli
   Schnee et al., Construction and Expression of a Recombinant Anti        cation, (3" International Conference on Tumor Necrosis Factor and
   body-Targeted Plasminogen Activator, Proc. Natl. Acad. Sci. USA,        Related Cytokines, Makuhari, Chiba, Nov. 21-25, 1990), Osawa and
   84:6904-6908 (1987).                                                    Bonavida, eds. Basel, Karger, pp. 47-57 (1992).
   Seckinger et al., A Human Inhibitor of Tumor Necrosis Factor O. J.      Wilks, The CD4 Receptor: Post Binding Events, Conformational
   Exp. Med. 167: 1511-1516 (1988).                                        Change and the Second Site, Molec. Aspects Med., 12:255-265
   Shalabyet al., Receptor Binding and Activation of Polmorphonuclear      (1991).
   Neutrophils by Tumor Necrosis Factor-Alpha, Journal of Leukocyte        Yamasaki et al., Cloning and Expression of the Human Interleukin-6
   Biology, 41:196-204 (1987).                                             (BSF-2/IFNB 2) Receptor, Science, 241:825-282 (1988).
   Shalaby et al., Binding and Regulation of Cellular Function by          Yonehara et al., A Cell-Killing Monoclonal Antibody (Anti-Fas) to a
   Monoclonal antibodies Against Human Tumor Necrosis Factor               Cell Surface Antigen Co-Downregulated With the Receptor of Tumor
   Receptors, J. Exp. Med. 172: 1517-1520 (1990).                          Necrosis Factor, J. Exp. Med., 169: 1747-1765 (1989).
   Sheehan et al., Generation and Characterization of Hamster              Yoshie et al., Binding and Crosslinking of I-Labeled Recombinant
   Monoclonal Antibodies That Neutralize Murine Tumor Necrosis             Human Tumor Necrosis Factor to Cell Surface Receptors, J.
   Factors, Journal of Immunology, 142:3884-3893 (1989).                   Biochem., 100: 531-541 (1986).
   Shin et al., Expression and Characterization of an Antibody Binding     Official Communication relating to an Opposition in EP Application
   Specificity Joined to Insulin-Like Growth Factor 1: Potential Appli     No. 99 100 703.0, Jan. 31, 2006.
   cations for Cellular Targeting, Proc. Natl. Acad. Sci., 87:5322-5326    H. Engelmann et al., Jour, of Biological Chemistry, vol. 264, Nr. 20.
   (1990).                                                                 p. 11974-1 1980, (Jul 1989).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 35 of 166 PageID: 2544


                                                                US 8,063,182 B1
                                                                         Page 6

   P.W. Gray et al. Proc. of the Natl Acad. of Sci., vol. 87, p. 7380-7884,   Letter to the EPO with new Auxiliary request3 in appeal proc. against
   (Oct. 1990).                                                               EP 0471 701, Dec. 31, 2001.
   H. Engelmann et al., Jour, of Biological Chemistry, vol. 264, p.           Notification of the Examiner during the prosecution of EP99100703.
   531-1536, (Jan. 1990).                                                     0, Oct. 24, 2000.
   H. Loetscher et al. Cell, vol. 61, p. 351-359 (Apr. 1990).                 Zavoico, Drug & Market Development, 10(7):235-243 (1999).
   T.J. Schall et al., Cell, vol. 61, p. 361-370 (Apr. 1990).                 Heller et al., Abstract at the 2" International Conference on Tumor
   R. A. Heller et al., Proc. of the Natl Acad. of Sci., vol. 87, pp.         Necrosis Factor and Related Cytokines, Napa Valley, California, Jan.
   6151 -6155, (Aug. 1990).                                                   15-20, 1989.
   C. A. Smith et al. Science, vol. 248, pp. 1019-1023. (May 1990).           Loetscher et al., Two Distinct Human TNF Receptors: Purification,
   P. Seckinger etal, Eur, J. Immunology, vol. 20, pp. 1167-1174 (1990).      Molecular Cloning and Expression, 3 International Conference on
   D.Novicket al. J. Exp. Med., vol. 170, pp. 1409-1414, (1988).              Tumor Necrosis Factor and Related Cytokines, Makuhari, Chiba,
   P. Seckinger et al., Jour, of Biological Chem... vol. 264, pp. 22966       Japan, Nov. 21-25, 1990.
   1 1973 (Jul 1989).                                                         Inflammation & Infection: Rheumatoid Arthritis, Drug & Market
   Folks et al., Tumor necrosis factor O. induces expression of human         Development, 67-70 (Mar. 2003).
   immunodeficiency virus in a chronically infected T-cell clone,             Barone et al., Arthritis Rheum.42(9)Suppl. Sep.1999, Abstract 116.
   PNAS, 86:2365-8 (1989).                                                    IPS Notice of Opposition to EP 0939 121 and Statement in Support
   Lee, Generation of cDNA probes directed by amino acid sequence:            of the Opposition against EP 0939 121, Dec. 30, 2003.
   cloning of urate oxidase, Science, 239:1288-1291 (1988).                   Patentee's Response to Notice of Opposition Request for Oral Hear
   Moreland et al., Treatment of rheumatoid arthritis with a recombinant      ing, dated Aug. 3, 2004 (with translation).
   human tumor necrosis factor receptor (p75)-Fc fusion protein, New          Answer of the Opponent on the Admissibility of the Oppositions,
   England Journal of Medicine, 337:141-147 (1997).                           dated Nov. 3, 2004.
   Sandborn et al., Etanercept for active Crohn's disease: a randomized,      Response to Patentee's Written Submission, dated Jul. 22, 2005.
   double-blind, placebo-controlled trial, Gastroenterol. 121:1088-94         Opponent's Observations Under R 71a EPC, dated Sep. 22, 2006.
   (2001).                                                                    AHP Comments on Oral Hearing and Preliminary Opinion, dated
   WoZney, Using purified protein to clone its genes, Methods in Enzy         Sep. 22, 2006.
   mology, 182:738-751 (1990).                                                AHP Response to Opponent's Observations, dated Oct. 6, 2006.
                                                                              US 6,224,867, 05/2001, Smith et al. (withdrawn)
   Inflammation & Infection: Rheumatoid Arthritis, Drug & Market
   Development, 67-70 (2003).                                                 * cited by examiner
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 36 of 166 PageID: 2545


   U.S. Patent             Nov. 22, 2011     Sheet 1 of 6                 US 8,063,182 B1


                                    Figure
      -85 GAATCGGGGGGGTCAAGACCGS3ACCAGGCCGGACCAGCCCSAGCCAA
         P

      -25 CCCCAACTGTCACCCCAAGGCACGGGACGTCCTGGACAGACC3AGTCCCGGSAAGCC
      -65 CCAGCACTGCCGCGCCACACGCCCGAGCCCAAATGGG33AGEGAGAGGCCATAGCG
                   a 28.           e.        8     m
       -30         MetGlyLeuSerThrVal ProAspLeuleu Leu ProLeuValleuleuGluLeu
        -5   TCTGGCATGGGCCTCTCCACCGGCCGACCGCTGCGCCGCGGGCTCCGGAGCTG
                                             4.              8        V


       - O LeuvalGiyileTyrProserGlyvalIleglyeuVal ProhisleuGlyAspArgglu
        55 TTGGFGGGAATATACCCCTCAGGGGTTATTGGACTGGTCCCTCACCAGGGGACAGGGAG
                                                                 ge

         O tysArghspiervalcysPiccinglylystyrtlehirogin                insellecys
       ll 5 AAGAGAGATAGTGTGTGTCCCCAAGGAAAATATATCCACCCTCAAAATAATTCGATTTGC
        30 CysthrLysCysHisLysGlyThrTyrLeuTyrAsnAspCysProGlyProGlyGlin Asp
       l75   GTACCAAGTGCCACAAAGGACCACTGTACAATGACGTCCAGGCCCGGGGCAGGAT
        50 ThrAspCysArgGlucysGiuserGlySerPheThrAlaserGluAsn His elArgHis
       235 ACGGACGCAGGGAGTGTGAGAGCGGCTCCCACCGCTCAGAAAACCACCCAGACAC
        70 Cys LeuSerCy's SerlysCysArgysGiuMetGlyGirValGuleserSerCs.
       295   GCCCAGCGCCCAAATGCCSAAGGAAATG33CAGGGGAGAC3. CSCAC
        20 Val AspArgAspTrValCysGyCysArgysAsnClnTyrArgis TyrTreserGu
       355   GTGGACCGGGACACCGTGGGGCGCAGGAAGAACCAGACCGGCATATTGGAGGA
               m                                       ree


       1.0 Asn LeuPheGlr:CysPheAsnCysSerieucysLeuAsnGlyThrvaliis LeuSerCys
       415 AACCTTTCCAGFGCTCAATTGCAGCCCTGCCTCAATGGGACCGTGCACCCCCGC
       130 GinGiulysGlin AsnThrValCys Thrcyshis AlaGlyPhepheel Argglu Asinglu
       475   CAGGAGAAACAGAACACCGGGCACCGCCATGCAGGTCTTCTAAGAGAAAACGAG
        SO CysvalSercys SerAsnCys LysLysserLeuglucy's ThrLysLeucy's LeuercGlin
       535    GTGCTCCTGAGAACGAAGAAAAGCCGGAGGCCGAAGGGCCACCCCAG
       i70    legill asnVally SCly'Thirglu AspSerGlyThrThral elect a Sale
       595   ATGAGAAGAAGGGCACGAGGACTCAGGCACCACAGTGCT3T3COCGGTCAT
         O   cadaf yLaC's La LeSerLaLaRhe aGlyLeu MetTyrargyrgir Arg
         5   TTCTTGGCGCCITATCCCCCCCATTGGTAATGACGCTACCAACGG
       20 Trplysserlys LeuTyrserIlevaiCysGlyLysserthrProGlulysGiuGlyGlu
       715   TGGAAGTCCAAGCCTACTCCATTGTTGTGGGAAATCGACACCGAAAAAGAGGGGGAG
                       w                                                         -


       230 Leugliugly Thrir Thryslerceu AlaprocAsnpreSergheserproTh9 roGly
       775   CTTGAAGGAACTAC(ACTAAGCCCCGGCCCCAAACCCAAGCTTCAGTCCCACTCCAGGC
       250 PheThrProfhrleuGlypheSerPrevaiProserserihrPheTheSerserser Thr
       835    CACCCCCACCCGGGCTCAGTCCCGTGCCCGTCCACCTTCACCCCAGCCCACC
       27 O TyrThrProGlyAspcysProAsnPhealaAlaProArgãrggluval Aia PreProTyr
       895    ATACCCCCGGGCTGTCCCAACTTGCGgcCCCCGCGAGAGGGGCACCACCCA
       290 Gingly Ala Asp?releleu Alaf -AlaleuAlaserAspProliepicAsnpreted
       955 CAGGGGGCGACCCCACCGCGACAGCCCTCGCCTCCGCCCCTCCCCAACCCCC
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 37 of 166 PageID: 2546


   U.S. Patent            Nov. 22, 2011    Sheet 2 of 6        US 8,063,182 B1




                                    Fioure 1 (cont.

      Sl) GinLysTeGuAspSerAllahisysProglinSerLeuAspThrAspAspproala Thr
     2015 CAGAAGGGSAGGACAGCGCCCACAAGCCACAGAGCCAGACACGATGACCCCGCGACG
      330 LeuTyrAlavalvalGluAsnvalProProLeuArgTipiysGlupheval ArgArglei
      i075 CTGTACGCCGTGGTGGAGAACGTGCCCCCGTTGCGCTGGAAGGAATTCGGCGGCGCCA
      350 GlyLeuSerAsphisGiulie.AspArgleigluLeuGlnisinglyArgcysleuArgslu
      ll35    GGCGAGCGACCACGAGATCGATCGGCTGGAGCGCAGAACGGGCGCGCCGCGCGAG
      370 AlaGlnTyrSerMetLeuaiaThripArgArgArgThrèroArgArgGiuAlathrleu
        95 GCGCAATACAGCATGCTGGCGACCGGAGGCGGCGCACGCCGCGGCGCGAGGCCACGCG
      390 GlueuleuGlyArgValleurgAspMet AspLeuleuGlyCysLeuglu AspIleGlu
      1255 GAGCTGCTGGGACGCGTGCTCCGCGACATGGACCTGCTGGGCTGCCGGAGGACACGAG
                      O            o                      0.   t


       410 Glu AlaleucysGlyProAla AlaleuroProAlaproSerLeuleuarg
      35 GAGGCGCTTGCGGCCCCGCCGCCCTCCCGCCCGCGCCCGTCTCCAGAGAGGCGC
      375 GCCCCGCGGGCAGCCAAGGACCGTCCGCGAGATCGCCTCCAACCCCACTTC
      435 TGGAAAGGAGGGGTCCGCAGGGGCAAGCAGGAGCTAGCAGCCGCC ACTGGGCAA
       495    CCCTCGATGACAAGCTCCAGCGCCGCGCGCC30CGACAGTCAGCG3TCGCG
       555    CGCGGAGAGAGCTCCGCCGTGGGCCAAGAGCCGAGTGGGTGGTSCGA.GGAGAGGG
       6i5    ACGCTATGCCCAGCCCGTTGGGGTCCCACCSCCAGGCGCTCGGGG3303S
       575    GTTCGTCCCGAGCCTTTTTCACGTGcGCGTTTTGTTTTTG-TGT
      i.755   GTTTTGTTTAAATCAATCATGTACACAATGAACTTGGCACCCTGGCCCCG
      795 CCTGGACAAGCACATAGCAAGCGAACTGTCCAAGGCAGGGGCGAGCACGGAACAATGG
      855 GGCCCAGCTGGAGCGTGGACTTGTACATACACTAAAATCGAAGAAAAAAAA
      195 AACCCGAATTC
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 38 of 166 PageID: 2547


   U.S. Patent                  Nov. 22, 2011            Sheet 3 of 6                     US 8,063,182 B1
                                               Figure 2A
                     SOCO




                     OOOO
         E
         Ca
         U.9

                                      -lo              Transfektans
                                      ams              Control
         s           SCOO
         S




                        O
                            O        2            4.           6              8            O

                                             TNF-Concentration (nM)


                                              Figure 28

                                                        Transfektant KD 0.49 nM
                                                  O Control                KD 0.46 nM




              t
               S.
               6
                 o
               n
               t
               S.
                 5




                            O        1 OOO        20 OO            3 OOO          4 OOO

                                                Binding/Cell
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 39 of 166 PageID: 2548


   U.S. Patent         Nov. 22, 2011       Sheet 4 of 6     US 8,063,182 B1




                                       Figure 3



                               Sandwich - ASSay

          4-OOOO



          3OOOO



      S. 20000                                                      -TNF
                                                                      NF
      2


           OOOO
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 40 of 166 PageID: 2549


   U.S. Patent            Nov. 22, 2011      Sheet 5 of 6               US 8,063,182 B1


                                   figure


            FE:             Ricciage:Efects. AIG
            TCGGRCTCCGTGTGTGACTCCTGTGAGGACAGCACRTRCRCCCRGCTCTGGARCTGGGTT
      2 ProGiucy's LeuSerCysGlyser argcysser Seras DG in Ua GluthrGinal acys
      61 CCCGAGTGCTTGAGCTGTGGCTCCCGCTGTRGCTCTGRCCAGGTGGARACTCRRGCCTGC
      41 ThrArgou GinRsnRrgi le Cys Thrcys firgipro Gigirp TyrCys R aleuSerly's
      12    RCTCGGGRRCRG ARCCGCRTCTGCRCCTGCAGGCCCGGCTGGTR C GCGCGCTGAGCRAG
       6 Gin GiuGlycys Argleucys at aProLeu Prolyscus firgfroglypheG gua i? 1 a
       8    CRGGRGGGGGCCGGCTGTGCGCGCCGCGCCGRRGGCCGCCCGGGCTTCGGCGGGCC
       8 ArgfroGig Thr61 uThrSerris Dua ( Uc cus Lus Procysia a ProGl
                                                                  CG        rphe Ser
      241   A GRCCGGRRCTGF RRCATCA GRCGGGGGCRRGCCCGGCCCCCGG CGTCCC      s
       O 1 as nThrihr Ser Ser Thrasp ecgs argproh is Gin ecysfsnuo Udi Al a e
      301   a? CRCGRCTTCRTCCRCGGRTRTTT GCAGGCCCCCCA Grif CTGTARCGTGGGGCCRTC
      121 Pro Glyfisnf a Ser Argfs of gua Cys Thrser ThrSerPro ThrfirgSerilet R a
      361 CCTGGGARTGCRRGCAGGGATGCAGTCTGCACGTCCACGTCCCCCRCCCGGRGTATGGCC
      141 ProGlyf a Ua His Leu ProG inProud Serthriargser Gin His Thr Ginproser
      421 CCAGGGGCAGTACACTTACCCCRGCCAGTGTccacacGAT ccca AcacACGCAGCCAR GT
      16    ProGiuProSer Thrift a proser ThrSerPheleuleuproiet GigPro Serprofro
      481 CCRGRRCCCRGCRCTGCTCCAAGCAccTCCTTCCTGCTCCCAATGGGCCCCRGCCCCCCA
      181 R aGuGigSer Thr Glyfispherial euproua Giglieu eUa Gigua Thrf a
      54    GCTGAAGGGRGCRCTGGCGRCTTCGCTCTTCCGTTGGCTGATTGTGGGGGRCRGCC
      2O    Leu6 yeuleu i t e i eGlyUa Ua Asn.cgs Ua    eret Thr6 in Ua Lyslys Lys
      60    TTGGGTCTRCTAR TRR TRGGR GTGGTGFACTGTGTCRTCAT GRCCCAGGGRARRA GARG
      221 ProLeucy's LeuGlnRrgGlufi a Lysua ProHis LeuProRafs plys R afirgGy
      66    CCCTTGTGCCTGCRGRGAGA AGCCAAGGTGCCTCRCTTGCCTGCCGATAAGGCCCGGGGf
      24    Thr6 in GlyPro Giu Gin Gin His Leuleu e Thra a Proser SerSerSerserser
      721 ACCAGGGCCCCGRGCAGCRGCRCCTGCTGRCRCAGCGCCGAGCTCCRGCRCAGCTCC
      26 Leu Giuserserf a Sera aleufs pirgargai apro Thrargas nG nProGlnR a
      781 CTGGRGFGCTCGGCCA GTGCGTTGGACRGRRGGGCGCCCRCICGGRRCCAGCCA CAGGCF
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 41 of 166 PageID: 2550
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 42 of 166 PageID: 2551


                                                         US 8,063,182 B1
                                  1.                                                                     2
       HUMAN TNF RECEPTOR FUSION PROTEIN                                   antibodies against TNF-BP. Using such an immobilized anti
                                                                           body (immune affinity chromatography) Loetscher and
     This is a division of application Ser. No. 08/095,640, filed          Brockhaus obtained an enriched preparation of TNF-BP 31
   Jul. 21, 1993; now U.S. Pat. No. 5,610,279, which is a con              from an extract of human placenta using TNFC.-ligandaffin
   tinuation application of Ser. No. 07/580,013, filed Sep. 10,            ity chromatography and HPLC, which gave a strong broad
   1990, now abandoned. This application claims priority under             band at 35 kD, a weak band at about 40 kD and a very weak
   35 U.S.C. S 119 to application Serial Numbers 3319/89, 746/             band in the region between 55 kD and 60 kD on SDS-PAGE
   90 and 1347/90, filed on Sep. 12, 1989, Mar. 8, 1990 and Apr.           analysis. Moreover, the gel showed a protein background
   20, 1990, respectively, all in Switzerland. This application            smear in the region of 33 kD to 40 kD. The significance of
   also claims priority under 35 U.S.C. S 119 to European Patent      10   these protein bands was, however, not clear due to the hetero
                                                                           genicity of the starting material which was used (placenta
   Application Number 901 16707.2 (now Patent Number EP                    tissue; combined material from several placentas). In the State
   0417563), filed Aug. 31, 1990.                                          of the art TNF-BP have already been characterized by a
             BACKGROUND OF THE INVENTION
                                                                           N-terminal partial sequence European Patent Application,
                                                                      15
                                                                           Publication No.308.378), whereby this sequence differs from
                                                                           the N-terminal partial sequence according to formula (IA) in
      Tumor necrosis factor O. (TNFC, also cachectin), discov              accordance with the invention. Moreover, the TNF-binding
   ered as a result of its hemorragic-necrotizing activity on cer          proteins described in the state of the art are soluble, i.e.
   tain tumors, and lymphotoxin (TNFB) are two closely related             non-membrane bound, TNF-BP and not membrane-bound,
   peptide factors 3 from the class of lymphokines/cytokines               i.e. insoluble, TNF-BP isolated from urine.
   which are both referred to herein-after as TNF see references
   2 and 3. TNF possesses abroad cellular spectrum of activity.                         SUMMARY OF THE INVENTION
   For example, TNF has inhibitory or cytotoxic activity on a
   series of tumor cell lines 2.3, stimulates the proliferation of            This invention comprises insoluble, homogenous proteins
   fibroblasts and the phagocytic/cytotoxic activity of myeloic            or soluble or insoluble fragments thereof, capable of binding
   cells 4, 5, 6, induces adhesion molecules in endothelial cells     25   tumor necrosis factor-(TNF).
   or exerts an inhibitory activity on the endothelium 7, 8, 9.               This invention also comprises TNF-binding proteins con
   10, inhibits the synthesis of specific enzymes in adipocytes            taining amino acid sequences of FIG. 1 or FIG. 4, proteins
    11 and induces the expression of histo-compatibility anti              containing fragments of these sequences, and proteins anala
   gens 12. Many of these TNF activities are produced via                  gous to the sequences of FIG. 1 or FIG. 4 or to fragments
                                                                           thereof.
   induction of other factors or by synergistic effects with other    30
                                                                             This invention 96 further comprises DNA sequences
   factors such as interferons or interleukins 13-16.                      encoding the proteins: described above, proteins encoded by
      TNF is involved in pathological conditions such as shock             these sequences, and antibodies to any of these proteins.
   states in meningococcal sepsis 17, the development of                     This invention comprises. DNA sequences which combine
   autoimmune glomerulonephritis in mice 18 and cerebral                   two partial DNA sequences, one sequence encoding soluble
   malaria in mice 19 and human beings 41. The toxic effects          35   fragments of TNF binding proteins and the other partial
   of endotoxin appear to be mediated by TNF 20. Further                   sequence encoding all domains except the first domain of the
   more, TNF can trigger interleukin-1 fever 39. On the basis              constant region of the heavy chain of human immunoglobulin
   of its pleiotropic functional properties, TNF in interaction            IgG, IgA, IgM, or IgE, and the recombinant proteins encoded
   with other cytokines is involved in additional pathological             by these sequences.
   conditions as a mediator of immune response, inflammation,         40     This invention additionally comprises vectors containing
   and other processes.                                                    the above DNA sequences, and host systems transfected with
      These biological effects are mediated by TNF via specific            Such vectors.
   receptors. According to present knowledge not only TNFC.                   This invention finally comprises a process for the isolation
   but also TNFB bind to the same receptors 21. Different cell             of an insoluble homogenous protein capable of binding TNF.
   types differ in their number of TNF receptors 22, 23, 24.          45
                                                                                      BRIEF DESCRIPTION OF THE FIGURES
   Generally known TNF-binding proteins (TNF-BP) have been
   detected by covalent bonding to radioactively labelled TNF                FIG.1. Nucleotide sequence (SEQID NO: 1) and deduced
    24-29, and the following apparent molecular weights of the             amino acid sequence (SEQ ID NO: 2) for cDNA clone
   TNF/TNF-BP complexes obtained have been determined to                   derived from 55 kD TNF-BP. The 19 amino acid transmem
   be: 95/100 kD and 75 kD24, 95 kD and 75 kD25, 138kD,               50
                                                                           brane region is underlined. Hypothetical glycosylation sites
   90 kD, 75 kD and 54 kD 26, 100+5 kD 27, 97 kD and 70                    are identified by asterisks.
   kD 28 and 145 kD 29). One such TNF/TNF-BP complex                         FIG. 2. Binding analysis of COS cells transfected with
   was isolated by anti-TNF-antibody immune affinity chroma                plasmid pN123. Panel 2A binding of transfected cells to
   tography and preparative SDS-polyacrylamide gel electro                 'I-TNFC. Panel 2B Scatchard plot of binding data.
   phoreses (SDS-PAGE) 27. The reductive cleavage of this             55     FIG. 3. Sandwich assays of cells transfected with plasmid
   complex and subsequent SDS-PAGE analysis gave several                   pK19. Culture supernatants of cells transfected 30 with pK19
   bands which were not tested for TNF-binding activity. Since             were incubated with anti-55 kD TNF-BP antibody followed
   the specific conditions which must be used for the cleavage of          by I-TNFC. Columns 1, 5, and 8 are controls. Columns 2,
   the complex lead to inactivation of the binding protein 31,             3, 4, 5, and 6 are five parallel transfections.
   the latter has also not been possible. The separation of soluble   60      FIG. 4. Nucleotide sequence (SEQID NO:3) and deduced
   TNF-BP from human serum or urine by ion exchange chro                   amino acid sequence (SEQ ID NO: 4) for cDNA clones
   matography and gel filtration (molecular weight in the region           derived from 75/6510 TNF-BP
   of 50 kD) was described by Olsson et al. 30.
      Brockhaus et al. 32 obtained an enriched TNF-BP prepa                   DETAILED DESCRIPTION OF THE INVENTION
   ration from membrane extracts of HL cells by TNFC-ligand           65
   affinity chromatography and HPLC which, in turn, was used                 The TNF-binding proteins of the present invention are
   as an antigen preparation for the production of monoclonal              homogenous, insoluble proteins and soluble or insoluble
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 43 of 166 PageID: 2552


                                                        US 8,063,182 B1
                                 3                                                                       4
   fragments of such proteins which are capable of binding TNF.              In more detail, the proteins of the present invention are
   These proteins have the ability to bind TNF as measured by             non-soluble proteins, i.e. for example membrane proteins or
   standard assays.                                                       so-called receptors, and soluble or non-soluble, fragments
      The TNF-binding proteins of the present invention include           thereof, which bind TNF (TNF-BP), in homogeneous form,
   homogenous proteins containing the amino acid sequence                 as well as their physiologically compatible salts. Preferred
   depicted in FIG. 1 (SEQID NO:2) or in FIG. 4 (SEQID NO:                proteins are those which according to SDS-PAGE under non
   4), proteins containing fragments of either sequence, and              reducing conditions are characterized by apparent molecular
   analogues of any Such proteins for example proteins contain            weights of about 55 kD, 51 kD,38kD,36 kD and 34 kD or 75
   ing amino acid sequences analogous to the amino acid              10
                                                                          kD and 65 kD, especially those with about 55 kD and 75 kD.
   sequences of FIG. 1 (SEQID NO: 2) or FIG. 4 (SEQID NO:                 Furthermore, there are preferred those proteins which are
   4) or to fragments thereof. An analogue is a protein in which          characterized by containing at least one of the following
   one or more amino acids of the sequences depicted in FIG. 1            amino acid partial sequences:
   (SEQ ID NO: 2) or in FIG. 4 (SEQID NO: 4) have had their               (IA) Leu-Val-Pro-His-Leu-Gly-Asp-Arg-Glu-Lys-Arg-Asp
   side-groups chemically modified in a known manner, or those       15
                                                                             Ser-Val-Cys-Pro-Gln-Gly-Lys-Tyr-Ile-His-Pro-Gln-X-
   in which one or more amino acids have been replaced or                    Asn-Ser-Ile (SEQ ID NO. 5)
   deleted, without thereby eliminating TNF-binding ability.              (IB) Ser-Thr-Pro-Glu-Lys-Glu-Gly-Glu-Leu-Glu-Gly-Thr
   Such analogues may be produced by known methods of pep                    Thr-Thr-Lys (SEQID NO: 6)
   tide chemistry, or by known methods of recombinant DNA                 (IIA) Ser-Gln-Leu-Glu-Thr-Pro-Glu-Thr-Leu-Leu-Gly-Ser
   technology. Such as planned mutagenesis.                                  Thr-Glu-Glu-Lys-Pro-Leu (SEQID NO: 7)
      The TNF binding activity of the proteins of the present             (IIB) Val-Phe-Cys-Thr (SEQID NO:8)
   invention may be determined using the assay described in               (IIC) Asn-Gln-Pro-Gln-Ala-Pro-Gly-Val-Glu-Ala-Ser-Gly
   Example 1.                                                                Ala-Gly-Glu-Ala (SEQ ID NO: 9)
      TNF-binding proteins of this invention are obtained as              (IID) Leu-pro-Ala-Gln-Val-Ala-Phe-X-Pro-Tyr-Ala-Pro
   follows:                                                          25      Glu-Pro-Gly-Ser-Thr-Cys (SEQID NO: 10)
      TNF binding proteins may be isolated from tissues and               (IIE) Ile-X-Pro-Gly-Phe-Gly-Val-Ala-Tyr-Pro-Ala-Leu-Glu
   purified to homogeneity, or isolated from cells which contain             (SEQ ID NO: 11)
   membrane-bound TNF binding protein, and purified to                    (IIF) Leu-Cys-Ala-Pro (SEQID NO: 12)
   homogeneity. One possible method for growing cells and                 (IIG) Val-Pro-His-Leu-Pro-Ala-Asp (SEQID NO: 13)
   isolating cell extract is described in Example 2, however,        30   (IIH) Gly-Ser-Gln-Gly-Pro-Glu-Gln-Gln-X-X-Leu-Ile-X-
   other cells types and other growth and isolation methods are              Ala-Pro (SEQID NO: 14)
   well known in the art. Purification of TNF-binding proteins              in which X stands for an amino acid residue which could
   from cell extracts may be performed using the methods                        not be unequivocally determined.
   described in Examples 4, 5, and 6 in combination with the                 A process for the isolation of the TNF-BP in accordance
   assay described in Example 1. TNF-binding proteins isolated       35   with the invention is also an object of the present invention.
   and purified by these methods were sequenced by well                   This process comprises carrying out essentially the following
   known methods, as described in Example 7. From these                   purification steps in sequence: production of a cell or tissue
   amino acid sequences, DNA probes were produced and used                extract, immune affinity chromatography and/or single or
   to obtain mRNA encoding TNF binding proteins from which                multiple ligand affinity chromatography, high resolution liq
   cDNA was made, all by known methods described in                  40   uid chromatography (HPLC) and preparative SDS-polyacry
   Examples 8 and 11. Other well-known methods for producing              lamide gel electrophoresis (SDS-PAGE). The combination of
   cDNA are known in the art and may effectively be used. In              the individual purification steps, which are known from the
   general, any TNF-binding protein can be isolated from any              state of the art, is essential to the Success of the process in
   cell or tissue expressing such proteins using a cDNA probe             accordance with the invention, whereby individual steps have
   such as the probe described above, isolating mRNA and tran        45   been modified and improved having regard to the problem to
   scribing the mRNA into cDNA. Thereafter, the protein can be            be solved. Thus, for example, the original combined immune
   produced by inserting the cDNA into an expression vector as            affinity chromatography/TNFC.-ligand affinity chromatogra
   described in Example 9. Such as a virus, plasmid, cosmid, or           phy step originally used for the enrichment of TNF-BP from
   other vector, inserting the expression vector into a cell. Such        human placenta 31 has been altered by using a BSA
   as the COS cell-described in Example 9 or the insect cell         50   Sepharose 4B pre-column. For the application of the cell or
   described in Example 10, proliferating the resulting cells, and        membrane extract, this pre-column was connected in series
   isolating the expressed TNF-binding protein from the                   with the immune affinity column followed by the ligandaffin
   medium or from cell extract as described above. Alterna                ity column. After the application of the extract the two afore
   tively, TNF-binding proteins may be chemically synthesized             mentioned columns were coupled, each eluted and the TNF
   using the sequence described above and an amino acid syn          55   BP-active fractions were purified again via a ligand affinity
   thesizer, or manual synthesis using chemical conditions well           column. The use of a detergent-containing solvent mixture for
   known to form peptide bonds between selected amino acids.              the performance of the reversed-phase HPLC step is essential
   Analogues and fragments of TNF-binding proteins may be                 to the invention.
   produced by the above methods. In the case of analogues, the             Further, an industrial process for the production of high cell
   proteins may be chemically modified, or modified by genetic       60   densities of mammalian cells from which TNF-BP can be
   engineering as described above. These fragments and ana                isolated is also an object of the present invention. Such a
   logues may then be tested for TNF-binding activity using               process comprises using a medium, which has been devel
   methods such as the assay of Example 1.                                oped for the specific growth requirements of the cell line used,
      Finally, monoclonal antibodies directed against TNF-bind            in combination with a perfusion apparatus as described e.g. in
   ing proteins, such as the antibodies described in Example 3.      65   detail in Example 2. By means of such a process there can be
   may be produced by known techniques, and used to isolate               produced, for example, in the case of HL-60 cells up to more
   TNF-binding proteins.                                                  than 20-fold higher cell densities than usual.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 44 of 166 PageID: 2553


                                                         US 8,063,182 B1
                                   5                                                                      6
      In addition thereto, the present invention is also concerned         binding of TNF or the interaction with other membrane com
   with DNA sequences coding for proteins and soluble or non               ponents participating in the signal transfer, have been altered
   soluble fragments thereof, which bind TNF. Thereunderthere              or maintained in a desirable manner. Amino acid exchanges in
   are to be understood; for example, DNA sequences coding for             proteins and peptides which do not generally alter the activity
   non-soluble proteins or Soluble as well as non-soluble frag        5    of Such molecules are known in the state of the art and are
   ments thereof, which bind TNF, such DNA sequences being                 described, for example, by H. Neurath and R. L. Hill in
   selected from the following:                                            “The Proteins” (Academic Press, New York, 1979, see espe
   (a) DNA sequences as given FIG. 1 or FIG. 4 as well as their            cially FIG. 6, page 14). The most commonly occurring
   complementary strands, or those which include these                     exchanges are: Ala? Ser, Val/Ile, Asp/Glu, Thr/Ser, Ala/Gly,
   Sequences:                                                         10   Ala/Thr, Ser/Asn, Ala/Val, Ser/Gly, Tyr/Phe, Ala/Pro, Lys/
   (b) DNA sequences which hybridize with sequences defined                Arg, Asp/ASn, Leu/Ile, Leu/Val, Ala/Glu, Asp/Gly as well as
   under (a) or fragments thereof;                                         these in reverse. The present invention is also concerned with
   (c) DNA sequences which, because of the degeneracy of the               vectors which contain any of the DNA sequences described
   genetic code, do not hybridize with sequences as defined                above inaccordance with the invention and which are suitable
   under (a) and (b), but which code for polypeptides, having         15   for the transformation of suitable pro- and eukaryotic host
   exactly the same amino acid sequence.                                   systems, whereby there are preferred those vectors whose use
      That is to say, the present invention embraces not only              leads to the expression of the proteins which are coded by any
   allelic variants, but also those DNA sequences which result             of the DNA sequences described above in accordance with
   from deletions, Substitutions and additions from one or more            the invention. Finally, the present invention is also concerned
   nucleotides of the sequences given in FIG. 1 or FIG. 4,                 with pro- and eukaryotic host systems transformed with Such
   whereby in the case of the proteins coded thereby there come            vectors, as well as a process for the production of recombinant
   into consideration, just as before, TNF-BP. One sequence                compounds in accordance with the invention by cultivating
   which results from such a deletion is described, for example,           Such host systems and Subsequently isolating these com
   in Science 248, 1019-1023, (1990).                                      pounds from the host systems themselves or their culture
      There are preferred first of all those DNA sequences which      25   Supernatants.
   code for Such a protein having an apparent molecular weight                An object of the present invention are also pharmaceutical
   of about 55 kD, whereby the sequence given in FIG. 1 is                 preparations which contain at least one of these TNF-BPs or
   especially preferred, and sequences which code for non                  fragments thereof, if desired in combination with other phar
   soluble as well as soluble fragments of such proteins. A DNA            maceutically active Substances and/or non-toxic, inert, thera
   sequence which codes, for example, for Such a non-soluble          30   peutically compatible carrier materials.
   protein fragment extends from nucleotide-185 to 1122 of the                Finally, the present invention is concerned with the use of
   sequence given in FIG. 1. DNA sequences which code for                  such a TNF-BP on the one hand for the production of phar
   soluble protein fragments are, for example, those which                 maceutical preparations and on the other hand for the treat
   extend from nucleotide-185 to 633 or from nucleotide -14 to             ment of illnesses, preferably those in which TNF is involved
   633 of the sequence given in FIG.1. There are also preferred       35   in their course.
   DNA sequences which code for a protein of about 75/65 kD.                  Starting materials for the TNF-BP in accordance with the
   whereby those which contain the partial cDNA sequences                  invention are quite generally cells which contain such TNF
   shown in FIG. 4 are preferred. Especially preferred DNA                 BP in membrane-bound form and which are generally
   sequences in this case are the sequences of the open reading            accessible without restrictions to a person skilled in the art,
   frame of nucleotide 2 to 1,177. The peptides IIA, IIC, IIE, IIF,   40   such as, for example, HL60 ATCC No. CCL 240, U 937
   IIG and IIH are coded by the partial cDNA sequence in FIG.              |ATCC No. CRL 1593, SW 480 ATCC No. CCL 228 and
   4, whereby the insignificant deviations in the experimentally           HEp2 cells ATCCNo. CCL23). These cells can be cultivated
   determined amino acid sequences are based on the cDNA                   according to known methods of the state of the art 40 or, in
   derived sequence with highest probability from the limited              order to produce high cell densities, according to the proce
   resolution of the gas phase sequencing. DNA sequences              45   dure already described generally and described in detail in.
   which code for insoluble (deposited on Oct. 17, 2006 with the           Example 2 for HL60 cells. TNF-BP can then be extracted
   AmericanType Culture Collection under Accession No. PTA                 from the cells, which are centrifuged-off from the medium
   7942) as well as soluble fractions of TNF-binding proteins              and washed, according to known methods of the state of the
   having an apparent molecular weight of 65 kD/75 kD are also             art using suitable detergents, for example Triton X-114, 1-0-
   preferred. DNA sequences for such soluble fragments can be         50   n-octyl-B-D-glucopyranoside (octylglucoside) or 3-(3-
   determined on the basis of the amino acid sequences derived             cholylamido-propyl)-dimethylammonio-1-propane Sulpho
   from the nucleic acid sequences coding for Such non-soluble             nate (CHAPS), especially using Triton X-100. For the
   TNF-BP.                                                                 detection of such TNF-BP there can be Used the usually used
      The invention is also concerned with DNA sequences                   detection methods for TNF-BP, for example a polyethylene
   which comprise a combination of two partial DNA                    55   glycol-1-induced precipitation of the 'I-TNF/TNF-BP
   sequences, with one of the partial sequences coding for those           complex 27, especially filter-binding tests with radioac
   soluble fragments of non-soluble proteins which bind TNF                tively labelled TNF according to Example 1. In order to
   (see above) and the other partial sequence coding for all               produce the TNF-BP in accordance with the invention, the
   domains other than the first domain of the constant region of           general methods of the state of the art used for the purification
   the heavy chain of human immunoglobulins such as IgG, IgA,         60   of proteins, especially of membrane proteins, such as, for
   IgM or IgE, in particular IgG or IgG subtypes.                          example, ion exchange chromatography, gel filtration, affin
      The present invention is also concerned with the recombi             ity chromatography, HPLC and SDS-PAGE can be used.
   nant proteins coded by any of DNA sequences described                   Especially preferred methods for the production of TNF-BP
   above. Of course, there are thereby also included such pro              in accordance with the invention are affinity chromatography,
   teins in whose amino acid sequences amino acids have been          65   especially with TNF-a as the ligand bound to the solid phase,
   exchanged, for example by planned mutagenesis, so that the              and immune-affinity chromatography, HPLC and SDS
   activity of the TNF-BP or fragments thereof, namely the                 PAGE. The elution of TNF-BP bands which are separated
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 45 of 166 PageID: 2554


                                                        US 8,063,182 B1
                                7                                                                        8
   using SDS-PAGE can be effected according to known meth                 sequences which e.g. can bring about a longer half life of the
   ods of protein chemistry, for example using electroelution             mRNA. For the expression of nucleic acid sequences in which
   according to Hunkapiller et al. 34, whereby according to               the endogenous sequence fragment coding for a signal pep
   present knowledge the electro-dialysis times given there gen           tide is missing, there can be used vectors which contain Such
   erally have to be doubled. Thereafter, traces of SDS which             Suitable sequences which code for signal peptides of other
   still remain can then be removed in accordance with Bosser             known proteins. See, for example, the vector p J268
   hoff et al. 50.                                                        described by Cullen, B. R. in Cell 46,973-982 (1986) as well
      The thus-purified TNF-BP can be characterized by meth               as Sharma, S. etal. in "Current Communications in Molecular
   ods of peptide chemistry which are known in the state of the           Biology', edt. by Gething, M. J., Cold Spring Harbor Lab.
   art, such as, for example, N-terminal amino acid sequencing       10   (1985), pages 73-78.
   of enzymatic well as chemical peptide cleavage. Fragments                 Most of these vectors which are used for a transient expres
   obtained by enzymatic or chemical cleavage can be separated            sion of a particular DNA sequence in mammalian cells con
   according to usual methods such as, for example, HPLC and              tain the replication source of the SV40 virus. In cells which
   can themselves be subjected to further N-terminal sequenc              express the T-antigen of the virus (e.g. COS cells), these
   ing. Such fragments which themselves bind TNF can be iden         15   vectors are reproduced abundantly. A transient expression is,
   tified using the afore-mentioned detection methods for TNF             however, not limited to COS cells. In principle any transfect
   BP and are likewise objects of the present invention.                  able mammaliancell line can be used for this purpose. Signals
      Starting from the thus-obtained amino acid sequence infor           which can bring about a strong transcription are e.g. the early
   mation or the DNA and amino acid sequences given in FIG. 1             and late promoters of SV40, the promoter and enhancer of the
   as well as in FIG. 4 there can be produced, taking into con            “major immediate-early’ gene of HCMV (human cytomega
   sideration the degeneracy of the genetic code, according to            lovirus), the LTRs (“long terminal repeats”) of retroviruses
   methods known in the state of the art suitable oligonucle              such as, for example, RSV. HIV and MMTV. There can,
   otides 51. By means of these, again according to known                 however, also be used signals of cellular genes such as e.g. the
   methods of molecular biology 42.43, cDNA or genomic                    promoters of the actin and collagenase genes.
   DNA banks can be searched for clones which contain nucleic        25      Alternatively, however, stable cell lines which have the
   acid sequences coding for TNF-BP. More-over, using the                 specific DNA sequence integrated into the genome (chromo
   polymerase chain reaction (PCR) 49 cDNA fragments can                  some) can also be obtained. For this, the DNA sequence is
   be cloned by completely degenerating the amino acid                    cotransfected together with a selectable marker, e.g. neomy
   sequence of two spaced apart relatively short segments while           cin, hygromycin, dihydrofolate reductase (dhfr) or hypoxan
   taking into consideration the genetic code and introducing        30   thin guanine phosphoribosyl transferase (hgpt). The DNA
   into their complementarity Suitable oligo-nucleotides as a             sequence stably incorporated in the chromosome can also be
   “primer', whereby the fragment lying between these two                 reproduced abundantly. A suitable selection markerfor this is,
   sequences can be amplified and identified. The determination           for example, dihydrofolate reductase (dhfr). Mammalian
   of the nucleotide sequence of a such a fragment permits an             cells (e.g. CHO cells), which contain no intact dhfr gene, are
   independent determination of the amino acid sequence of the       35   thereby incubated with increasing amounts of methotrexate
   protein fragment for which it codes. The cDNA fragments                after transinfection has been effected. In this manner cell lines
   obtainable by PCR can also, as already described for the               which contain more than a thousand copies of the desired
   oligonucleotides themselves, be used according to known                DNA sequence can be obtained.
   methods to search for clones containing nucleic acid                      Mammalian cells which can be used for the expression are
   sequences coding for TNF-BP from cDNA or genomic DNA              40   e.g. cells of the human cell lines Hela ATCC CCL2 and 293
   banks. Such nucleic acid sequences can then be sequenced               |ATCC CRL 1573 as well as 3T3 ATCC CCL 163 and L
   according to known methods 42. On the basis of the thus                cells, e.g. ATCC CCL 149), (CHO) cells ATCC CCL 61.
   determined sequences and of the already known sequences                BHKATCC CCL 10 cells as well as the CV 1 ATCCCCL
   for certain receptors, those partial sequences which code for          70 and the COS cell lines ATCC CRL 1650, CRL 1651).
   soluble TNF-BP fragments can be determined and cut out            45      Suitable expression vectors include, for example, vectors
   from the complete sequence using known methods 42.                     such as pBC12MIATCC 67109), pSV2dhfrATCC 37146),
      The complete sequence or Such partial sequences can then            pSVL Pharmacia, Uppsala, Sweden), pRSVcat ATCC 37
   be integrated using known methods into vectors described in            152 and pMSG Pharmacia, Uppsala, Sweden. The vectors
   the state of the art for their multiplication and expression in        “pK19 and “pN123' used in Example 9 are especially pre
   prokaryotes 42. Suitable prokaryotic host organisms are, for      50   ferred vectors. These can be isolated according to known
   example, gram-negative and gram-positive bacteria Such as,             methods from E. coli strains HB101 (pK19) and HB101
   for example, E. coli strains such as E. coli HB101 ATCC No.            (pN123) transformed with them 42. These E. coli strains
   33 694 or E. coli W3110 ATCC No. 27325 or B. subtilis                  have been deposited on the 26 Jan. 1990 at the Deutschen
   strains.                                                               Sammlung von Mikroorganismen and Zellkulturen GmbH
     Furthermore, nucleic acid sequences in accordance with          55   (DSM) in Braunschweig, FRG, under DSM5761 for HB101
   the invention which code for TNF-BP as well as for TNF-BP              (pK19) and DMS 5764 for HB101 (pN123). For the expres
   fragments can be integrated using known methods into Suit              sion of proteins which consist of a soluble fragment of non
   able vectors for reproduction and expression in eukaryotic             soluble TNF-BP and an immunoglobulin fragment, i.e. all
   host cells, such as, for example, yeast, insect cells and mam          domains except the first of the constant region of the heavy
   malian cells. Expression of Such sequences is preferably          60   chain, there are especially suitable pSV2-derived vectors as
   effected in mammalian and insect cells.                                described, for example, by German, C. in “DNA Cloning
      A typical expression vector for mammalian cells contains             Vol. II., edit. by Glover, D.M., IRL Press, Oxford, 1985. The
   an efficient promoter element in order to produce a good               vectors pCD4-Hp (DSM5315, deposited on 21 Apr. 1989),
   transcription rate, the DNA sequence to be expressed and               pDC4-Hy1 (DSM 5314, deposited on 21 Apr. 1989) and
   signals for an efficient termination and polyadenylation of the   65   pCD4-Hy3 (DSM 5523, deposited on 14 Sep. 1989) which
   transcript. Additional elements which can be used are                  have been deposited at the Deutschen Sammlung von Mikro
   "enhancers' which lead to again intensified transcription and          organismen and Zellkulturen GmbH (DSM) in Braunsch
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 46 of 166 PageID: 2555


                                                         US 8,063,182 B1
                                                                                                          10
   weig, FRG, and which are described in detail in European                of 10-10"M), these or fragments thereof can be used as
   Patent Application No. 90107393.2 are especially preferred              diagnostics for the detection of TNF in serum or other body
   vectors. This European Patent Specification and the equiva              fluids according to methods known in the state of the art, for
   lent Applications referred to in Example 11 also contain data           example in Solid phase binding tests or in combination with
   with respect to the further use of these vectors for the expres         anti-TNF-BP antibodies in so-called “sandwich' tests.
   sion of chimeric proteins (see also Example 11) and for the               Moreover, TNF-BP in accordance with the invention can
   construction of vectors for the expression of Such chimeric             be used on the one hand for the purification of TNF and on the
   proteins with other immunoglobulin fragments.                           other hand for the detection of TNF agonists and TNFantago
      The manner in which these cells are transfected depends on           nists according to procedures which are known in the state of
   the chosen expression system and vector system. An over            10   the art.
   view of these methods is to be found e.g. in Pollard et al.,              The TNF-BP in accordance with the invention as well as
   “DNA Transformation of Mammalian Cells' in "Methods in                  their physiologically compatible salts, which can be manu
   Molecular Biology” Nucleic Acids Vol. 2, 1984, Walker, J.               factured according to methods which are known in the state of
   M., ed. Humana, Clifton, N.J. I. Further methods are to be              the art, can also be used for the production of pharmaceutical
   found in Chen and Okayama “High-Efficiency Transforma              15   preparations, primarily those for the treatment of illnesses in
   tion of Mammalian Cells by Plasmid DNA, Molecular and                   which TNF is involved in their course. For this purpose, one
   Cell Biology 7, 2745-2752, 1987 and in Feigner Feigner et               or more of the said compounds, where desired or required in
   al., “Lipofectin: A highly efficient, lipid-mediated. DNA               combination with other pharmaceutically active Substances,
   transfection procedure'. Proc. Nat. Acad. Sci. USA 84,7413              can be processed in a known manner with the usually used
   7417, 1987.                                                             Solid or liquid carrier. materials. The dosage of Such prepa
      The baculovirus expression system, which has already                 rations can be effected having regard to the usual criteria in
   been used successfully for the expression of a series of pro            analogy to already used preparations of similar activity and
   teins (for an overview see Luckow and Summers, Bio/Tech                 Structure.
   nology 6, 47-55, 1988), can be used for the expression in                 Since the invention has been described hereinbefore in
   insect cells. Recombinant proteins can be produced in authen       25   general terms, the following Examples are intended to illus
   tic form or as fusion proteins. The thus-produced proteins can          trate details of the invention, but they are not intended to limit
   also be modified Such as, for example, glycosylated (Smith et           its scope in any manner.
   al., Proc. Nat. Acad. Sci. USA82, 8404-8408, 1987). For the
   production of a recombinant baculovirus which expresses the                                         Example 1
   desired protein there is used a so-called “transfer vector.        30
   Under this there is to be understood a plasmid which contains                        Detection of TNF-Binding Proteins
   the heterologous DNA sequence under the control of a strong
   promoter, e.g. that of the polyhedron gene, whereby this is               The TNF-BP were detected in a filter test with human
   surrounded on both sides by viral sequences. The vectors                radioiodinated 'I-TNF. TNF (46, 47) was radioactively
   “pN113”, “pN119 and “pN124” used in Example 10 are                 35   labelled with Na'I (IMS40, Amersham, Amersham,
   especially preferred vectors. These can be isolated according           England) and iodo gene (#28600, Pierce Eurochemie, Oud
   to known methods from E. coli strains HB101 (pN113),                    Beijerland, Netherlands) according to Fraker and Speck 48.
   HB101 (pN119) and HB101 (pN124) transformed with them.                  For the detection of the TNF-BP, isolated membranes of the
   These E. coli strains have been deposited on the 26 Jan. 1990           cells or their solubilized, enriched and purified fractions were
   at the Deutschen Sammlung Von Mikroorganismen and                  40   applied to moist nitrocellulose filter (0.45u, BioRad, Rich
   Zellkulturen GmbH (DSM) in Braunschweig, FRG, under                     mond, Calif., USA). The filters were then blocked in buffer
   DSM 5762 for HB101 (pN113), DSM 5763 for HB101                          solution with 1% skimmed milk powder and subsequently
   (pN119) and DSM 5765 for HB101 (pN124). The transfer                    incubated with 5-10 cpm/ml of ''I-TNFC. (0.3-1.0-10 cpm/
   vector is then transfected into the insect cells together with          ug) in two batches with and without the addition of 5ug/ml of
   DNA of the wild type baculovirus. The recombinant viruses          45   non-labelled TNFO, washed and dried in the air. The bound
   which result in the cells by homologous recombination can               radio-activity was detected semiquantitatively by autoradiog
   then be identified and isolated according to known methods.             raphy or counted in a gamma-counter. The specific               I
   An overview of the baculovirus expression system and the                TNF-C. binding was determined after correction for unspe
   methods used therein is to be found in Luckow and Sum                   cific binding in the presence of unlabelled TNF-C. in excess.
   mers 52.                                                           50   The specific TNF-binding in the filter test was measured at
      Expressed TNF-BP as well as its non-soluble or soluble               various TNF concentrations and analyzed according to Scat
   fractions can then be purified from the cell mass or the culture        chard, whereby a K value of 10-10M was determined.
   Supernatants according to methods of protein chemistry
   which are known in the state of the art, such as, for example,                                     Example 2
   the procedure already described on pages 5-6.                      55
     The TNF-BP obtained in accordance with the invention                                   Cell Extracts of HL-60 Cells
   can also be used as antigens to produce polyclonal and mono
   clonal antibodies according to known-techniques 44, 45 or                 HL60 cells ATCC No. CCL 240 were cultivated on an
   according to the procedure described in Example 3. Such                 experimental laboratory scale in a RPMI 1640 medium
   antibodies, especially monoclonal antibodies against the 75        60    GIBCO catalogue No. 074-01800), which contained 2 g/1
   kDTNF-BP species, are also an object of the present inven               NaHCO, and 5% foetal calfserum, in a 5% CO, atmosphere,
   tion. Those antibodies which are directed against the 75 kD             and Subsequently centrifuged.
   TNF-BP can be used for the isolation of TNF-BP by modifi                  The following procedure was used to produce high cell
   cations of the purification procedure described in detail in            densities on an industrial scale. The cultivation was carried
   Examples 4-6 which are familiar to a person skilled in the art.    65   out in a 751 Airlift fermenter (Fa. Chemap, Switzerland) with
      On the basis of the high binding affinity of TNF-BP in               a working volume of 581. For this there was used the cassette
   accordance with the invention for TNF (K value in the order             membrane system “PROSTAK” (Millipore, Switzerland)
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 47 of 166 PageID: 2556


                                                             US 8,063,182 B1
                                    11                                                                        12
   with a membrane surface of 0.32 m (1 cassette) integrated                                        TABLE 1-continued
   into the external circulation circuit. The culture medium (see                                         HL-60 medium
   Table 1) was pumped around with a Watson-Marlow pump,
   Type 603U, with 5 l/min. After a steam sterilization of the                                                           Concentrations
   installation, whereby the “PROSTAK’system was sterilized           5        Components                                    mg/l
   separately in autoclaves, the fermentation was started with                 Pyridoxal HCI                                  2.4124
   growing HL-60 cells from a 201 Airlift fermenter (Chemap).                  Pyridoxin HCI                                  O.2
   The cell cultivation in the inoculation fermenter was effected              Riboflavin                                     O.2876
                                                                               Thiamin HCI                                    2.668
   in a conventional batch process in the medium according to         10      Vitamin B12                                     O.2782
   Table 1 and an initial cell titre of 2x10 cells/ml. After 4 days            L-Alanine                                    11.78
   the HL60 batch was transferred with a titre of 4.9x10° cells/               L-Aspartic acid                              10
   ml into the 751 fermenter. The pH value was held at 7.1 and                 L-Asparagine H2O                             14.362
                                                                               L-Arginine                                   40
   the pC) value was held at 25% saturation, whereby the oxy                   L-Arginine HCI                               92.6
   gen introduction was effected through a microporous frit.          15       L-Aspartate                                  33.32
   After initial batch fermentation, on the 2nd day the perfusion              L-Cystine 2HCl                               62.04
   at a cell titre of 4x10° cells/ml was started with 301 of medium            L-Cysteine HCl HO                             7.024
                                                                               L-Glutamic acid                              36.94
   exchange per day. On the filtrate side of the medium the                    L-Glutamine                                 730
   conditioned medium was removed and replaced by the addi                     L-Glycine                                    21.5
   tion of fresh medium. The added medium was fortified as                     L-Histidine                                    3
   follows: Primatone from 0.25% to 0.35%, glutamine from 5                    L-Histidine HCl HO                           27.392
                                                                               L-Hydroxypyroline                             4
   mM to 6 mM and glucose from 4 g/1 to 6 g/l. The perfusion                   L-Isoleucine                                 73.788
   rate was then increased on the 3rd and 4th day to 72 1 of                   L-Leucine                                    75.62
   medium/day and on the 5th day to 1001 of medium/day. The                    L-Lysine HCl
                                                                               L-Methionine
                                                                                                                           102.9
                                                                                                                            21.896
   fermentation had finished after 120 hours of continuous cul        25       L-Phenylalanine                              43.592
   tivation. Exponential cell growth up to 40x10 cells/ml took                 L-Proline                                    26.9
   place under the given fermentation conditions. The duplica                  L-Serine                                     31.3
   tion time of the cell population was 20-22 hours to 10x10'                  L-Threonine
                                                                               L-Tryptophan
                                                                                                                            53
                                                                                                                            11.008
   cells/ml and then increased to 30-36 hours with increasing                  L-Tyrosine 2Na                               69.76
   cell density. The proportion of living cells lay at 90-95%         30       L-Valine                                     62.74
   during the entire fermentation period. The HL-60 batch was                  Penicillinistreptomycin                      100 Uml
   then cooled down in the fermenter to about 12° C. and the                    insulin (human)                               5 g/ml
   cells were harvested by centrifugation (Beckman centrifuge                  Tranferrin (human)                            15 g/ml
                                                                               Bovine serum albumin                          67 g/ml
    Model J-6B, Rotor JS), 3000 rpm, 10 min., 4° C.).                          Primatone RL (Sheffield Products,             O.25%
                                                                      35      Norwich NY, USA)
                                 TABLE 1.                                      Pluronic F68                                  O.01%
                                                                               (Serva, Heidelberg, FRG)
                                HL-60 medium                                   Foetal calf serum                            O.3-3%

                                               Concentrations
       Components                                  mg/l               40      The centrifugate was washed with isotonic phosphate
       CaCl2 (anhydrous)                         112.644
                                                                           buffer (PBS: 0.2 g/l KC1, 0.2 g/l KHPO, 8.0 g/1 NaCl, 2.16
       Ca(NO), 4H2O                               2O                       g/l NaHPO.7H2O), which had been treated with 5% dim
       CuSO 5H2O                                0.498 - 10                 ethylformamide, 10 mM benzamidine, 100 U/ml aprotinin,
       Fe(NO) 9H2O                                 O.O2                    10 uM leupeptin, 1 uM pepstatin, 1 mM o-phenanthroline, 5
       FeSO     7HO                                 O.1668
       KC                                        336.72               45   mM iodoacetamide, 1 mM phenyl-methylsulphonyl fluoride
       KNO.                                         O.O309                 (referred to hereinafter as PBS-M). The washed cells were
       MgCl2 (anhydrous)
       MgSO4 (anhydrous)
                                                  11.444
                                                  68.37
                                                                           extracted at a density of 2.5-10 cells/ml in PBS-M with
       NaCl                                     S801.8                     Triton X-100 (final concentration 1.0%). The cell extract was
       Na2HPO (anhydrous)                        1884.08                   clarified by centrifugation (15,000xg, 1 hour; 100,000xg. 1
       NaH2PO HO                                  75                  50   hour).
       Na-SeO 5H2O                               9.6. 103
       ZnSO 7HO                                    O.1726                                            Example 3
       D-Glucose                                4000
       Glutathion (red.)                           O.2
       Hepes buffer
       Hypoxanthin
                                                2383.2
                                                   O.9S4
                                                                                 Production of Monoclonal (TNF-BP) Antibodies
                                                                      55
       Linoleic acid                                O.O168
       Lipoic acid                                  O.042                     A centrifugation supernatant from the cultivation of HL60
       Phenol Red                                  10.24                   cells on an experimental laboratory scale, obtained according
       Putrescine 2HCI
       Napyruvate                                 88
                                                    O.O322                 to Example 2, was diluted with PBS in the ratio 1:10. The
       Thymidine                                   O.146
                                                                           diluted supernatant was applied at 4° C. (flow rate: 0.2
       Biotin                                       O.O4666           60   ml/min.) to a column which contained 2 ml of Affigel 10 (Bio
       D-Ca pantothenate                            2546                   Rad Catalogue No. 153-6099) to which had been coupled 20
       Choline chloride
       Folic acid
                                                    5.792
                                                    2.86
                                                                           mg of recombinant human TNF-C. Pennica, D. et al. (1984)
       i-Inositol                                  11.32
                                                                           Nature 312, 724; Shirai, T. et al. (1985) Nature 313, 803:
       Niacinamide                                  2.6                    Wang, A. M. et al. (1985) Science 228, 149 according to the
       Nicotinamide                                 O.OO74            65   recommendations of the manufacturer. The column was
       para-Aminobenzoic acid                       O.2                    washed at 4°C. and a throughflow rate of 1 ml/min firstly with
                                                                           20 ml of PBS which contained 0.1% Triton X 114 and there
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 48 of 166 PageID: 2557


                                                       US 8,063,182 B1
                                13                                                                    14
   after with 20 ml of PBS. Thus-1-enriched TNF-BP was eluted            the thus-prepared columns which were connected in series in
   at 22° C. and a flow rate of 2 ml/min with 4 ml of 100 mM             the following sequence: BSA-Sepharose pre-column,
   glycine, pH 2.8, 0.1% decyl-maltoside. The eluate was con             immune affinity column (anti-(55 kD-TNF-BP) antibody),
   centrated to 10 ul in a Centricon 30 unit Amicon.                     TNFC-ligand affinity column. After completion of the appli
      10 ul of this eluate were mixed with 20 Jul of complete       5    cation the two last-mentioned columns were separated and
   Freund's adjuvant to give an emulsion. 10 ul of the emulsion          washed individually within each case 100 ml of the following
   were injected according to the procedure described by Holm            buffer solutions: (1) PBS, 1.0% Triton X-100, 10 mMbenza
   dahl, R. et al. (1985), J. Immunol. Methods 32,379 on each            midine, 100 U/ml aprotinin; (2) PBS, 0.1% Triton X-100,
   of days 0, 7 and 12 into a hind paw of a narcotized Balb/c            0.5M NaCl, 10 mM ATP, 10 mM benzamidine, 100 U/ml
     OUS.                                                           10
                                                                         aprotinin; and (3) PBS, 0.1% TritonX-100, 10 mMbenzami
      The immunized mice were sacrificed on day 14, the                  dine, 100 U/ml aprotinin. Not only the immune affinity col
   popliteal lymph nodes were removed, minced and Suspended              umn, but also the TNFC-ligand affinity column were then
   by repeated pipetting in Iscove’s medium (IMEM. GIBCO                 each eluted with 100 mM glycine pH 2.5, 100 mM NaCl,
   Catalogue No. 074-2200) which contained 2 g/l NaHCO.                  0.2% decylmaltoside, 10 mM benzamidine, 100 U/ml apro
   According to a modified procedure of De St. Groth and            15
                                                                         tinin. The fractions of each column which were active in the
   Scheidegger J. Immunol. Methods (1980), 35, 15x107 cells              filter test according to Example 1 were thereafter combined
   of the lymph nodes were fused with 5x107PAI mouse
   myeloma cells (J.W. Stocker et al., Research Disclosure, 217,         and neutralized with 1M Tris pH 8.0.
   May 1982, 155-157) which were in logarithmic growth. The                The thus-combined TNF-BP active fractions of the
   cells were mixed, collected by centrifugation and resus               immune affinity chromatography on the one hand and of the
   pended in 2 ml of 50% (v/v) polyethylene glycol in IMEM at            TNFC-ligand affinity chromatography on the other hand
   room temperature by slight shaking and diluted by the slow            were, for further purification, again applied to in each case
   addition of 10 ml of IMEM during careful shaking for 10               one small TNFa-ligandaffinity column. Thereafter, these two
   minutes. The cells were collected by centrifugation and resus         columns were washed with in each case 40 ml of (1) PBS,
   pended in 200 ml of complete medium IMEM--20% foetal             25   1.0% TritonX-100, 10 mMbenzamidine, 100U/mlaprotinin,
   calfserum, glutamine (2.0 mM), 2-mercaptoethanol (100 ul),            (2) PBS, 0.1% TritonX-100, 0.5MNaCl, 10 mMATP, 10 mM
   100 uM hypoxanthine, 0.4 uMaminopterine and 16 uM thy                 benzamidine, 100 U/ml aprotinin, (3) PBS, 0.1% Triton
   midine (HAT). The suspension was distributed on 10 tissue             X-100, (4) 50 mM Tris pH 7.5, 150 mM NaCl, 1.0% NP-40,
   10 culture dishes each containing 96 wells and incubated at           1.0% desoxycholate, 0.1% SDS, (5) PBS, 0.2% decyl-malto
   37°C. for 11 days without changing the medium in an atmo         30   side. Subsequently, the columns were eluted with 100 mM
   sphere of 5% CO, and a relative humidity of 98%.                      glycine pH 2.5, 100 mM NaCl, 0.2% decylmaltoside. Frac
      The antibodies are distinguished by their inhibitory action        tions of 0.5 ml from each column were collected and the
   on the binding of TNF to HL60 cells or by their binding to            fractions from each column which were active according to
   antigens in the filter test according to Example 1. The follow        the filter test (Example 1) were combined and concentrated in
   ing procedure was used to detect the biological activity of      35
                                                                         a Centricon unit (Amicon, molecular weight exclusion
   antic TNF-BP) antibodies: 5x10° HL60 or U937 cells were               10,000).
   incubated in complete RPMI 1640 medium together with
   affinity-purified monoclonal anti-(TNF-BP) antibodies or                                         Example 5
   control antibodies (i.e. those which are not directed against
   TNF-BP) in a concentration range of 1 ng/ml to 10 g/ml.          40                  Separation by Means of HPLC
   After incubation at 37° C. for one hour the cells were col
   lected by centrifugition and washed with 4.5 ml of PBS at 0°             The active fractions obtained according to Example 4 were
   C. They were resuspended in 1 ml of complete RPMI 1640                each applied according to their different source (immune or
   medium (Example 2) which additionally contained 0.1%                  ligand affinity chromatography) to C1/C8 reversed phase
   sodium azide and 'I-TNFC (10 cpm/ml) with or without             45   HPLC columns (ProRPC, Pharmacia, 5x20 mm) which had
   the addition of unlabelled TNFC. (see above). The specific            been equilibrated with 0.1% trifluoroacetic acid, 0.1% octyl
   radioactivity of the 'I-TNFC. amounted to 700 Ci/mmol.                glucoside. The columns were then eluted with a linear aceto
   The cells were incubated at 4°C. for 2 hours, collected and           nitrile gradient (0-80%) in the same buffer at a flow of 0.5
   washed 4 times at 0°C. with 4.5 ml of PBS which contained             ml/min. Fractions of 1.0 ml were collected from each column
   1% BSA and 0.001% Triton X 100 (Fluka). The radioactivity        50   and the active fractions from each column were combined
   bound to the cells was measured in a Y-scintillation counter.         (detection according to Example 1).
   The cell-bound radioactivity of cells which had not been
   treated with anti-(TNF-BP) antibodies was determined in a                                      Example 6
   comparative experiment (approximately 10 000 cpm/5x10°
   cells).                                                          55               Separation by Means of SDS-PAGE
                            Example 4                                       The fractions which were obtained according to Example 5
                                                                         and which were active according to the filter test (Example 1)
                    Affinity Chromatography                              were further separated by SDS-PAGE according to 34. For
                                                                    60   this purpose, the samples were heated to 95°C. for 3 minutes
      For the further purification, a monoclonal anti-(55 kD             in SDS sample buffer and subsequently separated electro
   TNF-BP) antibody (2.8 mg/ml gel), obtained according to               phoretically on a 12% acrylamide separation gel with a 5%
   Example 3, TNFC. (3.9 mg/ml gel) and bovine serum albumin             collection gel. The following standard proteins were used as
   (BSA, 8.5 mg/ml gel) were each covalently coupled to CNBr             a reference for the determination of the apparent molecular
   activated Sepharose 4B (Pharmacia, Uppsala, Sweden)              65   weights on the SDS-PAGE gel: phosphorylase B (97.4 kD),
   according to the directions of the manufacturer. The cell             BSA (66.2 kD), ovalbumin (42.7 kD), carboanhydrase (31.0
   extract obtained according to Example 2 was passed through            kD), soya trypsin inhibitor (21.5 kD) and lysozyme (14.4kD).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 49 of 166 PageID: 2558


                                                        US 8,063,182 B1
                                15                                                                     16
     Under the mentioned conditions there were obtained for               ase K and the peptides were separated by HPLC according to
   samples which has been obtained according to Example 4 by              known methods of protein chemistry. Thus-prepared samples
   TNF-C-ligand affinity chromatography of immune affinity                were then sequenced in an automatic gas phase microse
   chromatography eluates and which had been further sepa                 quencing apparatus (Applied Biosystems Model 470A, ABI,
   rated by HPLC according to Example 5 two bands of 55 kD                Foster City, Calif., USA) with an on-line automatic HPLC
   and 51 kDas well as three weaker bands of 38kD, 36 kD and              PTH amino acid analyzer (Applied Biosystems Model 120,
   34 kD. These bands were transferred electro-phoretically dur           ABI see above) connected to the outlet, whereby the follow
   ing 1 hour at 100 V in 25 mM Tris, 192 mM glycine, 20%                 ing amino acid sequences were determined:
   methanol on to a PVDF membrane (Immobilon, Millipore,                  1. For the 55 kD band (according to non-reducing SDS
   Bedford, Mass. USA) in a Mini Trans Blot System (BioRad,          10   PAGE):
   Richmond, Calif., USA). Thereafter, the PVDF membrane                     Leu-Val-Pro-His-Leu-Gly-Asp-Arg-Glu-Lys-Arg-Asp
   was either protein-stained with 0.15% Serva-Blue (Serva,                    Ser-Val-Cys-Pro-Gln-Gly-Lys-Tyr-Ile-His-Pro-Gln-X-
   Heidelberg, FRG) in methanol/water/glacial acetic acid (50/                 Asn-Ser-Ile (SEQID NO:5),
   40/10 parts by volume) or blocked with skimmed milk pow                   and
   der and subsequently incubated with I-TNFC, according to          15      Ser-Thr-Pro-Glu-Lys-Glu-Gly-Glu-Leu-Glu-Gly-Thr
   the filter test conditions described in Example 1 in order to               Thr-Thr-Lys (SEQID NO: 6) in which X stands for an
   detect bands having TNF-BP activity. This showed that all                   amino acid residue which could not be determined,
   bands produced in the protein staining bonded TNFO specifi             2. for the 51 kD and 38 kD bands (according to non-reducing
   cally. In the Western blot according to Towbinet al. 38 all of         SDS-PAGE):
   these bands also bonded the monoclonal anti-55 kD-TNF-BP                  Leu-Val-Pro-His-Leu-Gly-Asp-Arg-Glu (SEQID NO: 15)
   antibody produced according to Example 3. In this case, a              3. for the 6510 band (according to non-reducing SDS-PAGE)
   procedure according to that described in Example 1 with                   In the N-terminal sequencing of the 6510 band two parallel
   Na"I radioactively-labelled, affinity-purified (mouse                        sequences were determined up to the 15th residue with
   immuno-globulin-Sepharose-4B affinity column) rabbit                         out interruption. Since one of the two sequences corre
   anti-mouse-immunoglobulin antibody was used for the auto          25         sponded to a partial sequence of ubiquitin 36.37, the
   radiographic detection of this antibody.                                     following sequence was derived for the 65 kD band:
     Samples which had been obtained according to Example 4                  Leu-Pro-Ala-Gln-Val-Ala-Phe-X-Pro-Tyr-Ala-Pro-Glu
   by two-fold TNF-C-ligand affinity chromatography of the                      Pro-Gly-Ser-Thr-Cys. (SEQID NO: 10)
   throughput of the immune affinity chromatography and                     in which X stands for an amino acid residue which could
   which had been further separated by HPLC according to             30        not be determined.
   Example 5 showed under the above-specified SDS-PAGE and                  Additional peptide sequences for 75(65)kDa-TNF-BP
   blot transfer conditions two additional bands of 75 kD and 65          were determined:
   kD, both of which bonded TNF specifically in the filter test             Ile-X-Pro-Gly-Phe-Gly-Val-Ala-Tyr-Pro-Ala-Leu-Glu
   (Example 1). In the Western blot according to Towbin et al.                (SEQID NO: 11)
   (see above) the proteins of these two bands did not react with    35     and
   the anti-(55 kD TNF-BP) antibody produced according to                   Ser-Gln-Leu-Glu-Thr-Pro-Glu-Thr-Leu-Leu-Gly-Ser
   Example 3. They reacted, however, with a monoclonal anti                   Thr-Glu-Glu-Lys-Pro-Leu (SEQ ID NO: 7) and Val
   body which had been produced starting from the 75 kD band                  Phe-Cys-Thr (SEQID NO: 8)
   (anti-75 kD TNF-BP antibody) according to Example 3.                     and
                                                                     40     Asn-Gln-Pro-Gln-Ala-Pro-Gly-Val-Glu-Ala-Ser-Gly
                             Example 7                                        Ala-Gly-Glu-Ala (SEQIDNO:9) and Leu-Cys-Ala-Pro
                                                                              (SEQID NO: 12)
                 Amino Acid Sequence Analysis                               and
                                                                            Val-Pro-His-Leu-Pro-Ala-Asp (SEQID NO: 13)
      For the amino acid sequence analysis, the fractions which      45     and
   had been obtained according to Example 5 and which were                  Gly-Ser-Gln-Gly-Pro-Glu-Gln-Gln-X-X-Leu-Ile-X-Ala
   active according to the filter test (Example 1) were separated             Pro (SEQID NO: 14), in which X stands for an amino
   using the SDS-PAGE conditions described in Example 6, but                   acid residue which could not be determined.
   now reducing (SDS sample buffer with 125 mM dithiothrei
   tol). The same bands as in Example 6 were found, but because      50                            Example 8
   of the reducing conditions of the SDS-PAGE in comparison to
   Example 6 all showed an about 1-2 kD higher molecular                     Determination of Base Sequences of Complementary
   weight. These bands were then transferred according to                                      DNA (cDNA)
   Example 6 on to PVDF membranes and stained with 0.15%
   Serva-Blue in methanol/water/glacial acetic acid (50/400/10       55      Starting from the amino acid sequence according to for
   parts by volume) for 1 minute, decolorized with methanol/              mula IA there were synthesized having regard to the genetic
   water/glacial acetic acid (45/48/7 parts by volume), rinsed            code for the amino acid residues 2-7 and 17-23 corresponding
   with water, dried in air and thereafter cut out. The conditions        completely degenerated oligonucleotides in Suitable comple
   given by Hunkapiller 34 were adhered to in all steps in order          mentarity (“sense' and “antisense' oligonucleotides). Total
   to avoid N-terminal blocking. Initially, the purified TNF-BP      60   cellular RNA was isolated from HL60 cells 42.43 and the
   were used unaltered for the amino acid sequencing. In order            first cDNA strand was synthesized by oligo-dT priming or by
   to obtain additional sequence information, the TNF-BP after            priming with the “antisense' oligonucleotide using a cDNA
   reduction and S-carboxymethylation Jones, B. N. (1986) in              synthesis kit (RPN 1256, Amersham, Amersham; England)
   “Methods of Protein Micro-characterisation”. J. E. Shively,            according to the instructions of the manufacturer. This cDNA
   ed., Humana Press, Clifton N.J., 124-125 were cleaved with        65   strand and the two synthesized degenerate “sense' and “anti
   cyanogen bromide (Tarr, G. E. in “Methods of Protein Micro             sense' oligonucleotides were used in a polymerase chain
   characterisation, 165-166, loc. cit.), trypsin and/or protein          reaction (PCR, Perkin Elmer Cetus, Norwalk, Conn., USA
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 50 of 166 PageID: 2559


                                                         US 8,063,182 B1
                                  17                                                                       18
   according to the instructions of the manufacturer) to synthe             contains the replication origin of the SV40 virus and a frag
   size as a cDNA fragment the base sequence coding for the                 ment from plBR322 which confers E. coli-bacteria amplicillin
   amino acid residues 8-16 (formula IA). The base sequence of              resistance and permits the replication of the plasmid in E. coli.
   this cDNA fragment accorded to: 5'-AGGGAGAA                                 For the construction of the expression vector “pN123, this
   GAGAGATAGTGTGTGTCCC-3' (SEQ ID NO: 16). This                             plasmid “pN11 was cleaved the restriction endo-nuclease
   cDNA fragment was used as a probe in order to identify                   PvulI and subsequently treated with alkaline phosphatase.
   according to a known procedure a cDNA clone coding for the               The dephosphorylated vector was thereafter isolated from an
   55 kD TNF-BP in a Xgt1 1-cDNA gene bank from human                       agarose gel (V1). The 5'-projecting nucleotides of the EcoRI
   placenta (42, 43). This clone was then cut according to usual            cleaved 1.3 kb fragment of the 55 kD TNF-BP-cDNA (see
   methods from the X-vector and cloned in the plasmids puC18          10   Example 8) were filled in using Klenow enzyme. Subse
   (Pharmacia, Uppsala, Sweden) and puC19 (Pharmacia, Upp                   quently, this fragment was isolated from an agarose gel (F1).
   sala, Sweden) and in the M13 mp 18/M13 mp 19 bacterioph                  Thereafter, V1 and F1 were joined together using T4-ligase.
   age (Pharmacia, Uppsala, Sweden) (42. 43). The nucleotide                E. coli HB101 cells were then transformed with this ligation
   sequence of this cDNA clone was determined using a Seque                 batch according to known methods 42. By means of restric
   nase kit (U.S. Biochemical, Cleveland, Ohio, USA) accord            15   tion analyses and DNA sequencing according to known meth
   ing to the details of the manufacturer. The nucleotide                   ods 42 there were identified transformants which had been
   sequence and the amino acid sequence derived therefrom for               transformed with a plasmid and which contained the 1.3 kb
   the 55 kD TNF-BP and its signal peptide (amino acid “-28                 EcoRI fragment of the 55 kD TNF-BP-cDNA in the correct
   to amino acid “O'”) is given in FIG. 1 using the abbreviations           orientation for expression via the HCMV-promoter. This vec
   for bases such as amino acids usual in the state of the art. From        tor received the designation “pN123.
   sequence comparisons with other already known receptor                      The following procedure was used for the construction of
   protein sequences there can be determined a N-terminal                   the vector “pK19. A DNA fragment which contained only
   domain containing approximately 180 amino acids and a                    the cDNA coding for the extracellular part of the 55 kD
   C-terminal domain containing 220 amino acids which are                   TNF-BP (amino acids -28 to 182 according to FIG. 1) was
   separated from one another by a transmembrane region of 19          25   obtained by PCR technology (Saiki et al., Science 230, 1350
   amino acids (underlined in FIG. 1) which is typical according            1354, 1985, see also Example 8). The following oligonucle
   to the sequence comparisons. Hypothetical glycosylation                  otides were used in order to amplify the cDNA from “pN123
   sites are characterized in FIG. 1 by asterisks above the corre           coding for the extracellular part of the 55 kD TNF-BP:
   sponding amino acid.                                                       BAMHI               5'-CACAGGGATCCATAGCTGTCTG
      Essentially analogous techniques were used to identify           30        GCATGGGCCTCTCCAC-3' (SEQ ID NO: 19)
   75/65 kD TNF-BP-coding partial cDNA sequences, whereby                       ASP718
   however, in this case genomic human DNA and completely                     3'-CGTGACTCCTGAGTCCGTGGTGTAT
   degenerated 14-mer and 15-mer “sense' and “antisense' oli                     TATCTCTAGACCA TGGCCC-5' (SEQID NO: 20)
   gonucleotides derived from peptide IIA were used in order to                By means of these oligonucleotides there were also intro
   produce a primary 26 by cDNA probe in a polymerase chain            35   duced two stop codons of the translation after amino acid 182.
   reaction. This cDNA probe was then used in a HL-60 cDNA                  The thus-amplified DNA fragment was cleaved with BamHI
   library to identify cloNA clones of different lengths. This              and Asp718, the thereby resulting projecting ends were filled
   cDNA library was produced using isolated HL60 RNA and a                  in using Klenow enzyme and this fragment was Subsequently
   cDNA cloning kit (Amersham) according to the details of the              isolated from anagarose gel (F2). F2 was then ligated with V1
   manufacturer. The sequence of such a cDNA clone is given in         40   and the entire batch was used for the transformation of E. coli
   FIG. 4, whereby repeated sequencing lead to the following                HB101, as already described. Transformants which had been
   correction. A threonine coded by “ACC” not “TCC”, has to be              transformed with a plasmid containing the DNA fragment in
   at position 3 instead of the serine.                                     the correct orientation for the expression via the HCMV
                                                                            promoter were identified by DNA sequencing (see above).
                              Example 9                                45   The plasmid isolated therefrom received the designation
                                                                            “pK19.
                    Expression in COS 1 Cells                                 Transfection of the COS cells with the plasmids “pN123”
                                                                            or “pK19 was carried out according to the lipofection
      Vectors starting from the plasmid “pN11 were con                      method published by Feigner et al. (Proc. Natl. Acad. Sci.
   structed for the expression in COS cells. The plasmid “pN11”        50   USA 84, 7413-7417, 1987). 72 hours after the transfection
   contains the efficient promoter and enhancer of the “major               had been effected the cells transfected with “pN123” were
   immediate-early gene of human cytomegalovirus                            analyzed for binding with 'I-TNFC. according to known
   (“HCMV; Boshartet al., Cell 41,521-530, 1985). After the                 methods. The results of the Scatchard analysis Scatchard, G.,
   promoter there is situated a short DNA sequence which con                Ann. N.Y. Acad. Sci. 51, 660, 1949 of the thus-obtained
   tains several restriction cleavage sites, which are present only    55   binding data (FIG. 2A) is given in FIG. 2B. The culture
   once in the plasmid (“polylinker'), inter alia the cleavage              supernatants of the cells transfected with “pK19 were inves
   sites for HindIII, Ball, BamHI and PvulI (see sequence).                 tigated in a “sandwich' test. For this purpose, PVC microtitre
     PVII                                                                   plates (Dynatech, Arlington, Va., USA) were sensitized with
   5'-AAGCTTGGCCAGGATCCAGCTGACT                                             100 ul/well of a rabbit-anti-mouse immunoglobulin (10
   GACTGATCGCGAGATC-3' (SEQ ID NO:17)                                  60   ug/ml PEBS). Subsequently, the plates were washed and incu
   3'-TTCGAACCGGTCCTAGGTCGACTGACT                                           bated (3 hours, 20° C.) with an anti-55 kD TNF-BP antibody
   GACTAGCGCTCTAG-5' (SEQID NO: 18)                                         which had been detected by its antigen binding and isolated
      After these cleavage sites there are situated three transla           according to Example 3, but which did not inhibit the TNF
   tion stop codons in all three reading frames. After the                  binding to cells. The plates were then again washed and
   polylinker sequence there is situated the 2nd intron and the        65   incubated overnight at 4°C. with 100 ul/well of the culture
   polyadenylation signal of the preproinsulin gene of the rat              supernatant (diluted 1:4 with buffer A containing 1%
   (Lomedico et al., Cell 18, 545-558, 1979). The plasmid also              skimmed milk powder: 50 mM Tris/HCl pH 7.4, 140 mM
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 51 of 166 PageID: 2560


                                                       US 8,063,182 B1
                           19                                                                       20
   NaCl, 5 mM EDTA, 0.02% Naazide). The plates were emp                  expression was effected as already described. The plasmid
   tied and incubated at 4°C. for 2 hours with buffer A contain          isolated from these transformants received the name
   ing 'I-TNFC. (10 cpm/ml, 100 pul?well) with or without the            “pN119.
   addition of 2 ug/ml of unlabelled TNF. Thereafter, the plates           The following procedure was used for the construction of
   were washed 4 times with PBS, the individual wells were cut           the transfer vector “pN124. The cDNA fragment coding for
   out and measured in a w-counter. The results of 5 parallel            the extracellular part of the 55 kD TNF-BP, described in
   transfections (columns # 2, 3, 4, 6 and 7), of two control            Example 9, was amplified with the specified oligo-nucle
   transfections                                                         otides with the aid of PCR technology as described in
   with the pN11 vector (columns it 1, 5) and of a control with          Example 9. This fragment was cleaved with BamHI and
   HL60 cell lysate (column it 8) are given in FIG. 3.              10
                                                                         Asp718 and isolated from an agarose gel (F4). The plasmid
                          Example 10                                     “pNR704 was also cleaved with BamHI and Asp718 and the
                                                                         vector trunk (V4) was isolated (see above). The fragments V4
                                                                         and F4 were ligated, E. coli HB101 was transformed there
                    Expression in Insect Cells                           with and the recombinant transfer vector “pN124 was iden
                                                                    15   tified and isolated as described.
      The plasmid “pVL941’ (Luckow and Summers, 1989,                       The following procedure was used for the transfection 10
   “High Level Expression of Nonfused Foreign Genes with                 of the insect cells. 3 ug of the transfer vector “pN113 were
   Autographa California Nuclear Polyhedrosis virus Expres               transfected with 1 g of DNA of the Autographa Californica
   sion Vectors’, Virology 170, 31-39) was used for the expres           nuclear polyhedrosisvirus (AcMNPV) (EP 127839) in Sf9
   sion in a baculovirus expression system and was modified as           cells (ATCC CRL 1711). Polyhedron-negative viruses were
   follows. The single EcoRI restriction cleavage site in                identified and purified from "plaques' 52. Sf9 cells were
   “pVL941 was removed by cleaving the plasmid with EcoRI                again infected with these recombinant viruses as described in
   and the projecting 5'-end was filled in with Klenow enzyme.            52. After 3 days in the culture the infected cells were inves
   The plasmid pVL941/E obtained therefrom was digested                  tigated for TNF-binding using 'I-TNFC. For this purpose,
   with BamHI and Asp718 and the vector trunk was subse             25   the transfected cells were washed from the cell culture dish
   quently isolated from an agarose gel. This fragment was               with a Pasteur pipette and resuspended at a cell density of
   ligated with a synthetic oligonucleotide of the following             5x10° cells/ml of culture medium 52 which contained 10
   Sequence:                                                             ng/ml of I-TNF-C, not only in the presence of, but also in
     BamHI EcoRI Asp718                                                  the absence of 5ug/ml of non-labelled TNF-C. and incubated
     5'-GATCCAGAATTCATAATAG-3' (SEQID NO: 21)                       30
                                                                         on ice for 2 hours. Thereafter, the cells were washed with pure
     3'-GTCTTAAGTATTATCCATG-5' (SEQ ID NO: 22)                           culture medium and the cell-bound radio-activity was
      E. coli HB101 was transformed with the ligation batch and          counted in a y-counter (see Table 2).
   transformants containing a plasmid in which the oligonucle
   otide had been incorporated correctly were identified by                                                  TABLE 2
   restriction analysis and DNA sequencing according to known       35
   methods (see above); this plasmid was named “pNR704. For                                                            Cell-bound radioactivity
   the construction of the transfer vector “pN113, this plasmid                     Cells                                        per 10 cells
   “pNR704” was cleaved with EcoRI, treated with alkaline                           Non-infected cells                                  60 cpm
   phosphatase and the thus-1-produced vector trunk (V2) was                        (control)
   Subsequently isolated from an agarose gel. The 1.3 kb frag       40              Infected cells                              1600 + 330 cpm
   ment of the 55 kD TNF-BP-cDNA cleaved with EcoRI as                   1) Average and standard deviation from 4 experiments
   above was ligated with fragment V2. Transformants obtained
   with this ligation batch, which contained a plasmid contain
   ing the cDNA insert in the correctorientation for the expres                                            Example 11
   sion via the polyhedron promoter, were identified (see           45
   above). The vector isolated therefrom received the designa              Analogously to the procedure described in Example 9, the
   tion “pN113”.                                                         cDNA fragment coding for the extracellular region of the 55
      The following procedure was used for the construction of           kDa TNF-BP was amplified in a polymerase chain reaction,
   the transfer vector “pN119. The 1.3 kb EcoRI/EcoRI frag               but now using the following oligonucleotides as the primer:
   ment of the 55 kD TNF-BP cDNA in the “pUC19 plasmid              50   Oligonucleotide 1:
   (see Example 8) was digested with Bani and ligated with the              SSt I5'-TAC GAG CTC GGC CAT AGCTGT CTG GCA
   following synthetic oligonucleotide:                                  TG-3' (SEQ ID NO:25)
      BanI Asp718                                                        Oligonucleotide 2:
     5'-GCACCACATAATAGAGATCTGGTACCGGGAA-3'                                  SSt I 5-ATA GAG CTCTGT GGT GCC TGA GTC CTC
         (SEQ ID NO. 23)                                            55   AG-3 (SEQID NO: 26)
      3'-GTGTATTATCTCTAGACCATGGCCC-5' (SEQ ID                              This cDNA fragment was ligated in the pCD4-Hy3 vector
         NO: 24)                                                          DSM 5523: European Patent Application No. 90107393.2:
      Two stop codons of the translation after amino acid 182 and        Japanese Patent Application No. 108967/90; U.S. Pat. No.
   a cleavage site for the restriction endo-nuclease Asp718 are          51,077.390 from which the CD4-cDNA had been removed
   incorporated with the above adaptor. After carrying out liga     60   via the SstI restriction cleavage sites. Sst cleavage sites are
   tion the batch was digested with EcoRI and Asp718 and the             situated in vector pCD4-Hy3 not only in front of, but also
   partial 55 kD TNF-BP fragment (F3) was isolated. Further              behind the CD4-partial sequence fragment. The construction
   more, the plasmid “pNR704, likewise cleaved with Asp718               was transfixed in J558 myeloma cells (ATCC No. TIB6) by
   and EcoRI, was ligated with F3 and the ligation batch was             means of protoplast fusion according to Oietal. (Procd. Natl.
   transformed into E. coli HB101. The identification of the        65   Acad. Sci. USA 80, 825-829, 1983). Transfectants were
   transformants which contained a plasmid in which the partial          selected by adding 5 ug/ml of mycophenolic acid and 250
   55 kD TNF-BP cDNA had been correctly integrated for the               g/ml of Xanthin (Traunecker et al., Eur. J. Immunol. 16, 851
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 52 of 166 PageID: 2561


                                                        US 8,063,182 B1
                            21                                                                      22
   854 (1986) in basic medium (Dulbecco's modified Eagle's                28. K. Hirano, K. Yamamoto, Y. Kobayashi and T. Osawa: J.
   Medium, 10% foetal calf serum, 5x10M 2-mercaptoetha                      Biochem. 105, 120, 1989
   nol). The expression product secreted by the transfixed cells          29.Y. Niitsu, N. Watanabe, H. Sone, H. Neda, N.Yamauchi,
   could be purified using usual methods of protein chemistry,              M. Maeda and I. Urushizaki: J. Biol. Resp. Modifiers 7,
   e.g. TNF-BP-antibody affinity chromatography. Unless not                 276, 1988
   already specifically indicated, standard procedures as                 30. I. Olsson, A. Grubb, U. Gullberg, M. Lantz, E. Nilsson, C.
   described e.g. by Freshney, R.I. in “Culture of Animal Cells'.           Peetre and H. Thysell: Abstract, 2nd Intern. Conference on
   Alan R. Liss, Inc., New York (1983) were used for the culti              Tumor Necrosis Factor and Related Cytokines, Napa,
   vation of the cell lines employed, for the cloning, for the              Calif., 15.-20. January 1989
   selection or for the expansion of the cloned cells.               10   31. H. R. Loetscher and M. Brockhaus: Abstract, 2nd Intern.
                                                                            Conference on Tumor Necrosis Factor and Related Cytok
                          REFERENCES                                        ines, Napa, Calif., 15.-20. Januar 1989
                                                                          32. M. Brockhaus, H. Loetscher, H.-P. Hohmann and W.
   1. G. E. Nedwin, S. L. Naylor, A. Y. Sakaguchi, D. Smith,                 Hunziker: Abstract, 2nd Intern. Conference on Tumor
      Jarrett-Nedwin, D. Pennica, D. V. Goeddel and P. W. Gray:      15     Necrosis Factor and Related Cytokines, Napa, Calif., 15.-
     Nucl. Acids Res. 12, 6361, 1985                                        20. January 1989
   2. B. Beutler and A. Cerami: New England J. Med. 316,379,              33. C. R. Cantor and P. R. Schimmel, in Biophysical Chem
     1987                                                                   istry, W.H. Freeman, ed., San Francisco, 1980, p. 850
   3. L. J. Old: Science 230, 630, 1985                                   34. M. W. Hunkapiller, E. Lujan, F. Ostrander, L. E. Hood:
   4. G. Trinchieri, M. Kobayashi, M. Rosen, R. Loudon, M.                  Methods Enzymol. 91, 227, 1983
      Murphy and B. Perussia: J. exp. Med. 164, 1206, 1986                35. U. K. Lammli: Nature 227, 680, 1970
   5. J. Vilcek, V. J. Palombella, D. Henriksen-de Stefano, C.            36. T. St. John, W. M. Gallatin, M. Siegelman. H. T. Smith, V.
     Swenson, R. Feinman, M. Hirai and M. Tsujimoto: J. exp.                A. Fried and I. L. Weissman: Science 231, 845, 1986
     Med. 163, 632, 1986                                                  37. M. Siegelman, M. W. Bond, W. M. Gallatin,T. St. John, H.
   6. B. J. Sugarman, B. B. Aggarwal, P. E. Hass, I. S. Figari, M.   25     T. Smith, V. A. Fried and I. L. Weissman: Science 231,823,
      A. Palladino and H. M. Shepard: Science 230,943, 1985                 1986
   7. J. R. Gamble, J. M. Harlan, S. J. Klebanoff and M. A.               38. H. Towbin, T. Staehelin and J. Gordon: Proc. Natl. Acad.
      Vadas: Proc. Natl. Acad. Sci. USA 82,8667, 1985                        Sci. USA 76, 4350, 1979
   8. N. Sato, T. Goto, K. Haranaka, N. Satomi, H. Nariuchi, Y.           39. Dinarello, Ch.A., in Lymphokines, Vol. 14, E. Pick, ed., p.
      Mano andY. Sawasaki: J. Natl. Cancer Inst. 76, 1113, 1986      30     1, Academic Press, London, 1987
   9. A. H. Stolpen, E. C. Guinan, W. Fiers and J. S. Pober: Am.          40. D.J. Merchant, R. H. Kahn and W. H. Murphy: Handbook
      J. Pathol. 123, 16, 1986                                              of Cell and Organ Culture, Burgess Publ. Co., Minneapo
   10. J. S. Pober, L. A. Lapierre, A. H. Stolpen, T. A. Brock, T.          lis, 1969
      A. Springer, W. Fiers, M. P. Bevilacqua, D. L. Mendrick             41. G. E. Grau, T. E. Taylor, M. E. Molyneux, J. J. Wirima, P.
     and M. A Gimbrone: J. Immunol. 138, 3319, 1987                  35     Vassalli, M. Hommel and P. Lambert: New Engl. J. Med.
   11. M. Kawakami, P. Pekala, M. Lane and A. Cerami: Proc.                 320, 1586, 1989
     Natl. Acad. Sci. USA 22,912, 1982                                    42. J. Sambrook, E. F. Fritsch and T. Maniatis: Molecular
   12. T. Collins, L. A. Lapierre, W. Fiers, J. L. Strominger and           Cloning, A Laboratory Manual, 2nd ed., Cold Spring Har
     J. S. Pober: Proc. Natl. Acad. Sci. USA 83,446, 1986                   bor Laboratory, Cold Spring Harbor, Cold Spring Harbor
   13. G. H. W. Wong and D. V. Goeddel: Nature 323,819, 1986         40     Laboratory Press, 1989
   14. J. W. Lowenthal, D. W. Ballard, E. Behnlein and W. C.              43. F. M. Ausubel, R. Brent, R. E. Kingston, D. D. Moore, J.
     Greene: Proc. Natl. Acad. Sci. USAja, 2331, 1989                       A. Smith, J. G. SeidmanandK. Struhl: Current Protocols in
   15. M. J. Lenardo, C. M. Fan, T. Maniatis and D. Baltimore:              Molecular Biology 1987-1988, S. Wiley and Sons, New
     Cell 51, 287, 1989                                                     York, 1987
   16. A. E. Goldfeld and T. Maniatis: Proc. Natl. Acad. Sci.        45   44. E. Harlow and D. Lane: Antibodies, A Laboratory
     USA 86, 1490, 1989                                                     Manual, Cold Spring Harbor Laboratory Publications,
   17. A. Waage, A. Halsteuren and T. Espevik: Lancet, Febr. 14,            New York, 1988
      1987, 355,                                                          45. S. Fazekas de St. Groth and D. Scheidegger: J. Immunol.
   18. C. O. Jacob and H. O. McDevitt: Nature 331, 356, 1988                Methods 35, 1, 1980
   19. G. E. Grau, L. F. Fajardo, P. Piguet, B. Allet, P. Lambert    50   46. D. Pennica and D. V. Goeddel, in Lymphokines, Vol. 13,
     and P. Vassalli: Science 237, 1210, 1987                               D. R. Webb and D. V. Goeddel, eds. p. 163, Academic
   20. B. Beutler, I. W. Milsark and A. C. Cerami: Science 229,             Press, London, 1987
      869, 1985                                                           47. J. Tavernier, L. Franzen, A. Marmenout, J. van der Hey
   21. B. B. Aggarwal, T. E. Eessalu and P. E. Hass: Nature 318,            den, R. Muller, M. Ruysschaert, A. van Vliet, R. Banden
     665, 1985                                                       55     and W. Fiers, in Lymphokines, Vol. 13, D. R. Webb and D.
   22. M. Tsujimoto, Y. K. Yip and J. Vilcek: Proc. Natl. Acad.             V. Goeddel, eds., p. 181, Academic Press, London
     Sci. USA 82, 7626, 1985                                              48. P. J. Fraker and J. C. Speck: Biochem. Biophys. Res.
   23. C. Baglioni, S. McCandless, J. Tavernier and W. Fiers: J.            Commun. 80, 849, 1987
     Biol. Chem. 260, 13395, 1985                                         49. D. H. Erlich, D. H. Gelfand, R. K. Saiki: Nature 331, 61,
   24. P. Hohmann, R. Remy, M. Brockhaus and A. P. G. M. van         60     1988
      Loon: J. Biol. Chem... im Druck                                     50. Bosserhoff, J. Wallach and R. W. Frank: J. Chromatogr.
   25. F. C. Kull, S. Jacobs and P. Cuatrecasas: Proc. Natl. Acad.          473, 71, 1989
      Sci. USA 82,5756, 1985                                              51. R. Lathe: J. Mol. Biol. 183, 1, 1985
   26. A. A. Creasy, R. Yamamoto and Ch. R. Vitt: Proc. Natl.             52. Luckow and Summers, “A Manual of Methods for Bacu
     Acad. Sci. USA 84, 3293, 1987                                   65     lovirus Vectors and Insect Cell Culture Procedures', Texas
   27. G. B. Stauber, R. A. Aiyer and B. B. Aggarwal: J. Biol.              Agricultural Experimental Station, Texas A & M Univer
     Chem. 263, 19098, 1988                                                 sity, Bulletin No. 1555, 2nd edition, 1988
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 53 of 166 PageID: 2562
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 54 of 166 PageID: 2563


                                                                            US 8,063,182 B1
                                             25                                                                      26
                                                                                 - Continued
   ggcc titcago toggagctgtg gactitttgta catacactaa aattctgaag ttaaaaaaaa                                      21OO
   aaccc.gaatt c                                                                                              2111


   <210s, SEQ ID NO 2
   &211s LENGTH: 45.5
    212. TYPE: PRT
   <213> ORGANISM: Homo sapiens
   <4 OOs, SEQUENCE: 2

   Met Gly Lieu. Ser Thr Val Pro Asp Lieu. Lieu. Lieu Pro Lieu Val Lieu. Lieu.
   1.                          5                                1O                               15

   Glu Lieu. Leu Val Gly Ile Tyr Pro Ser Gly Val Ile Gly Lieu Val Pro
                        2O                                25                             3O

   His Lieu. Gly Asp Arg Glu Lys Arg Asp Ser Val Cys Pro Glin Gly Lys
                  35                               4O                              45

   Tyr Ile His Pro Glin Asn Asn Ser Ile Cys Cys Thr Lys Cys His Lys
           SO                                55                             6O

   Gly Thr Tyr Lieu. Tyr Asn Asp Cys Pro Gly Pro Gly Glin Asp Thr Asp
   65                                 70                              7s                               8O

   Cys Arg Glu. Cys Glu Ser Gly Ser Phe Thr Ala Ser Glu Asn His Leu
                               85                               90                               95

   Arg His Cys Lieu. Ser Cys Ser Lys Cys Arg Lys Glu Met Gly Glin Val
                        1OO                               105                            11 O

   Glu Ile Ser Ser Cys Thr Val Asp Arg Asp Thr Val Cys Gly Cys Arg
                  115                              12 O                            125

   Lys ASn Gln Tyr Arg His Tyr Trp Ser Glu ASn Lieu. Phe Glin Cys Phe
           13 O                              135                            14 O

   Asn. Cys Ser Lieu. Cys Lieu. Asn Gly. Thr Val His Lieu. Ser Cys Glin Glu
   145                                150                             155                              160

   Lys Glin Asn Thr Val Cys Thr Cys His Ala Gly Phe Phe Lieu. Arg Glu
                               1.65                             17O                              17s

   Asn Glu. Cys Val Ser Cys Ser Asn. Cys Llys Llys Ser Lieu. Glu. Cys Thr
                        18O                               185                            19 O

   Llys Lieu. Cys Lieu Pro Glin Ile Glu Asn. Wall Lys Gly Thr Glu Asp Ser
                  195                              2OO                             2O5

   Gly. Thir Thr Val Lieu Lleu Pro Leu Val Ile Phe Phe Gly Lieu. Cys Lieu.
           21 O                              215                            22O

   Lieu. Ser Lieu. Lieu. Phe Ile Gly Lieu Met Tyr Arg Tyr Glin Arg Trp Llys
   225                                23 O                            235                              24 O

   Ser Lys Lieu. Tyr Ser Ile Val Cys Gly Lys Ser Thr Pro Glu Lys Glu
                               245                              250                              255

   Gly Glu Lieu. Glu Gly Thr Thr Thr Llys Pro Leu Ala Pro Asn Pro Ser
                        26 O                              265                            27 O

   Phe Ser Pro Thr Pro Gly Phe Thr Pro Thr Lieu. Gly Phe Ser Pro Val
                  27s                              28O                             285

   Pro Ser Ser Thr Phe Thir Ser Ser Ser Thr Tyr Thr Pro Gly Asp Cys
           29 O                              295                            3 OO

   Pro Asn Phe Ala Ala Pro Arg Arg Glu Val Ala Pro Pro Tyr Glin Gly
   3. OS                              310                             315                              32O

   Ala Asp Pro Ile Lieu Ala Thr Ala Lieu Ala Ser Asp Pro Ile Pro Asn
                               3.25                             330                              335

   Pro Lieu Gln Lys Trp Glu Asp Ser Ala His Llys Pro Glin Ser Lieu. Asp
                        34 O                              345                            35. O

   Thr Asp Asp Pro Ala Thr Lieu. Tyr Ala Val Val Glu Asn Val Pro Pro
                  355                              360                             365
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 55 of 166 PageID: 2564
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 56 of 166 PageID: 2565


                                                                           US 8,063,182 B1
                                            29                                                                       30
                                                                                - Continued

   agaggaggga tgctgcctga gtcacccatg alagacaggac agtgctt cag cct gaggctg                                      168O

   agactg.cggg atggtc.ctgg ggctctgtgc agggaggagg tggcagc cct gtagggalacg                                     1740

   gggit cott Ca agittagctica ggaggcttgg aaag.cat cac Ctcaggc.ca.g gtgcagtggc                                18OO

   t cacgccitat gat.cccagca Ctttgggagg Ctgaggcggg tggat cacct gaggttagga                                     1860

   gttctgagacic agcctggc.ca acatggtaaa                    acco.cat Ctc. tactaaaaat             acagaaatta    1920

                        gtggcgggca cctatagt cc cagct actica gaa.gc.ctgag gctgggalaat                         198O

   cgtttgaacc cgggalagogg aggttgcagg gagcc.gagat cacgc.cactg cactic cago c
   tggg.cgacag agcgagagtic tgtct caaaa gaaaaaaaaa aag caccgc.c tccaaatgct                                    21OO

   aacttgtc.ct tttgtaccat ggtgttgaaag t cagatgcc.c agagggcc.ca ggcaggccac                                    216 O

   catatt cagt                            gggcaagata acgcactitct aac tagaaat ctgccaatitt                     222 O

   tittaaaaaag taagtaccac t caggccaac aagccaacga caaagccaaa citctgc.cagc                                     228O

   CacatcCaac           cc.cccacctg c catttgcac cct cogcctt cactic.cggtg tgcctgcag                           2339


               SEQ ID NO 4
               LENGTH: 392
               TYPE : PRT
               ORGANISM: Homo sapiens
   < 4 OOs     SEQUENCE: 4
   Ser    Asp Thir Val Cys Asp Ser Cys Glu Asp Ser Thir                                 Thir Gln Lieu.
   1.                          5                               1O                               15

   Trp    Asn     Trp Val Pro Glu. Cys Lieu Ser Cys Gly                    Ser    Arg Cys       Ser Ser
                                                         25

   Asp Glin Wall Glu Thr Glin Ala Cys Thir Arg Glu Glin                           Asn   Arg Ile Cys
                  35                              4O                              45

   Thir   Cys Arg Pro Gly Trp Tyr Cys Ala Lieu. Ser Lys Glin Glu Gly Cys
          SO                                55                             6O

   Arg    Luell          Ala Pro Lieu Pro Llys Cys Arg Pro Gly                    Phe   Gly    Wall Ala
   65                                70                              7s                               8O

   Arg    Pro     Gly Thr Glu Thir Ser Asp Val Val Cys                            Pro          Ala Pro
                               85                              90                               95

   Gly    Thir Phe Ser Asn. Thir Thir Ser                Ser Thr Asp       Ile          Arg Pro His
                                                         105                            11 O

   Glin Ile       Cys Asn. Wal Wall Ala Ile Pro Gly Asn Ala                       Ser   Arg Asp Ala
                  115                             12 O                            125

   Wall   Cys Thir Ser Thir Ser Pro Thir Arg Ser Met Ala                          Pro   Gly    Ala Wall
          13 O                              135                            14 O

   His Luell Pro Gln Pro Wal Ser Thr                     Arg Ser Glin His         Thir Glin Pro Ser
   145                               150                             155                              160

   Pro Glu Pro Ser Thir Ala Pro Ser Thir Ser Phe Lell Lell Pro Met                                    Gly
                   1.65                  17O                   17s

   Pro Ser Pro           Pro Ala Glu Gly Ser Thr Gly Asp                   Phe Ala Luell Pro Wall
                         18O                             185                            19 O

   Gly    Luell Ile      Val Gly Val Thr Ala Lieu. Gly Lieu.               Lell Ile Ile        Gly Val
                195

   Wall Asn              Wall Ile Met Thr Glin           Val Llys Llys Lys        Pro Luell     Cys Lieu.
          21 O                              215                            22O

   Glin   Arg Glu Ala Lys Val Pro His Lieu Pro Ala Asp                                  Ala    Arg Gly
   225                               23 O                            235                              24 O

   Thir Glin      Gly Pro Glu Glin Gln His               Lieu. Lieu. Ile Thir Ala Pro Ser Ser
                               245                             250                              255
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 57 of 166 PageID: 2566


                                                                          US 8,063,182 B1
                                            31                                                             32
                                                                             - Continued

   Ser Ser Ser Ser Lieu. Glu Ser Ser Ala Ser Ala Lieu. Asp Arg Arg Ala
                        26 O                            265                            27 O

   Pro Thr Arg Asn Gln Pro Glin Ala Pro Gly Val Glu Ala Ser Gly Ala
                  27s                             28O                            285

   Gly Glu Ala Arg Ala Ser Thr Gly Ser Ser Ala Asp Ser Ser Pro Gly
           29 O                             295                           3 OO

   Gly His Gly Thr Glin Val Asn Val Thr Cys Ile Val Asn Val Cys Ser
   3. OS                              310                           315                              32O

   Ser Ser Asp His Ser Ser Glin Cys Ser Ser Glin Ala Ser Ser Thr Met
                               3.25                           330                              335

   Gly Asp Thir Asp Ser Ser Pro Ser Glu Ser Pro Lys Asp Glu Glin Val
                        34 O                            345                            35. O

   Pro Phe Ser Lys Glu Glu. Cys Ala Phe Arg Ser Gln Lieu. Glu. Thr Pro
                  355                             360                            365

   Glu Thir Lieu. Leu Gly Ser Thr Glu Glu Lys Pro Leu Pro Leu Gly Val
           37 O                             375                           38O

   Pro Asp Ala Gly Met Lys Pro Ser
   385                                390


   <210s, SEQ ID NO 5
   &211s LENGTH: 28
    212. TYPE: PRT
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
        22 Os. FEATURE:
   <221 > NAMEAKEY: misc feature
   <222s. LOCATION: (25) ... (25)
   <223> OTHER INFORMATION: Xaa = unknown amino acid

   <4 OOs, SEQUENCE: 5
   Lieu Val Pro His Lieu. Gly Asp Arg Glu Lys Arg Asp Ser Val Cys Pro
   1.                          5                              1O                               15

   Gln Gly Lys Tyr Ile His Pro Glin Xaa Asn Ser Ile
                        2O                              25


   <210s, SEQ ID NO 6
   &211s LENGTH: 15
    212. TYPE: PRT
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
   <4 OOs, SEQUENCE: 6

   Ser Thr Pro Glu Lys Glu Gly Glu Lieu. Glu Gly Thr Thr Thr Lys
   1.                          5                              1O                               15


   <210s, SEQ ID NO 7
   &211s LENGTH: 18
    212. TYPE: PRT
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
   <4 OO > SEQUENCE: 7

   Ser Gln Leu Glu Thr Pro Glu Thir Lieu. Leu Gly Ser Thr Glu Glu Lys
   1.                          5                              1O                               15

   Pro Leu


   <210s, SEQ ID NO 8
   &211s LENGTH: 4
    212. TYPE: PRT
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 58 of 166 PageID: 2567


                                                US 8,063,182 B1
                                  33                                   34
                                                   - Continued
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
   <4 OOs, SEQUENCE: 8

   Val Phe Cys Thr
   1.


   <210s, SEQ ID NO 9
   &211s LENGTH: 16
    212. TYPE: PRT
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
   <4 OOs, SEQUENCE: 9

   Asn Glin Pro Glin Ala Pro Gly Val Glu Ala Ser Gly Ala Gly Glu Ala
   1.                     5              1O                 15


   <210s, SEQ ID NO 10
   &211s LENGTH: 18
    212. TYPE: PRT
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
        22 Os. FEATURE:
   <221 > NAMEAKEY: misc feature
   <222s. LOCATION: (8) ... (8)
   <223> OTHER INFORMATION: Xaa = unknown amino acid

   <4 OOs, SEQUENCE: 10

   Leu Pro Ala Glin Val Ala Phe Xaa Pro Tyr Ala Pro Glu Pro Gly Ser
   1.                     5              1O                 15

   Thr Cys

   <210s, SEQ ID NO 11
   &211s LENGTH: 13
    212. TYPE: PRT
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
        22 Os. FEATURE:
   <221 > NAMEAKEY: misc feature
   <222s. LOCATION: (2) ... (2)
   <223> OTHER INFORMATION: Xaa = unknown amino acid

   <4 OOs, SEQUENCE: 11

   Ile Xaa Pro Gly Phe Gly Val Ala Tyr Pro Ala Lieu. Glu
   1.                     5              1O


   <210s, SEQ ID NO 12
   &211s LENGTH: 4
    212. TYPE: PRT
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
   <4 OOs, SEQUENCE: 12

   Lieu. Cys Ala Pro
   1.


   <210s, SEQ ID NO 13
   &211s LENGTH: 7
    212. TYPE: PRT
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
   <4 OOs, SEQUENCE: 13
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 59 of 166 PageID: 2568


                                                   US 8,063,182 B1
                                  35                                        36
                                                        - Continued

   Val Pro His Lieu Pro Ala Asp
   1.                     5


   <210s, SEQ ID NO 14
   &211s LENGTH: 15
    212. TYPE: PRT
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
        22 Os. FEATURE:
   <221 > NAMEAKEY: misc feature
   <222s. LOCATION: (9) . . (10
        223 OTHER INFORMATION: Xaa     unknown amino acid
        22 Os. FEATURE:
   <221 > NAMEAKEY: misc feature
   <222s. LOCATION: (13) . . (13)
        223   OTHER INFORMATION: Xaa   unknown amino acid

   <4 OOs, SEQUENCE: 14

   Gly Ser Glin Gly Pro Glu Glin Glin Xaa Xala Lieu. Ile Xaa Ala Pro
   1.                     5                 1O                  15


   <210s, SEQ ID NO 15
   &211s LENGTH: 9
    212. TYPE: PRT
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic peptide
   <4 OOs, SEQUENCE: 15

   Lieu Val Pro His Lieu. Gly Asp Arg Glu
   1.                     5


   <210s, SEQ ID NO 16
   &211s LENGTH: 27
   &212s. TYPE: DNA
   <213> ORGANISM: Artificial Sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic primer
   <4 OOs, SEQUENCE: 16
   agggagaaga gagatagtgt gtgtc.cc                                      27


   <210s, SEQ ID NO 17
   &211s LENGTH: 41
   &212s. TYPE: DNA
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic primer
   <4 OOs, SEQUENCE: 17
   aagcttggcc aggatc.ca.gc tigactgactg atcgc.gagat C                   41


   <210s, SEQ ID NO 18
   &211s LENGTH: 41
   &212s. TYPE: DNA
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
   <223> OTHER INFORMATION: Antisense primer
   <4 OOs, SEQUENCE: 18
   gatctogcga t cagt cagtic agctggat.cc tigccaa.gct t                  41


   <210s, SEQ ID NO 19
   &211s LENGTH: 38
   &212s. TYPE: DNA
   <213> ORGANISM: Artificial sequence
        22 Os. FEATURE:
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 60 of 166 PageID: 2569


                                                  US 8,063,182 B1
                              37                                         38
                                                    - Continued
   <223> OTHER INFORMATION: Synthetic primer
   <4 OOs, SEQUENCE: 19
   Cacagggat.c catagctgtc. tccatgggc Ctctic cac                     38


   <210s, SEQ ID NO 2 O
   &211s LENGTH: 44
   &212s. TYPE: DNA
   <213> ORGANISM: Artificial sequence
    22 Os. FEATURE:
   <223> OTHER INFORMATION: Antisense primer
   <4 OOs, SEQUENCE: 2O
   cc.cggtacca gat Ctctatt atgtggtgcc tagt cct ca gtgc              44


   <210s, SEQ ID NO 21
   &211s LENGTH: 19
   &212s. TYPE: DNA
   <213> ORGANISM: Artificial sequence
    22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic primer
   <4 OOs, SEQUENCE: 21
   gatccagaat t cataatag                                            19


   <210s, SEQ ID NO 22
   &211s LENGTH: 19
   &212s. TYPE: DNA
   <213> ORGANISM: Artificial sequence
    22 Os. FEATURE:
   <223> OTHER INFORMATION: Antisense primer
   <4 OOs, SEQUENCE: 22
   gtacct atta tdaattctg                                            19


   <210s, SEQ ID NO 23
   &211s LENGTH: 31
   &212s. TYPE: DNA
   <213> ORGANISM: Artificial sequence
    22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic primer
   <4 OOs, SEQUENCE: 23
   gcaccacata atagagat.ct ggit accggga a                            31


   <210s, SEQ ID NO 24
   &211s LENGTH: 25
   &212s. TYPE: DNA
   <213> ORGANISM: Artificial sequence
    22 Os. FEATURE:
   <223> OTHER INFORMATION: Antisense primer
   <4 OOs, SEQUENCE: 24
   cc.cgg tacca gat citctatt atgtg                                  25


   <210s, SEQ ID NO 25
   &211s LENGTH: 29
   &212s. TYPE: DNA
   <213> ORGANISM: Artificial sequence
    22 Os. FEATURE:
   <223> OTHER INFORMATION: Synthetic primer
   <4 OOs, SEQUENCE: 25
   tacgagct cq gccatagctg. tctgg catg                               29


   <210s, SEQ ID NO 26
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 61 of 166 PageID: 2570


                                                        US 8,063,182 B1
                                 39                                                                  40
                                                           - Continued
          LENGTH: 29
          TYPE: DNA
          ORGANISM: Artificial sequence
          FEATURE:
          OTHER INFORMATION: Synthetic primer
   <4 OOs, SEQUENCE: 26
   atagagct ct gtggtgcctg agt cct cag                                                    29




     The invention claimed is:                                            13. A protein comprising
      1. A protein comprising                                             (a) a human tumor necrosis factor (TNF)-binding soluble
      (a) a human tumor necrosis factor (TNF)-binding soluble 15             fragment of an insoluble human TNF receptor, wherein
         fragment of an insoluble human TNF receptor, wherein                the insoluble human TNF receptor (i) specifically binds
         the insoluble human TNF receptor (i) specifically binds             human TNF, (ii) has an apparent molecular weight of
         human TNF, (ii) has an apparent molecular weight of                 about 75 kilodaltons on a non-reducing SDS-polyacry
         about 75 kilodaltons on a non-reducing SDS-polyacry                 lamide gel, and (iii) comprises the amino acid sequences
         lamide gel, and (iii) comprises the amino acid sequence             LPAQVAFXPYAPEPGSTC (SEQ ID NO: 10), LCAP
         LPAQVAFXPYAPEPGSTC (SEQID NO: 10); and                              (SEQ ID NO: 12), VFCT (SEQ ID NO: 8),
      (b) all of the domains of the constant region of a human               NQPQAPGVEASGAGEA (SEQID NO:9) and VPHL
         immunoglobulin IgG heavy chain other than the first                 PAD (SEQ ID NO: 13),
         domain of said constant region;                                     wherein the Soluble fragment comprises the peptides
         wherein said protein specifically binds human TNF. 25                  LCAP (SEQID NO: 12) and VFCT (SEQID NO: 8):
      2. The protein of claim 1, wherein the soluble fragment                   and
   comprises the peptides LCAP (SEQ ID NO: 12) and VFCT                   (b) all of the domains of the constant region of a human
   (SEQ ID NO: 8).                                                           IgG heavy chain other than the first domain of the
      3. The protein of claim 2, wherein the soluble fragment                constant region;
   further comprises the peptide LPAQVAFXPYAPEPGSTC 30                       wherein said protein specifically binds human TNF.
   (SEQ ID NO: 10).                                                       14. The protein of claim 13, wherein the protein is purified.
      4. The protein of claim 1, wherein said human immuno                15. The protein of claim 13, wherein the protein is pro
   globulin IgG heavy chain is IgG.                                    duced by CHO cells.
      5. The protein of claim 4, wherein said domains of the              16. The protein of claim 13, wherein the protein consists of
   constant region of the human immunoglobulin heavy chain 35 (a) the soluble fragment of the receptor and (b) all of the
   consist essentially of the immunoglobulin amino acid domains of the constant region of the human IgG heavy
   sequence encoded by pCD4-Hy1 vector (deposited at Deut chain other than the first domain of the constant region.
   Schen Sammlung Von Mikroorganismen und Zellkulturen                    17. The protein of claim 13, wherein the soluble fragment
   GmbH (DSM) in Braunschweig, FRG under No. DSM5314). 40 further comprises the peptide LPAQVAFXPYAPEPGSTC
      6. A pharmaceutical composition comprising the protein of (SEQID NO: 10).
   claim 4 and a pharmaceutically acceptable carrier material.            18. A protein encoded by a polynucleotide which com
      7. The protein of claim 1, wherein the protein is purified.      prises two nucleic acid Subsequences,
      8. The protein of claim 1, wherein the protein is produced          (a) one of said Subsequences encoding a human TNF
   by CHO cells.                                                    45       binding soluble fragment of an insoluble human TNF
      9. The protein of claim 1, wherein the protein consists of(a)          receptor protein having an apparent molecular weight of
   the soluble fragment of the receptor and (b) all of the domains           about 75 kilodaltons on a non-reducing SDS-polyacry
   of the constant region of the human immunoglobulin IgG                    lamide gel, said soluble fragment comprising the amino
   heavy chain other than the first domain of the constant region.           acid sequence LPAQVAFXPYAPEPGSTC (SEQ ID
      10. The protein of claim 1, wherein said domains of the 50             NO: 10), and
   constant region of the human immunoglobulin heavy chain                (b) the other of said Subsequences encoding all of the
   consist essentially of the immunoglobulin amino acid                      domains of the constant region of the heavy chain of a
   sequence encoded by pCD4-Hy1 vector (deposited at Deut                    human IgG immunoglobulin other than the first domain
   Schen Sammlung Von Mikroorganismen and Zellkulturen                       of said constant region,
   GmbH (DSM) in Braunschweig, FRG under No. DSM5314) 55 wherein          19. The
                                                                                    said protein specifically binds human TNF.
                                                                                   protein of claim 18, wherein the soluble fragment
   or by pCD4-Hy3 vector (deposited at Deutschen Sammlung comprises the peptides                  LCAP (SEQ ID NO: 12) and VFCT
   von Mikroorganismen und Zellkulturen GmbH (DSM) in (SEQID NO: 8).
   Braunschweig, FRG under No. DSM5523).                                  20. The protein of any one of claim 18 or 19, wherein said
      11. The protein of claim 1, wherein the protein consists 60 human immunoglobulin heavy chain is IgG.
   essentially of the extracellular region of the insoluble human         21. The protein of claim 20, wherein said domains of the
   TNF receptor and all the domains of the constant region of a constant region of the human immunoglobulin heavy chain
   human IgG immunoglobulin heavy chain other than the first consist essentially of the immunoglobulin amino acid
   domain of the constant region.                                      sequence encoded by the DNA insert of pCD4-Hy1 vector
      12. A pharmaceutical composition comprising the protein 65 (deposited at Deutschen Sammlung Von Mikroorganismen
   of claim 11 and a pharmaceutically acceptable carrier mate und Zellkulturen GmbH (DSM) in Braunschweig, FRG
   rial.                                                               under No. DSM5314).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 62 of 166 PageID: 2571


                                                         US 8,063,182 B1
                                 41                                                                     42
      22. The protein of claim 18, wherein the protein is purified.          28. The protein of claim 26, wherein the protein is purified.
      23. The protein of claim 18, wherein the protein is pro                29. A pharmaceutical composition comprising the protein
   duced by CHO cells.                                                     of any of claim 1, 18, 26, or 27 and a pharmaceutically
      24. The protein of claim 18, wherein the protein consists of         acceptable carrier material.
   (a) the soluble fragment of the receptor and (b) all of the        5      30. A protein comprising
   domains of the constant region of the human IgG heavy                     (a) human tumor necrosis factor (TNF) binding soluble
   chain other than the first domain of the constant region.                    fragment of the amino acid sequence encoded by the
      25. The protein of claim 18, wherein said domains of the                  cDNA insert of the plasmid deposited with the ATCC on
   constant region of the human immunoglobulin heavy chain                         Oct. 17, 2006 under accession number PTA 7942,
   consist essentially of the immunoglobulin amino acid               10      (b) all of the domains of the constant region of a human
   sequence encoded by pCD4-Hy1 vector (deposited at Deut                        immunoglobulin IgG heavy chain other than the first
   Schen Sammlung Von Mikroorganismen und Zellkulturen                           domain of said constant region;
   GmbH (DSM) in Braunschweig, FRG under No. DSM5314)                        wherein said protein specifically binds human TNF.
   or by pCD4-Hy3 vector (deposited at Deutschen Sammlung                    31. The protein of claim 30, consisting of the soluble frag
   von Mikroorganismen und Zellkulturen GmbH (DSM) in
                                                                      15   ment and all the domains of the constant region of the human
   Braunschweig, FRG under No. DSM5523).                                   immunoglobulin IgG heavy chain other than the first domain
      26. A protein consisting of                                          of said constant region.
      (a) a human tumor necrosis factor (TNF)-binding soluble                32. The protein of claim 30, wherein the protein is
         fragment of an insoluble human TNF receptor, wherein              expressed by a mammalian host cell.
         the insoluble human TNF receptor (i) specifically binds             33. The protein of claim 32, wherein the mammalian host
                                                                           cell is a CHO cell.
         human TNF, and (ii) has an apparent molecular weight                 34. The protein of claim 32, consisting of the soluble frag
         of about 75 kilodaltons on a non-reducing SDS-poly                ment and all the domains of the constant region of the human
         acrylamide gel and (iii) comprises the amino acid                 immunoglobulin IgG heavy chain other than the first domain
         sequence LPAQVAFXPYAPEPGSTC (SEQ ID NO:                      25   of said constant region.
         10),                                                                 35. The protein of claim 30, wherein the protein consists
      wherein the soluble fragment comprises the peptides                  essentially of the extracellular region of the human tumor
         LCAP (SEQID NO:12) and VFCT (SEQID NO:8), and                     necrosis factor (TNF) receptor amino acid sequence encoded
      (b) all of the domains of the constant region of a human             by the cDNA insert, and all the domains of the constant region
         IgG heavy chain other than the first domain of the           30   of a human IgG immunoglobulin heavy chain other than the
         constant region,                                                  first domain of the constant region.
      wherein the protein specifically binds human TNF, and                   36. A pharmaceutical composition comprising the protein
      wherein the protein is produced by CHO cells.                        of claim 35 and a pharmaceutically acceptable carrier mate
      27. The protein of claim 26, wherein the soluble fragment            rial.
   comprises the peptide LPAQVAFXPYAPEPGSTC (SEQ ID
   NO: 10).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 63 of 166 PageID: 2572




                         EXHIBIT 2
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 64 of 166 PageID: 2573
                                                                                                              USOO8163.522B1


   (12) United States Patent                                                             (10) Patent No.:     US 8,163,522 B1
          Brockhaus et al.                                                               (45) Date of Patent:     Apr. 24, 2012
   (54) HUMAN TNF RECEPTOR                                                                   5,118,500    A      6/1992    Hanel et al.
                                                                                             5,136,021    A      8, 1992   Dembinski et al.
   (75) Inventors: Manfred Brockhaus, Bettingen (CH):                                        5,155,027    A     10, 1992   SledZiewski et al.
                   Reiner Gentz, Rheinfelden (DE);                                           5,211.945.   A      5/1993    Wallach et al.
                                                                                             5,223,395    A      6/1993    Gero
                   Dembic Zlatko, Basel (CH); Werner                                         5,225,538 A         7/1993 Capon et al.
                   Lesslauer, Basel (CH); Hansruedi                                          5,258.498 A        11/1993 Huston et al.
                   Lotscher, Mohlin (CH); Ernst-Jurgen                                       5,264.416 A        11/1993 Park et al.
                   Schlaeger, Efringen-Kirchen (DE)                                          5,270,038 A        12/1993 Klimpel et al.
                                                                                             5,336,603 A         8/1994 Capon et al.
   (73) Assignee: Hoffman-LaRoche Inc., Nutley, NJ                                           5,344.915 A * 9/1994 LeMaire et al. .............. 530/350
                                                                                             5,350,683 A         9, 1994 Sims et al.
                   (US)                                                                      5,359,032 A        10/1994 Dayer et al.
                                                                                             5,395,760 A * 3/1995 Smith et al. ................ 435.240.1
   (*) Notice:            Subject to any disclaimer, the term of this                        5,428,130 A * 6/1995 Capon et al. .................. 530/350
                          patent is extended or adjusted under 35                            5.447,851 A         9, 1995 Beutler et al.
                          U.S.C. 154(b) by 0 days.                                           5,455,165 A        10/1995 Capon et al.
                                                                                             5,478,925 A        12/1995 Wallach et al.
                                                                                             5,512,544 A         4/1996 Wallach et al.
   (21) Appl. No.: 08/444,791                                                                5,514,582 A         5/1996 Capon et al.
                                                                                             5,599,905 A         2/1997 Mosley et al.
   (22) Filed:            May 19, 1995                                                       5,605,690    A      2f1997    Jacobs et al.
                                                                                             5,610,279    A      3, 1997   Brockhaus et al.
                Related U.S. Application Data                                                5,633,145    A      5/1997    Feldmann et al.
                                                                                             5,639,597    A      6/1997    Lauffer et al.
   (60) Division of application No. 08/095,640, filed on Jul.                                                      (Continued)
        21, 1993, now Pat. No. 5,610,279, which is a
        continuation of application No. 07/580.013, filed on                                        FOREIGN PATENT DOCUMENTS
        Sep. 10, 1990, now abandoned.                                               AU                        58976          1, 1991
   (30)          Foreign Application Priority Data                                                                 (Continued)
                                                                                                            OTHER PUBLICATIONS
      Sep. 12, 1989        (CH) ......                               ... 3319789
       Mar. 8, 1990        (CH) ......................................... 74.6790   Lee et al., Science, vol. 239: 1284-1291, Generation of cDNA Probes
     Apr. 20, 1990         (CH) ....................................... 1347790     Directed by Amino Acid Sequence: Cloning of Urate Oxidase, Mar.
     Aug. 31, 1990         (EP) ..................................... 90.116707     11, 1988.*
                                                                                    Wozney, Methods in Enzymology, vol. 182:738-751. “Using Purified
                                                                                    Protein to Clone Its Gene', 1990.*
   (51) Int. Cl.                                                                    Monnat, Jr "Molecular Analysis of Spontaneous Hypoxanthine
           CI2N 15/12                   (2006.01)                                   Phosphoribosyltransferase Mutations in Thioguanine-resistant
           CI2N 15/63                   (2006.01)                                   HL-60 Human Leukemia Cells' Cancer Research, 49:81-87, 1989.*
           CI2N 5/10                    (2006.01)                                   Peppel, K., et al., J. Exp. Med., 174, pp. 1483-1489 (1991).
           CI2P 2L/00                   (2006.01)                                   Zettlmeissl, G., et al., DNA & Cell Biology, 9, pp. 347-353 (1990).
   (52) U.S. Cl. ................... 435/69.9; 536/23.4; 435/320.1;                 Loetscher et al., J. of Bio. Chem., 266(27), pp. 18324-18329 (1991).
                                                                                    Nature Biotechnology, 15 (1997) p. 13.
                                                  435/325; 435/358                  Stauber et al., “Human tumor necrosis factor-O receptor-purification
   (58) Field of Classification Search .................. 530/350,                  by immunoaffinity chromatography and initial characterization”. J.
                      530/385, 388.22,387.1, 866, 867, 391.1;                       Bio. Chem. 263:19098-19104 (1988).
                      636/23.53, 23.1: 435/69.7, 70.21,320.1;                                               (Continued)
                                                                     536/234
           See application file for complete search history.                        Primary Examiner — Ronald Schwadron
                                                                                    (74) Attorney, Agent, or Firm — Marshall, Gerstein & Borun
   (56)                      References Cited                                       LLP
                                                                                    (57)                          ABSTRACT
                    U.S. PATENT DOCUMENTS
                                                                                    The present invention is concerned with non-soluble proteins
          4,593,002 A     6, 1986 Dulbecco                                          and soluble or insoluble fragments thereof, which bind TNF,
          4,675.285 A     6, 1987 Clark et al.                                      in homogeneous form, as well as their physiologically com
          4,729,326 A     3, 1988 Richter                                           patible salts, especially those proteins having a molecular
          4,769,326 A     9, 1988 Rutler
          4,770,995 A     9, 1988 Rubinet al.                                       weight of about 55 or 75 kD (non-reducing SDS-PAGE con
          4,816,567 A         3/1989 Cabilly et al.                                 ditions), a process for the isolation of Such proteins, antibod
          4,894,439   A       1/1990    Dorin et al.                                ies against Such proteins, DNA sequences which code for
          4,912,044   A       3, 1990   Jacob et al.                                non-soluble proteins and soluble or non-soluble fragments
          4,935,233   A       6, 1990   Bell et al.                                 thereof, which bind TNF, as well as those which code for
          4.948,875   A       8, 1990   Tanaka et al.                               proteins comprising partly of a soluble fragment, which binds
          4,963,354 A        10/1990 Shepard et al.                                 TNF, and partly of all domains except the first of the constant
          4,965,271   A      10, 1990   Mandell et al.
          5,055.447   A      10, 1991   Palladino et al.                            region of the heavy chain of human immunoglobulins and the
          5,073,627   A      12/1991    Curtis et al.                               recombinant proteins coded thereby as well as a process for
          5,075.222   A      12, 1991   Hannum et al.                               their manufacture using transformed pro- and eukaryotic host
          5,098,702   A       3, 1992   Zimmerman et al.                            cells.
          5,098,833. A        3/1992 Lasky et al.
          5,116,964 A         5/1992 Capon et al.                                                         10 Claims, 16 Drawing Sheets
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 65 of 166 PageID: 2574


                                                                 US 8,163,522 B1
                                                                           Page 2

                   U.S. PATENT DOCUMENTS                                        Heller et al., “Complementary DNA cloning of a receptor for tumor
         5,695,953 A     12/1997 Wallach et al.                                 necrosis factor and demonstraction of a shed form of the receptor.
         5,705.364 A          1/1998 Etcheverry et al.                          Proc. Natl. Acad. Sci. U.S.A. 87:6151-61.55 (1990).
         5,712,155 A          1/1998 Smith et al.                               Novick et al., “Soluble cytokine receptors are present in normal
         5,721,121 A         2/1998 Etcheverry et al.                           human urine”. J. Exp. Med. 170: 1409-1414 (1989).
         5,808,029   A       9, 1998   Brockhaus et al.                         Engelmann et al., “Two tumor necrosis factor-binding proteins puri
         5,811,261   A       9, 1998   Wallach et al.                           fied from human urine”. J. Bio. Chem. 265:1531-1536 (1990).
         5,863,786   A       1/1999    Feldmann et al.                          Schall et al., “Molecular cloning and expression of a receptor for
         5,945,397   A       8, 1999   Smith et al.                             human tumor necrosis factor'. Cell 61:361-370 (1990).
         5,981,701   A      11/1999    Wallach et al.                           Seckinger et al., “Tumor necrosis factor inhibitor:purification, NH
         RE36,755    E       6, 2000   Smith et al.                             terminal amino acid sequence and evidence for anti-inflammatory
         6,143,866   A      11/2000    Brewer et al.
         6,165,476   A      12/2000    Strom et al.                             and immunomodulatory activities”, Eur, J. Immunol. 20:1167-1174
         6,201,105   B1      3, 2001   Smith et al.                             (1990).
         6,221,675 B1        4/2001 Hauptmann et al.                            Hohmann et al., “Expression of the types A and B tumor necrosis
         6,271,346 B1        8/2001 Hauptmann et al.                            factor (TNT) receptors is independently regulated, and both receptors
         6,294,352 B1        9/2001 Hauptmann et al.                            mediate activiation of the transcription factor NF-kB'. Bio. Ch m.
         6,541,610 B1        4/2003 Smith                                       265:22409-22417 (1990).
         6,541,620 B1        4/2003 Brewer et al.                               Espevik et al., “Characterization of binding and biological effects of
         6,572,852 B2        6, 2003 Smith et al.                               monoclonal antibodies against a human tumor necrosis factor recep
         6,858.409 B1        2/2005 Thompson et al.                             tor”. J. Exp. Med. 171:415-426 (1990).
        7,253,264 B1         8, 2007 Lauffer et al.                             Porteu and Nathan, "Shedding of tumor necrosis factor receptors by
    2003/0064480 A1          4/2003 Lauffler et al.
                                                                                activated human neutrophils”. J. Exp. Med. 172:599-607 (1990).
                 FOREIGN PATENT DOCUMENTS                                       Englmann et al., “Antibodies to a soluble form of a tumor necrosis
   EP                  120694      10, 1984
                                                                                factor (TNF) receptor have TNF-like activity”. J. Bio. Chem.
   EP                  227110       7, 1987                                     265: 14497-14504 (1990).
   EP                  230574       8, 1987                                     Seckinger et al., “Characterization ofatumor necrosis factor O. (TNF
   EP                  269455       6, 1988                                     O) inhibitor: evidence of immunological cross-activity with the TNF
   EP                 315 062      10, 1988                                     receptor', Proc. Natl. Sci. USA 87:5188-5192 (1990).
   EP                 3O8378        3, 1989                                     Gray et al., “Cloning of human tumor necrosis factor (TNF) receptor
   EP                  314317       5, 1989                                     cDNA and expression of recombinant soluble TNF-binding protein'.
   EP                 325 224       7, 1989                                     Proc. Natl. Sci. USA 87:76380-7384 (1990).
   EP                  325262       7, 1989                                     Loetscher et al., “Molecular cloning and expression of the human 55
   EP                O334165        9, 1989                                     kd tumor necrosis factor receptor'. Cell 61:351-359 (1990).
   EP                 393 438       4, 1990                                     Peppel et al., "Chimaeric TNF-receptor-IgC molecule acts as soluble
   EP               O 394 827 A1   10, 1990                                     inhibitor of TNF mediated cytotoxicity”, Journal of Cellular
   EP                 398327       11, 1990                                     Biochem. Abstract, 20th Annual Meetings, Keystone Symposia on
   EP                 412 486       2, 1991
   EP                 414178        2, 1991                                     Molecular and Cellular Biology, p. 118, Supplm nt 15F (1991).
   EP                 418 O14       3, 1991                                     Olsson et al., “Isolation and characterization of a tumor necrosis
   EP                 422 339       4f1991                                      factor binding protein from urine”, Eur, J. Ha matol. 42:270-275
   EP                 433 900       6, 1991                                     (1989).
   EP                 460846       12/1991                                      Capon et al., “Designing CD4 immunoadhesions for AIDS therapy'.
   EP                  526452       2, 1993                                     Nature 337:525-530 (Feb. 9, 1989).
   EP                  526.905      2, 1993                                     Abstract 92-0097.94/02 (1992) for EP 464533.
   EP               O 567 566 B1   11, 1993                                     Official Communication relating to an Opposition in EP Application
   EP                  5689.25     11, 1993                                     No. 99 100 703,0.
   EP                  606869       T 1994                                      U.S. Appl. No. 08/478,995, Lauffler, Leander et al.
   GB                2218.101 A    10, 1989
   GB                2218.101      11, 1989                                     Abraham et al., p55 Tumor Necrosis Factor Receptor Fusion Protein
   GB               2246569         2, 1992                                     in the Treatment of Patients With Severe Sepsis and Septic Shock:
   JP              61-293924       12, 1986                                     AAAAAJAMA, 19:1531-1538 (1997).
   JP             O2-154695         6, 1990                                     Abraham et al., Lenercept (p55 TuMor Necrosis Factor Receptor
   WO               89.02922     * 4f1989                                       Fusion Protein) in Severe Sepsis and Early Septic Shock: A Random
   WO           WO 89 O9622        10, 1989                                     ized, Double-Blind, Placebo-Controlled, Multicenter Phase III Trial
   WO           WO91/02078          2, 1991                                     With 1,342 Patients, Crit Care Med. 29.503-510 (2001).
   WO               91.03553        3, 1991                                     Aggarwal et al., Characterization of Receptors for Human Tumour
   WO           WO91f17184         11, 1991                                     Necrosis Factor and Their Regulation by Y-Interferon, Nature,
   WO           WO91,08298         12/1991                                      318:665-667 (1985).
   WO           WO92fO8495          5, 1992                                     Aggarwal et al., Induction of Receptors for Tuthor Necrosis Factor-O.
   WO           WO92, 13095         8, 1992                                     by Interferons Is Not a Major Mechanism for Their Synergistic
   WO           WO93,07863          4f1993
   WO           WO 93/19777        10, 1993                                     Cytotoxic Response, J. Biol. Chem., 262:10000-10007 (1987).
   WO           WO94,06476          3, 1994                                     Aggarwal et al., Human tumour necrosis factors: structure and recep
                                                                                tor interactions, in Tumor necrosis factor and related cytotoxins, pp.
                       OTHER PUBLICATIONS                                       39-51. (Ciba Foundation symposium 131), Wiley, Chichester (1987).
   Sckinger et al., “Purification and bilogic charact rization of a specific    Arenzana-Seisdedos et al., Immunoregulatory Mediators in the
   tumor necrosis factor O inhibitor'. J. Bio. Chem. 264:11966-1 1973           Pathogenesis of Rheumotoid Arthritis, Scand. J. Rheumatol. Supple
   (1989).                                                                      ment 66:13-17 (1987).
   Engelmann et al., “A tumor necrosis factor-binding protein purified          Aruffo et al., Molecular Cloning of a CD28 cDNA by a High-Effi
   to homogeneity from human urine protects cells from tumor necrosis           ciency COS Cell Expression. System, Proc. Natl. Acad. Sci. USA,
   factor toxicity”. J. Bio. Chem. 264:1 1974-1 1980 (1989).                    84-8573-8577 (1987).
   Hohmann et al., “Two different cell types have different major rec           Ashkenazi et al., Protection Against Endotoxic Shock by a Tumor
   ptors for human tumor necrosis factor (TNFO)”. J. Bio. Ch m. 264:            Necrosis Factor Receptor Immunoadhesin, Proc. Natl. Acad. Sci.,
   14927-14934 (1989).                                                          U.S.A. 88: 10535-10539 (1991).
   Smith et al., “A rec ptor for tumor necrosis factor defines an unusual       Ayala, Modem Genetics, Benjamin/Cummings, Publ. Co., Menlo
   family of cellular and viral protins”. Science 248: 1019-1023 (1990).        Park CA, p. 45, (1980).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 66 of 166 PageID: 2575


                                                             US 8,163,522 B1
                                                                      Page 3

   Baglioni et al., Binding of Human Tumor Necrosis Factor to High         Gillies et al., Targeting Human Cytotoxic T Lymphocytes to Kill
   Affinity Receptors on HeLa and Lymphoblastoid Cells Sensitive to        Heterologous Epidermal Growth Factor Receptor-Bearing Tumor
   Growth Inhibition, J. Biol. Chem., 260:13395-13397 (1985).              Cells, J. Immunol., 144: 1067-1071 (1991).
   Benjamini et al., Antibody Structure, in Immunology: A Short            Goodman, Identification of Antigenic Determinants, in Basic &
   Course, 3rd ed., Wiley-Liss New York, 61-69 (1996).                     Clinical Immunol. 24-25 (1982).
   Branellec et al., TNF: Antitumoral Agent at the Border Lines of         Goodman, Immunogenicity & Antigenic Specificity, in Basic &
   Immunity and Inflammation, Path. Biol. 39:230-239 (1991).               Clinical Immunol. 101-108 (1991).
   Brockhaus et al., Identification of Two Types of Tumor Necrosis         Goodwin et al., Molecular cloning and Expression of the Type 1 and
   Factor Receptors on Human Cell Lines by Monoclonal Antibodies,          Type 2 Murine Receptors for Tumor Necrosis Factor, Molecular and
   Proc. Natl. Acad. Sci. USA, 87:3127-3131 (1990).                        Cellular Biology, 11:3020-3026 (1991).
   Carter et al., Purification, Cloning. Expression and Biological Char    Gray et al. Cloning and Expression of cDNA for Human
   acterization of an Interleukin-1 Receptor Antagonist Protein, Nature,   Lymphotoxin, a Lymphokine With Tumour Necrosis Activity,
   344:633-638 (1990).                                                     Nature, 312:721-724 (1984).
   Carpenter et al., Epidermal Growth Factor, J. Biol. Chem. 265:7709      Gray et al., Cloning of human tumor necrosis factor (TNF) receptor
   7712 (1990).                                                            cDNA and expression of recombinant soluble TNF-binding protein,
   Carpenter, Receptors for Epidermal Growth Factor and Other              Proc. Natl. ACad. Sci. 87: 7380-84 (1990).
   Polypeptide Mitogens, Ann. Rev. Biochem, 56:881-914 (1987).             Grundmann et al., Characterization of cDNA Coding for Human
   Casadei et al., Expression and Secretion of Aequorin as a Chimeric      Factor Xlla, Proc. Natl. Acad. Sci. USA, 83:8024-8028 (1986).
   Antibody by Means of a Mammalian Expression Vector, Proc. Natl.         Haak-Frendscho et al., Inhibition of TNF by a TNF Receptor
   Acad. Sci., U.S.A. 87:2047-2051 (1990).                                 Immunoadhesin, J. Immunol. 152: 1347-1353 (1994).
   Coffman et al., The Role of Helper T Cell Products in Mouse B Cell      Hannum et al., Interleukin-1 Receptor Antagonist Activity of a
   Differentiation and Isotype Regulation, Immunol. Rev., 102:5-28         Human Interleukin-1 Inhibitor, Nature, 343:336-340 (1990).
   (1988).                                                                 Heflin et al., Prevention by Granulocyte Depletion of Increased Vas
   Creasey et al., A High Molecular Weight Component of the Human          cular Permeability of Sheep Lung Following Endotoxemia, J. Clin.
   Tumor Necrosis Factor Receptor is Associated With Cytotoxicity,         Invest., 68:1253-1260 (1981).
   Proc. Natl. Acad. Sci. USA, 84:3293-3297 (1987).                        Heller et al., Amplified Expression of Tumor Necrosis Factor Recep
   Dayer, Chronic Inflammatory Joint Diseases: Natural Inhibitors of       tor in Cells Transfected With Epstein-Barr Virus Shuttle Vector
   Interleukin 1 and Tumor Necrosis Factor O. J. Rheumatol, 18 (Suppl.     cDNA Libraries, J. Biol. Chem., 265:5708–5717 (1990).
   27): 71-75 (1991).                                                      Heller et al., Amplified Expression of The Turrior Necrosis Factor
   Dower et al., Human Cytokine Receptors, J. Clin. Immunol., 10:289       Receptor in Lymphoblastoid Cells Transfected with HeLa Cell
                                                                           CDNA Expression Abstract WA 142, Napa Valley Conference 1989.
   299 (1990).                                                             Himmler et al., Molecular Cloning and Expression of Human and Rat
   Eisenberg et al., Primary Structure and Functional Expression From      Tumor Necrosis Factor Receptor Chain (p60) and Its Soluble Deriva
   Complementary DNA of a Human Interleukin-1 Receptor Antago              tive, Tumor Necrosis Factor-Binding Protein, DNA and Cell Biology,
   nist, Nature, 343:341-346 (1990).                                       9:705-715 (1990).
   Ellisonetal. The Nucleotide Sequence of a Human Immunoglobulin          Hobart, The Immune System: A Course on the Molecular and Cel
   Cy1 Gene, Nucleic Acids Res. 10(13): 4071-79 (1982).                    lular Basis of immunity, Blackwell Scientific Pubs, p. 7 (1975).
   Esmon. The Roles of Protein C and Thrombomodulin in the Regu            Holtmann et al., Down Regulation of the Receptors for Tumor Necro
   lation of Blood Coagulation, J. Biol. Chem. 264:4743-4746 (1989).       sis Factor by Intereukin 1 and 4B-Phorbol-12-Myristate-13-Acetate,
   European Search Report for EP 97 12 0664, dated Mar. 9, 1998.           J. Immunol., 139: 1161-1167 (1987).
   Fell et al., Genetic Construction and Characterization of a Fusion      Hsu et al. Differential Expression and Ligand Binding Properties of
   Protein Consisting of a Chimeric F(ab') With Specificity for Carci      Tumor Necrosis Factor Receptor Chimeric Mutants, J. Biol. Chem.
   nomas and Human IL-2, J. Immunol. 146:2446-2452 (1991).                 268: 16430-16436(1992).
   Fernandez-Botran et al., A Soluble, High-Affinity, Interleukin-4-       Idzerda et al., Human Interleukin 4 Receptor Confers Biological
   Binding Protein is Present in the Biological Fluids of Mice, Proc.      Responsiveness and Defines a Novel Receptor Superfamily, J. Exp.
   Natl. Acad. Sci., 87:4202-4206 (1990).                                  Med., 171:861-873 (1990).
   Fernandez-Botran, Soluble Cytokine Receptors: Their Role in             Imamura et al., Expression of Tumor Necrosis Factor Receptors on
   Immunoregulation. The FASEB Journal, 5:2567-2574 (1991).                Human Monocytes and Internalization of Receptor Bound Ligand, J.
   Ferrante et al., Inhibition of Tumour Necrosis Factor Alpha (TNF        Immunol. 139:2989-2992 (1987).
   O)-Induced Neutrophil Respiratory Burst by a TNF Inhibitor, Immu        Ishikura et al. Differential Biologic Effects Resulting From Bimodal
   nology, 72:440-442 (1991).                                              Binding of Recombinant Human Tumor Necrosis Factor to Myeloid
   Fisher et al., Cloning and Expression of Human Tissue Factor cDNA,      Leukemia Cells, Blood, 73:419-424 (1989).
   Thrombosis Research, 48:89-99 (1987).                                   Israel et al., Binding of Human TNF-C. to High-Affinity Cell Surface
   Fisher et al., Treatment of Septic Shock with the Tumor Necrosis        Receptors: Effect of IFN. Immunology Letters, 12:217-224(1986).
   Factor Receptor: Fc Fusion Protein, New Eng. J. Med., 334: 1697         Jacobs et al., Pharmacokinetic Parameters and Biodistribution of
   1702 (1996).                                                            Soluble Cytokine Receptors, International Review of Expermental
   Foley et al. An Inhibitor of the Toxicity of Tumour Nectrosis Factor    Pathology, 34B: 123-135 (1993).
   in the Serum of Patients with Sarcoidosis, Tuberculosis and Crohn's     Jones et al. Structure of Tumour Necrosis Factor, Nature, 338:225
   Disease, Clin. Exp. Immunol. 80:395-399 (1990).                         228 (1989).
   Fomsgaard et al., Preliminary Study on Treatment of Septic Shock        Kaczmarski et al., The Cytokine Receptor Superfamily, Blood
   Patients With Antilipopolysaccharide IgG from Blood Donors,             Reviews, 5:193-203 (1991).
   Scand. J. Infect. Dis. 21:697-708 (1989).                               Kaushansky, Structure-Function Relationships of the Hematopoietic
   Garcia et al., High Sensitivity of Transgenic Mice Expressing Soluble   Growth Factors, Proteins: Structure, Function & Genetics, 12: 1-9
   TNFR1 Fusion Protein to Mycobacterial Infections: Synergistic           (1992).
   Action of TNF and IFN-Y in the Differentiation of Protective Granu      Keegan et al., The Interleukin-4 Receptor: Signal Transduction by a
   lomas, Eur, J. Immunol., 27:3182-3190 (1997).                           Hematopoietin Receptor, Journal of Leukocyte Biology, 55:272-279
   Gascoigne et al., Secretion of a Chimeric T-Cell Receptor-Im            (1994).
   munoglobulin Protein, Proc. Natl. Acad. Sci USA, 84:2936-2940           Keegan et al., Interleukin 4 Receptor: Signaling Mechanisms, Immu
   (1987).                                                                 nology Today, 15:423-432 (1994).
   Gehr et al., Both Tumor Necrosis Factor Receptor Types Mediate          Kleinau et al., Importance of CD23 for Collagen-Induced Arthritis:
   Proliferative Signals in Human Mononu(Clear Cell Activation, J.         Delayed Onset and Reduced Severity in CD23-Deficient Mice, J.
   Immunol., 149:911-917 (1992).                                           Immunol. 162:4266-4270 (1999).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 67 of 166 PageID: 2576


                                                            US 8,163,522 B1
                                                                      Page 4

   Klinkert et al., TNF-C. Receptor Fusion Protein Prevents Experimen      Pennica et al., Human Tumour Necrosis Factor: Precursor Structure,
   tal Auto-Immune Encephalomyelitis and Demyelination in Lewis            Expression and Homology to Lymphotoxin, Nature, 312:724-729
   Rats: an Overview, The Journal of Neuroimmunology, 72.163-168           (1984).
   (1997).                                                                 Peppel et al., Chimaeric TNF-Receptor—IgG Molecule Acts. As
   Kohno et al., A Second Tumor Necrosis Factor Receptor Gene Prod         Soluble Inhibitor of TNF Mediated Cytotoxicity, J. Cell. Biochem.
   uct Can Shed a Naturally Occurring Tumor Necrosis Factor Inhibitor,     Supp. 15F:439 (1991).
   Proc. Natl. Acad. Sci. USA, 87:8331-8335 (1990).                        Piguet et al., Evolution of Collagen Arthritis in Mice is Arrested by
   Kruse et al., Conversion of Human Interleukin-4 Into a High Affinity    Treatment With Anti-Tumor Necrosis (TNF) Antibody or a Recom
   Antagonist by a Single Amino Acid Replacement, The EMBO Jour            binant Soluble TNF Receptor, Immunology, 77 (4):510-514 (1992).
   nal, 11:3237-3244 (1992).                                               Redfield et al., Secondary Structure and Topology of Human
   Kullet al., Cellular Receptor for 'I-Labeled Tumor Necrosis Fac         Interleukin 4 in Solution, Biochemistry, 30:11029-1 1035 (1991).
   tor: Specific Binding. Affinity Labeling, and Relationship to Sensi     Rubin, Binding Receptor Characters Zako and Expression, and
   tivity, Proc. Natl. Acad. Sci. USA, 82:5756-5760 (1985).                IntracellularEvents. 2nd Intl Conference on Tumor Necrosis Factor
   Landolfi, A Chimeric IL-2/Ig Molecule Possesses the Functional          & Related Cytokines, Napa, CA. 94-96 (1989).
   Activity of Both Proteins, J. Immunol., 146:915-919 (1991).             Ruddle et al. An Antibody to Lymphotoxin and Tumor Necrosis
   Langner et al., Structural and Functional Analysis of a TNF Receptor    Factor Prevents Transfer of Experimental Allergic
   Immunoglobulin Fusion Protein, New Advances on Cytokines, 349           Encephalomyelitis, J. Exp. Med., 172:1 193-1200 (1990).
   354 (1992).                                                             Rutka et al., The Effects of Human Recombinant Tumor Necrosis
   Leberthon et al., Enhanced Tumor Uptake of Macromolecules               Factor on Glioma-Derived Cell Lines: Cellular Proliferation,
   Induced by a Novel Vasoactive Interleukin 2 Immunoconjugate, Can        Cytotoxicity, Morphological and Radioreceptor Studies, Int. J. Can
   cer Research, 51:2694-2698 (1991).                                      cer. 41:573-582 (1988).
   Lesslauer et al., Recombinant Soluble Tumor Necrosis Factor Recep       Saxine et al.; Detection of Tumor Necrosis Factor O. But Not Tumor
   tor Proteins Protect Mice From Lipopolysaccharide-Induced Lethal        Necrosis Factor Bin Rheumatoid Arthritis Synovial Fluid and Serum,
   ity, Eur, J. Immunol., 21:2883-2886 (1991).                             Arthritis & Rheumatism, 31:1041-1045 (1988).
   Liabakk et al., A Rapid and Sensitive. Immunoassay for Tumor            Scallon of al., Functional Comparisons of Different Tumour Necrosis
   Necrosis Factor Using Magnetic Monodisperse Polymer Particles,          Factor Receptor/IgG Fusion Proteins, Cytokine, 7:759-770 (1995).
   Journal of Immunological Methods, 134:253-259 (1990).                   Scarpati et al., Human Tissue Factor, cDNA Sequence and Chromo
   Loetscher et al., Efficacy of a Chimeric TNFR-IgG Fusion Protein to     some Localization of the Gene, Biochemistry, 26:5234-5238 (1987).
   Inhibit TNF Activity in Animal Models of Septic Shock, Endotoxin        Schleiffenbaum et al., The Tumor Necrosis Factor Receptor and
   Research Series, 2:455-462 (1993).                                      Human Neutrophil Function, J. Clin. Invest. 86.184-195 (1990).
   Loetscher et al., Two distinct human TNF receptors: purification,       Schnee et al., Construction and Expression of a Recombinant Anti
   molecular cloning and expression, in Tumor Necrosis Factor: Struc       body-Targeted Plasminogen Activator, Proc. Natl. Acad. Sci. USA,
   ture-Function Relationship and Clinical Application, (3' Interna        84:6904-6908 (1987).
   tional Conference.                                                      Seckinger et al., A Human Inhibitor of Tumor Necrosis Factor C. J.
   Maliszewski et al., Cytokine Receptors and B Cell Functions:            Exp. Med. 167: 1511-1516 (1988).
   Recombinant Soluble Receptors Specifically Inhibit IL-1 and IL-4        Shalaby et al., Receptor Binding and Activation of Polmorphonuclear
   Induced. Cell Activities in Vitro, J. Immunol. 144:3028-3033(1990).     Neutrophils by Tumor Necrosis Factor-Alpha, Joumal of Leukocyte
   Mohler et al., Soluble Tumor Necrosis Factor (TNF) Receptors are        Biology, 41:196-204 (1987).
   Effective Therapeutic Agents in Lethal Endotoxemia and Function         Shalaby et al., Binding and Regulation of Cellular Function by
   Simultaneously as Both TNF Carriers and TNF Antagonists, J.             Monoclonal antibodies Against Human Tumor Necrosis Factor
   Immunol. 151:1548-1561 (1993).                                          Receptors, J. Exp. Med. 172: 1517-1520 (1990).
   Morietal. Attenuation of Collagen-Induced Arthritis in 55-kDa TNF       Sheehan et al., Generation and Characterization of Hamster
   Receptor Type 1 (TNFR1)-IgG1-Treated and TNFR1-Deficient                Monoclonal Antibodies That Neutralize Murine Tumor Necrosis
   Mice, J. Immunol. 157:3178-3182 (1996).                                 Factors, Journal of Immunology, 142:3884-3893 (1989).
   Morrissey et al., Molecular Cloning of the cDNA for Tissue Factor,      Shin et al., Expression and Characterization of an Antibody Binding
   the Cellular Receptor for the Initiation of the Coagulation Protease    Specificity Joined to Insulin-Like Growth Factor 1: Potential Appli
   Cascade, Cell: 50: 129-135 (1987).                                      cations for Cellular Targeting, Proc. Natl. Acad. Sci., 87:5322-5326
   Morrison, in Vitro Antibodies: Strategies for Production and Appli      (1990).
   cation, Annu. Rev. Immunol., 10:239-265 (1992).                         Sims et al., cDNA Expression Cloning of the IL-1 Receptor, a Mem
   Mosley et al., The Murine Interleukin-4 Receptor: Molecular Clon        ber of the Immunoglobulin Superfamily, Science, 241:585-589
   ing and Characterization of Secreted and Membrane Bound Forms,          (1988).
   Cell: 59:335-348 (1989).                                                Sims et al., Cloning the Interleukin 1 Receptor From Human T Cells,
   Nophar et al., Soluble Forms of Tumor Necrosis Factor Receptors         Proc. Natl. Acad. Sci., 86:8946-8950 (1989).
   (TNF-Rs). The cDNA for the Type I TNF-R, Cloned Using Amino             Smith et al.; The Active Form of Tumor Necrosis Factor Is a Trimer,
   Acid Sequence Data of its Soluble Form, Encodes Both the Cell           J. Biol. Chem., 262:6951-6954 (1987).
   Surface and a Soluble Form of the Receptor, The EMBO Journal,           Smith et al., Blocking of HIV-1 Infectivity by a Soluble, Secreted
   9:3269-3278 (1990).                                                     Form of the CD4 Antigen, Science, 238:1704-1707 (1987).
   Novotny et al., A Soluble, Single-Chain T-Cell Receptor Fragment        Smith et al., Multimeric Structure of the Tumor Necrosis Factor
   Endowed With Antigen-Combining Properties, Proc. Natl. Acad. Sci.       Receptor of HeLa Cells, J. Biol. Chem., 264: 14646-14652 (1989).
   USA, 88:8646-8650 (1991).                                               Spicer et al., Isolation of cDNA Clones Coding for Human Tissue
   Okayama et al., High-Efficiency Cloning of Full-Length cDNA,            Factor: Primary Structure of the Protein and cDNA, Proc. Natl. Acad.
   Molecular and Cellular Biology, 2:161-170 (1982).                       Sci., 84:5148-5152 (1987).
   Okayama et al. A cDNA Cloning Vector That Permits Expression of         Staines et al., Collagen Arthritis-What Can It Teach Us?, British
   cDNA Inserts in Mammalian Cells, Molecular and Cellular Biol            Journal of Rheumatology, 33:798-807 (1994).
   ogy,.3:280-289 (1983).                                                  Strader et al., Structural Basis of B-Adrenergic Receptor Function,
   Old, Tumor Necrosis Factor, 2nd Intl Conference on Tumor Necrosis       The FASEB Journal, 3:1825-1832 (1989).
   Factor & Related Cytokines, Napa, CA, 1-30 (1989).                      Suggs et al., Use of Synthetic Oligonucleotides as Hybridization
   Paborsky et al., Purification of Recombinant Human Tissue Factor,       Probes: Isolation of Cloned cDNA Sequences for Human
   Biochemistry, 28:8072-8077 (1989).                                      B-Microglobulin, Proc. Natl. Acad. Sci. U.S.A., 78:6613-66.17
   Parrillo, Pathogenetic Mechanisms of Septic Shock, New Eng. J.          (1981).
   Med., 328: 1471-1477 (1993).                                            Tauber et al. Toxicity in Neuronal Cells Caused by Cererospinal
   Peetre et al., A Tumor Necrosis Factor Binding Protein is Present in    Fluid fFom Pneumococcaland Gram-Negative Meningitis, The Jour
   Human Biological Fluids, Eur, J. Haematol. 41:414-419 (1988).           nal of Infectious Diseases, 166:1045-1050 (1992).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 68 of 166 PageID: 2577


                                                             US 8,163,522 B1
                                                                      Page 5

   Thoma et al., Identification of a 60-kDTumor Necosis Factor (TNF)       Heller et al., Complementary DNA cloning of a receptor for tumor
   Receptor as the Major Signal Transducing Component in TNF               necrosis factor and demonstration of a shed form of the receptor.
   Responses, J. Exp. Med. 172: 1019-23 (1990).                            Proc. Natl. Acad. Sci USA, 87:6151-5 (1990).
   Tsujimoto et al., Characterization and Affinity Crosslinking of         Irwin et al. Affinity precipitation methods, Chapter 22, Methods in
   Receptors for Tumor Necrosis Factor on Human Cells, Archives of         Molecular Biology, 59:217-38 (1996).
   Biochemistry and Biophysics, 249:563-568 (1986).                        Khare et al. Mechanisms of cell death induced by tumor necrosis
   Tsujimoto etal, Interferon-Y Enhances Expression of Cellular Recep      factor antagonists. Poster 715 presented at the Annual Meeting of the
   tors for Tumor Necrosis Factor, J. Immunol. 136:2441-2444 (1986).       Society for Investigative Dermatology (SID), May 3-5, 2006, Phila
   Tsujimoto et al. Tumor necrosis factor: Specific binding and internal   delphia, PA.
   ization in sensitive and resistant cells, Proc. Natl. Acad. Sci. 82:    Kohno et al., Adalimumab and Infliximab bind to Fc-receptor and
   7626-30 (1985).                                                         Cld and generate immunoprecipitation: A different mechanism from
   Ulich et al., Intratracheal Administration of Endotoxin and             Etanercept. Presentation 1495, Poster 271, presented at the American
   Cytokines, Clinical Immunology & limmunopathology., 72:137-140          College of Rheumatology Annual Meeting, Nov. 13-17, 2005, San
   (1994).                                                                 Diego, CA.
   Unglaub et al., Downregulation of Tumor Necrosis Factor (TNF)           Larsson et al., Affinity precipitation of enzymes. FEBS Lett.
   Sensitivity Via Modulation of TNF Binding Capacity by Protein           98(2):333-8 (1979).
   Kinase C Activators, J. Exp. Med. 166:1788-1797 (1987).                 Mohler et al., Soluble tumor necrosis factor (TNF) receptors are
   Van Der Poll et al., Pretreatment with a 55-kDa Tumor Necrosis          effective therapeutic agents in lethal endotoxemia and function
   Factor Receptor—Immunoglobulin Fusion Protein Attenuates Acti           simultaneously as both TNF carriers and TNF antagonists. J.
   vation of Coagulation, but not of Fibrinolysis, during Lethal           Immunol. 151:1548-61 (1993).
   Bacteremia in Baboons, The Journal of Infectious Diseases.,             Sell, Immunology, Immunopathology and Immunity, 4' Edition,
   176:296-299 (1997).                                                     Elsevier Science Publishing Co., New York, 1987, at pp. 85-91.
   Van Zee et al., Protection Against Lethal Escherichia coil Bacteremia   Smith et al., Multimeric structure of the tumor necrosis factor recep
   in Baboons (Papio anubis) by Pretreatment With a 55-kDa TNF             tor of HeLa cells. J. Biol. Chem. 262:6951-4 (1987).
   Receptor (CD120a)-Ig Fusion Protein, Ro 45-2081, J. Immunol.            Smith et al. A receptor for tumor necrosis factor defines an unusual
   156:2221-2230 (1996).                                                   family of cellular and viral proteins. Science, 248: 1019-23 (1990).
   Wallach et al., Soluble and Cell Surface Receptors for Tumor Necro      Traunecker et al., Highly efficient neutralization of HIV with recom
   sis Factor, Progress, Inflammation Research & Therapy, 51-57            binant CD4-immunoglobulin molecules. Nature, 339:68-70 (1989).
   (1991).                                                                 Williams et al., Identification of a ligand for the c-kit proto-oncogene.
   Wallach et al., Cell surface and soluble TNF receptors, in Tumor        Cell, 63: 167-74 (1990).
   Necrosis Factor: Structure-Function Relationship and Clinical Appli     Wingfield et al., Tumour necorsis factor is a compact trimer. FEBS
                                                                           Lett. 211: 179-84 (1987).
   cation, (3" International Conference on Tumor Necrosis Factor and       Evans et al., Protective effect of 55- but not 75-kD soluble tumor
   Related Cytokines, Makuhari, Chiba, Nov. 21-25, 1990), Osawaand         necrosis factor receptor-immunoglobulin G fusion proteins in an
   Bonavida, eds. Basel, Karger, pp. 47-57 (1992).                         animal model of gram-negative sepsis. J. Exp. Med. 180: 2173-9
   Wilks, The CD4 Receptor: Post Binding Events, Conformational            (1994).
   Change and the Second Site, Molec. Aspects Med., 12:255-265             Exhibit A: Memorandum by D. Urdal to S. Gillis, M. Kranda, and P.
   (1991).                                                                 Grassam, dated Oct. 27, 1989.
   Yamasaki et al., Cloning and Expression of the Human Interleukin-6      Exhibit B: Correspondence from D. Urdal to L. Lauffer dated Feb. 26.
   (BSF-2/IFNB 2) Receptor, Science, 241:825-282 (1988).                   1990.
   Yonehara et al., A Cell-Killing Monoclonal Antibody (Anti-Fas) to a     Exhibit C: Lab Notebook of E. Jeffrey, pages dated May 1990
   Cell Surface Antigen Co-Downregulated With the Receptor of Tumor        through Jan. 1991.
   Necrosis Factor, J. Exp. Med., 169: 1747-1765 (1989).                   Exhibit D: Correspondence from L. Lauffer to D. Urdal, dated May
   Yoshie et al., Binding and Crosslinking of I-Labeled Recombinant        21, 1990.
   Human Tumor Necrosis Factor to Cell Surface Receptors, J.               Exhibit E.: Meeting minutes, Immunex employee (author unknown)
   Biochem., 100: 531-541 (1986).                                          to file, dated Jun. 25, 1990.
   Brower et al. Roche's RA Drug Crippled, Nature Biotechnology,           Exhibit F. Lab notebook of Terri Davis, pages dated Jul. 11, 1990.
   15:1325 (1997).                                                         Exhibit G: Letter from M. Deeley to L. Lauffer, dated Jul. 20, 1990.
   Nesbitt, et al., “Mechanism of Action of Certolizumab Pegol             Exhibit H: Meeting minutes, Immunex employee (author unknown)
   (CDP870): In Vitro Comparison with Other Anti-tumor Necrosis            to file, dated Jul 23, 1990.
   Factora Agents'. Inflamm Bowel Dis, 13: 1323-1332 (Nov. 2007).          Exhibit I: Correspondence from Drs. Seiler and Zeittmeissl to D.
   Barone et al., Comparative Analysis of the Ability of Etanercept and    Gillis, dated Aug. 8, 1990.
   Infliximab to Lyse TNF-Expressing Cells in a Complement Depen           Exhibit J (J1-J21): Declaration of Bruce A. Beutler, Karsten Peppel,
   dent Fashion. Arthritis Rheum., 42(9) supplement, Sep. 1999 (S90).      and David F. Crawford submitted to the USPTO on Jul. 16, 1993
   Bringman et al., Monoclonal antibodies to human tumor necrosis          during the prosecution of U.S. Appl. No. 07/862.495, filed Apr. 2,
   factors alpha and beta: application for affinity purification,          1992 (issued as US 5.447.851 naming inventors B. Beutler, K. Pep
   immunoassays, and as structural probes. Hybridoma, 6(5):489-507         pel, and D. Crawford), including exhibits J-1-J21, which were sub
   (1987).                                                                 mitted with the declaration.
   Byrnet al., Biological properties of a CD4 immunoadhesin. Nature,       Exhibit K. Confirmation page from D. Urdal to P. Oquendo, dated
   344:667-70 (1990).                                                      Oct. 4, 1990.
   Capon et al., Designing CD4 immunoadhesins for AIDS therapy.            Letter from J. Thomas to L. Lauffer dated Dec. 10, 1990.
   Nature, 337:525-31 (1989).                                              Memo from J. Thomas to P. Baum, D. Cosman, M. Deeley, R.
   Cosman etal. A new cytokine receptor Superfamily. Trends Biochem.       Goodwin, S. Gillis, H. Sassenfeld, and D. Urdal, dated Dec. 17, 1990,
   Sci. 15:265-70 (1990).                                                  conveying attached facsimile received Dec. 13, 1990 from L. Lauffer
   Deen et al. A soluble form of CD4 (T4) protein inhibits AIDS virus      to J. Thomas.
   infection. Nature, 331(6151): 82-4 (1988).                              Declaration of Taruna Arora under 37 C.F.R. S. 1.132 plus Exhibits
   Dembic et al. Two Human TNF receptors have similar extracellular,       A-D dated Dec. 16, 2010, filed in sister case U.S. Appl. No.
   but distinct intracellular, domain sequences. Cytokine 2: 231-237.      08/444,790 (which was filed on May 19, 1995, inventors M.
   1990).                                                                  Brockhaus, Z. Dembic, R. Gentz, W. Lesslauer, H. Loetscher, E.
   Berke, Functions and mechanisms of lysis induced by cytotoxic T         Schlaeger, hereinafter “U.S. Appl. No. 08/444,790').
   lymphocytes and natural killer cells. Fundamental Immunology, 2nd       Arora et al., “Differences in Binding and Effector Functions Between
   Edition, Paul, ed., Raven Press, New York, pp. 735-64 (1989).           Classes of TNF Antagonists,” Cytokine 45: 124-131 (2009).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 69 of 166 PageID: 2578


                                                             US 8,163,522 B1
                                                                      Page 6

   Arruffo et al., “CD44 Is the Principal Cell Surface Receptor for        Wallis et al., “Reactivation of Latent Granulomatous Infections by
   Hyaluronate.” Cell 61: 1303-1313 (1990).                                Infliximab.” Clin. Inf. Dis. 41(Suppl 2): S1-S5 (2005).
   Brennan et al., “Inhibitory Effect of TNFO Antibodies on Synovial       Wallis et al., “Granulomatous Infectious Diseases Associated with
   Cell Interleukin-1 Production in Rheumatoid Arthritis.” Lancet          Tumor Necrosis Factor Antagonists.” Clin. Inf. Dis. 38: 1261-1265
   2(8657): 244-247 (1989).                                                (2004).
   Chan et al., “A Domain in TNF Receptors That Mediates Ligand            Watson et al., “A Homing Receptor—IgG Chimera as a Probe for
   Independent Receptor Assembly and Signaling.” Science 288: 2351
   2354 (2000).                                                            Adhesive Ligands of Lymph Node High Endothelial Venules,” J. Cell
   Engelmann et al., “Two Tumor Necrosis Factor-binding Proteins           Biol. 110: 2221-2229 (1990).
   Purified from Human Urine.” J. Biol. Chem. 265(3): 1531-36 (1990).      Winzor et al., “Evaluation of Equilibrium Constants from Precipitin
   Mitoma et al., “Mechanisms for Cytotoxic Effects of Anti-Tumor          Curves: Interaction of C-Crystallin with an Elicited Monoclonal
   Necrosis Factor Agents on Transmembrane Tumor Necrosis Factor           Antibody.” Arch. Biochem. Biophys. 268(1): 221-226 (1989).
   a-Expressing Cells.” Arthr. & Rheum. 58(5): 1248-1257 (2008).           Furst et al. “Tumor Necrosis Factor Antagonists: Different Kinetics
   Novick et al., “Soluble Cytokine Receptors Are Present in Normal        and/or Mechanisms of Action may Explain Differences in the Risk
   Human Urine.” J. Exp. Med., 170: 1409-1414 (1989).                      for Developing Granulomatous Infection.” Semin. Arthritis Rheum.
   Shalaby etal. The Involvement of Human Tumor Necrosis Factors-O.        36(3): 159-67. (2006).
   and-B in the Mixed Lymphocyte Reaction, J. Immunol. 141:499-503         United States Adopted Names (USAN) Council Report, Clin. Pharm.
   (1988).                                                                 & Ther:, vol. 66, No. 2, Aug. 1999, p. 209.
   Smith and Baglioni, “Multimeric Structure of the Tumor Necrosis         Feldmann et al., “Cytokine production in the rheumatoid joint: impli
   Factor Receptor of HeLa Cells,” J. Biol. Chem. 264: 14646-14652         cations for treatment.” Ann. Rheum. Dis. 49: 480-486 (1990).
   (1989).                                                                 Hoogenboom et al., "Construction and Expression of Antibody-Tu
   Strand et al., “Biologic Therapies in Rheumatology: Lessons             mor Necrosis Factor Fusion Proteins.” Molecular Immunol. 28(9):
   Learned, Future Directions.” Nature Rev. 6: 75-92 (2007).               1027-1037 (1991).
   Strangfeld et al., “Risk of Herpes Zoster in Patients with Rheumatoid   US 6,224,867, 05/2001, Smith et al. (withdrawn)
   Arthritis Treated with AntiTNF-C. Agents.” JAMA 301(7): 737-744
   (2009).                                                                 * cited by examiner
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 70 of 166 PageID: 2579
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 71 of 166 PageID: 2580


   U.S. Patent         Apr. 24, 2012                             Sheet 2 of 16   US 8,163,522 B1




                            OGATKIsuºoxÃ?za¡neO:rQevIºsTnOU?.,
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 72 of 166 PageID: 2581
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 73 of 166 PageID: 2582
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 74 of 166 PageID: 2583


   U.S. Patent                  Apr. 24, 2012         Sheet 5 of 16               US 8,163,522 B1


                                                Figure 2A
                   15000




                   10000


                                     -H          Transfektans
                                     -H Control
                   5000




                       O
                            O        2           4          6          8          10
                                         TNF-Concentration (nM)

                                                Figure 2B
                     0.02
                                                     Transfektant KD 0.49 nM
                                                     Control      KD 0.46 nM

            C
            C
               O
            8
            S
               S 0.01
               C

           ?
            a




                     O.OO
                            O        1000        2000           3000       4000
                                                Binding/Cell
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 75 of 166 PageID: 2584


   U.S. Patent         Apr. 24, 2012      Sheet 6 of 16     US 8,163,522 B1




                                       Figure 3
                                Sandwich - ASSay
            40000



            30000



            20000                                                   -TNF
        Z                                                           +TNF
        H


            10000
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 76 of 166 PageID: 2585
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 77 of 166 PageID: 2586
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 78 of 166 PageID: 2587
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 79 of 166 PageID: 2588


   U.S. Patent                      Apr. 24, 2012   Sheet 10 of 16   US 8,163,522 B1




           TZ6T TT86 TiffOz TZTO T9TZ   TZ Z T8Z
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 80 of 166 PageID: 2589


   U.S. Patent           Apr. 24, 2012        Sheet 11 of 16         US 8,163,522 B1




                   SSSI.       S.E.           I.S.A. paperGSr. SSSIs
         s orgskcsPG QHAkvrtkt sprygosged sty inst PEgls'ssr;
              sspoveroa. Regarigrg RPGwygalsk QEGRAP, RegRPGFGva
         SS RESESSSS KPAPGTFS NITsSTDR Psoignvval PGASMDAvg
                                           Xxxxx




        its    SSSR's RSRS FSAS,Sri SriSri's                   SEASiS is...SSS
                                                                      PlgiqREAKv
        3.     S.E.S. is 'Sei SAFSSSSSS SESS...SSS SFSN’s
        3S    FGSSSS RASSESSIS SSSESS&
                                     virgivnvgss SDHSSQgsSQ
                                                        says




               SSNSS sesse Deo verseegAF RSSSI, (SSSSS
        is    SS    is     S




                                         FIGURES
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 81 of 166 PageID: 2590
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 82 of 166 PageID: 2591
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 83 of 166 PageID: 2592
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 84 of 166 PageID: 2593
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 85 of 166 PageID: 2594
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 86 of 166 PageID: 2595


                                                         US 8,163,522 B1
                                  1.                                                                     2
                   HUMAN TNF RECEPTOR                                      as an antigen preparation for the production of monoclonal
                                                                           antibodies against TNF-BP. Using such an immobilized anti
     This is a division of application Ser. No. 08/095,640, filed          body (immune affinity chromatography) Loetscher and
   Jul. 21, 1993; now U.S. Pat. No. 5,610,279, which is a con              Brockhaus obtained an enriched preparation of TNF-BP 31
   tinuation application of Ser. No. 07/580,013, filed Sep. 10,            from an extract of human placenta using TNFC.-ligandaffin
   1990, now abandoned. This application claims priority under             ity chromatography and HPLC, which gave a strong broad
   35 U.S.C. S 119 to application Ser. Nos. 3319/89, 746/90 and            band at 35 kD, a weak band at about 40 kD and a very weak
   1347/90, filed on Sep. 12, 1989, Mar. 8, 1990 and Apr. 20,              band in the region between 55 kD and 60 kD on SDS-PAGE
   1990, respectively, all in Switzerland. This application also           analysis. Moreover, the gel showed a protein background
   claims priority under 35 U.S.C. S 119 to European Patent           10
                                                                           smear in the region of 33 kD to 40 kD. The significance of
   Application Number 901 16707.2 (now Patent Number EP                    these protein bands was, however, not clear due to the hetero
   0417563), filed Aug. 31, 1990.                                          genicity of the starting material which was used (placenta
             BACKGROUND OF THE INVENTION                                   tissue; combined material from several placentas). In the State
                                                                      15   of the art TNF-BP have already been characterized by a
      Tumor necrosis factor O. (TNFC, also cachectin), discov              N-terminal partial sequence European Patent Application,
   ered as a result of its haemorragic-necrotizing activity on             Publication No.308.378), whereby this sequence differs from
   certain tumors, and lymphotoxin (TNFB) are two closely                  the N-terminal partial sequence according to formula (IA) in
   related peptide factors 3 from the class of lymphokines/                accordance with the invention. Moreover, the TNF-binding
   cytokines which are both referred to hereinafter as TNF see             proteins described in the state of the art are soluble, i.e.
   references 2 and 3. TNF possesses a broad cellular spectrum             non-membrane bound, TNF-BP and not membrane-bound,
   of activity. For example, TNF has inhibitory or cytotoxic               i.e. insoluble, TNF-BP isolated from urine.
   activity on a series of tumor cell lines 2, 3, stimulates the
   proliferation of fibroblasts and the phagocytic/cytotoxic                            SUMMARY OF THE INVENTION
   activity of myeloic cells 4, 5, 6, induces adhesion molecules      25
   in endothelial cells or exerts an inhibitory activity on the               This invention comprises insoluble, homogenous proteins
   endothelium 7, 8, 9, 10, inhibits the synthesis of specific             or soluble or insoluble fragments thereof, capable of binding
   enzymes in adipocytes 11 and induces the expression of                  tumor necrosis factor-(TNF).
   histocompatibility antigens 12. Many of these TNF activi                   This invention also comprises TNF-binding proteins con
   ties are produced via induction of other factors or by syner       30   taining amino acid sequences of FIG. 1 or FIG. 4, proteins
   gistic effects with other factors such as interferons or inter          containing fragments of these sequences, and proteins anala
   leukins 13-16.                                                          gous to the sequences of FIG. 1 or FIG. 4 or to fragments
      TNF is involved in pathological conditions such as shock             thereof.
   states in meningococcal sepsis 17, the development of                     This invention further comprises DNA sequences encod
   autoimmune glomerulonephritis in mice 18 and cerebral              35   ing the proteins described above, proteins encoded by these
   malaria in mice 19 and human beings 41. The toxic effects               sequences, and antibodies to any of these proteins.
   of endotoxin appear to be mediated by TNF 20. Further                     This invention comprises DNA sequences which combine
   more, TNF can trigger interleukin-1 fever 39. On the basis              two partial DNA sequences, one sequence encoding soluble
   of its pleiotropic functional properties, TNF in interaction            fragments of TNF binding proteins and the other partial
   with other cytokines is involved in additional pathological        40   sequence encoding all domains except the first domain of the
   conditions as a mediator of immune response, inflammation,              constant region of the heavy chain of human immunoglobulin
   and other processes.                                                    IgG, IgA, IgM, or IgE, and the recombinant proteins encoded
      These biological effects are mediated by TNF via specific            by these sequences.
   receptors. According to present knowledge not only TNFC.                  This invention additionally comprises vectors containing
   but also TNFB bind to the same receptors 21. Different cell        45   the above DNA sequences, and host systems transfected with
   types differ in their number of TNF receptors 22, 23, 24.               Such vectors.
   Generally known TNF-binding proteins (TNF-BP) have been                    This invention finally comprises a process for the isolation
   detected by covalent bonding to radioactively labelled TNF              of an insoluble homogenous protein capable of binding TNF.
    24-29, and the following apparent molecular weights of the
   TNF/TNF-BP complexes obtained have been determined to              50              BRIEF DESCRIPTION OF THE FIGURES
   be: 95/100 kD and 75 kD24, 95 kD and 75 kD25, 138kD,
   90 kD, 75 kD and 54 kD 26, 100+5 kD 27, 97 kD and 70                      FIG. 1A-1D. Nucleotide sequence (SEQ ID NO: 1) and
   kD 28 and 145 kD 29). One such TNF/TNF-BP complex                       deduced amino acid sequence (SEQ ID NO: 2) for cDNA
   was isolated by anti-TNF-antibody immune affinity chroma                clone derived from 55 kD TNF-BP. The 19 amino acid trans
   tography and preparative SDS-polyacrylamide gel electro            55   membrane region is underlined. Hypothetical glycosylation
   phoreses (SDS-PAGE) 27. The reductive cleavage of this                  sites are identified by asterisks.
   complex and subsequent SDS-PAGE analysis gave several                      FIG. 2. Binding analysis of COS cells transfected with
   bands which were not tested for TNF-binding activity. Since             plasmid pN123. Panel 2A binding of transfected cells to
   the specific conditions which must be used for the cleavage of          'I-TNFC. Panel 2B Scatchard plot of binding data.
   the complex lead to inactivation of the binding protein 31,        60     FIG. 3. Sandwich assays of cells transfected with plasmid
   the latter has also not been possible. The separation of soluble        pK19. Culture supernatants of cells transfected with pK19
   TNF-BP from human serum or urine by ion exchange chro                   were incubated with anti-55 kD TNF-BP antibody followed
   matography and gel filtration (molecular weight in the region           by 'I-TNFC. Columns 1, 5, and 8 are controls. Columns 2.
   of 50 kD) was described by Olsson et al. 30.                            3, 4, 5, and 6 are five parallel transfections.
      Brockhaus et al. 32 obtained an enriched TNF-BP prepa           65      FIG. 4A-4D. Nucleotide sequence (SEQID NO: 28) and
   ration from membrane extracts of HL cells by TNFC-ligand                deduced amino acid sequence (SEQ ID NO: 29) for cDNA
   affinity chromatography and HPLC which, in turn, was used               clones derived from 75/65 kD TNF-BP.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 87 of 166 PageID: 2596


                                                        US 8,163,522 B1
                             3                                                                           4
     FIG.5. Deduced amino acid sequence (SEQID NO: 27) for                using the sequence described above and an amino acid syn
   a 75/65 kD TNF-BP cDNA clone described in Smith et al.,                thesizer, or manual synthesis using chemical conditions well
   Science 248, 1019-1023, (1990). The leader region is singly            known to form peptide bonds between selected amino acids.
   underlined, the transmembrane domain is shown boxed, and               Analogues and fragments of TNF-binding proteins may be
   potential N-linked glycosylation sites are doubly underlined.          produced by the above methods. In the case of analogues, the
      FIGS. 6A-6E: Corrected nucleotide sequence (SEQ ID                  proteins may be chemically modified, or modified by genetic
   NO:3) and deduced amino acid sequence (SEQID NO: 4) of                 engineering as described above. These fragments and ana
   FIG. 4 after repeated sequencing, showing a threonine coded            logues may then be tested for TNF-binding activity using
   by “ACC” at position 3 instead of a serine coded by “TCC”.             methods such as the assay of Example 1.
                                                                     10      Finally, monoclonal antibodies directed against TNF-bind
      DETAILED DESCRIPTION OF THE INVENTION                               ing proteins, such as the antibodies described in Example 3.
                                                                          may be produced by known techniques, and used to isolate
      The TNF-binding proteins of the present invention are               TNF-binding proteins.
   homogenous, insoluble proteins and soluble or insoluble                   In more detail, the proteins of the present invention are
   fragments of such proteins which are capable of binding TNF.      15   non-soluble proteins, i.e. for example membrane proteins or
   These proteins have the ability to bind TNF as measured by             so-called receptors, and soluble or non-soluble fragments
   standard assays.                                                       thereof, which bind TNF (TNF-BP), in homogeneous form,
      The TNF-binding proteins of the present invention include           as well as their physiologically compatible salts. Preferred
   homogenous proteins containing the amino acid sequence                 proteins are those which according to SDS-PAGE under non
   depicted in FIG. 1 (SEQID NO:2) or in FIG. 4 (SEQID NO:                reducing conditions are characterized by apparent molecular
   4), proteins containing fragments of either sequence, and              weights of about 55 kD, 51 kD,38kD,36 kD and 34 kD or 75
   analogues of any Such proteins for example proteins contain            kD and 65 kD, especially those with about 55 kD and 75 kD.
   ing amino acid sequences analogous to the amino acid                   Furthermore, there are preferred those proteins which are
   sequences of FIG. 1 (SEQID NO: 2) or FIG. 4 (SEQID NO:                 characterized by containing at least one of the following
   4) or to fragments thereof. An analogue is a protein in which     25   amino acid partial sequences:
   one or more amino acids of the sequences depicted in FIG. 1            (IA) Leu-Val-Pro-His-Leu-Gly-Asp-Arg-Glu-Lys-Arg-Asp
   (SEQ ID NO: 2) or in FIG. 4 (SEQID NO: 4) have had their               Ser-Val-Cys-Pro-Gln-Gly-Lys-Tyr-Ile-His-Pro-Gln-X-Asn
   side-groups chemically modified in a known manner, or those            Ser-Ile (SEQID NO. 5)
   in which one or more amino acids have been replaced or                 (IB) Ser-Thr-Pro-Glu-Lys-Glu-Gly-Glu-Leu-Glu-Gly-Thr
   deleted, without thereby eliminating TNF-binding ability.         30   Thr-Thr-Lys (SEQID NO: 6)
   Such analogues may be produced by known methods of pep                 (IIA) Ser-Gln-Leu-Glu-Thr-Pro-Glu-Thr-Leu-Leu-Gly-Ser
   tide chemistry, or by known methods of recombinant DNA                 Thr-Glu-Glu-Lys-Pro-Leu (SEQ ID NO: 7)
   technology. Such as planned mutagenesis.                               (IIB) Val-Phe-Cys-Thr (SEQID NO:8)
      The TNF binding activity of the proteins of the present             (IIC) Asn-Gln-Pro-Gln-Ala-Pro-Gly-Val-Glu-Ala-Ser-Gly
   invention may be determined using the assay described in          35   Ala-Gly-Glu-Ala (SEQID NO: 9)
   Example 1.                                                             (IID) Leu-pro-Ala-Gln-Val-Ala-Phe-X-Pro-Tyr-Ala-Pro
      TNF-binding proteins of this invention are obtained as              Glu-Pro-Gly-Ser-Thr-Cys (SEQID NO: 9)
   follows:                                                               (IIE) Ile-X-Pro-Gly-Phe-Gly-Val-Ala-Tyr-Pro-Ala-Leu-Glu
      TNF binding proteins may be isolated from tissues and               (SEQID NO: 11)
   purified to homogeneity, or isolated from cells which contain     40   (IIF) Leu-Cys-Ala-Pro (SEQID NO: 12)
   membrane-bound TNF binding protein, and purified to                    (IIG) Val-Pro-His-Leu-Pro-Ala-Asp (SEQID NO: 13)
   homogeneity. One possible method for growing cells and                 (IIH) Gly-Ser-Gln-Gly-Pro-Glu-Gln-Gln-X-X-Leu-Ile-X-
   isolating cell extract is described in Example 2, however,             Ala-Pro (SEQID NO: 14)
   other cells types and other growth and isolation methods are             in which X stands for an amino acid residue which could
   well known in the art. Purification of TNF-binding proteins       45   not be unequivocally determined.
   from cell extracts may be performed using the methods                     A process for the isolation of the TNF-BP in accordance
   described in Examples 4, 5, and 6 in combination with the              with the invention is also an object of the present invention.
   assay described in Example 1. TNF-binding proteins isolated            This process comprises carrying out essentially the following
   and purified by these methods were sequenced by well                   purification steps in sequence: production of a cell or tissue
   known methods, as described in Example 7. From these              50   extract, immune affinity chromatography and/or single or
   amino acid sequences, DNA probes were produced and used                multiple ligand affinity chromatography, high resolution liq
   to obtain mRNA encoding TNF binding proteins from which                uid chromatography (HPLC) and preparative SDS-polyacry
   cDNA was made, all by known methods described in                       lamide gel electrophoresis (SDS-PAGE). The combination of
   Examples 8 and 11. Other well-known methods for producing              the individual purification steps, which are known from the
   cDNA are known in the art and may effectively be used. In         55   state of the art, is essential to the Success of the process in
   general, any TNF-binding protein can be isolated from any              accordance with the invention, whereby individual steps have
   cell or tissue expressing such proteins using a cDNA probe             been modified and improved having regard to the problem to
   such as the probe described above, isolating mRNA and tran             be solved. Thus, for example, the original combined immune
   scribing the mRNA into cDNA. Thereafter, the protein can be            affinity chromatography/TNFC.-ligand affinity chromatogra
   produced by inserting the cDNA into an expression vector as       60   phy step originally used for the enrichment of TNF-BP from
   described in Example 9. Such as a virus, plasmid, cosmid, or           human placenta 31 has been altered by using a BSA
   other vector, inserting the expression vector into a cell. Such        Sepharose 4B pre-column. For the application of the cell or
   as the COS cell described in Example 9 or the insect cell              membrane extract, this pre-column was connected in series
   described in Example 10, proliferating the resulting cells, and        with the immune affinity column followed by the ligandaffin
   isolating the expressed TNF-binding protein from the              65   ity column. After the application of the extract the two afore
   medium or from cell extract as described above. Alterna                mentioned columns were coupled, each eluted and the TNF
   tively, TNF-binding proteins may be chemically synthesized             BP-active fractions were purified again via a ligand affinity
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 88 of 166 PageID: 2597


                                                         US 8,163,522 B1
                                 5                                                                       6
   column. The use of a detergent-containing solvent mixture for           American Type Culture Collection, 12301 Parklawn Drive,
   the performance of the reversed-phase HPLC step is essential            Rockville, Md. 20852, under Accession No. PTA 7942) as
   to the invention.                                                       well as soluble fractions of TNF-binding proteins having an
     Further, an industrial process for the production of high cell        apparent molecular weight of 65 kD/75 kD are also preferred.
   densities of mammalian cells from which TNF-BP can be                   DNA sequences for such soluble fragments can be deter
   isolated is also an object of the present invention. Such a             mined on the basis of the amino acid sequences derived from
   process comprises using a medium, which has been devel                  the nucleic acid sequences coding for Such non-soluble TNF
   oped for the specific growth requirements of the cell line used,        BP.
   in combination with a perfusion apparatus as described e.g. in             The invention is also concerned with DNA sequences
   detail in Example 2. By means of such a process there can be       10   which comprise a combination of two partial DNA
   produced, for example, in the case of HL-60 cells up to more            sequences, with one of the partial sequences coding for those
   than 20-fold higher cell densities than usual.                          soluble fragments of non-soluble proteins which bind TNF
      In addition thereto, the present invention is also concerned         (see above) and the other partial sequence coding for all
   with DNA sequences coding for proteins and soluble or non               domains other than the first domain of the constant region of
   soluble fragments thereof, which bind TNF. Thereunderthere         15   the heavy chain of human immunoglobulins such as IgG, IgA,
   are to be understood, for example, DNA sequences coding for             IgM or IgE, in particular IgG or IgG subtypes.
   non-soluble proteins or Soluble as well as non-soluble frag                The present invention is also concerned with the recombi
   ments thereof, which bind TNF, such DNA sequences being                 nant proteins coded by any of DNA sequences described
   selected from the following:                                            above. Of course, there are thereby also included such pro
   (a) DNA sequences as given FIG. 1 or FIG. 4 as well as their            teins in whose amino acid sequences amino acids have been
   complementary strands, or those which include these                     exchanged, for example by planned mutagenesis, so that the
   Sequences:                                                              activity of the TNF-BP or fragments thereof, namely the
   (b) DNA sequences which hybridize with sequences defined                binding of TNF or the interaction with other membrane com
   under (a) or fragments thereof;                                         ponents participating in the signal transfer, have been altered
   (c) DNA sequences which, because of the degeneracy of the          25   or maintained in a desirable manner. Amino acid exchanges in
   genetic code, do not hybridize with sequences as defined                proteins and peptides which do not generally alter the activity
   under (a) and (b), but which code for polypeptides having               of Such molecules are known in the state of the art and are
   exactly the same amino acid sequence.                                   described, for example, by H. Neurath and R. L. Hill in “The
      That is to say, the present invention embraces not only              Proteins’ (Academic Press, New York, 1979, see especially
   allelic variants, but also those DNA sequences which result        30   FIG. 6, page 14). The most commonly occurring exchanges
   from deletions, Substitutions and additions from one or more            are: Ala/Ser, Val/Ile, Asp/Glu, Thr/Ser, Ala/Gly, Ala/Thr, Ser/
   nucleotides of the sequences given in FIG. 1 or FIG. 4.                 Asn, Ala? Val, Ser/Gly, Tyr/Phe, Ala? Pro, Lys/Arg, Asp/ASn,
   whereby in the case of the proteins coded thereby there come            Leu/Ile, Leu/Val, Ala/Glu, Asp/Gly as well as these in reverse.
   into consideration, just as before, TNF-BP. One sequence                The present invention is also concerned with vectors which
   which results from such a deletion is described, for example,      35   contain any of the DNA sequences described above in accor
   in Smith et al., Science 248, 1019-1023, (1990), which is               dance with the invention and which are suitable for the trans
   incorporated by reference herein. FIG. 5 (a reproduction of             formation of Suitable pro- and eukaryotic host systems,
   FIG. 3B of Smith et al.) shows the deduced amino acid                   whereby there are preferred those vectors whose use leads to
   sequence (SEQID NO: 27) of the cDNA coding region of a                  the expression of the proteins which are coded by any of the
   human TNF receptor cDNA clone. The leader region is singly         40   DNA sequences described above in accordance with the
   underlined, the transmembrane domain is shown boxed, and                invention. Finally, the present invention is also concerned
   potential N-linked glycosylation sites are doubly underlined.           with pro- and eukaryotic host systems transformed with Such
   The entire nucleotide sequence is available upon request and            vectors, as well as a process for the production of recombinant
   has been deposited at Genbank under Accession Number                    compounds in accordance with the invention by cultivating
   M32315.                                                            45   Such host systems and Subsequently isolating these com
      There are preferred first of all those DNA sequences which           pounds from the host systems themselves or their culture
   code for Such a protein having an apparent molecular weight             Supernatants.
   of about 55 kD, whereby the sequence given in FIG. 1 is                    An object of the present invention are also pharmaceutical
   especially preferred, and sequences which code for non                  preparations which contain at least one of these TNF-BPs or
   soluble as well as soluble fragments of such proteins. A DNA       50   fragments thereof, if desired in combination with other phar
   sequence which codes, for example, for Such a non-soluble               maceutically active Substances and/or non-toxic, inert, thera
   protein fragment extends from nucleotide-185 to 1122 of the             peutically compatible carrier materials.
   sequence given in FIG. 1. DNA sequences which code for                     Finally, the present invention is concerned with the use of
   soluble protein fragments are, for example, those which                 such a TNF-BP on the one hand for the production of phar
   extend from nucleotide-185 to 633 or from nucleotide -14 to        55   maceutical preparations and on the other hand for the treat
   633 of the sequence given in FIG.1. There are also preferred            ment of illnesses, preferably those in which TNF is involved
   DNA sequences which code for a protein of about 75/65 kD.               in their course.
   whereby those which contain the partial cDNA sequences                     Starting materials for the TNF-BP in accordance with the
   shown in FIG. 4 are preferred. Especially preferred DNA                 invention are quite generally cells which contain such TNF
   sequences in this case are the sequences of the open reading       60   BP in membrane-bound form and which are generally acces
   frame of nucleotide 2 to 1,177. The peptides IIA, IIC, IIE, IIF,        sible without restrictions to a person skilled in the art, Such as,
   IIG and IIH are coded by the partial cDNA sequence in FIG.              for example, HL60 ATCC No. CCL 240, U 937 ATCC No.
   4, whereby the insignificant deviations in the experimentally           CRL 1593, SW 480 ATCC No. CCL 228 and HEp2 cells
   determined amino acid sequences are based on the cDNA                    ATCC No. CCL 23. These cells can be cultivated according
   derived sequence with highest probability from the limited         65   to known methods of the state of the art 40 or, in order to
   resolution of the gas phase sequencing. DNA sequences                   produce high cell densities, according to the procedure
   which code for insoluble (deposited on Oct. 17, 2006 with the           already described generally and described in detail in
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 89 of 166 PageID: 2598


                                                          US 8,163,522 B1
                                  7                                                                          8
   Example 2 for HL60 cells. TNF-BP can then be extracted                    partial sequences which code for soluble TNF-BP fragments
   from the cells, which are centrifuged-off from the medium                 can be determined and cut out from the complete sequence
   and washed, according to known methods of the state of the                using known methods 42.
   art using suitable detergents, for example Triton X-114, 1-0-                The complete sequence or Such partial sequences can then
   n-octyl-B-D-glucopyranoside (octylglucoside) or 3-(3-                     be integrated using known methods into vectors described in
   cholylamido-propyl)-dimethylammonio-1-propane Sulpho                      the state of the art for their multiplication and expression in
   nate (CHAPS), especially using Triton X-100. For the                      prokaryotes 42. Suitable prokaryotic host organisms are, for
   detection of such TNF-BP there can be used the usually used               example, gram-negative and gram-positive bacteria Such as,
   detection methods for TNF-BP, for example a polyethylene             10
                                                                             for example, E. coli strains such as E. coli HB101 ATCC No.
   glycol-induced precipitation of the 'I-TNF/TNF-BP com                     33 694 or E. coli W3110 ATCC No. 27325 or B. subtilis
   plex 27, especially filter-binding tests with radioactively               strains.
   labelled TNF according to Example 1. In order to produce the                Furthermore, nucleic acid sequences in accordance with
   TNF-BP in accordance with the invention, the general meth                 the invention which code for TNF-BP as well as for TNF-BP
   ods of the state of the art used for the purification of proteins,   15   fragments can be integrated using known methods into Suit
   especially of membrane proteins, such as, for example, ion                able vectors for reproduction and expression in eukaryotic
   exchange chromatography, gel filtration, affinity chromatog               host cells, such as, for example, yeast, insect cells and mam
   raphy, HPLC and SDS-PAGE can be used. Especially pre                      malian cells. Expression of Such sequences is preferably
   ferred methods for the production of TNF-BP in accordance                 effected in mammalian and insect cells.
   with the invention are affinity chromatography, especially                   A typical expression vector for mammalian cells contains
   with TNF-C. as the ligand bound to the solid phase, and                   an efficient promoter element in order to produce a good
   immune affinity chromatography, HPLC and SDS-PAGE.                        transcription rate, the DNA sequence to be expressed and
   The elution of TNF-BP bands which are separated using                     signals for an efficient termination and polyadenylation of the
   SDS-PAGE can be effected according to known methods of                    transcript. Additional elements which can be used are
   protein chemistry, for example using electroelution accord           25   "enhancers' which lead to again intensified transcription and
   ing to Hunkapiller et al. 34, whereby according to present                sequences which e.g. can bring about a longer half life of the
   knowledge the electro-dialysis times given there generally                mRNA. For the expression of nucleic acid sequences in which
   have to be doubled. Thereafter, traces of SDS which still                 the endogenous sequence fragment coding for a signal pep
   remain can then be removed in accordance with Bosserhoffet                tide is missing, there can be used vectors which contain Such
   al. 50.                                                              30   Suitable sequences which code for signal peptides of other
      The thus-purified TNF-BP can be characterized by meth                  known proteins. See, for example, the vector p J268
   ods of peptide chemistry which are known in the state of the              described by Cullen, B. R. in Cell 46,973-982 (1986) as well
   art, such as, for example, N-terminal amino acid sequencing               as Sharma, S. etal. in "Current Communications in Molecular
   or enzymatic as well as chemical peptide cleavage. Frag                   Biology', edt. by Gething, M. J., Cold Spring Harbor Lab.
                                                                        35   (1985), pages 73-78.
   ments obtained by enzymatic or chemical cleavage can be                      Most of these vectors which are used for a transient expres
   separated according to usual methods such as, for example,                sion of a particular DNA sequence in mammalian cells con
   HPLC and can themselves be subjected to further N-terminal                tain the replication source of the SV40 virus. In cells which
   sequencing. Such fragments which themselves bind TNF can                  express the T-antigen of the virus (e.g. COS cells), these
   be identified using the aforementioned detection methods for         40   vectors are reproduced abundantly. A transient expression is,
   TNF-BP and are likewise objects of the present invention.                 however, not limited to COS cells. In principle any transfect
      Starting from the thus-obtained amino acid sequence infor              able mammaliancell line can be used for this purpose. Signals
   mation or the DNA and amino acid sequences given in FIG. 1                which can bring about a strong transcription are e.g. the early
   as well as in FIG. 4 there can be produced, taking into con               and late promoters of SV40, the promoter and enhancer of the
   sideration the degeneracy of the genetic code, according to          45   “major immediate-early’ gene of HCMV (human cytomega
   methods known in the state of the art suitable oligonucle                 lovirus), the LTRs (“long terminal repeats”) of retroviruses
   otides 51. By means of these, again according to known                    such as, for example, RSV. HIV and MMTV. There can,
   methods of molecular biology 42, 43, cDNA or genomic                      however, also be used signals of cellular genes such as e.g. the
   DNA banks can be searched for clones which contain nucleic                promoters of the actin and collagenase genes.
   acid sequences coding for TNF-BP. Moreover, using the poly           50      Alternatively, however, stable cell lines which have the
   merase chain reaction (PCR) 49 clNA fragments can be                      specific DNA sequence integrated into the genome (chromo
   cloned by completely degenerating the amino acid sequence                 some) can also be obtained. For this, the DNA sequence is
   of two spaced apart relatively short segments while taking                cotransfected together with a selectable marker, e.g. neomy
   into consideration the genetic code and introducing into their            cin, hygromycin, dihydrofolate reductase (dhfr) or hypoxan
   complementarity Suitable oligo-nucleotides as a “primer'.            55   thin guanine phosphoribosyl transferase (hgpt). The DNA
   whereby the fragment lying between these two sequences can                sequence stably incorporated in the chromosome can also be
   be amplified and identified. The determination of the nucle               reproduced abundantly. A suitable selection marker for this is,
   otide sequence of a Such a fragment permits an independent                for example, dihydrofolate reductase (dhfr). Mammalian
   determination of the amino acid sequence of the protein frag              cells (e.g. CHO cells), which contain no intact dhfr gene, are
   ment for which it codes. The cDNA fragments obtainable by            60   thereby incubated with increasing amounts of methotrexate
   PCR can also, as already described for the oligonucleotides               after transinfection has been effected. In this manner cell lines
   themselves, be used according to known methods to search                  which contain more than a thousand copies of the desired
   for clones containing nucleic acid sequences coding for TNF               DNA sequence can be obtained.
   BP from cDNA or genomic DNA banks. Such nucleic acid                         Mammalian cells which can be used for the expression are
   sequences can then be sequenced according to known meth              65   e.g. cells of the human cell lines Hela ATCC CCL2 and 293
   ods 42. On the basis of the thus-determined sequences and                 |ATCC CRL 1573 as well as 3T3 ATCC CCL 163 and L
   of the already known sequences for certain receptors, those               cells, e.g. ATCC CCL 149), (CHO) cells ATCC CCL 61.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 90 of 166 PageID: 2599


                                                        US 8,163,522 B1
                                 9                                                                     10
   BHKATCC CCL 10 cells as well as the CV 1 ATCCCCL                       vector is then transfected into the insect cells together with
   70 and the COS cell lines ATCC CRL 1650, CRL 1651).                    DNA of the wild type baculovirus. The recombinant viruses
      Suitable expression vectors include, for example, vectors           which result in the cells by homologous recombination can
   such as pBC12MIATCC 67109), pSV2dhfrATCC 37146),                       then be identified and isolated according to known methods.
   pSVL Pharmacia, Uppsala, Sweden), pRSVcat ATCC 37                      An overview of the baculovirus expression system and the
   152 and pMSG Pharmacia, Uppsala, Sweden. The vectors                   methods used therein is to be found in Luckow and Summers
   “pK19 and “pN123' used in Example 9 are especially pre                 52.
   ferred vectors. These can be isolated according to known                  Expressed TNF-BP as well as its non-soluble or soluble
   methods from E. coli strains HB101 (pK19) and HB101                    fractions can then be purified from the cell mass or the culture
   (pN123) transformed with them 42. These E. coli strains           10   Supernatants according to methods of protein chemistry
   have been deposited on the 26 Jan. 1990 at the Deutschen               which are known in the state of the art, such as, for example,
   Sammlung von Mikroorganismen und Zellkulturen GmbH                     the procedure already described on pages 5-6.
   (DSM) in Braunschweig, FRG, under DSM5761 for HB101                      The TNF-BP obtained in accordance with the invention
   (pK19) and DMS 5764 for HB101 (pN123). For the expres                  can also be used as antigens to produce polyclonal and mono
   sion of proteins which consist of a soluble fragment of non       15   clonal antibodies according to known techniques 44, 45 or
   soluble TNF-BP and an immunoglobulin fragment, i.e. all                according to the procedure described in Example 3. Such
   domains except the first of the constant region of the heavy           antibodies, especially monoclonal antibodies against the 75
   chain, there are especially suitable pSV2-derived vectors as           kDTNF-BP species, are also an object of the present inven
   described, for example, by German, C. in “DNA Cloning                  tion. Those antibodies which are directed against the 75 kD
    Vol. II., edit. by Glover, D.M., IRL Press, Oxford, 1985). The        TNF-BP can be used for the isolation of TNF-BP by modifi
   vectors pCD4-Hu (DSM5315), pIDC4-Hy1 (DSM5314) and                     cations of the purification procedure described in detail in
   pCD4-Hy3 (DSM 5523) which have been deposited at the                   Examples 4-6 which are familiar to a person skilled in the art.
   Deutschen Sammlung Von Mikroorganismen und Zellkul                        On the basis of the high binding affinity of TNF-BP in
   turen GmbH (DSM) in Braunschweig, FRG, and which are                   accordance with the invention for TNF (K value in the order
   described in detail in European Patent Application No.            25   of 10-10"M), these or fragments thereof can be used as
   90107393.2 are especially preferred vectors. This European             diagnostics for the detection of TNF in serum or other body
   Patent Specification and the equivalent Applications referred          fluids according to methods known in the state of the art, for
   to in Example 11 also contain data with respect to the further         example in Solid phase binding tests or in combination with
   use of these vectors for the expression of chimeric proteins           anti-TNF-BP antibodies in so-called “sandwich' tests.
   (see also Example 11) and for the construction of vectors for     30     Moreover, TNF-BP in accordance with the invention can
   the expression of such chimeric proteins with other immuno             be used on the one hand for the purification of TNF and on the
   globulin fragments.                                                    other hand for the detection of TNF agonists and TNFantago
     The manner in which these cells are transfected depends on           nists according to procedures which are known in the state of
   the chosen expression system and vector system. An over                the art.
   view of these methods is to be found e.g. in Pollard et al.,      35     The TNF-BP in accordance with the invention as well as
   “DNA Transformation of Mammalian Cells' in "Methods in                 their physiologically compatible salts, which can be manu
   Molecular Biology” Nucleic Acids Vol. 2, 1984, Walker, J.              factured according to methods which are known in the state of
   M., ed. Humana, Clifton, N. J.. Further methods are to be              the art, can also be used for the production of pharmaceutical
   found in Chen and Okayama “High-Efficiency Transforma                  preparations, primarily those for the treatment of illnesses in
   tion of Mammalian Cells by Plasmid DNA, Molecular and             40   which TNF is involved in their course. For this purpose, one
   Cell Biology 7, 2745-2752, 1987 and in Feigner Feigner et              or more of the said compounds, where desired or required in
   al., “Lipofectin: A highly efficient, lipid-mediated DNA               combination with other pharmaceutically active Substances,
   transfection procedure'. Proc. Nat. Acad. Sci. USA 84,7413             can be processed in a known manner with the usually used
   7417, 1987.                                                            Solid or liquid carrier materials. The dosage of Such prepara
      The baculovirus expression system, which has already           45   tions can be effected having regard to the usual criteria in
   been used successfully for the expression of a series of pro           analogy to already used preparations of similar activity and
   teins (for an overview see Luckow and Summers, Bio/Tech                Structure.
   nology 47-55, 1988), can be used for the expression in insect            Since the invention has been described hereinbefore in
   cells. Recombinant proteins can be produced in authentic               general terms, the following Examples are intended to illus
   form or as fusion proteins. The thus-produced proteins can        50   trate details of the invention, but they are not intended to limit
   also be modified Such as, for example, glycosylated (Smith et          its scope in any manner.
   al., Proc. Nat. Acad. Sci. USA82, 8404-8408, 1987). For the
   production of a recombinant baculovirus which expresses the                                        Example 1
   desired protein there is used a so-called “transfer vector.
   Under this there is to be understood a plasmid which contains     55                Detection of TNF-Binding Proteins
   the heterologous DNA sequence under the control of a strong
   promoter, e.g. that of the polyhedron gene, whereby this is              The TNF-BP were detected in a filter test with human
   surrounded on both sides by viral sequences. The vectors               radioiodinated 'I-TNF. TNF (46, 47) was radioactively
   “pN113”, “pN119 and “pN124” used in Example 10 are                     labelled with Na' I (IMS40, Amersham, Amersham,
   especially preferred vectors. These can be isolated according     60   England) and iodo gene (#28600, Pierce Eurochemie, Oud
   to known methods from E. coli strains HB101 (pN113),                   Beijerland, Netherlands) according to Fraker and Speck 48.
   HB101 (pN119) and HB101 (pN124) transformed with them.                 For the detection of the TNF-BP, isolated membranes of the
   These E. coli strains have been deposited on the 26 Jan. 1990          cells or their solubilized, enriched and purified fractions were
   at the Deutschen Sammlung Von Mikroorganismen and                      applied to moist nitrocellulose filter (0.45u, BioRad, Rich
   Zellkulturen GmbH (DSM) in Braunschweig, FRG, under               65   mond, Calif., USA). The filters were then blocked in buffer
   DSM 5762 for HB101 (pN113), DSM 5763 for HB101                         solution with 1% skimmed milk powder and subsequently
   (pN119) and DSM 5765 for HB101 (pN124). The transfer                   incubated with 5-10 cpm/ml of I-TNFC (0.3-1.0-10 cpm/
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 91 of 166 PageID: 2600


                                                               US 8,163,522 B1
                                11                                                                            12
   ug) in two batches with and without the addition of 5ug/ml of                                   TABLE 1-continued
   non-labelled TNFO, washed and dried in the air. The bound
   radioactivity was detected semiquantitatively by autoradiog                                          HL-60 medium
   raphy or counted in a gamma-counter. The specific               I                                                   Concentrations
   TNF-C. binding was determined after correction for unspe                        Components                                 mg/l
   cific binding in the presence of unlabelled TNF-C. in excess.                   CuSO4·5H2O                             0.498ol O
   The specific TNF-binding in the filter test was measured at                     Fe(NO)9H2O                             O.O2
   various TNF concentrations and analyzed according to Scat                       FeSO4·7HO
                                                                                   KC
                                                                                                                          O.1668
                                                                                                                        336.72
   chard, whereby a K value of 10-10'M was determined.                 10          KNO.                                   O.O.309
                                                                                   MgCl2 (anhydrous)                     11.444
                               Example 2                                           MgSO (anhydrous)                      68.37
                                                                                   NaCl                                S801.8
                    Cell Extracts of HL-60 Cells                                   Na2HPO (anhydrous)                   188.408
                                                                                   NaH2POHO                              75
                                                                       15          Na-SeOSHO                              9.60103
     HL60 cells ATCC No. CCL 240 were cultivated on an                             ZnSO7H2O
                                                                                   D-Glucose
                                                                                                                          O.1726
                                                                                                                       4000
   experimental laboratory scale in a RPMI 1640 medium                             Glutathion (red.)                      O.2
    GIBCO catalogue No. 074-01800), which contained 2 g/1                          Hepes buffer                        2383.2
   NaHCO and 5% foetal calf serum, in a 5% CO atmosphere                           Hypoxanthin                            O.954
   and Subsequently centrifuged.                                                   Linoleic acid                          O.O168
     The following procedure was used to produce high cell                         Lipoic acid                            O.042
                                                                                   Phenol Red                            10.24
   densities on an industrial scale. The cultivation was carried                   Putrescine 2HCI                        O.O322
   out in a 751 Airlift fermenter (Fa. Chemap, Switzerland) with                   Napyruvate                            88
   a working volume of 581. For this there was used the cassette                   Thymidine                              O.146
                                                                                   Biotin                                 O.O4666
   membrane system “PROSTAK” (Millipore, Switzerland)                  25          D-Ca pantothenate                      2546
   with a membrane surface of 0.32 m (1 cassette) integrated                       Choline chloride                       5.792
   into the external circulation circuit. The culture medium (see                  Folic acid                             2.86
   Table 1) was pumped around with a Watson-Marlow pump,                           i-Inositol
                                                                                   Niacinamide
                                                                                                                         11.32
                                                                                                                          2.6
   Type 603U, with 5 l/min. After a steam sterilization of the                     Nicotinamide                           O.OO74
   installation, whereby the “PROSTAK’system was sterilized            30          para-Aminobenzoic acid                 O.2
   separately in autoclaves, the fermentation was started with                     Pyridoxal HCI                          2.4124
   growing HL-60 cells from a 201 Airlift fermenter (Chemap).                      Pyridoxin HCI
                                                                                   Riboflavin
                                                                                                                          O.2
                                                                                                                          O.2876
   The cell cultivation in the inoculation fermenter was effected                  Thiamin HCI                            2.668
   in a conventional batch process in the medium according to                      Vitamin B12                            O.2782
   Table 1 and an initial cell titre of 2x10 cells/ml. After 4 days    35          L-Alanine                             11.78
   the HL60 batch was transferred with a titre of 4.9x10° cells/                   L-Aspartic acid                       10
                                                                                   L-Asparagine H2O                      14.362
   ml into the 751 fermenter. The pH value was held at 7.1 and                     L-Arginine                            40
   the pC), value was held at 25% saturation, whereby the oxy                      L-Arginine HCI                        92.6
   gen introduction was effected through a microporous frit.                       L-Aspartate                           33.32
   After initial batch fermentation, on the 2nd day the perfusion                  L-Cystine 2HCl                        62.04
                                                                       40          L-Cysteine HCl·H2O                     7.024
   at a cell titre of 4x10° cells/ml was started with 301 of medium                L-Glutamic acid                       36.94
   exchange per day. On the filtrate side of the medium the                        L-Glutamine                          730
   conditioned medium was removed and replaced by the addi                         L-Glycine                             21.5
   tion of fresh medium. The added medium was fortified as                         L-Histidine                            3
   follows: Primatone from 0.25% to 0.35%, glutamine from 5                        L-Histidine HCl·H2O                   27.392
                                                                       45          L-Hydroxypyroline                      4
   mM to 6 mM and glucose from 4 g/1 to 6 g/l. The perfusion                       L-Isoleucine                          73.788
   rate was then increased on the 3rd and 4th day to 72 1 of                       L-Leucine                             75.62
   medium/day and on the 5th day to 1001 of medium/day. The                        L-Lysine HCl
                                                                                   L-Methionine
                                                                                                                        102.9
                                                                                                                         21.896
   fermentation had finished after 120 hours of continuous cul
                                                                                   L-Phenylalanine                       43.592
   tivation. Exponential cell growth up to 40x10 cells/ml took         50          L-Proline                             26.9
   place under the given fermentation conditions. The duplica                      L-Serine                              31.3
   tion time of the cell population was 20-22 hours to 10x10                       L-Threonine
                                                                                   L-Tryptophan
                                                                                                                         53
                                                                                                                         11.008
   cells/ml and then increased to 30-36 hours with increasing                      L-Tyrosine2Na                         69.76
   cell density. The proportion of living cells lay at 90-95%                      L-Valine                              62.74
   during the entire fermentation period. The HL-60 batch was          55          Penicillinistreptomycin               100 Uml
   then cooled down in the fermenter to about 12° C. and the                        insulin (human)                        5 g/ml
   cells were harvested by centrifugation (Beckman centrifuge                      Tranferrin (human)                     15 pg/ml
                                                                                   Bovine serum albumin                  67 pg/ml
    Model J-6B, Rotor JS), 3000 rpm, 10 min., 4° C.).                              Primatone RL (Sheffield                 O.25%
                                                                                   Products, Norwich NY,
                                TABLE 1.                               60          USA)
                                                                                   Pluronic F68
                               HL-60 medium                                        (Serva, Heidelberg, FRG)                O.01%
                                                                                   Foetal calf serum                      O.3-3%
                                              Concentrations
           Components                             mg/l
           CaCl2 (anhydrous)                     112.644               65      The centrifugate was washed with isotonic phosphate
           Ca(NO)2.4H2O                           2O                        buffer (PBS; 0.2 g/l KC1, 0.2 g/l KHPO, 8.0 g/l NaCl, 2.16
                                                                            g/l Na HPO.7H2O), which had been treated with 5% dim
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 92 of 166 PageID: 2601


                                                       US 8,163,522 B1
                                13                                                                 14
   ethylformamide, 10 mM benzamidine, 100 U/ml aprotinin,                C. They were resuspended in 1 ml of complete RPMI 1640
   10 uM leupeptin, 1 uM pepstatin, 1 mM o-phenanthroline, 5             medium (Example 2) which additionally contained 0.1%
   mM iodoacetamide, 1 mM phenyl-methylsulphonyl fluoride                sodium azide and 'I-TNFC (10 cpm/ml) with or without
   (referred to hereinafter as PBS-M). The washed cells were             the addition of unlabelled TNFC. (see above). The specific
   extracted at a density of 2.5-10 cells/ml in PBS-M with          5    radioactivity of the 'I-TNFC. amounted to 700 Ci/mmol.
   Triton X-100 (final concentration 1.0%). The cell extract was         The cells were incubated at 4°C. for 2 hours, collected and
   clarified by centrifugation (15,000xg, 1 hour; 100,000xg. 1           washed 4 times at 0°C. with 4.5 ml of PBS which contained
   hour).                                                                1% BSA and 0.001% Triton X 100 (Fluke). The radioactivity
                                                                         bound to the cells was measured in a Y-scintilation counter.
                             Example 3                              10   The cell-bound radioactivity of cells which had not been
                                                                         treated with anti-(TNF-BP) antibodies was determined in a
        Production of Monoclonal (TNF-BP) Antibodies                     comparative experiment (approximately 10 000 cpm/5x10°
                                                                         cells).
      A centrifugation supernatant from the cultivation of HL60
   cells on an experimental laboratory scale, obtained according    15                            Example 4
   to Example 2, was diluted with PBS in the ratio 1:10. The
   diluted supernatant was applied at 4° C. (flow rate: 0.2                               Affinity Chromatography
   ml/min.) to a column which contained 2 ml of Affigel 10 (Bio
   Rad Catalogue No. 153-6099) to which had been coupled 20                 For the further purification, a monoclonal anti-(55 kD
   mg of recombinant human TNF-C. Pennica, D. et al. (1984)              TNF-BP) antibody (2.8 mg/ml gel), obtained according to
   Nature 312, 724; Shirai, T. et al. (1985) Nature 313, 803:            Example 3, TNFC. (3.9 mg/ml gel) and bovine serum albumin
   Wang, A. M. et al. (1985) Science 228, 149 according to the           (BSA, 8.5 mg/ml gel) were each covalently coupled to CNBr
   recommendations of the manufacturer. The column was                   activated Sepharose 4B (Pharmacia, Uppsala, Sweden)
   washed at 4°C. and a throughflow rate of 1 ml/min firstly with        according to the directions of the manufacturer. The cell
   20 ml of PBS which contained 0.1% Triton X 114 and there         25   extract obtained according to Example 2 was passed through
   after with 20 ml of PBS. Thus-enriched TNF-BP was eluted at           the thus-prepared columns which were connected in series in
   22° C. and a flow rate of 2 ml/min with 4 ml of 100 mM                the following sequence: BSA-Sepharose pre-column,
   glycine, pH 2.8, 0.1% decylmaltoside. The eluate was con              immune affinity column anti-(55 kD-TNF-BP) antibody.
   centrated to 10 ul in a Centricon 30 unit Amicon.                     TNFC-ligand affinity column. After completion of the appli
      10 ul of this eluate were mixed with 20 Jul of complete       30   cation the two last-mentioned columns were separated and
   Freund's adjuvant to give an emulsion. 10 ul of the emulsion          washed individually within each case 100 ml of the following
   were injected according to the procedure described by Holm            buffer solutions: (1) PBS, 1.0% Triton X-100, 10 mMbenza
   dahl, R. et al. (1985), J. Immunol. Methods 83,379 on each            midine, 100 U/ml aprotinin; (2) PBS, 0.1% Triton X-100,
   of days 0, 7 and 12 into a hind paw of a narcotized Balb/c            0.5M NaCl, 10 mM ATP, 10 mM benzamidine, 100 U/ml
     OUS.                                                           35   aprotinin; and (3) PBS, 0.1% TritonX-100, 10 mMbenzami
      The immunized mice were sacrificed on day 14, the                  dine, 100 U/ml aprotinin. Not only the immune affinity col
   popliteal lymph nodes were removed, minced and Suspended              umn, but also the TNFC-ligand affinity column were then
   by repeated pipetting in Iscove’s medium (IMEM. GIBCO                 each eluted with 100 mM glycine pH 2.5, 100 mM NaCl,
   Catalogue No. 074-2200) which contained 2 g/l NaHCO.                  0.2% decylmaltoside, 10 mM benzamidine, 100 U/ml apro
   According to a modified procedure of De St. Groth and            40   tinin. The fractions of each column which were active in the
   Scheidegger J. Immunol. Methods (1980), 35, 15x107 cells              filter test according to Example 1 were thereafter combined
   of the lymph nodes were fused with 5x107 PAI mouse                    and neutralized with 1M Tris pH 8.0.
   myeloma cells (J.W. Stockeretal. Research Disclosure, 217,              The thus-combined TNF-BP active fractions of the
   May 1982, 155-157) which were in logarithmic growth. The              immune affinity chromatography on the one hand and of the
   cells were mixed, collected by centrifugation and resus          45   TNFC-ligand affinity chromatography on the other hand
   pended in 2 ml of 50% (v/v) polyethylene glycol in IMEM at            were, for further purification, again applied to in each case
   room temperature by slight shaking and diluted by the slow            one small TNFC.-ligandaffinity column. Thereafter, these two
   addition of 10 ml of IMEM during careful shaking for 10               columns were washed with in each case 40 ml of (1) PBS,
   minutes. The cells were collected by centrifugation and resus         1.0% TritonX-100, 10 mMbenzamidine, 100U/mlaprotinin,
   pended in 200 ml of complete medium IMEM--20% foetal             50   (2) PBS, 0.1% TritonX-100, 0.5MNaCl, 10 mMATP, 10 mM
   calf serum, glutamine (2.0 mM), 2-mercaptoethanol (100                benzamidine, 100 U/ml aprotinin, (3) PBS, 0.1% Triton
   uM), 100 uM hypoxanthine, 0.4 uMaminopterine and 16 uM                X-100, (4) 50 mM Tris pH 7.5, 150 mM NaCl, 1.0% NP-40,
   thymidine (HAT). The suspension was distributed on 10                 1.0% desoxycholate, 0.1% SDS, (5) PBS, 0.2% decylmalto
   tissue culture dishes each containing 96 wells and incubated          side. Subsequently, the columns were eluted with 100 mM
   at 37° C. for 11 days without changing the medium in an          55   glycine pH 2.5, 100 mM NaCl, 0.2% decylmaltoside. Frac
   atmosphere of 5% CO, and a relative humidity of 98%.                  tions of 0.5 ml from each column were collected and the
      The antibodies are distinguished by their inhibitory action        fractions from each column which were active according to
   on the binding of TNF to HL60 cells or by their binding to            the filter test (Example 1) were combined and concentrated in
   antigens in the filter test according to Example 1. The follow        a Centricon unit (Amicon, molecular weight exclusion
   ing procedure was used to detect the biological activity of      60   10,000).
   antic TNF-BP) antibodies: 5x10 HL60 or U937 cells were
   incubated in complete RPMI 1640 medium together with                                             Example 5
   affinity-purified monoclonal anti-(TNF-BP) antibodies or
   control antibodies (i.e. those which are not directed against                       Separation by Means of HPLC
   TNF-BP) in a concentration range of 1 ng/ml to 10 g/ml.          65
   After incubation at 37° C. for one hour the cells were col              The active fractions obtained according to Example 4 were
   lected by centrifugation and washed with 4.5 ml of PBS at 0°          each applied according to their different source (immune or
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 93 of 166 PageID: 2602


                                                       US 8,163,522 B1
                                15                                                                  16
   ligand affinity chromatography) to C1/C8 reversed phase           active according to the filter test (Example 1) were separated
   HPLC-columns (ProRPC, Pharmacia, 5x20 mm) which had               using the SDS-PAGE conditions described in Example 6, but
   been equilibrated with 0.1% trifluoroacetic acid, 0.1% octyl      now reducing (SDS sample buffer with 125 mM dithiothrei
   glucoside. The columns were then eluted with a linear aceto       tol). The same bands as in Example 6 were found, but because
   nitrile gradient (0-80%) in the same buffer at a flow of 0.5 5    of the reducing conditions of the SDS-PAGE in comparison to
   ml/min. Fractions of 1.0 ml were collected from each column       Example 6 all showed an about 1-2 kD higher molecular
   and the active fractions from each column were combined           weight. These bands were then transferred according to
   (detection according to Example 1).                               Example 6 on to PVDF membranes and stained with 0.15%
                                                                     Serva-Blue in methanol/water/glacial acetic acid (50/400/10
                            Example 6                             10 parts by volume) for 1 minute, decolorized with methanol/
                                                                     water/glacial acetic acid (45/48/7 parts by volume), rinsed
               Separation by Means of SDS-PAGE                        with water, dried in air and thereafter cut out. The conditions
                                                                     given by Hunkapiller 34 were adhered to in all steps in order
      The fractions which were obtained according to Example 5 to avoid N-terminal blocking. Initially, the purified TNF-BP
   and which were active according to the filter test (Example 1) 15 were used unaltered for the amino acid sequencing. In order
   were further separated by SDS-PAGE according to 34. For to obtain additional sequence information, the TNF-BP after
   this purpose, the samples were heated to 95°C. for 3 minutes reduction and S-carboxymethylation Jones, B. N. (1986) in
   in SDS sample buffer and subsequently separated electro “Methods of Protein Micro-characterisation”. J. E. Shively,
   phoretically on a 12% acrylamide separation gel with a 5% ed., Humana Press, Clifton N.J., 124-125 were cleaved with
   collection gel. The following standard proteins were used as cyanogen bromide (Tarr, G. E. in “Methods of Protein Micro
   a reference for the determination of the apparent molecular
   weights on the SDS-PAGE gel: phosphorylase B (97.4 kD), characterisation,
                                                                     ase K and  the
                                                                                         165-166, loc. cit.), trypsin and/or protein
                                                                                    peptides were separated by HPLC according to
   BSA (66.2 kD), ovalbumin (42.7 kD), carboanhydrase (31.0
   kD), soya trypsin inhibitor (21.5 kD) and lysozyme (14.4kD). known methods of protein chemistry. Thus-prepared samples
      Under the mentioned conditions there were obtained for         were then sequenced in an automatic gas phase microse
   samples which has been obtained according to Example 4 by 25 quencing apparatus (Applied Biosystems Model 470A, ABI,
   TNF-C-ligand affinity chromatography of immune affinity Foster City, Calif., USA) with an on-line automatic HPLC
   chromatography eluates and which had been further sepa PTH amino acid analyzer (Applied Biosystems Model 120,
   rated by HPLC according to Example 5 two bands of 55 kD ABI see above) connected to the outlet, whereby the follow
   and 51 kDas well as three weaker bands of 38kD, 36 kD and         ing amino acid sequences were determined:
   34 kD. These bands were transferred electrophoretically dur- 30 1. For the 55 kD band (according to non-reducing SDS
   ing 1 hour at 100 V in 25 mM Tris, 192 mM glycine, 20% PAGE):
   methanol on to a PVDF membrane (Immobilon, Millipore,               Leu-Val-Pro-His-Leu-Gly-Asp-Arg-Glu-Lys-Arg-Asp
   Bedford, Mass. USA) in a Mini Trans Blot System (BioRad,               Ser-Val-Cys-Pro-Gln-Gly-Lys-Tyr-Ile-His-Pro-Gln-X-
   Richmond, Calif., USA). Thereafter, the PVDF membrane                  Asn-Ser-Ile  (SEQID NO:5),
   was either protein-stained with 0.15% Serva-Blue (Serva, as and
   Heidelberg, FRG) in methanol/water/glacial acetic acid (50/         Ser-Thr-Pro-Glu-Lys-Glu-Gly-Glu-Leu-Glu-Gly-Thr
   40/10 parts by volume) or blocked with skimmed milk pow                Thr-Thr-Lys (SEQID NO: 6) in which X stands for an
   der and subsequently incubated with 'I-TNFO according to               amino acid residue which could not be determined,
   the filter test conditions described in Example 1 in order to 2. for the 5110 and 38 kD bands (according to non-reducing
   detect bands having TNF-BP activity. This showed that all SDS-PAGE):
   bands produced in the protein staining bonded TNFO specifi 40 Leu-Val-Pro-His-Leu-Gly-Asp-Arg-Glu (SEQID NO: 15)
   cally. In the Western blot according to Towbinet al. 38 all of 3. for the 65 kD band (according to non-reducing SDS
   these bands also bonded the monoclonal anti-55 kD-TNF-BP          PAGE)
   antibody produced according to Example 3. In this case, a           In the N-terminal sequencing of the 65 kD band two par
   procedure according to that described in Example 1 with                allel sequences were determined up to the 15th residue
   Na'I radioactively-labelled, affinity-purified (mouse 45               without interruption. Since one of the two sequences
   immunoglobulin-Sepharose-4B affinity column) rabbit-anti               corresponded to a partial sequence of ubiquitin 36,37.
   mouse-immunoglobulin antibody was used for the autorad                 the following sequence was derived for the 65 kD band:
   iographic detection of this antibody.                               Leu-Pro-Ala-Gln-Val-Ala-Phe-X-Pro-Tyr-Ala-Pro-Glu
      Samples which had been obtained according to Example 4              Pro-Gly-Ser-Thr-Cys. (SEQID NO: 16)
   by two-fold TNF-C-ligand affinity chromatography of the 50 in which X stands for an amino acid residue which could
   throughput of the immune affinity chromatography and                   not be determined.
   which had been further separated by HPLC according to               Additional peptide sequences for 75(65) kDa-TNF-BP
   Example 5 showed under the above-specified SDS-PAGE and were determined:
   blot transfer conditions two additional bands of 75 kD and 65     Ile-X-Pro-Gly-Phe-Gly-Val-Ala-Tyr-Pro-Ala-Leu-Glu
                                                                     (SEQID NO: 11)
   kD, both of which bonded TNF specifically in the filter test ss and
   (Example 1). In the Western blot according to Towbin et al.
   (see above) the proteins of these two bands did not react with Ser-Gln-Leu-Glu-Thr-Pro-Glu-Thr-Leu-Leu-Gly-Ser-Thr
   the anti-(55 kD TNF-BP) antibody produced according to Glu-Glu-Lys-Pro-Leu (SEQID NO: 7) and Val-Phe-Cys-Thr
   Example 3. They reacted, however, with a monoclonal anti (SEQ ID NO:8)
   body which had been produced starting from the 75 kD band and
   (anti-75 kD TNF-BP antibody) according to Example 3.           60 Asn-Gln-Pro-Gln-Ala-Pro-Gly-Val-Glu-Ala-Ser-Gly-Ala
                                                                     Gly-Glu-Ala (SEQID NO:9) and Leu-Cys-Ala-Pro (SEQID
                              Example 7                              NO:12)
                                                                     and
                    Amino Acid Sequence Analysis                     Val-Pro-His-Leu-Pro-Ala-Asp SEQID NO: 13)
                                                                  65 and
      For the amino acid sequence analysis, the fractions which Gly-Ser-Gln-Gly-Pro-Glu-Gln-Gln-X-X-Leu-Ile-X-Ala-Pro
   had been obtained according to Example 5 and which were (SEQID NO: 14),
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 94 of 166 PageID: 2603


                                                          US 8,163,522 B1
                                 17                                                                      18
   in which X stands for an amino acid residue which could not                                        Example 9
   be determined.
                                                                                              Expression in COS1 Cells
                             Example 8
                                                                       5       Vectors starting from the plasmid “pN11 were con
      Determination of Base Sequences of Complementary                      structed for the expression in COS cells. The plasmid “pN11”
                        DNA (cDNA)                                          contains the efficient promotor and enhancer of the "major
                                                                            immediate-early’ gene of human cytomegalovirus
      Starting from the amino acid sequence according to for                (“HCMV; Boshartet al., Cell 41,521-530, 1985). After the
   mula IA there were synthesized having regard to the genetic         10   promotor there is situated a short DNA sequence which con
   code for the amino acid residues 2-7 and 17-23 corresponding             tains several restriction cleavage sites, which are present only
   completely degenerated oligonucleotides in Suitable comple               once in the plasmid (“polylinker'), inter alia the cleavage
   mentarity (“sense' and “antisense' oligonucleotides). Total              sites for HindIII, Ball, BamHI and PvulI (see sequence).
                                                                              PVII
   cellular RNA was isolated from HL60 cells 42, 43 and the            15   5'-AAGCTTGGCCAGGATCCAGCTGACT
   first cDNA strand was synthesized by oligo-dT priming or by              GACTGATCGCGAGATC-3' (SEQ ID NO:17)
   priming with the “antisense' oligonucleotide using a cDNA                3'-TTCGAACCGGTCCTAGGTCGACTGACT
   synthesis kit (RPN 1256, Amersham, Amersham, England)                    GACTAGCGCTCTAG-5' (SEQ ID NO: 18)
   according to the instructions of the manufacturer. This cloNA               After these cleavage sites there are situated three transla
   strand and the two synthesized degenerate “sense' and “anti              tion stop codons in all three reading frames. After the
   sense' oligonucleotides were used in a polymerase chain                  polylinker-sequence there is situated the 2nd intron and the
   reaction (PCR, Perkin Elmer Cetus, Norwalk, Conn., USA                   polyadenylation signal of the preproinsulin gene of the rat
   according to the instructions of the manufacturer) to synthe             (Lomedico et al., Cell 18, 545-558, 1979). The plasmid also
   size as a cDNA fragment the base sequence coding for the                 contains the replication origin of the SV40 virus and a frag
   amino acid residues 8-16 (formula IA). The base sequence of         25   ment from plBR322 which confers E. coli-bacteria amplicillin
   this cDNA fragment accorded to: 5'-AGGGAGAA                              resistance and permits the replication of the plasmid in E. coli.
   GAGAGATAGTGTGTGTCCC-3' (SEQ ID NO: 16). This                                For the construction of the expression vector “pN123, this
   cDNA fragment was used as a probe in order to identify                   plasmid “pN11 was cleaved the restriction endonuclease
   according to a known procedure a cDNA clone coding for the               PvulI and subsequently treated with alkaline phosphatase.
   55 kD TNF-BP in a gt1 1-cDNA gene bank from human                   30   The dephosphorylated vector was thereafter isolated from an
   placenta (42, 43). This clone was then cut according to usual            agarose gel (V1). The 5'-projecting nucleotides of the EcoRI
   methods from the w-vector and cloned in the plasmids puC18               cleaved 1.3 kb fragment of the 55 kD TNF-BP-cDNA (see
   (Pharmacia, Uppsala, Sweden) and puC19 (Pharmacia, Upp                   Example 8) were filled in using Klenow enzyme. Subse
   sala, Sweden) and in the M13 mp 18/M13 mp 19 bacterioph                  quently, this fragment was isolated from an agarose gel (F1).
   age (Pharmacia, Uppsala, Sweden) (42. 43). The nucleotide
                                                                       35   Thereafter, V1 and F1 were joined together using T4-ligase.
   sequence of this cDNA clone was determined using a Seque                 E. coli HB101 cells were then transformed with this ligation
                                                                            batch according to known methods 42. By means of restric
   nase kit (U.S. Biochemical, Cleveland, Ohio, USA) accord                 tion analyses and DNA sequencing according to known meth
   ing to the details of the manufacturer. The nucleotide                   ods 42 there were identified transformants which had been
   sequence and the amino acid sequence derived therefrom for          40   transformed with a plasmid and which contained the 1.3 kb
   the 55 kD TNF-BP and its signal peptide (amino acid “-28                 EcoRI fragment of the 55 kD TNF-BP-cDNA in the correct
   to amino acid “O'”) is given in FIG. 1 using the abbreviations           orientation for expression via the HCMV-promoter. This vec
   for bases such as amino acids usual in the state of the art. From        tor received the designation “pN123.
   sequence comparisons with other already known receptor                      The following procedure was used for the construction of
   protein sequences there can be determined a N-terminal              45   the vector “pK19. A DNA fragment which contained only
   domain containing approximately 180 amino acids and a                    the cDNA coding for the extracellular part of the 55 kD
   C-terminal domain containing 220 amino acids which are                   TNF-BP (amino acids -28 to 182 according to FIG. 1) was
   separated from one another by a transmembrane region of 19               obtained by PCR technology (Saiki et al., Science 230, 1350
   amino acids (underlined in FIG. 1) which is typical according            1354, 1985, see also Example 8). The following oligonucle
   to the sequence comparisons. Hypothetical glycosylation             50   otides were used in order to amplify the cDNA from “pN123
   sites are characterized in FIG. 1 by asterisks above the corre           coding for the extracellular part of the 55 kD TNF-BP:
   sponding amino acid.                                                       BAMHI
      Essentially analogous techniques were used to identify                5'-CACAGGGATCCATAGCTGTCTG
   75/65kDTNF-BP-coding partial cDNA sequences, whereby,                    GCATGGGCCTCTCCAC-3' (SEQID NO:19)
   however, in this case genomic human DNA and completely              55     ASP718
   degenerated 14-mer and 15-mer “sense' and “antisense' oli                  3'-CGTGACTCCTGAGTCCGTGGTGTAT
   gonucleotides derived from peptide IIA were used in order to             TATCTCTAGACCA TGGCCC-5' (SEQID NO: 20)
   produce a primary 26 by cDNA probe in a polymerase chain                    By means of these oligonucleotides there were also intro
   reaction. This cDNA probe was then used in a HL-60 cDNA                  duced two stop codons of the translation after amino acid 182.
   library to identify cloNA clones of different lengths. This         60   The thus-amplified DNA fragment was cleaved with BamHI
   cDNA library was produced using isolated HL60 RNA and a                  and Asp718, the thereby resulting projecting ends were filled
   cDNA cloning kit (Amersham) according to the details of the              in using Klenow enzyme and this fragment was Subsequently
   manufacturer. The sequence of such a cDNA clone is given in              isolated from anagarose gel (F2). F2 was then ligated with V1
   FIG. 4 (SEQID NO: 28), whereby repeated sequencing lead                  and the entire batch was used for the transformation of E. coli
   to the following correction as depicted in FIG. 6 (SEQID NO:        65   HB101, as already described. Transformants which had been
   3). A threonine coded by ACC not “TCC”, has to be at                     transformed with a plasmid containing the DNA fragment in
   position 3 instead of the serine.                                        the correct orientation for the expression via the HCMV
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 95 of 166 PageID: 2604


                                                       US 8,163,522 B1
                              19                                                                     20
   promoter were identified by DNA sequencing (see above).                 The following procedure was used for the construction of
   The plasmid isolated therefrom received the designation               the transfer vector “pN119. The 1.3 kb EcoRI/EcoRI frag
   “pK19.                                                                ment of the 55 kD TNF-BP cDNA in the “pUC19 plasmid
     Transfection of the COS cells with the plasmids “pN123”             (see Example 8) was digested with BanI and ligated with the
   or “pK19 was carried out according to the lipofection            5    following synthetic oligonucleotide:
   method published by Felgner et al. (Proc. Natl. Acad. Sci.               BanI Asp718
   USA 84, 7413-7417, 1987). 72 hours after the transfection                5'-GCACCACATAATAGAGATCTGGTACCGGGAA-3'
   had been effected the cells transfected with “pN123” were             (SEQ ID NO. 23)
   analyzed for binding with 'I-TNFC. according to known                    3'-GTGTATTATCTCTAGACCATGGCCC-5' (SEQ ID
   methods. The results of the Scatchard analysis Scatchard, G.,    10
                                                                         NO: 24)
   Ann. N.Y. Acad. Sci. 51, 660, 1949 of the thus-obtained
   binding data (FIG. 2A) is given in FIG. 2B. The culture                  Two stop codons of the translation after amino acid 182 and
   supernatants of the cells transfected with “pK19 were inves           a cleavage site for the restriction endonuclease Asp718 are
   tigated in a “sandwich' test. For this purpose, PVC microtitre        incorporated with the above adaptor. After carrying out liga
   plates (Dynatech, Arlington, Va., USA) were sensitized with      15
                                                                         tion the batch was digested with EcoRI and Asp718 and the
   100 ul/well of a rabbit-anti-mouse immunoglobulin (10                 partial 55 kD TNF-BP fragment (F3) was isolated. Further
   ug/ml PEBS). Subsequently, the plates were washed and incu            more, the plasmid “pNR704, likewise cleaved with Asp718
   bated (3 hours, 20° C.) with an anti-55 kD TNF-BP antibody            and EcoRI, was ligated with F3 and the ligation batch was
   which had been detected by its antigen binding and isolated           transformed into E. coli HB101. The identification of the
   according to Example 3, but which did not inhibit the TNF             transformants which contained a plasmid in which the partial
   binding to cells. The plates were then again washed and               55 kD TNF-BP cDNA had been correctly integrated for the
   incubated overnight at 4°C. with 100 ul/well of the culture           expression was effected as already described. The plasmid
   supernatant (diluted 1:4 with buffer A containing 1%                  isolated from these transformants received the name
   skimmed milk powder: 50 mM Tris/HCl pH 7.4, 140 mM                    “pN119.
   NaCl, 5 mM EDTA, 0.02% Naazide). The plates were emp                     The following procedure was used for the construction of
   tied and incubated at 4°C. for 2 hours with buffer A contain     25
   ing 'I-TNFO (10 cpm/ml, 100 ul/well) with or without the              the transfer vector “pN124. The cDNA fragment coding for
   addition of 2 ug/ml of unlabelled TNF. Thereafter, the plates         the extracellular part of the 55 kD TNF-BP, described in
   were washed 4 times with PBS, the individual wells were cut           Example 9, was amplified with the specified oligonucleotides
   out and measured in a w-counter. The results of 5 parallel            with the aid of PCR technology as described in Example 9.
   transfections (columns #2, 3, 4, 6 and 7), of two control        30
                                                                         This fragment was cleaved with BamHI and Asp718 and
   transfections with the pN11 vector (columns #1, 5) and of a           isolated from an agarose gel (F4). The plasmid “pNR704
   control with HL60 cell lysate (columni8) are given in FIG.3.          was also cleaved with BamHI and Asp718 and the vector
                                                                         trunk (V4) was isolated (see above). The fragments V4 and F4
                           Example 10                                    were ligated, E. coli HB101 was transformed therewith and
                                                                    35
                                                                         the recombinant transfer vector “pN124 was identified and
                    Expression in Insect Cells                           isolated as described.
                                                                            The following procedure was used for the transfection of
      The plasmid “pVL941’ (Luckow and Summers, 1989,                    the insect cells. 3 ug of the transfer vector “pN113 were
   “High Level Expression of Nonfused Foreign Genes with                 transfected with 1 g of DNA of the Autographa Californica
   Autographa California Nuclear Polyhedrosis virus Expres          40
                                                                         nuclear polyhedrosisvirus (AcMNPV) (EP 127839) in Sf9
   sion Vectors’, Virology 170, 31-39) was used for the expres           cells (ATCC CRL 1711). Polyhedron-negative viruses were
   sion in a baculovirus expression system and was modified as           identified and purified from "plaques' 52. Sf9 cells were
   follows. The single EcoRI restriction cleavage site in                again infected with these recombinant viruses as described in
   “pVL941 was removed by cleaving the plasmid with EcoRI                 52. After 3 days in the culture the infected cells were inves
   and the projecting 5'-end was filled in with Klenow enzyme.           tigated for TNF-binding using 'I-TNFC. For this purpose,
   The plasmid pVL941/E obtained therefrom was digested             45   the transfected cells were washed from the cell culture dish
   with BamHI and Asp718 and the vector trunk was subse                  with a Pasteur pipette and resuspended at a cell density of
   quently isolated from an agarose gel. This fragment was               5x10° cells/ml of culture medium 52 which contained 10
   ligated with a synthetic oligonucleotide of the following             ng/ml of ''I-TNF-C, not only in the presence of, but also in
   Sequence:
      BamHI EcoRI Asp718                                            50
                                                                         the absence of 5ug/ml of non-labelled TNF-C. and incubated
      5'-GATCCAGAATTCATAATAG-3' (SEQID NO: 21)                           on ice for 2 hours. Thereafter, the cells were washed with pure
      3'-GTCTTAAGTATTATCCATG-5' (SEQ ID NO: 22)                          culture medium and the cell-bound radioactivity was counted
      E. coli HB101 was transformed with the ligation batch and          in a y-counter (see Table 2).
   transformants containing a plasmid in which the oligonucle                                                TABLE 2
   otide had been incorporated correctly were identified by         55
   restriction analysis and DNA sequencing according to known                                                                     Cell-bound
   methods (see above); this plasmid was named “pNR704. For                                                                       radioactivity
   the construction of the transfer vector “pN113, this plasmid                  Cells                                            per 10 cells
   “pNR704” was cleaved with EcoRI, treated with alkaline                        Non-infected cells (control)                           60 cpm
   phosphatase and the thus-produced vector trunk (V2) was          60           Infected cells                                 1600 + 330 cpm
   Subsequently isolated from an agarose gel. The 1.3 kb frag
   ment of the 55 kD TNF-BP-cDNA cleaved with EcoRI as                   1) Average and standard deviation from 4 experiments
   above was ligated with fragment V2. Transformants obtained
   with this ligation batch, which contained a plasmid contain
   ing the cDNA insert in the correctorientation for the expres                                            Example 11
   sion via the polyhedron promoter, were identified (see           65
   above). The vector isolated therefrom received the designa              Analogously to the procedure described in Example 9, the
   tion “pN113”.                                                         cDNA fragment coding for the extracellular region of the 55
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 96 of 166 PageID: 2605


                                                         US 8,163,522 B1
                              21                                                                        22
   kDa TNF-BP was amplified in a polymerase chain reaction,                16. A. E. Goldfeld and T. Maniatis: Proc. Natl. Acad. Sci.
   but now using the following oligonucleotides as the primer:               USA 86, 1490, 1989
   Oligonucleotide 1:                                                      17. A. Waage, A. Halsteuren and T. Espevik: Lancet, Febr. 14,
     SSt I                                                                    1987,355,
   5'-TAC GAG CTC GGC CAT AGC TGT CTG GCATG-3'                        5    18. C. O. Jacob and H. O. McDevitt: Nature 331, 356, 1988
   (SEQ ID NO:25)                                                          19. G. E. Grau, L. F. Fajardo, P. Piquet, B. Allet, P. Lambert
   Oligonucleotide 2:                                                        and P. Vassalli: Science 237, 1210, 1987
     SSt I                                                                 20. B. Beutler, I. W. Milsark and A. C. Cerami: Science 229,
   5'-ATA GAG CTC TGT GGT GCC TGA GTC CTCAG-3'                               869, 1985
   (SEQ ID NO: 26)
                                                                      10   21. B. B. Aggarwal, T. E. Eessalu and P. E. Hass: Nature 318,
      This cDNA fragment was ligated in the pCD4-Hy3 vector                  665, 1985
    DSM 5523: European Patent Application No. 90107393.2:                  22. M. Tsujimoto, Y. K. Yip and J. Vilcek: Proc. Natl. Acad.
   Japanese Patent Application No. 108967/90; U.S. patent                    Sci. USA 82, 7626, 1985
                                                                           23. C. Baglioni, S. McCandless, J. Tavernier and W. Fiers: J.
   application Ser. No. 51/077,390 from which the CD4-cDNA            15     Biol. Chem. 260, 13395, 1985
   had been removed via the SstI restriction cleavage sites. Sst           24. P. Hohmann, R. Remy, M. Brockhaus and A. P. G. M. van
   cleavage sites are situated in vector pCD4-Hy3 not only in                 Loon: J. Biol. Chem... im Druck
   front of, but also behind the CD4-partial sequence fragment.            25. F. C. Kull, S. Jacobs and P. Cuatrecasas: Proc. Natl. Acad.
   The construction was transfixed in J558 myeloma cells                      Sci. USA 82,5756, 1985
   (ATCC No.TIB6) by means of protoplast fusion according to               26. A. A. Creasy, R. Yamamoto and Ch. R. Vitt: Proc. Natl.
   Oi et al. (Procd. Natl. Acad. Sci. USA 80, 825-829, 1983).                Acad. Sci. USA 84, 3293, 1987
   Transfectants were selected by adding 5 g/ml of mycophe                 27. G. B. Stauber, R. A. Aiyer and B. B. Aggarwal: J. Biol.
   nolic acid and 250 ug/ml of xanthin (Traunecker et al., Eur. J.           Chem. 263, 19098, 1988
   Immunol. 16, 851-854 1986) in basic medium (Dulbecco's                  28. K. Hirano, K. Yamamoto, Y. Kobayashi and T. Osawa: J.
   modified Eagle's Medium, 10% foetal calf serum, 5x10M              25     Biochem. 105, 120, 1989
   2-mercaptoethanol). The expression product secreted by the              29.Y. Niitsu, N. Watanabe, H. Sone, H. Neda, N.Yamauchi,
   transfixed cells could be purified using usual methods of                 M. Maeda and I. Urushizaki: J. Biol. Resp. Modifiers 7,
   protein chemistry, e.g. TNF-BP-antibody affinity chromatog                276, 1988
   raphy. Unless not already specifically indicated, standard pro          30. I. Olsson, A. Grubb, U. Gullberg, M. Lantz, E. Nilsson, C.
   cedures as described e.g. by Freshney, R. I. in “Culture of        30     Peetre and H. Thysell: Abstract, 2nd Intern. Conference on
   Animal Cells'. Alan R. Liss, Inc., New York (1983) were used              Tumor Necrosis Factor and Related Cytokines, Napa,
   for the cultivation of the cell lines employed, for the cloning,          Calif., 15-20. Januar 1989
   for the selection or for the expansion of the cloned cells.             31. H. R. Loetscher and M. Brockhaus: Abstract, 2nd Intern.
                                                                             Conference on Tumor Necrosis Factor and Related Cytok
                          REFERENCES                                  35     ines, Napa, Calif., 15.-20. Januar 1989
                                                                           32. M. Brockhaus, H. Loetscher, H.-P. Hohmann and W.
   1. G. E. Nedwin, S. L. Naylor, A. Y. Sakaguchi, D. Smith, J.               Hunziker: Abstract, 2nd Intern. Conference on Tumor
      Jarrett-Nedwin, D. Pennica, D. V. Goeddel and P. W. Gray:              Necrosis Factor and Related Cytokines, Napa, Calif., 15.-
     Nucl. Acids Res. 13, 6361, 1985                                         20. Januar 1989
   2. B. Beutler and A. Cerami: New England J. Med. 316,379,          40   33. C. R. Cantor and P. R. Schimmel, in Biophysical Chem
     1987                                                                    istry, W.H. Freeman, ed., San Francisco, 1980, P. 850
   3. L. J. Old: Science 230, 630, 1985                                    34. M. W. Hunkapiller, E. Lujan, F. Ostrander, L. E. Hood:
   4. G. Trinchieri, M. Kobayashi, M. Rosen, R. Loudon, M.                   Methods Enzymol. 91, 227, 1983
      Murphy and B. Perussia: J. exp. Med. 164, 1206, 1986                 35. U. K. Lämmli: Nature 227,680, 1970
   5. J. Vilcek, V. J. Palombella, D. Henriksen-de Stefano, C.        45   36. T. St. John, W. M. Gallatin, M. Siegelman. H. T. Smith, V.
     Swenson, R. Feinman, M. Hirai and M. Tsujimoto: J. exp.                 A. Fried and I. L. Weissman: Science 231, 845, 1986
     Med. 163, 632, 1986                                                   37. M. Siegelman, M. W. Bond, W. M. Gallatin,T. St. John, H.
   6. B. J. Sugarman, B. B. Aggarwal, P. E. Hass, I. S. Figari, M.           T. Smith, V. A. Fried and I. L. Weissman: Science 231,823,
      A. Palladino and H. M. Shepard: Science 230,943, 1985                  1986
   7. J. R. Gamble, J. M. Harlan, S. J. Klebanoff and M. A.           50   38. H. Towbin, T. Staehelin and J. Gordon: Proc. Natl. Acad.
      Vadas: Proc. Natl. Acad. Sci. USA 82,8667, 1985                         Sci. USA 76, 4350, 1979
   8. N. Sato, T. Goto, K. Haranaka, N. Satomi, H. Nariuchi, Y.            39. Dinarello, Ch.A., in Lymphokines, Vol. 14, E. Pick, ed., p.
      Mano andY. Sawasaki: J. Natl. Cancer Inst. 76, 1113, 1986              1, Academic Press, London, 1987
   9. A. H. Stolpen, E. C. Guinan, W. Fiers and J. S. Pober: Am.           40. D.J. Merchant, R. H. Kahn and W. H. Murphy: Handbook
     J. Pathol. 123, 16, 1986                                         55     of Cell and Organ Culture, Burgess Publ. Co., Minneapo
   10. J. S. Pober, L. A. Lapierre, A. H. Stolpen, T. A. Brock, T.           lis, 1969
     A. Springer, W. Fiers, M. P. Bevilacqua, D. L. Mendrick               41. G. E. Grau, T. E. Taylor, M. E. Molyneux, J. J. Wirima, P.
     and M. A Gimbrone: J. Immunol. 138, 3319, 1987                          Vassalli, M. Hommel and P. Lambert: New Engl. J. Med.
   11. M. Kawakami, P. Pekala, M. Lane and A. Cerami: Proc.                  320, 1586, 1989
     Natl. Acad. Sci. USA 79,912, 1982                                60   42. J. Sambrook, E. F. Fritsch and T. Maniatis: Molecular.
   12. T. Collins, L. A. Lapierre, W. Fiers, J. L. Strominger and            Cloning, A Laboratory Manual, 2nd ed., Cold Spring Har
     J. S. Pober: Proc. Natl. Acad. Sci. USA 83,446, 1986                    bor Laboratory, Cold Spring Harbor, Cold Spring Harbor
   13. G. H. W. Wong and D. V. Goeddel: Nature 323,819, 1986                 Laboratory Press, 1989
   14. J. W. Lowenthal, D. W. Ballard, E. Behnlein and W. C.               43. F. M. Ausubel, R. Brent, R. E. Kingston, D. D. Moore, J.
     Greene: Proc. Natl. Acad. Sci. USA 86, 2331, 1989                65     A. Smith, J. G. SeidmanandK. Struhl: Current Protocols in
   15. M. J. Lenardo, C. M. Fan, T. Maniatis and D. Baltimore:               Molecular Biology 1987-1988, S. Wiley and Sons, New
     Cell 57,287, 1989                                                       York, 1987
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 97 of 166 PageID: 2606


                                                                     US 8,163,522 B1
                          23                                                                                    24
   44. E. Harlow and D. Lane: Antibodies, A Laboratory                              48. P. J. Fraker and J. C. Speck: Biochem. Biophys. Res.
     Manual, Cold Spring Harbor Laboratory Publications,                              Commun. 80, 849, 1987
     New York, 1988                                                                 49. D. H. Erlich, D. H. Gelfand, R. K. Saiki: Nature 331, 61,
   45. S. Fazekas de St. Groth and D. Scheidegger: J. Immunol.                         1988
     Methods 35, 1, 1980                                                            50. Bosserhoff, J. Wallach and R. W. Frank. J. Chromatogr.
   46. D. Pennica and D. V. Goeddel, in Lymphokines, Vol. 13,                         473, 71, 1989
     D. R. Webb and D. V. Goeddel, eds. p. 163, Academic
     Press, London, 1987                                                            51. R. Lathe: J. Mol. Biol. 183, 1, 1985
   47. J. Tavernier, L. Franzen, A. Marmenout, J. van der Hey-                      52. Luckow and Summers, “A Manual of Methods for Bacu
     den, R. Muller, M. Ruysschaert, A. van Vliet, R. Banden to                       lovirus Vectors and Insect Cell Culture Procedures”, Texas
     and W. Fiers, in Lymphokines, Vol. 13, D. R. Webb and D.                         Agricultural Experimental Station, Texas A & M Univer
     V. Goeddel, eds., p. 181, Academic Press, London                                 sity, Bulletin No. 1555, 2nd edition, 1988

                                                     SEQUENCE LISTING


     <16 Os NUMBER OF SEO ID NOS: 29

     <21 Os SEQ ID NO 1
     &211s LENGTH: 2111
      212s. TYPE : DNA
     <213> ORGANISM: Homo sapiens
     <4 OOs SEQUENCE: 1
     gaatt C9ggg gggttcaaga to actgggac Caggc.cgtga totctatogcc cdagt citcaa                           60

     cc ct caactg to accc.caag gc acttggga cgt.cctggac agaccgagtic ccgggaagcc                         12O

     ccago actgc cgctgccaca Ctgcc ctgag cc caaatggg ggagtgagag gccatagotg                             18O

     totgg catgg gcct citccac cgtgcctgac Ctgctgctgc cgctggtgct Cotggagctg                             24 O

     ttggtgggaa        tat acco Citc.   aggggittatt ggactggtc.c ct caccitagg ggacagggag               3 OO

     aagagagata                         ccaaggaaaa tatatocacc citcaaaataa titcqatttgc                 360

     tgtaccalagt gccacaaagg aacct acttg tacaatgact gtCC aggc.cc ggggcaggat                            42O

     acggactgca gggagtgttga gaggggct cc tt caccgctt cagaaaacca cct cagacac                            48O

     tgcct cagot gcticcaaatg cc.gaaaggaa atgggtcagg tggagatct c ttcttgcaca                            54 O

     gtggaccggg acaccgtgtg tggctgcagg aagaaccagt accggcatta ttggagtgaa                                6 OO

     alacct t t to c   agtgcttcaa ttgcago ct c tgcct caatg ggaccgtgca cct ct cctgc                    660
     Caggagaaac agaac accgt. gtgcacctgc catgcaggtt tottt ctaag agaaaacgag                             72O

     tgtgtct cot gtagtaactg taagaaaagc Ctggagtgca cgaagttgttg cct accc.cag                            78O

     attgagaatg ttaagggcac tgaggactica ggcaccacag tgctgttgcc cctoggt catt                             84 O

     ttctittggtc tttgccttitt            at occtic ct c   tt cattggitt taatgitat cq ctaccaacgg         9 OO

     tggaagt cca agctic tactic cattgtttgt gggaaatcga Cacctgaaaa agagggggag                            96.O

     Cttgaaggaa        Ctact actaa      gcc cctggcc      Coaaac C. Cala   gott cagtcc cact coaggc     O2O
     ttcaCCCCCa        cc ctgggctt cagtc.ccgtg cc cagttcca cctt cacct c cagotccacc                    O8O
     tat accc.ccg gtgactgtc.c caactittgcg gctic ccc.gca gagaggtggc accaccct at                        14 O

     Cagggggctg        acco.cat CCt     tgcgacagcc ct cqcct cog           acco catcCC Caac CoCCtt     2 OO

     Cagalagtggg aggacagcgc ccacaa.gc.ca cagagcc tag acactgatga cc cc.gc.gacg                         26 O

     Ctgtacgc.cg tggtggagaa                              ttgcgctgga agga attcgt gcggcgc.cta           32O

     gggctgagcg accacgagat cgatcggctg gagdtgcaga acgggcgctg. CCtg.cgc.gag                             38O

     gcgcaataca gcatgctggc gacCt99agg cggcgcacgc Cg.cggcgcga gcc acgctg                               44O

     gagctgctgg gacgc.gtgct cc.gcgacatg gacctgctgg gctgcctgga ggacatcgag                              5 OO

     gaggcgctitt gcggcc.ccgc cgc.cctic cc.g cccdc.gc.cca gt ctitcticag atgaggctgc                     560
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 98 of 166 PageID: 2607


                                                                              US 8,163,522 B1
                                               25                                                                        26
                                                                                   - Continued
   gcc cct gcgg gcagotctaa ggaccgt.cct gcgagat.cgc                            ct tccaa.ccc. cact t t t t to       162O

   tggaaaggag gggtcCtgca ggggcaa.gca ggagctagda gcc.gc.ctact tggtgctaac                                           168O

   c cct cqatigt acatagctitt t ct cagotgc Ctgcgc.gc.cg ccgacagtica gcgctgttgcg                                    1740

   cgcggagaga ggtgcgc.cgt gggct Caaga gcctgagtgg                                                   aggatgaggg     18OO

   acgctatogcc t catgc.ccgt. tittgggtgtc. citcaccagoa aggctgctcg ggggcCCCtg                                       1860

   gttcgt.ccct gag cctttitt cacagtgcat aag cagttitt ttttgtttitt gttttgttitt                                       1920

   gttttgttitt           taaatcaatc.         atgttacact aatagaaact tggcact cot gtgcc ct ctg                       198O

   Cctgga caag cacatagdaa gctgaactgt Cctaaggcag ggg.cgagcac ggaacaatgg
   ggcctt cagc tggagctgttg gactitttgta                       Catacactaa       aattctgaag            ttaaaaaaaa.   21OO

   aaccc.gaatt c                                                                                                  2111


   <210s, SEQ ID NO 2
   &211s LENGTH: 45.5
    212. TYPE : PRT
   &213s ORGANISM: Homo                  sapiens
   <4 OOs, SEQUENCE: 2

   Met Gly Lieu Ser Thr Val Pro Asp                         Lieu. Luell Luell Pro Lell Wall Lieu. Luell
   1.                                                             1O                        15

   Glu Luell Luell        Val Gly Ile Tyr Pro Ser Gly Val                     Ile    Gly    Luell Wall Pro
                                                            25                              3O

   His Luell     Gly Asp Arg Glu Lys Arg Asp Ser Val                                 Pro Glin        Gly Lys
                 35                                  4O                              45

         Ile His Pro Glin Asn. Asn. Ser                     Ile Cys Cys       Thir                   His Lys
         SO                                    55                             6O

         Thir             Lieu. Tyr Asn Asp Cys Pro Gly Pro Gly Glin Asp Thir Asp
                                        70

         Arg Glu Cys Glu Ser Gly Ser Phe Thir Ala                             Ser Glu Asn His Lieu.
                                 85                               90                      95

   Arg His                Lieu. Ser Cys Ser Lys Cys Arg Llys Glu                     Met    Gly      Glin Wall
                                                            105                             11 O

   Glu Ile Ser            Ser Cys Thr Val Asp Arg Asp Thr                     Wall   Cys Gly
                 115                                 12 O                            125

         Asn Glin         Tyr Arg His Tyr Trp               Ser Glu Asn Lell Phe Glin                Cys Phe
         13 O                                  135                            14 O

   Asn           Ser      Lieu. Cys Lieu. Asn Gly Thir Wal His                Lell Ser               Glin Glu
   145                                  150                             155                                160

         Glin Asn         Thr Val Cys Thr Cys His Ala Gly                     Phe Phe Luell          Arg Glu
                                 1.65                             17O                                17s

   Asn Glu                Val Ser Cys Ser Asn Cys Llys Llys                   Ser Lell Glu           Cys Thr
                          18O                               185                        19 O

         Luell   Cys Lieu Pro Glin Ile Glu Asn. Wall Lys Gly Thir Glu Asp Ser
                 195

   Gly   Thir Thir Wall Lieu Lleu Pro Lieu. Wall Ile Phe Phe                         Gly    Luell    Cys Lieu.
         21 O                                  215                            22O

   Lell Ser Luell         Lieu. Phe Ile Gly Lieu Met Tyr Arg                         Glin   Arg Trp Llys
   225                                  23 O                            235                                24 O

   Ser           Luell    Tyr Ser Ile Val Cys Gly Lys Ser                     Thir Pro Glu           Lys Glu
                                 245                              250                                255

   Gly   Glu Luell        Glu Gly. Thir Thr Thr Llys Pro Lieu.                Ala Pro Asn Pro Ser
                          26 O                              265                             27 O

   Phe Ser Pro            Thr Pro Gly Phe Thr               Pro Thir Lieu.    Gly    Phe Ser Pro Wall
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 99 of 166 PageID: 2608
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 100 of 166 PageID: 2609
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 101 of 166 PageID: 2610


                                                                            US 8,163,522 B1
                                              31
                                                                               - Continued
                                1.65                            17O                              17s

    Pro Ser Pro Pro Ala Glu Gly Ser Thr Gly Asp Phe Ala Leu Pro Val
                         18O                              185                            19 O

    Gly Lieu. Ile Val Gly Val Thr Ala Lieu. Gly Lieu. Lieu. Ile Ile Gly Val
                   195                              2OO                            2O5

    Val Asn. Cys Val Ile Met Thr Glin Val Lys Llys Llys Pro Lieu. Cys Lieu
            21 O                              215                           22O

    Glin Arg Glu Ala Lys Val Pro His Lieu Pro Ala Asp Lys Ala Arg Gly
    225                                23 O                           235                              24 O

    Thr Glin Gly Pro Glu Gln Gln His Leu Lieu. Ile Thr Ala Pro Ser Ser
                                245                             250                              255

    Ser Ser Ser Ser Lieu. Glu Ser Ser Ala Ser Ala Lieu. Asp Arg Arg Ala
                         26 O                             265                            27 O

    Pro Thr Arg Asn Gln Pro Glin Ala Pro Gly Val Glu Ala Ser Gly Ala
                   27s                              28O                            285

    Gly Glu Ala Arg Ala Ser Thr Gly Ser Ser Ala Asp Ser Ser Pro Gly
            29 O                              295                           3 OO

    Gly His Gly Thr Glin Val Asn Val Thr Cys Ile Val Asn Val Cys Ser
    3. OS                              310                            315                              32O

    Ser Ser Asp His Ser Ser Glin Cys Ser Ser Glin Ala Ser Ser Thr Met
                                3.25                            330                              335

    Gly Asp Thir Asp Ser Ser Pro Ser Glu Ser Pro Lys Asp Glu Glin Val
                         34 O                             345                            35. O

    Pro Phe Ser Lys Glu Glu. Cys Ala Phe Arg Ser Gln Lieu. Glu. Thr Pro
                   355                              360                            365

    Glu Thir Lieu. Leu Gly Ser Thr Glu Glu Lys Pro Leu Pro Leu Gly Val
            37 O                              375                           38O

    Pro Asp Ala Gly Met Lys Pro Ser
    385                                390


    <210s, SEQ ID NO 5
    &211s LENGTH: 28
     212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic peptide
         22 Os. FEATURE:
    <221 > NAMEAKEY: misc feature
    <222s. LOCATION: (25) ... (25)
    <223> OTHER INFORMATION: Xaa = unknown amino acid

    <4 OOs, SEQUENCE: 5

    Lieu Val Pro His Lieu. Gly Asp Arg Glu Lys Arg Asp Ser Val Cys Pro
    1.                          5                               1O                               15

    Gln Gly Lys Tyr Ile His Pro Glin Xaa Asn Ser Ile
                         2O                               25


    <210s, SEQ ID NO 6
    &211s LENGTH: 15
     212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic peptide
    <4 OOs, SEQUENCE: 6

    Ser Thr Pro Glu Lys Glu Gly Glu Lieu. Glu Gly Thr Thr Thr Lys
    1.                          5                               1O                               15


    <210s, SEQ ID NO 7
    &211s LENGTH: 18
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 102 of 166 PageID: 2611


                                                 US 8,163,522 B1
                                   33                                    34
                                                    - Continued
         212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic peptide
    <4 OO > SEQUENCE: 7

    Ser Gln Leu Glu Thr Pro Glu Thir Lieu. Leu Gly Ser Thr Glu Glu Lys
    1.                     5              1O                  15

    Pro Leu


    <210s, SEQ ID NO 8
    &211s LENGTH: 4
     212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic peptide
    <4 OOs, SEQUENCE: 8

    Val Phe Cys Thr
    1.


    <210s, SEQ ID NO 9
    &211s LENGTH: 16
     212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic peptide
    <4 OOs, SEQUENCE: 9

    Asn Glin Pro Glin Ala Pro Gly Val Glu Ala Ser Gly Ala Gly Glu Ala
    1.                     5              1O                  15


    <210s, SEQ ID NO 10
    &211s LENGTH: 18
     212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic peptide
         22 Os. FEATURE:
    <221 > NAMEAKEY: misc feature
    <222s. LOCATION: (8) ... (8)
    <223> OTHER INFORMATION: Xaa = unknown amino acid

    <4 OOs, SEQUENCE: 10

    Lieu Pro Ala Glin Val Ala Phe Xaa Pro Tyr Ala Pro Glu Pro Gly Ser
    1.                     5              1O                  15

    Thr Cys

    <210s, SEQ ID NO 11
    &211s LENGTH: 13
     212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic peptide
         22 Os. FEATURE:
    <221 > NAMEAKEY: misc feature
    <222s. LOCATION: (2) ... (2)
    <223> OTHER INFORMATION: Xaa = unknown amino acid

    <4 OOs, SEQUENCE: 11

    Ile Xaa Pro Gly Phe Gly Val Ala Tyr Pro Ala Lieu. Glu
    1.                     5              1O


    <210s, SEQ ID NO 12
    &211s LENGTH: 4
     212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 103 of 166 PageID: 2612


                                                      US 8,163,522 B1
                                   35                                        36
                                                        - Continued
    <223> OTHER INFORMATION: Synthetic peptide
    <4 OOs, SEQUENCE: 12

    Lieu. Cys Ala Pro
    1.


    <210s, SEQ ID NO 13
    &211s LENGTH: 7
     212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic peptide
    <4 OOs, SEQUENCE: 13

    Val Pro His Lieu Pro Ala Asp
    1.                     5


    <210s, SEQ ID NO 14
    &211s LENGTH: 15
     212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic peptide
         22 Os. FEATURE:
    <221 > NAMEAKEY: misc feature
    <222s. LOCATION: (9) . . (10
         223 OTHER INFORMATION: Xaa     unknown amino acid
         22 Os. FEATURE:
    <221 > NAMEAKEY: misc feature
    <222s. LOCATION: (13) . . (13)
         223   OTHER INFORMATION: Xaa   unknown amino acid

    <4 OOs, SEQUENCE: 14

    Gly Ser Glin Gly Pro Glu Glin Glin Xaa Xala Lieu. Ile Xaa Ala Pro
    1.                     5                 1O                  15


    <210s, SEQ ID NO 15
    &211s LENGTH: 9
     212. TYPE: PRT
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic peptide
    <4 OOs, SEQUENCE: 15

    Lieu Val Pro His Lieu. Gly Asp Arg Glu
    1.                     5


    <210s, SEQ ID NO 16
    &211s LENGTH: 27
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial Sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic primer
    <4 OOs, SEQUENCE: 16
    agggagaaga gagatagtgt gtgtc.cc                                      27


    <210s, SEQ ID NO 17
    &211s LENGTH: 41
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic primer
    <4 OOs, SEQUENCE: 17
    aagcttggcc aggatc.ca.gc tigactgactg atcgc.gagat                     41


    <210s, SEQ ID NO 18
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 104 of 166 PageID: 2613


                                                    US 8,163,522 B1
                               37                                           38
                                                         - Continued
    &211s LENGTH: 41
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial sequence
     22 Os. FEATURE:
    <223> OTHER INFORMATION: Antisense primer
    <4 OOs, SEQUENCE: 18
    gatctogcga t cagt cagtic agctggat.cc tigccaa.gct t                 41


    <210s, SEQ ID NO 19
    &211s LENGTH: 38
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial sequence
     22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic primer
    <4 OOs, SEQUENCE: 19
    Cacagggat.c catagctgtc. tccatgggc Ctctic cac                       38


    <210s, SEQ ID NO 2 O
    &211s LENGTH: 44
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial sequence
     22 Os. FEATURE:
    <223> OTHER INFORMATION: Antisense primer
    <4 OOs, SEQUENCE: 2O
    cc.cggtacca gat Ctctatt atgtggtgcc tagt cct ca gtgc                44


    <210s, SEQ ID NO 21
    &211s LENGTH: 19
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial sequence
     22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic primer
    <4 OOs, SEQUENCE: 21
    gatccagaat t cataatag                                              19


    <210s, SEQ ID NO 22
    &211s LENGTH: 19
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial sequence
     22 Os. FEATURE:
    <223> OTHER INFORMATION: Antisense primer
    <4 OOs, SEQUENCE: 22
    gtacct atta tdaattctg                                              19


    <210s, SEQ ID NO 23
    &211s LENGTH: 31
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial sequence
     22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic primer
    <4 OOs, SEQUENCE: 23
    gcaccacata atagagat.ct ggit accggga a                              31


    <210s, SEQ ID NO 24
    &211s LENGTH: 25
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial sequence
     22 Os. FEATURE:
    <223> OTHER INFORMATION: Antisense primer
    <4 OOs, SEQUENCE: 24
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 105 of 166 PageID: 2614


                                                                            US 8,163,522 B1
                                             39                                                                   40
                                                                                 - Continued
    cc.cgg tacca gat citctatt atgtg                                                                          25


    <210s, SEQ ID NO 25
    &211s LENGTH: 29
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic primer
    <4 OOs, SEQUENCE: 25
    tacgagct cq gccatagctg. tctgg catg                                                                       29


    <210s, SEQ ID NO 26
    &211s LENGTH: 29
    &212s. TYPE: DNA
    <213> ORGANISM: Artificial sequence
         22 Os. FEATURE:
    <223> OTHER INFORMATION: Synthetic primer
    <4 OOs, SEQUENCE: 26
    atagagct ct gtggtgcctg agt cct cag                                                                       29


    <210s, SEQ ID NO 27
    &211s LENGTH: 461
     212. TYPE: PRT
    <213> ORGANISM: Homo sapiens
    <4 OOs, SEQUENCE: 27

    Met Ala Pro Val Ala Val Trp Ala Ala Lieu Ala                            Wall   Gly   Luell Glu Luell
    1.                         5                                1O                             15

    Trp Ala Ala Ala His Ala Lieu Pro Ala Glin Val                           Ala Phe Thir Pro          Tyr
                         2O                               25

    Ala Pro Glu Pro Gly Ser Thr Cys Arg Lieu. Arg                           Glu    Tyr          Asp Glin
                   35                              4O                              45

    Thr Ala Gln Met Cys Cys Ser Lys Cys Ser Pro Gly                                Glin His Ala       Lys
            SO                               55                             6O

    Val Phe Cys Thr Lys Thr Ser Asp Thr Val Cys Asp                                Ser          Glu   Asp
    65                                70                              7s

    Ser Thr Tyr Thr Gln Leu Trp Asn Trp Val Pro                             Glu          Luell Ser    Cys
                               85                               90                             95

    Gly Ser Arg Cys Ser Ser Asp Glin Val Glu Thr                            Glin Ala     Cys Thir Arg
                         1OO                              105                            11 O

    Glu Glin Asn Arg Ile Cys Thr Cys Arg Pro Gly Trp Tyr                                        Ala Luell
                   115                             12 O                            125

    Ser Lys Glin Glu Gly Cys Arg Lieu. Cys Ala Pro                          Lell   Arg
            13 O                             135                            14 O

    Pro Gly Phe Gly Val Ala Arg Pro Gly Thr Glu                             Thir Ser     Asp Wall Wall
    145                               150                             155                             160

    Cys Llys Pro Cys Ala Pro Gly Thr Phe Ser Asn                            Thir Thir Ser Ser Thir
                               1.65                             17O                             17s

    Asp Ile Cys Arg Pro His Glin Ile Cys Asn Val                            Wall Ala Ile Pro          Gly
                         18O                              185                            19 O

    Asn Ala Ser Met Asp Ala Val Cys Thr Ser Thr                             Ser Pro Thir        Arg   Ser
                   195                             2OO

    Met Ala Pro Gly Ala Val His Leu Pro Glin Pro                            Wall Ser Thir       Arg   Ser
            21 O                             215                            22O

    Gln His Thr Glin Pro Thr Pro Glu Pro Ser Thr Ala Pro Ser Thir Ser
    225                               23 O                            235                             24 O

    Phe Leu Lleu Pro Met Gly Pro Ser Pro Pro Ala                            Glu    Gly   Ser Thir     Gly
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 106 of 166 PageID: 2615


                                                                             US 8,163,522 B1
                                             41                                                                       42
                                                                                - Continued
                                245                              250                              255

    Asp Phe Ala Lieu Pro Val Gly Lieu Ile Val Gly Wall Thir Ala Lieu. Gly
                         26 O                              265                            27 O

    Lell Luell Ile       Ile Gly Val Val Asn Cys Val Ile                     Met Thir Glin        Val Lys
               27s                                                               285

            Lys    Pro   Lieu. Cys Lieu. Glin Arg Glu Ala Lys                Wall Pro His Leul Pro
            29 O                             295                             3 OO

    Ala     Asp          Ala Arg Gly Thr Glin Gly Pro Glu                    Glin Glin His Lieu. Luell
    3. OS                              310                             315                              32O

    Ile Thir Ala Pro Ser Ser Ser Ser Ser Ser Lieu. Glu Ser Ser Ala Ser
                                3.25                             330                              335

    Ala Luell      Asp Arg Arg Ala Pro Thr Arg Asn Glin                      Pro Glin Ala         Pro Gly
                         34 O                              345                        35. O

    Wall Glu Ala         Ser Gly Ala Gly Glu Ala Arg Ala                     Ser Thir     Gly     Ser Ser
                   355                              360                          365

    Asp     Ser Ser      Pro Gly Gly His Gly               Thr Glin Wall Asn Wall Thir            Cys Ile
            37 O                             375

    Wall Asn Wall        Cys Ser Ser Ser Asp His Ser Ser Glin                             Ser Ser Glin
    385                                390                             395                        4 OO

    Ala Ser Ser          Thr Met Gly Asp Thr Asp Ser Ser                     Pro Ser Glu Ser Pro
                                4 OS                             41O                     415

            Asp Glu Glin Wall Pro Phe Ser Lys Glu Glu                               Ala Phe       Arg Ser
                                                           425                            43 O

    Glin Luell Glu Thr Pro Glu. Thir Lieu.                 Lieu. Gly Ser     Thir Glu Glu         Llys Pro
                   435                              44 O                            445

    Lell Pro Luell       Gly Val Pro Asp Ala Gly Met Lys                     Pro Ser
         450                                 45.5                            460


    <210s, SEQ ID NO 28
    &211s LENGTH: 2339
    &212s. TYPE: DNA
    <213> ORGANISM: Homo sapiens
    <4 OOs, SEQUENCE: 28
    tcggactic cq ttgttgactic Ctgtgaggac agcacataca cc.cagct citg gaactgggitt                                    6O

    cc.cgagtgct tgagctgttgg ctic cc.gctgt agctctgacc aggtggaaac t caagcc togc                                  12 O

    acticgggaac agalacc.gcat ctgcacctgc aggc.ccggct ggtactg.cgc gctgagcaa.g                                    18O

    Caggaggggt gcc.ggctgttg                                 ccgaagtgcc gcc.cgggctt cgg.cgtggCC                 24 O

    agacCaggaa ctgaaacatc agacgtggtg tgcaa.gc.cct                                                gacgttcticc   3OO

    aacacgacitt catccacgga tatttgcagg c cccaccaga tctgtaacgt. ggtggc.cat C                                     360

    Cctgggaatg Caagcaggga tgcagtctgc acgt.ccacgt. cc.cccaccc.g gag tatggCC
    cCaggggcag tacaCttacC Ccagc.cagtg tccacacgat                             CCCaCacao           gcago Caagt
    ccagaaccca gcactgct co aag cacct co titcctgctcc Caatgggcc C cagcc.ccc.ca                                   54 O

    gctgaaggga gCactggcga citt cqctcitt Ccagttggac tgattgttggg tgttgacagcc
    ttgggit ctac taataatagg agtggtgaac tgttgtcatca tgaccCaggit gaaaaagaag                                      660

    c ccttgttgcc tgcagagaga agc.calaggtg cct cacttgc ctg.ccgataa ggc.ccggggt                                   72 O

    acac agggcc cc.gagcagca gCacctgctg at Cacagcgc cgagctic cag cagcagotcc

    Ctggagagct cggc.ca.gtgc gttggacaga agggcgcc.ca Ctcggalacca gcc acaggca                                     84 O

    cCaggcgtgg aggc.ca.gtgg ggc.cggggag gcc.cgggc.ca gCaccgggag cticagoagat                                    9 OO

    tott coccitg gtggcCatgg gacccaggto aatgtcacct gcatcgtgaa cgtctgtagc                                        96.O
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 107 of 166 PageID: 2616
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 108 of 166 PageID: 2617


                                                                            US 8,163,522 B1
                                             45                                                                              46
                                                                               - Continued
            13 O                             135                            14 O

    His Lieu. Pro Glin Pro Wall Ser Thir                  Arg Ser Glin His Thir Gln Pro                Ser
    145                               150                             155                              160

    Pro Glu Pro Ser Thir Ala Pro Ser Thir Ser Phe Leu Lleu. Pro Met                                    Gly
                    1.65                  17O                   17s

    Pro Ser Pro Pro Ala Glu Gly Ser Thir Gly Asp Phe Ala Luel Pro Wall
                         18O                              185                            19 O

    Gly Lieu.      Ile Wall     Gly   Wall. Thir Ala      Lieu. Gly Lieu. Lieu.    Ile   Ile Gly       Wall
                   195                                                             2O5

    Wall Asn             Wall Ile Met Thr Glin Wall                         Lys    Pro   Lieu. Cys     Luell
            21 O                             215                            22O

    Glin Arg Glu Ala Lys Wall Pro His Lieu. Pro Ala Asp                                  Ala Arg Gly
    225                               23 O                            235                              24 O

    Thir Glin Gly Pro Glu Glin Glin His Lieu. Lieu. Ile Thir Ala Pro Ser Ser
                                245                             250                              255

    Ser Ser Ser Ser Luell Glu Ser Ser Ala Ser Ala Lieu Asp                               Arg Arg Ala
                         26 O                             265                            27 O

    Pro Thir Arg Asn Glin Pro Glin Ala Pro                      Gly   Wall Glu Ala       Ser Gly       Ala
                                                                                   285

    Gly     Glu Ala      Arg    Ala   Ser    Thir   Gly Ser Ser Ala Asp Ser              Ser Pro       Gly
            29 O                             295                            3 OO

    Gly His Gly Thir Glin Wall Asn Wall. Thir                         Ile Wall Asn       Val Cys       Ser
    3. OS                             310                             315                              32O

    Ser Ser Asp His             Ser Ser Glin              Ser Ser Glin Ala Ser Ser Thr Met
                                3.25                          330                  335

    Gly Asp Thir Asp Ser Ser Pro Ser Glu Ser Pro                                   Asp Glu Glin Wall
                         34 O                             345                            35. O

    Pro Phe Ser Lys Glu Glu                         Ala Phe Arg Ser Gln Lieu. Glu Thir Pro
                   355                              360                            365

    Glu Thir       Lieu. Lieu. Gly Ser Thir         Glu Glu           Pro   Leul Pro     Lieu. Gly     Wall
            37 O                             375

    Pro     Asp    Ala   Gly    Met   Lys    Pro Ser
    385                               390




       The invention claimed is:
                                                                                          45
                                                                                                   4. A polynucleotide encoding a protein consisting of:
       1. A method comprising the steps of                                                         (a) the extracellular region of an insoluble human TNF
       (a) culturing a host cell comprising a polynucleotide,                                          receptor,
          wherein the polynucleotide encodes a protein consisting                                  wherein the insoluble human TNF receptor (i) has an
            of:                                                                                       apparent molecular weight of about 75 kilodaltons as
                                                                                          50          determined on a non-reducing SDS-polyacrylamide gel
       (i) the extracellular region of an insoluble human TNF                                         and (ii) comprises the amino acid sequence
          receptor, wherein the insoluble human TNF receptor has                                      LPAQVAFXPYAPEPGSTC (SEQID NO: 10), and
          an apparent molecular weight of about 75 kilodaltons as                                  (b) all of the domains of the constant region of a human
          determined on a non-reducing SDS-polyacrylamide gel                                         IgG immunoglobulin heavy chain other than the first
          and comprises the amino acid sequence LPAQVAFX                                  55          domain of said constant region.
          PYAPEPGSTC (SEQID NO: 10), and                                                           5. A vector comprising the polynucleotide of claim 4.
       (ii) all of the domains of the constant region of a human IgG                               6. A mammalian host cell comprising the polynucleotide of
                                                                                                 claim 4.
          immunoglobulin heavy chain other than the first domain
          of said constant region, and                                                    60       7. A method comprising the steps of:
       (b) purifying an expression product of the polynucleotide                                   (a) culturing a host cell comprising a polynucleotide,
            from the cell mass or the culture medium.
                                                                                                      wherein the polynucleotide encodes a protein consisting
                                                                                                       of:
       2. The method of claim 1, wherein the host cell is a CHO                                    (i) the extracellular region of an insoluble human TNF
    cell.                                                                                 65          receptor, wherein the insoluble human TNF receptor
      3. The method of claim 1, wherein the IgG heavy chain is                                        comprises the amino acid sequence of SEQ ID NO:27
    an IgG heavy chain.                                                                                and
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 109 of 166 PageID: 2618


                                                         US 8,163,522 B1
                                   47                                                             48
      (ii) all of the domains of the constant region of a human IgG     9. The method of claim 7, wherein the host cell is a CHO
         immunoglobulin heavy chain other than the first domain       cell.
         of said constant region, and                                    10. The method of claim 8, wherein the host cell is a CHO
      (b) purifying an expression product of the polynucleotide       cell.
        from the cell mass or the culture medium.
      8. The method of claim 7, wherein the human IgG immu
    noglobulin heavy chain is an IgG heavy chain.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 110 of 166 PageID: 2619




                          EXHIBIT 3
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 111 of 166 PageID: 2620
                                                                                                     USOO6872549B2

    (12) United States Patent                                                        (10) Patent No.:     US 6,872,549 B2
           Van NeSS et al.                                                           (45) Date of Patent:     Mar. 29, 2005

    (54) METHODS FOR INCREASING                                                   Cosgrove DE and Cox GS, “Enhancement by theophylline
            POLYPEPTIDE PRODUCTION                                                of the butyrate-mediated induction of choriogonadotropin
                                                                                  O-subunit in HeLa cells,” Arch Biochem Biophys Jul. 1990;
    (75) Inventors: Kirk P. Van Ness, Seattle, WA (US);                           280(1):95–102.
                    Michael T. Trentalange, Seattle, WA                           Fernandez-Puentes C et al., “The enhancement of polypep
                    (US); Bradley D. Dell, Seattle, WA                            tide Synthesis in mammalian Systems by methylxanthines,”
                    (US); Jeffrey T. McGrew, Seattle, WA                          FEBS Lett Sep. 1974; 45(1):132–135.
                    (US)                                                          Kaufmann Het al., “Comparative analysis of two controlled
                                                                                  proliferation Strategies regarding product quality, influence
    (73) Assignee: Immunex Corporation, Thousand                                  on tetracycline-regulated gene expression, and productiv
                    Oaks, CA (US)                                                 ity,” Biotechnol Bioeng 2001; 72(6):592–602.
    (*) Notice: Subject to any disclaimer, the term of this                       Kaufmann H et al., “Influence of low temperature on pro
                           patent is extended or adjusted under 35                ductivity, proteome and protein phosphorylation of CHO
                           U.S.C. 154(b) by 48 days.                              cells,” Biotechnol Bioeng 1999; 63:573–582.
                                                                                  Marks PA et al., “Inducing differentiation of transformed
                                                                                  cells with hybrid polar compounds: a cell cycle-dependent
    (21) Appl. No.: 10/400,334                                                    process,” Proc Natl Acad Sci USA Oct. 1994;
                                                                                  91:10251-10254.
    (22) Filed:     Mar 27, 2003
                                                                                  Montague W and Cook JR, “Adenosine 3',5'-cyclic mono
    (65)                   Prior Publication Data                                 phosphate and insulin release,” Biochem J Dec. 1970;
            US 2003/0211579 A1 Nov. 13, 2003                                      120(4):9P-1OP.
                                                                                  Montague W and Cook JR, “The role of adenosine
                     Related U.S. Application Data                                3':5'-cyclic monophosphate in the regulation of insulin
    (60) Provisional application No. 60/368,246, filed on Mar. 27,                release by isolated ratislets of langerhans,” Biochem J 1971;
            2002, and provisional application No. 60/368,248, filed on            122:115-120.
            Mar. 27, 2002.                                                        PaterSon Tet al., “Approaches to maximizing Stable expres
    (51) Int. Cl." ................................................. C12P 21/02   sion of C.-antitrypsin in transformed CHO cells,” Appl
    (52) U.S. Cl. ....................... 435/69.1; 435/358; 435/377              Microbiol Biotechnol 1994; 40.691-698.
    (58) Field of Search ................................ 435/69.1, 377,          Rajaraman R and Faulkner G., “Reverse transformation of
                                                                    435/358       chinese hamster ovary cells by methylxanthines,” Exp Cell
                                                                                  Res 1984; 154:342–356.
    (56)                      References Cited                                    Reuben RC et al., “A new group of potent inducers of
                                                                                  differentiation in murine erythroleukemia cells,” Proc Natl
                       U.S. PATENT DOCUMENTS                                      AcadSci USA Mar. 1976; 73(3):862-866.
           3,824.286 A         7/1974 Grimmelikhuysen et al.                      Richon VM et al., “A class of hybrid polar inducers of
           4.266,024 A         5/1981 Swetly et al.                               transformed cell differentiation inhibits histone deacety
           4,301.249 A        11/1981 Markus et al. ........... 435/235.1         lases.” Proc Natl AcadSci USA Mar. 1998; 95:3003-3007.
           4,357,422 A        11/1982 Giard et al.                                Sarkaria JN et al., “Inhibition of ATM and ATR kinase
           4,416.986 A        11/1983 Markus et al.                               activities by the radioSensitizing agent, caffeine, Cancer
           4,473.647 A         9/1984 Carpenter et al.                            Res Sep. 1999; 59:4375–4382.
           4992.472    A       2/1991    Driscoli et al.                          Schlegel R et al., “Exposure to caffeine and Suppression of
           5,055,608   A      10/1991    Marks et al.                             DNA replication combine to stabilize the proteins and RNA
           5,330,744   A       7/1994    Pontremoli et al.                        required for premature mitotic events,” J Cell Physiol 1987;
           5,674,834   A      10/1997    Theofan et al.                           131:85-91.
           5,705,364 A         1/1998 Etcheverry et al.
           5,712,163 A         1/1998 Parenteau et al.                            Staak K et al., “Pentoxifylline promotes replication of
           6,506,598 B1        1/2003 Andersen et al.                             human cytomegalovirus in vivo and in vitro,” Blood May
     2001/0010922 A1           8/2001 Dalla-Favera et al.                         15, 1997; 89(10):3682-3690.
                  FOREIGN PATENT DOCUMENTS                                                      (List continued on next page.)
    EP                 O 373 623            6/1990
    EP                 O 764 719            3/1997                                Primary Examiner James Ketter
    WO            WO 98/28010               7/1998                                (74) Attorney, Agent, or Firm-Rosemary Sweeney
    WO            WO 99/32605               7/1999                                (57)                   ABSTRACT
    WO            WO OO/20576               4/2000
                        OTHER PUBLICATIONS                                        The invention provides methods of increasing the produc
                                                                                  tion of polypeptides, optionally recombinant polypeptides,
    Beavo JA et al., “Effects of Xanthine derivatives on lipolysis                from mammalian cells using Xanthine derivatives or hybrid
    and on adenosine 3',5'-monophosphate phosphodiesterase                        polar compounds and cultures containing the same. Com
    activity,” Mol Pharmacol Nov. 1970; 6(6):597–603.                             binations of inducers including a hybrid polar compound
    Carrasco L et al., “Antibiotics and compounds affecting                       and/or a Xanthine derivative and/or an alkanoic acid can also
    translation by eukaryotic ribosomes, Specific enhancement                     be used, optionally at temperatures less than 37 C.
    of aminoacyl-tRNA binding by methylxanthines,” Mol Cell
    Biochem Feb. 1976; 10(2): 97–122.                                                            69 Claims, 4 Drawing Sheets
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 112 of 166 PageID: 2621


                                                     US 6,872,549 B2
                                                              Page 2


                    OTHER PUBLICATIONS                             Tamura RN and Cox GS, “Enhancement by theophylline of
                                                                   the butyrate-mediated induction of choriogonadotropin
    Tachibana Het al., “Induction of light chain replacement in    O-subunit in HeLa cells,” Arch Biochem Biophys Jul. 1990;
    human plasma cells by caffeine is independent from both the    280(1):87–94.
    upregulation of RAG protein expression and germ line           Taylor WR and Stark GR, “Regulation of the G2/M transi
    transcription,” J Biol Chem Feb. 25, 2000;                     tion by p53.” Oncogene 2001; 20:1803–1815.
    275(8):5927-5933.                                              Zoumpourlis V and Spandidos DA, “Hexamethylene bisac
                                                                   etamide Stimulates the expression of human immunodefi
    Takahashi K et al., “Growth rate suppression of cultured       ciency virus long terminal repeat Sequences in rat and
    mammalian cells enhances protein productivity,” Cytotech       human fibroblasts,” Anti-Cancer Drugs 1992; 3:163–167.
    nol 1994; 15:57-64.                                            * cited by examiner
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 113 of 166 PageID: 2622


    U.S. Patent        Mar. 29, 2005   Sheet 1 of 4         US 6,872,549 B2
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 114 of 166 PageID: 2623


    U.S. Patent        Mar. 29, 2005   Sheet 2 of 4         US 6,872,549 B2




                                             Ou--oJ30mpu?




                           uapodrufism
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 115 of 166 PageID: 2624


    U.S. Patent        Mar. 29, 2005   Sheet 3 of 4         US 6,872,549 B2




                         C
                         e       r     es
                                       y
                         CN      m
                        Aep/Sao 0/u30Idard
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 116 of 166 PageID: 2625


    U.S. Patent              Mar. 29, 2005         Sheet 4 of 4       US 6,872,549 B2




               250




               2OO




               150                                                -


        g/ml
                100




                50




               -A - 37°C
               -- 34°C
               -------- 34'C sodium butyrate (0.5 mM)
               ------- 34'CHMBA (2.0 mM)
               -O- 31C
               ---O---- 31°C sodium butyrate (0.5 mM)
               ---O---- 31°C HMBA (2.0 mM)
                                                 Figure 4
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 117 of 166 PageID: 2626


                                                         US 6,872,549 B2
                                  1                                                                      2
                   METHODS FOR INCREASING                                  naturally express the polypeptide or only naturally expresses
                   POLYPEPTIDE PRODUCTION                                  the polypeptide at very low levels (in the absence of genetic
                                                                           engineering). The polypeptide may be a recombinant fusion
        This application claims the benefit of U.S. Provisional            polypeptide or a human or humanized antibody. The pro
    Application Nos. 60/368,246 and 60/368,248, both filed                 duction or induction phase can occur at a temperature from
    Mar. 27, 2002, and both of which are incorporated herein in            about 29° C. to about 36 C. or from about 30° C. to about
    their entirety.                                                        33 C. The growth phase can occur at a temperature from
                                                                           about 35° C. to about 38 C.
                    FIELD OF THE INVENTION                                   Optionally, at least two different Xanthine derivatives can
       The invention is in the field of polypeptide production,            be added. The Xanthine derivative(s) can be selected from
                                                                           the group consisting of caffeine, 3-isobutyl-1-
    particularly recombinant polypeptide production in cell cul            methylxanthine, the ophylline, the obromine,
    ture.                                                                  pentoxyphylline, and aminophylline or from a Subset of this
                          BACKGROUND                                       group. If two different Xanthine derivatives are added, they
                                                                      15   can be caffeine and 3-isobutyl-1-methylxanthine. Xanthine
       Polypeptides are useful in a variety of diagnostic,                 derivatives can be added multiple times during the culturing
    therapeutic, agricultural, nutritional, and research applica           of the cell line, and the cell line can be cultured in the
    tions. Although polypeptides can be isolated from natural              presence of the Xanthine derivative for at least about 5 dayS.
    Sources, the isolation of large quantities of a specific               The concentration of each Xanthine derivative added to the
    polypeptide from natural Sources may be expensive. Also,               culture can be from about 0.001 millimolar to about 3
    the polypeptide may not be of uniform quality due to                   millimolar. The recombinant polypeptide can be collected
    variation in the Source material. Recombinant DNA tech                 from the medium and formulated. The medium may further
    nology allows more uniform and cost-effective large-scale              comprise a hybrid polar compound and/or an alkanoic acid.
    production of Specific polypeptides.                                   The hybrid polar compound can be hexamethylene
       One goal of recombinant polypeptide production is the          25   bisacetamide, optionally at a concentration from about 0.1
                                                                           millimolar to about 5 millimolar. The Xanthine derivative
    optimization of culture conditions So as to obtain the greatest
    possible productivity. Incremental increases in productivity           can be caffeine, optionally at a concentration from about 0.1
    can be economically significant. Some of the methods to                millimolar to about 4 millimolar. The alkanoic acid can be
    increase productivity in cell culture include using enriched           a Salt of butyric acid, optionally at a concentration from
    medium, monitoring OSmolarity during production, decreas               about 0.1 millimolar to about 2 millimolar. The mammalian
    ing temperatures during Specific phases of a cell culture,             cells can be cultured at a temperature from about 29 C. to
                                                                           about 36 C. or from about 30° C. to about 33° C. The
    and/or the addition of Sodium butyrate (see, e.g., U.S. Pat.           mammalian cells can be cultured in a growth phase at a first
    No. 5,705,364).                                                        temperature from about 35 C. to about 38 C. before they
       However, as more polypeptide-based drugs demonstrate           35   are shifted to a production phase at a Second temperature
    clinical effectiveneSS and increased commercial quantities             from about 29 C. to about 36 C., wherein the second
    are needed, available culture facilities become limited.               temperature can be lower than the first temperature. The
    Accordingly, there remains a need in the art to continually            Xanthine can be added at the time of the shift from the first
    improve yields of recombinant polypeptides from each cell              temperature to the Second temperature and/or before and/or
    culture run.                                                           after the shift.
                                                                      40
                            SUMMARY                                           In another aspect the invention provides a method for
                                                                           producing a recombinant polypeptide comprising growing
       AS shown by the experimental data reported herein,                  in culture a mammalian cell line, optionally a CHO cell line
    Xanthine derivatives and/or hybrid polar compounds can                 that has been genetically engineered to produce the recom
    dramatically induce the production of polypeptides, espe          45   binant polypeptide, and adding to the culture medium at
    cially recombinant polypeptides, from mammalian cell                   least one Xanthine derivative Selected from the group con
    lines. Moreover, Xanthine derivatives and/or hybrid polar              sisting of theobromine and caffeine. The addition of the
    compounds can be used in combination with other induction              Xanthine derivative can increase the production of the
    methods to further increase polypeptide expression.                    recombinant polypeptide. The mammalian cell line may
       Thus, in one aspect, the invention provides a method for       50   have been transformed with a recombinant vector encoding
    producing a polypeptide, which may be a recombinant                    the recombinant polypeptide. Optionally, the Vector can
    polypeptide, comprising culturing a mammalian cell line in             comprise a cytomegalovirus (CMV) promoter. Typically, the
    a growth phase followed by a production or induction phase,            cell line does not naturally express the recombinant polypep
    which can occur at a temperature of less than 37 C., and               tide or only naturally expresses the recombinant polypeptide
    adding to the culture during the production phase a Xanthine      55   at very low levels (in the absence of genetic engineering).
    derivative. The addition of the Xanthine derivative can                The recombinant polypeptide may be a recombinant fusion
    increase the production of the polypeptide. The mammalian              polypeptide or a human or humanized antibody. The cell line
    cell line can be a cell line that has been genetically engi            can be cultured in a growth phase, which is distinct from a
    neered to produce the polypeptide or a hybridoma cell line             production or induction phase. The production phase can
    that can produce an antibody. The Xanthine derivative may         60   occur at a temperature less than 37 C. The cell line can be
    be caffeine at a concentration from about 0.01 millimolar to           cultured at a temperature of from about 29 C. to about 36
    about 5.0 millimolar or from about 0.01 millimolar to about            C. or from about 30° C. to about 33° C. Optionally, at least
    3.0 millimolar. In some embodiments, the mammalian cell                two different Xanthine derivatives can be added. Xanthine
    line is a CHO cell line, and it may have been transformed              derivatives can be added multiple times during the culturing
    with a recombinant vector encoding the recombinant                65   of the cell line. The concentration of each Xanthine deriva
    polypeptide. Optionally, the vector can comprise a cytome              tive added to the culture can be from about 0.001 millimolar
    galovirus (CMV) promoter. Typically, the cell does not                 to about 3 millimolar. The recombinant polypeptide can be
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 118 of 166 PageID: 2627


                                                            US 6,872,549 B2
                                    3                                                                      4
    collected from the medium and formulated. The mammalian                    line, in Some embodiments a CHO cell line, at a temperature
    cell line can be cultured at a first temperature from about 35             from about 29 C. to about 36 C., optionally attemperatures
    C. to about 38 C. before it is shifted to a second temperature             between about 29 C. and 35° C. or from about 30° C. to
    from about 29 C. to about 36 C., and the Xanthine                          about 33 C., in a medium comprising a hybrid polar
    derivative can be added at the time of the shift from the first            compound. The medium can be serum free. The addition of
    temperature to the Second temperature and/or before and/or                 the hybrid polar compound can increase the production of
    after the shift. The second temperature can be lower than the              the recombinant polypeptide. The hybrid polar compound
    first temperature.                                                         can be hexamethylene bisacetamide, optionally at a concen
       In another aspect, the invention provides a culture com                 tration from about 0.1 millimolar to about 20 millimolar or
    prising a CHO cell genetically engineered to produce a                     from about 0.1 millimolar to about 5 millimolar.
    polypeptide, a production medium, and at least one Xanthine                Furthermore, the medium may comprise an alkanoic acid,
    derivative Selected from the group consisting of caffeine,                 Such as a Salt of butyric acid, at a concentration, for example,
    3-isobutyl-1-methylxanthine, theophylline, theobromine,                    from about 0.05 millimolar to about 10 millimolar, option
    pentoxyphylline, and aminophylline or from a Subset of this                ally from about 0.1 millimolar to about 2 millimolar.
    group. The culture can comprise at least two Xanthine                 15   Furthermore, the medium may comprise a Xanthine
    derivatives. The concentration of each Xanthine derivative                 derivative, for example, caffeine, at a concentration from
    present can be from about 0.001 millimolar to about 3                      about 0.005 millimolar to 10 millimolar, optionally from
    millimolar or from about 0.01 millimolar to about 3 milli                  about 0.01 millimolar to 4 millimolar or from about 0.1
    molar. The culture can comprise Serum-free medium, and                     millimolar to 4 millimolar. The mammalian cells can be
    may comprise no added protein or may comprise insulin or                   cultured at a first temperature from about 35 C. to about 38
    IGF-1. Additionally, the culture can comprise                              C. before they are shifted to a second temperature between
    dimethylformamide, dimethylsulfoxide, or dimethylaceta                     about 29 C. and 36 C., and the hybrid polar compound can
    mide. The invention, because of its low cost and                           be added after the shift from the first temperature to the
    convenience, is particularly useful for large Scale culturing              Second temperature. The mammalian cells may be geneti
    of CHO cells. The culture can be a large scale culture of at          25   cally engineered to produce a polypeptide, optionally a
    least 100 liters, or even at least 500 liters, in size. The culture        Secreted polypeptide that can be recovered from the
    can comprise a homogeneous CHO cell line.                                  medium, including RANK:Fc, type II interleukin-1 receptor,
       In Still another aspect, the invention encompasses a cul                TNFR:Fc, CD40 ligand, TRAIL, flt3-ligand, IL-4 receptor,
    ture comprising a CHO cell genetically engineered to pro                   G-CSF, erythropoietin, an antibody, or a Substantially simi
    duce a polypeptide, a production medium, and at least one                  lar polypeptide, among others.
    Xanthine derivative, wherein the culture is grown at less than                In another embodiment, the invention provides an
    37 C. for at least part of its life. The Xanthine derivative or            improved method for producing a polypeptide by culturing
    derivatives present can be within the concentration range                  mammalian cells comprising culturing the cells in a medium
    from about 0.001 millimolar to about 3 millimolar or from                  comprising a hybrid polar compound, optionally at tempera
    about 0.01 millimolar to about 3 millimolar, and the culture          35   tures from about 29° C. to about 36 C., between about 29
    can contain at least two different Xanthine derivatives. The               C. and 35° C., or from about 30° C. to about 33° C. The
    Xanthine derivatives can be selected from the group con                    hybrid polar compound may be hexamethylene
    Sisting of caffeine, 3-isobutyl-1-methylxanthine,                          bisacetamide, optionally at a concentration between about
    theophylline, theobromine, pentoxyphylline, and amino                      0.1 millimolar and about 5 millimolar. The addition of the
    phylline or from a Subset of this group Such as caffeine,             40   hybrid polar compound can increase the production of the
    theobromine and pentoxyphylline. The size of the culture                   polypeptide, which may be a recombinant polypeptide.
    can be at least 100 liters, and the production medium can be               Furthermore, the medium may comprise an alkanoic acid,
    Serum-free medium and can comprise either no added pro                     for example, butyric acid, optionally at a concentration from
    tein or insulin or IGF-1. The culture can comprise a homo                  about 0.05 millimolar to about 10 millimolar or from about
    geneous CHO cell line.                                                45   0.1 millimolar to about 2 millimolar. Furthermore, the
       In a further aspect, the invention includes a method for                medium may comprise a Xanthine, Such as, for example,
    producing a polypeptide in a culture of mammalian cells                    caffeine, optionally at a concentration from about 0.005
    comprising incubating the culture at a temperature of about                millimolar to 10 millimolar or from about 0.01 millimolar to
    37 C. and thereafter incubating the culture at a temperature               5 millimolar. Optionally, the polypeptide may be RANK:Fc,
    from about 29 C. to 36 C., and adding to the culture a                50   type II interleukin-1 receptor, TNFR:Fc, CD40 ligand,
    Xanthine derivative during the incubation at a temperature                 TRAIL, flt3-ligand, IL-4 receptor, GM-CSF, erythropoietin,
    from about 29 C. to 36 C., wherein the polypeptide is a                    an antibody, or a Substantially similar polypeptide among
    recombinant polypeptide or an antibody. The Xanthine                       others.
    derivative can be selected from the group consisting of                       In another aspect, the invention provides a method for
    caffeine, 3-isobutyl-1-methylxanthine, theophylline,                  55   obtaining a polypeptide, optionally a recombinant
    theobromine, pentoxyphylline, and aminophylline or from a                  polypeptide, comprising recovering the polypeptide from
    Subset of this group Such as caffeine, theobromine, and                    medium in which mammalian cells have been grown,
    pentoxyphylline. The mammalian cells can be hybridoma                      wherein the mammalian cells can Secrete the polypeptide
    cells or CHO cells. The Xanthine derivative or derivatives                 and are grown attemperatures between about 29 C. and 35
    present can be within the concentration range from about              60   C., optionally from about from about 30° C. to about 33°C.,
    0.001 millimolar to about 3 millimolar or from about 0.01                  in medium comprising hexamethylene bisacetamide. The
    millimolar to about 3 millimolar, and the culture can contain              hexamethylene bisacetamide may be present at concentra
    at least two different Xanthine derivatives. Xanthine deriva               tions between about 0.1 millimolar and about 5 millimolar.
    tives can be added multiple times during the culturing of the              Furthermore, the medium may comprise an alkanoic acid,
    cell line.                                                            65   for example, butyric acid, optionally at a concentration from
      The invention provides a method for producing a recom                    about 0.05 millimolar to about 10 millimolar or from about
    binant polypeptide comprising culturing a mammalian cell                   0.1 millimolar to about 2 millimolar. Furthermore, the
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 119 of 166 PageID: 2628


                                                       US 6,872,549 B2
                                  S                                                                     6
    medium may comprise a Xanthine, for example, caffeine,               the shift from the first temperature to the Second tempera
    optionally at a concentration from about 0.005 millimolar to         ture. The medium can further comprise an alkanoic acid,
    10 millimolar or from about about 0.01 millimolar to 5               which can be a Salt of butyric acid, optionally at a concen
    millimolar. The polypeptide may be RANK:Fc, type II                  tration from about 0.05 millimolar to about 10.0 millimolar.
    interleukin-1 receptor, TNFR:Fc, CD40 ligand, TRAIL,                 The medium can also comprise a Xanthine derivative,
    flt3-ligand, IL-4 receptor, G-CSF, erythropoietin, an                optionally at a concentration from about 0.001 millimolar to
    antibody, or a Substantially similar polypeptide, among              about 5.0 millimolar. The medium can be serum free. The
    others.                                                              mammalian cell line can be a hybridoma cell line or a CHO
       In a further embodiment, the invention comprises method           cell line.
    for producing a recombinant polypeptide comprising cultur              The invention also provides a method for producing a
    ing mammalian cells in a medium comprising a hybrid polar            polypeptide comprising culturing a mammalian cell line in
    compound and a Xanthine, wherein the mammalian cells                 a medium comprising a hybrid polar compound at a con
    have been genetically engineered to express the recombinant          centration between about 0.5 millimolar and 2.5 millimolar,
    polypeptide. The medium may further comprise an alkanoic             an alkanoic acid at a concentration from about 0.1 millimo
    acid, Such as, for example, a Salt of butyric acid, which may   15   lar and 2.0 millimolar, and a Xanthine derivative at a
    be at a concentration from about 0.1 millimolar to about 2           concentration from about 0.001 millimolar to about 4 mil
    millimolar. The hybrid polar compound can be hexameth                limolar.
    ylene bisacetamide, which may be at a concentration from                In still another embodiment, the invention provides a
    about 0.1 millimolar to about 5 millimolar, and/or the               method for producing a polypeptide, optionally RANK:Fc,
    Xanthine can be caffeine, which may be at a concentration            type II interleukin-1 receptor, TNFR:Fc, CD40 ligand,
    from about 0.1 millimolar to about 4 millimolar. The cells
    can be cultured at a temperature from about 29 C. to about           TRAIL, flt3-ligand, IL-4 receptor, G-CSF, erythropoietin, an
    36 C. or from about 30° C. to about 33°C. The mammalian              antibody, or a Substantially similar polypeptide, comprising
    cells can be cultured at a first temperature from about 35 C.        culturing mammalian cells, which may have been geneti
    to about 38 C. before they are shifted to a second tempera      25
                                                                         cally engineered to produce any of these polypeptides, in a
    ture from about 29 C. to about 36 C., and the hybrid polar           medium comprising between about 0.1 millimolar and about
    compound and the Xanthine can be added at the time of the            5 millimolar HMBA, from about 0.1 millimolar to about 2
    shift from the first temperature to the Second temperature           millimolar butyric acid, and from about 0.1 millimolar to
    and/or before and/or after the shift. The can be medium can          about 4 millimolar caffeine at a temperature from about 29
    be serum free.                                                       C. to about 36 C. or from about 30° C. to about 33 C.
       In a further embodiment, the invention encompasses a                         BRIEF DESCRIPTION OF THE FIGURES
    method for producing a polypeptide, optionally a recombi
    nant polypeptide, comprising culturing mammalian cells in              FIG. 1 shows the percentage of the total cells that are
    a medium comprising a hybrid polar compound and an                   viable under the indicated conditions at 31° C. for the #9
    alkanoic acid, wherein the mammalian cells may have been        35   CHO cell line as a function of days in culture.
    genetically engineered to express the recombinant polypep               FIG. 2 shows the micrograms of protein per milliliter of
    tide. The hybrid polar compound can be hexamethylene                 cell culture, i.e., protein titer, under the indicated conditions
    bisacetamide, and the hybrid polar compound can be present           at 31° C. for the #9 CHO cell line as a function of days in
    at a concentration of from about 0.5 millimolar to about 10          culture.
    millimolar or at a concentration between about 0.5 millimo
    lar and 2.5 millimolar. The alkanoic acid can be a salt of
                                                                    40
                                                                           FIG.3 shows the micrograms of protein per 10° cells per
    butyric acid, and the alkanoic acid can be present at a              day under the indicated conditions at 31° C. for #9 CHO cell
    concentration from about 0.1 millimolar to about 5 milli             line as a function of days in culture.
    molar or at a concentration between about 0.1 millimolar                FIG. 4 shows a graph displaying the concentration of an
    and about 2.0 millimolar. The mammalian cells can be            45
                                                                         antibody against murine IL-4 receptor recovered from
    cultured at a temperature from about 29 C. to about 36 C.,           medium as a function of days of growth of a CHO cell line
    and the medium can be serum free. The mammalian cell line            comprising a vector encoding the antibody at the Stated
    can be cultured at a first temperature from about 35 C. to           temperatures in the presence or absence of HMBA or
    about 38 C. before they are shifted to a second temperature          Sodium butyrate. Markings are as follows: -A-, no
    from about 29° C. to about 36° C., and the hybrid polar         50   inducer 37 C.; --, no inducer 34 C.; - - - - -, 0.5
    compound and the alkanoic acid may be added after the shift          millimolar sodium butyrate 34 C.; - - - - -, 2.0 millimolar
    from the first temperature to the Second temperature. The            HMBA 34 C.; -O-, no inducer 31 C.; - - -O- - -, 0.5
    medium can further comprise a Xanthine derivative at a               millimolar sodium butyrate 31 C.; and - - - O - - -, 2.0
    concentration from about 0.001 millimolar to about 5.0               millimolar HMBA 31 C.
    millimolar. The mammalian cell line can be a hybridoma cell     55
                                                                                      DETAILED DESCRIPTION OF THE
    line or a CHO cell line.
                                                                                              INVENTION
       In still another embodiment, the invention provides a
    method for producing a polypeptide comprising culturing a               An “antibody' is a polypeptide or complex of
    mammalian cell line in a production phase at a Second                polypeptides, each of which comprises at least one variable
    temperature from about 30° C. to 34° C. in a medium             60   antibody immunoglobulin domain and at least one constant
    comprising a hybrid polar compound, wherein the produc               antibody immunoglobulin domain. Antibodies may be single
    tion phase follows a growth phase at a first temperature from        chain antibodies, dimeric antibodies, or Some higher order
    about 35 C. to about 38 C. The polypeptide can be a                  complex of polypeptides including, but not limited to,
    recombinant polypeptide or an antibody. The hybrid polar             heterodimeric antibodies. A “human antibody' is an anti
    compound can be hexamethylene bisacetamide, optionally          65   body encoded by nucleic acids that are ultimately human in
    at a concentration from about 0.1 millimolar to about 5              origin. Such an antibody can be expressed in a non-human
    millimolar. The hybrid polar compound may be added after             cell or organism. For example, DNA encoding a human
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 120 of 166 PageID: 2629


                                                         US 6,872,549 B2
                                  7                                                                        8
    antibody can be introduced into tissue culture cells and               targeted homologous recombination and gene activation
    expressed in transformed cell lines. Alternatively, human              (see, for example, U.S. Pat. No. 5,272,071 to Chappel) and
    antibodies can be expressed in transgenic animals Such as,             trans activation by engineered transcription factors (see e.g.,
    for example, the transgenic mice described in Mendez et al.            Segal et al., 1999, Proc. Natl. Acad. Sci. USA 96(6)
    ((1997), Nature Genetics 16(4): 146-56). Such transgenic               :2758–63). Optionally, the polypeptides are expressed under
    mice are utilized in making the fully human antibodies in              the control of a heterologous control element Such as, for
    U.S. Pat. No. 6,235,883 B1. Human antibodies can also be               example, a promoter that does not in nature direct the
    expressed in hybridoma cells. A “humanized antibody” is a              production of that polypeptide. For example, the promoter
    chimeric antibody comprising complementarity determining               can be a strong viral promoter (e.g., CMV, SV40) that directs
    regions (CDR1, CDR2, and CDR3) from a non-human                        the expression of a mammalian polypeptide. The host cell
    Source and other regions that conform to Sequences in                  may or may not normally produce the polypeptide. For
    human antibodies (and may be of human origin) as                       example, the host cell can be a CHO cell that has been
    explained in, e.g., U.S. Pat. Nos. 5,558,864 and 5,693,761             genetically engineered to produce a human polypeptide,
    and International Patent Application WO92/11018.                       meaning that nucleic acid encoding the human polypeptide
       A “constant antibody immunoglobulin domain” is an              15
                                                                           has been introduced into the CHO cell. Alternatively, the
    immunoglobulin domain that is identical to or Substantially            host cell can be a human cell that has been genetically
                                                                           engineered to produce increased levels of a human polypep
    Similar to a C, C1, C2, C-3, or C4, domain of human                    tide normally present only at very low levels (e.g., by
    or animal origin. See e.g. Hasemann and Capra, Immuno                  replacing the endogenous promoter with a strong viral
    globulins: Structure and Function, in William E. Paul, ed.,            promoter).
    Fundamental Immunology, Second Edition, 209, 210-218                      “Growth phase' means a period during which cultured
    (1989); Kabat et al., Sequences of Proteins of Immunologi              cells are rapidly dividing and increasing in number. During
    cal Interest, U.S. Dept. of Health and Human Services                  growth phase, cells are generally cultured in a medium and
    (1991).                                                                under conditions designed to maximize cell proliferation.
       An “F portion of an antibody' includes human or animal                 A "hybrid polar compound” is compound having two
    immunoglobulin domains C2 and C3 or immunoglobulin                25   polar groupS. Separated by an apolar carbon chain. This
    domains Substantially Similar to these. For discussion, See            includes hexamethylene bisacetamide (HMBA) and the
    Hasemann and Capra, Supra, at 212-213 and Kabat et al.,                other molecules discussed below and in the following ref
    Supra.
       Cells have been "genetically engineered” to express a               erences: Richon et al. (1998), Proc. Natl. Acad. Sci. 95:
    Specific polypeptide when recombinant nucleic acid                     3003–07; Marks et al. (1994), Proc. Natl. Acad. Sci. 91:
                                                                           10251-54; and U.S. Pat. Nos. 5,055,608 and 6,087,367.
    Sequences that allow expression of the polypeptide have                  The production of a polypeptide is “increased” by the
    been introduced into the cells using methods of "genetic               addition of an inducing agent, Such as hexamethylene bisac
    engineering.” Such as viral infection with a recombinant               etamide (HMBA) or caffeine, if the amount the polypeptide
    Virus, transfection, transformation, or electroporation. See           produced in a culture containing the inducing agent is more
    e.g. Kaufman et al. (1990), Meth. Enzymol. 185: 487-511,          35
                                                                           than the amount of the polypeptide produced in an otherwise
    Current Protocols in Molecular Biology, Ausubel et al., eds.           identical culture that does not contain the inducing agent.
    (Wiley & Sons, New York, 1988, and quarterly updates).                 Similarly, the production of a polypeptide is “increased' by
    Infection with an unaltered, naturally-occurring virus, Such           growth at a temperature other than 37 C. if the amount of
    as, for example, hepatitis B virus, human immunodeficiency             polypeptide produced in a culture incubated at a temperature
    Virus, adenovirus, etc., does not constitute genetic engineer     40
                                                                           other than 37 C. is more than the amount of the polypeptide
    ing as meant herein. The term "genetic engineering” refers             produced in an otherwise identical culture incubated at 37
    to a recombinant DNA or RNA method used to create a host               C.
    cell that expresses a gene at elevated levels or at lowered                 A "multimerization domain” is a domain within a
    levels, or expresses a mutant form of the gene. In other               polypeptide molecule that conferS upon it a propensity to
    words, the cell has been transfected, transformed or trans        45
                                                                           asSociate with other polypeptide molecules through covalent
    duced with a recombinant polynucleotide molecule, and                  or non-covalent interactions.
    thereby altered So as to cause the cell to alter expression of           A "naturally-occurring polypeptide' is a polypeptide that
    a desired polypeptide. For the purposes of the invention, the          occurs in nature, that is, a polypeptide that can be produced
    antibodies produced by a hybridoma cell line resulting from
    a cell fusion are not “recombinant polypeptides.” Further,        50   by cells that have not been genetically engineered. Such a
    Viral polypeptides produced by a cell as a result of viral             polypeptide may also be produced by cells genetically
    infection are also not “recombinant polypeptides' as meant             engineered to produce it.
    herein unless the Viral nucleic acid has been altered by                 “Polypeptide' means a chain of at least 6 amino acids
    genetic engineering prior to infecting the cell. The methods           linked by peptide bonds. Optionally, a polypeptide can
    of "genetic engineering also encompass numerous methods           55   comprise at least 10, 20,30,40, 50, 60, 70, 80,90, 100, 150,
    including, but not limited to, amplifying nucleic acids using          200, 250, or 300 amino acids linked by peptide bonds.
    polymerase chain reaction, assembling recombinant DNA                       “Production medium' means a cell culture medium
    molecules by cloning them in Escherichia coli, restriction             designed to be used to culture cells during a production
    enzyme digestion of nucleic acids, ligation of nucleic acids,          phase.
    and transfer of bases to the ends of nucleic acids, among         60      “Production phase” means a period during which cells are
    numerous other methods that are well-known in the art. See             producing maximal amounts of recombinant polypeptide. A
    e.g. Sambrook et al., Molecular Cloning: A Laboratory                  production phase is characterized by leSS cell division than
    Manual, 2" ed., vol. 1-3, Cold Spring Harbor Laboratory,               during a growth phase and by the use of medium and culture
    1989. Methods and vectors for genetically engineering cells            conditions designed to maximize polypeptide production.
    and/or cell lines to express a polypeptide of interest are well   65      A “recombinant fusion polypeptide' is a fusion of all or
    known to those skilled in the art. Genetic engineering                 part of at least two polypeptides, which is made using the
    techniques include but are not limited to expression vectors,          methods of genetic engineering.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 121 of 166 PageID: 2630


                                                         US 6,872,549 B2
                                   9                                                                     10
       A "recombinant polypeptide' is a polypeptide resulting               compounds used Separately or together can dramatically
    from the process of genetic engineering. For the purposes of            induce the production of recombinant polypeptide from
    the invention, the antibodies produced by a hybridoma cell              CHO cell lines. In particular, addition of the Xanthine
    line resulting from a cell fusion are not “recombinant                  derivative caffeine to the production phase of a cell culture
    polypeptides.” Further, Viral proteins produced by a cell as            enhances recombinant polypeptide production. The hybrid
    a result of viral infection with a naturally-occurring virus are        polar compound hexamethylene bisacetamide is also shown
    also not “recombinant polypeptides' as meant herein unless              to be an effective inducer of recombinant polypeptide pro
    the viral nucleic acid has been altered by genetic engineering          duction. Further, other inducers, Such as, for example,
    prior to infecting the cell.                                            alkanoic acids, can also be added to either a Xanthine
       “Substantially similar polypeptides are at least 80%,                derivative, a hybrid polar compound, or both. Other
    optionally at least 90%, identical to each other in amino acid          methods, Such as, for example, culturing the cells at tem
    Sequence and maintain or alter in a desirable manner the                peratures from about 29 C. to about 36 C., between about
    biological activity of the unaltered polypeptide. Conserva              29 C. and 35° C., and/or from about 30° C. to about 33° C.
    tive amino acid Substitutions, unlikely to affect biological            can also be used. Thus, the invention relates to inducing
    activity, include, without limitation, the following: Ala for      15   increased production of a recombinant polypeptide from a
    Ser, Val for Ile, Asp for Glu, Thr for Ser, Ala for Gly, Ala for        cell grown in culture by exposing the cell to chemical
    Thr, Ser for ASn, Ala for Val, Ser for Gly, Tyr for Phe, Ala            inducers, including hybrid polar compounds and/or Xanthine
    for Pro, Lys for Arg, Asp for ASn, Leu for Ile, Leu for Val,            derivatives.
    Ala for Glu, Asp for Gly, and these changes in the reverse.                The methods of the invention include culturing mamma
    See e.g. Neurath et al., The Proteins, Academic Press, New              lian cells in medium comprising a hybrid polar compound,
    York (1979). In addition exchanges of amino acids among                 for example, hexamethylene bisacetamide (HMBA), option
    members of the following Six groups of amino acids will be              ally attemperatures between about 29 C. and 35° C. or from
    considered to be conservative Substitutions for the purposes            about 30° C. to about 33° C. Other embodiments of the
    of the invention. The groups are: 1) methionine, alanine,               invention encompass culture conditions in which an
    Valine, leucine, and isoleucine; 2) cysteine, Serine,              25   alkanoic acid and/or a Xanthine, in addition to the hybrid
    threonine, asparagine, and glulamine; 3) aspartate and                  polar compound, are added to the culture medium. In one
    glutamate; 4) histidine, lysine, and arginine; 5) glycine and           embodiment, a Xanthine and a hybrid polar compound and
    proline; and 6) tryptophan, tyrosine, and phenylalanine. The            culture temperatures between about 29 C. and 36 C. are
    percent identity of two amino Sequences can be determined               used. Another embodiment comprises the addition of an
    by Visual inspection and mathematical calculation, or more              alkanoic acid and a hybrid polar compound plus culture
    preferably, the comparison is done by comparing Sequence                temperatures between about 29 C. and 36 C. Still another
    information using a computer program Such as the Genetics               embodiment comprises addition of a Xanthine, an alkanoic
   Computer Group (GCG; Madison, Wis.) Wisconsin package                    acid, and a hybrid polar compound plus culture temperatures
   version 10.0 program, GAP (Devereux et al. (1984), Nucl.                 between about 29 C. and 36 C. Optionally, cell culture
   Acids Res. 12:387) or other comparable computer programs.           35   using the methods of the invention can take place during a
    The preferred default parameters for the GAP program                    production phase, as distinguished from a growth phase. A
    includes: (1) the weighted amino acid comparison matrix of              growth phase can be distinguished from a production phase
    Gribskov and Burgess (1986), Nucl. Acids Res. 14: 6745, as              by, for example, a temperature shift and/or a change in
    described by Schwartz and Dayhoff, eds., Atlas of Polypep               medium Such as, for example, the addition of one or more
    tide Sequence and Structure, National Biomedical Research          40   inducers.
    Foundation, pp. 353–358 (1979), or other comparable com                    In one aspect, the invention provides a method compris
    parison matrices; (2) a penalty of 30 for each gap and an               ing growing in culture a mammalian cell that has been
    additional penalty of 1 for each Symbol in each gap for                 genetically engineered to produce a polypeptide; and adding
    amino acid Sequences; (3) no penalty for end gaps, and (4)              to the culture a Xanthine derivative. A genetically engineered
    no maximum penalty for long gaps. Other programs used by           45   cell may be a cell that has been transformed with a recom
    those skilled in the art of Sequence comparison can also be             binant vector encoding the polypeptide. In addition, the
    used.                                                                   polypeptide can be expressed under the control of a heter
       “Transition phase” means a period of cell culture between            ologous promoter Such as, for example, a CMV promoter.
    a "growth phase' and a “production phase.” During transi                Typically, the cell does not naturally express the polypeptide
    tion phase, the medium and environmental conditions are            50   or only naturally expresses the polypeptide at very low
    typically shifted from those designed to maximize prolif                levels (in the absence of genetic engineering). In another
    eration to those designed to maximize polypeptide produc                aspect, the invention provides a culture containing a cell
    tion.                                                                   genetically engineered to produce a polypeptide, a produc
       A “variable antibody immunoglobulin domain” is an                    tion medium, and the Xanthine derivative.
    immunoglobulin domain that is identical or Substantially           55      In addition, the methods and compositions of the inven
    Similar to a V, or a V. domain of human or animal origin.               tion can be used in combination with any other known or yet
       The present invention is directed towards improved meth              to be discovered methods of inducing the production of
    ods for culturing mammalian cells, which may have been                  recombinant polypeptides. Such techniques include cold
    genetically engineered to produce a particular polypeptide.             temperature shift, alkanoic acid additions (as described in
    In particular, the invention is directed towards culture meth      60   U.S. Pat. No. 5,705,364 to Etcheverry et al., incorporated
    ods that maximize the production of Specific polypeptides. It           herein by reference), DMF, and DMSO, to name just a few
    is also directed towards methods of producing and obtaining             examples, as well as any yet to be described and/or discov
    Such polypeptides from cultured mammalian cells. Polypep                ered induction techniques. AS used herein, “inducing
    tides are useful in a large variety of diagnostic, therapeutic,         polypeptide production or “induction” refers to culturing
    agricultural, nutritional, and research applications.              65   cells under a set of conditions designed to maximize the total
       AS shown by the experimental data reported herein, it has            amount of a desired polypeptide made by the cells. An
    been discovered that Xanthine derivatives and hybrid polar              “inducer' is an agent that, when added to culture medium,
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 122 of 166 PageID: 2631


                                                        US 6,872,549 B2
                                 11                                                                    12
    can increase the production of a desired polypeptide in at            branched chain allenyl radical having from 1 to 12 carbons,
    least Some cell lines. Combining the addition of Xanthine             a Straight or branched chain hydroxyalkyl radical having
    derivatives with other protein induction techniques can have          from 1 to 12 carbons, a Straight or branched chain hydroxy
    a Synergistic effect on polypeptide induction, allowing for           allenyl radical having from 1 to 12 carbons, a Straight or
    lower additions of Xanthine derivatives and/or lower addi             branched chain radical with the Structure -allenyl-halogen
    tions of other inducing agents and/or more conservative               having from 1 to 12 carbons, a cyclohexyl radical, and
    temperature shifts. The other methods of induction can take           hydrogen. In Some embodiments, at least one of X, Y and Z
    place at around the same time as Xanthine addition, and/or            is a methyl group. In Some embodiments, each of X and Y
    before and/or after Xanthine addition. For example, one can           independently represents a hydrogen atom, a linear or
    shift the temperature of the culture at day 0, and then add a         branched alkyl radical having up to 5 carbon atoms, an allyl
    Xanthine derivative and/or a hybrid polar compound, and               radical, a propynyl radical or a cyclohexyl radical, with the
    optionally other chemical inducers, later, e.g. one to Several        proviso that X and Y do not simultaneously represent a
    hours or days later. Such a protocol allows Some additional           hydrogen atom, and Z represents a hydrogen, methyl, ethyl,
    growth of a seeded culture before full induction.                     hydroxymethyl, hydroxyethyl or heterocyclo radical. These
    Furthermore, multiple additions of Xanthine derivatives and/     15   Xanthines can be obtained using conventional processes
    or hybrid polar compounds can be added to the culture                 and/or purchased. A number of different Xanthine derivatives
    during the production phase, Separated by about 12, 24, 48,           that can be used are described in Beavo et al. (1970), Molec.
    and/or 72 hours or more, with or without additions of other           Pharm. 6:597–603, and incorporated by reference herein.
    inducing agents or changes in culture conditions. For                    Illustrative examples of Xanthine derivatives that can be
    example, an inducer can be added at day 0 and again at day            used in the methods and compositions of the invention
    4. Alternatively, an inducer can be added for the first time          include, but are not limited to, caffeine (1,3,7-
    one, two, three, or four days after a temperature shift.              trimethylxanthine), theophylline (1,3-dimethylxanthine),
       In one aspect, the invention entails performing a low              theobromine (3,7-dimethylxanthine), 3-isobutyl-1-
    temperature shift (shifting the temperature of the medium             methylxanthine, 3-butyl-1-methylxanthine, 1,3,7-
    from the optimal growth temperature, usually around 37 C.,       25   triethylxanthine, 3-cyclohexyl-1-ethylxanthine, 3-ethyl-1-
    to a lower temperature, usually from about 29 C. to about             propynylxanthine, 3-ethyl-1-pentylxanthine, pentoxifylline,
    36° C., and optionally about 30° C. to about 34° C. at the            and aminophylline. Aminophylline is theophylline com
    time of, before, and/or after adding the Xanthine derivative          pound with 1,2-ethylenediamine (2:1) dihydrate. Generally,
    or the hybrid polar compound. Alternatively, or in addition,          the Xanthine derivative is added at a concentration in the
    an alkanoic acid or Salt thereof (e.g. Sodium butyrate) can be        culture from about 0.0005 to about 25 millimolar, optionally
    added to the culture at around the same time as the Xanthine          from about 0.001 to about 10 millimolar, from about 0.005
    derivative and/or hybrid polar compound is added. Alkanoic            to about 5 millimolar, or from about 0.01 to about 3
    acid can be added at concentrations typically used for                millimolar. The optimal concentration of the Xanthine
    induction, or even at lower concentrations than would typi            derivative will vary depending upon its activity and the cell
    cally be used. Thus, by manipulating both transcriptional        35   line, and can be determined by those skilled in the art using
    and post-transcriptional controls, higher levels of produc            the guidance provided herein.
    tivity may be achieved.                                                  The Xanthine derivative can be dissolved in any appro
      There are individual differences between cell lines in the          priate Solvent. For example, 3-isobutyl-1-methylxanthine
    effectiveness of various inducers. For example, although              (IBX) can be dissolved in water, but must to be heated to
    Sodium butyrate is a widely-used inducer, it can have no         40   almost the boiling point. Alternatively, IBX can be dissolved
    effect or an adverse effect on polypeptide production in Some         in the solvents DMSO (dimethylsulfoxide), DMF
    cell lines. See Table 5. Different inducers or different con          (dimethylformamide), or DMA (dimethylacetamide). IBX
    centrations of the same inducers may be appropriate for               can also be easily dissolved as a 100 millimolar stock
    different cell lines. Furthermore, different temperatures may         Solution in 0.5 M NaOH. Dilutions of this stock Solution can
    be appropriate for different cell lines. In spite of this        45   be added to the induction media as it is being prepared
    variability, Some inducers, Such as, for example, caffeine,           (pre-sterile) and the effects of the NaOH should be incon
    hexamethylene bisacetamide, and Sodium butyrate, can be               Sequential Since base must often be added to raise the pH of
    useful in a wide variety, though perhaps not all, cell lines.         the medium to 7.0.
       Generally, Xanthine derivatives have the Structure illus              Many of the xanthine derivatives for use in the invention
    trated below.                                                    50   are cAMP phosphodiesterase inhibitors. Thus, in addition to
                                                                          using Xanthine derivatives that are cAMP phosphediesterase
                                O                                         inhibitors, it is believed that cAMP phosphodiesterase
                                        Z.                                inhibitors that are not Xanthine derivatives could also be
                                        N                                 used to induce polypeptide production in alternative meth
                          XN                 h                       55   ods of the invention. Examples of Such inducers include but
                                                                          are not limited to imidazopyrimidine, pyrazolopyridine,
                        O
                         1. N                N                            etazolate, pyrazoloquinoline, and triazoloquinazoline
                                Y
                                                                          (Pflugers Archiv 407: S31, 1986). Other examples cAMP
                                                                          phosphodiesterase inhibitors can be found in U.S. Pat. No.
    X, Y, and Z can be independently Selected from a Straight or     60   RE37,234, which is incorporated by reference herein.
    branched chain alkyl radical having from 1 to 12 carbons, a              The hybrid polar compounds, the use of which is encom
    Straight or branched chain alkynyl radical having from 1 to           passed by the invention, can have two polar groupS. Sepa
    12 carbons (including a propynyl radical), a straight or              rated by a non-polar carbon chain, Such as those described
    branched chain acyl radical having from 1 to 12 carbons, a            in Richon et al. (1998), Proc. Natl. Acad. Sci. 95: 3003–07,
    Straight or branched chain radical with the Structure            65   Marks et al. (1994), Proc. Natl. Acad. Sci. 91: 10251-54,
    -R-acyl containing from 1 to 12 carbons where R is a                  U.S. Pat. Nos. 5,055,608 and 6,087,367. The hybrid polar
    Saturated or unsaturated aliphatic group, a Straight or               compounds of the invention may have the property of
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 123 of 166 PageID: 2632


                                                        US 6,872,549 B2
                                  13                                                                14
    inducing one or more changes characteristic of a terminally           one thousand fold lower than those required for HMBA,
    differentiated State of the host cells. These compounds               from about 0.01 micromolar to about 10 micromolar. See
    include those with the structure:                                     Richon et al., Supra. Concentrations of hybrid polar com
                                                                          pounds required to induce cell differentiation as disclosed in
                          R1                 H                            Marks et al. (Supra) and Richon et al. (Supra) can be used as
                              vN-(CH2)-N
                                  (CH2) A                                 a guide for determining the concentration of a hybrid polar
                              A                                           compound required to enhance polypeptide production.
                          H                  R2
                                                                          Determination of the concentration needed for a specific
                                                                          hybrid polar compound used in a specific cell line can be
    R and R can be the same as or different from each other.              done using routine methods as described herein and the
    R and R can each be a carbonyl group to which a hydrogen              guidance provided in Richon et al. (Supra) and Marks et al.
    atom, a hydroxyl group, a Substituted or unsubstituted,               (Supra).
    branched or unbranched alkyl, alkenyl, cycloalkyl, aryl,                The alkanoic acids for use in the invention include the
    alkynl, allenyl, allyl, alkyloxy, aryloxy, arylalkyloxy, which        Selected acid and/or a corresponding Salt. The acids include
    contains 12 or fewer carbon atoms, or pyridine group, may        15   Straight or branched chain, Saturated or unsaturated alkanoic
    also be attached. The “n” can be an integer from about four           acids or Salts thereof. An alkanoic acid generally comprises
    to about eight. Specifically, HMBA is included within this            from one to ten carbon atoms. Examples of alkanoic acids
    class of hybrid polar compounds, and its structure is:                contemplated by the invention are pentanoic acid, butyric
                      O
                                                                          acid, isobutyric acid, propionic acid, and acetic acid. Con
                                             H
                                                                          centrations for alkanoic acids encompassed by the invention
                     -CN                 W                                range from about 0.05 millimolar to about 10 millimolar,
                  CH in-CH,- N -CH3                                       optionally from about 0.1 millimolar to about 2 millimolar.
                          H                      |                        Appropriate concentrations of alkanoic acids will vary
                                                 O                        depending upon their activity and the cell line and can be
                                                                     25   determined by one of skill in the art using routine methods
                                                                          and the guidance provided herein. An exemplary Salt of
      The present invention further encompasses the use of                butyric acid is Sodium butyrate. Appropriate Salts of the
    hybrid polar compounds with the following Structure:                  alkanoic acids described above include those comprising
                                                                          Sodium, potassium, or ammonium groups, among others.
                                                                             Particularly preferred polypeptides for expression are
                                                                          polypeptide-based drugs, also known as biologics.
                          O
                              A              R4
                                                                          Preferably, the polypeptides are secreted as extracellular
                                                                          products. The polypeptide being produced can comprise part
                                                                          or all of a polypeptide that is identical or Substantially
    R and R can be the same as or different from each other.         35   Similar to a naturally-occurring polypeptide, and/or it may,
    When R and R are the same, each is a Substituted or                   or may not, be a recombinant fusion polypeptide. Optionally,
    unsubstituted arylamino, cycloalkylamino, pyridineamino,              the polypeptide may be a human polypeptide, a fragment
    piperidino, 9-purine-6-amine, or thioZoleamino group con              thereof, or a Substantially similar polypeptide that is at least
    taining 12 or fewer carbon atoms. Where R and R are                   15 amino acids in length. It may comprise a non-antibody
    different, R is equal to Rs-N-R, where Rs and R are              40   polypeptide and/or an antibody. It may be produced intrac
    the same as or different from each other and are a hydrogen           ellularly or be secreted into the culture medium from which
    atom, a hydroxyl group, a Substituted or unsubstituted,               it can be recovered. It may or may not be a Soluble
    branched or unbranched alkyl, alkenyl, cycloalkyl, aryl,              polypeptide.
    alkynl, allenyl, allyl, alkyloxy, aryloxy, arylalkyloxy, or              The polypeptide being produced can comprise part or all
    pyridine group, which contains 12 or fewer carbon atoms, or      45   of a polypeptide that is identical or Substantially similar to
    Rs and R bond together to form a piperidine group, and R.             a naturally-occurring polypeptide, and/or it may, or may not,
    is a hydroxylamino, hydroxyl, amino, alkylamino,                      be a recombinant fusion polypeptide. It may comprise a
    dialkylamino, or alkyloxy group, which contains 12 or fewer           non-antibody polypeptide and/or an antibody. It may be
    carbon atoms. The “n” is an integer from about four to about          produced intracellularly or be Secreted into the culture
    eight.                                                           50   medium from which it can be recovered.
       The invention further embraces the use of all compounds              The invention can be used to induce the production of just
    disclosed in U.S. Pat. No. 6,087,367, U.S. Pat. No. 5,055,            about any polypeptide, and is particularly advantageous for
    608, Richon et al., Supra, and Marks et al., Supra. In Some of        polypeptides whose expression is under the control of a
    these, the apolar carbon chain may be shorter than 4 carbons          Strong promoter, Such as for example, a viral promoter,
    and longer than 8 carbons, and it may be interrupted by          55   and/or polypeptides that are encoded on a message that has
    aromatic groups, apolar groups, and/or polar groups.                  an adenoviral tripartite leader element. Examples of useful
      If HMBA is used, it can be added at concentrations from             expression vectors that can be used to produce proteins are
    about 0.1 millimolar to about 20 millimolar, optionally,              disclosed in International Application WO 01/27299 and in
    between about 0.1 millimolar and about 5 millimolar. Other            McMahan et al., (1991), EMBO.J. 10: 2821, which describes
    hybrid polar compounds may be active at lower or higher          60   the pDC409 vector. A protein is generally understood to be
    concentrations. The optimal concentration for a particular            a polypeptide of at least about 10 amino acids, optionally
    hybrid polar compound will vary depending on its activity             about 25, 75, or 100 amino acids.
    and the cell line in which it is used and can be determined             Generally, the methods of the invention arc useful for
    by one of skill in the art using routine methods and the              inducing the production of recombinant polypeptides. Some
    guidance provided herein. For example, compounds Such as         65   polypeptides that can be produced with the methods of the
    Suberoylanilide hydroxamic acid or m-carboxycinnamic                  invention include polypeptides comprising amino acid
    acid bishydroxamide can be used at concentrations about               Sequences identical to or Substantially similar to all or part
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 124 of 166 PageID: 2633


                                                       US 6,872,549 B2
                             15                                                                        16
    of one of the following polypeptides: a flt3 ligand (as              described in WO O1/36637 and U.S. Pat. No. 6,271,349,
    described in International Application WO94/28391, incor             both of which are incorporated by reference), osteoprote
    porated herein by reference), a CD40 ligand (as described in         gerin (described in e.g. U.S. Pat. No. 6,015,938, incorpo
    U.S. Pat. No. 6,087.329 incorporated herein by reference),           rated by reference), receptors for TRAIL (including TRAIL
    erythropoeitin, thrombopoeitin, calcitonin, leptin, IL-2,            receptors 1, 2, 3, and 4), and receptors that comprise death
    angiopoietin-2 (as described by Maisonpierre et al. (1997),          domains, Such as Fas or Apoptosis-Inducing Receptor
    Science 277(5322): 55–60, incorporated herein by                     (AIR).
    reference), Fas ligand, ligand for receptor activator of               Other polypeptides that can be produced using the process
    NF-kappa B (RANKL, as described in International Appli               of the invention include polypeptides comprising all or part
    cation WO 01/36637, incorporated herein by reference),               of the amino acid Sequences of differentiation antigens
    tumor necrosis factor (TNF)-related apoptosis-inducing               (referred to as CD polypeptides) or their ligands or polypep
    ligand (TRAIL, as described in International Application             tides Substantially similar to either of these. Such antigens
    WO 97/01633, incorporated herein by reference), thymic               are disclosed in Leukocyte Typing VI (Proceedings of the
    Stroma-derived lymphopoietin, granulocyte colony Stimulat            VIth International Workshop and Conference, Kishimoto,
    ing factor, granulocyte-macrophage colony Stimulating fac       15   Kikutani et al., eds., Kobe, Japan, 1996, which is incorpo
    tor (GM-CSF, as described in Australian Patent No. 588.819,          rated by reference). Similar CD polypeptides are disclosed
    incorporated herein by reference), mast cell growth factor,          in Subsequent workshops. Examples of Such antigens
    stem cell growth factor (described in e.g. U.S. Pat. No.             include CD22, CD27, CD30, CD39, CD40, and ligands
    6,204,363, incorporated herein by reference), epidermal              thereto (CD27 ligand, CD30 ligand, etc.). Several of the CD
    growth factor, keratinocyte growth factor, megakaryote               antigens are members of the TNF receptor family, which
    growth and development factor, RANTES, growth hormone,               also includes 41BB and OX40. The ligands are often mem
    insulin, insulinotropin, insulin-like growth factors, parathy        bers of the TNF family, as are 41BB ligand and OX40
    roid hormone, interferons including C. interferons, Y                ligand. Accordingly, members of the TNF and TNFR fami
    interferon, and consensus interferons (such as those                 lies can also be purified using the present invention.
    described in U.S. Pat. Nos. 4,695,623 and 4,897.471, both of    25      Enzymatically active polypeptides or their ligands can
    which are incorporated herein by reference), nerve growth            also be produced according to the methods of the invention.
    factor, brain-derived neurotrophic factor, Synaptotagmin             Examples include polypeptides comprising all or part of one
    like proteins (SLP1-5), neurotrophin-3, glucagon, interleu           of the following polypeptides or their ligands or a polypep
    kins 1 through 18, colony Stimulating factors, lymphotoxin           tide Substantially similar to one of these: metalloproteinase
    f3, tumor necrosis factor (TNF), leukemia inhibitory factor,         disintegrin family members, Various kinase S,
    oncostatin-M, and various ligands for cell Surface molecules         glucocerebrosidase, Superoxide dismutase, tissue plasmino
    ELK and Hek (such as the ligands for eph-related kinases or          gen activator, Factor VIII, Factor IX, apolipoprotein E,
    LERKS). Descriptions of polypeptides that can be produced            apolipoprotein A-I, globins, an IL-2 antagonist, alpha-1
    according to the inventive methods may be found in, for              antitrypsin, TNF-alpha Converting Enzyme, ligands for any
    example, Human Cytokines. Handbook for Basic and Clini          35   of the above-mentioned enzymes, and numerous other
    cal Research. Vol. II (Aggarwal and Gutterman, eds. Black            enzymes and their ligands.
    well Sciences, Cambridge, Mass., 1998); Growth Factors. A               The methods of the invention can also be used to produce
    Practical Approach (McKay and Leigh, eds., Oxford Uni                antibodies or portions thereof and chimeric antibodies, i.e.
    versity Press Inc., New York, 1993); and The Cytokine                antibodies having human constant antibody immunoglobu
    Handbook (A. W. Thompson, ed., Academic Press, San              40   lin domains coupled to one or more murine variable anti
    Diego, Calif., 1991), all of which are incorporated herein by        body immunoglobulin domain, fragments thereof, or Sub
    reference.                                                           Stantially similar proteins. The method of the invention may
       Other polypeptides that can be produced using the meth            also be used to produce conjugates comprising an antibody
    ods of the invention include polypeptides comprising all or          and a cytotoxic or luminescent Substance. Such Substances
    part of the amino acid Sequence of a receptor for any of the    45   include: maytansine derivatives (such as DM1); enterotox
    above-mentioned polypeptides, an antagonist to Such a                ins (Such as a Staphlyococcal enterotoxin); iodine isotopes
    receptor or any of the above-mentioned polypeptides, and/or          (such as iodine-125); technium isotopes (such as Tc-99m);
    polypeptides Substantially similar to Such receptorS or              cyanine fluorochromes (such as Cy5.5.18); and ribosome
    antagonists. These receptors and antagonists include: both           inactivating polypeptides (such as bouganin, gelonin, or
    forms of tumor necrosis factor receptor (TNFR, referred to      50   Saporin-S6). The invention can also be used to produce
    as p55 and p75, as described in U.S. Pat. No. 5,395,760 and          chimeric proteins Selected in Vitro to bind to a specific target
    U.S. Pat. No. 5,610,279, both of which are incorporated              protein and modify its activity Such as those described in
    herein by reference), Interleukin-1 (IL-1) receptors (types I        International Applications WO 01/83525 and WO 00/24782,
    and II; described in EP Patent No. 0460846, U.S. Pat. No.            both of which are incorporated by reference. Examples of
    4,968,607, and U.S. Pat. No. 5,767,064, all of which are        55   antibodies, in vitro-Selected chimeric proteins, or antibody/
    incorporated herein by reference), IL-1 receptor antagonists         cytotoxin or antibody/luminophore conjugates that can be
    (such as those described in U.S. Pat. No. 6,337,072, incor           produced by the methods of the invention include those that
    porated herein by reference), IL-1 antagonists or inhibitors         recognize any one or a combination of polypeptides
    (such as those described in U.S. Pat. Nos. 5,981,713, 6,096,         including, but not limited to, the above-mentioned proteins
    728, and 5,075.222, all of which are incorporated herein by     60   and/or the following antigens: CD2, CD3, CD4, CD8,
    reference) IL-2 receptors, IL-4 receptors (as described in EP        CD11a, CD14, CD18, CD20, CD22, CD23, CD25, CD33,
    Patent No. O 367 566 and U.S. Pat. No. 5,856,296, both of            CD40, CD44, CD52, CD80 (B7.1), CD86 (B7.2), CD147,
    which are incorporated by reference), IL-15 receptors, IL-17         IL-1C, IL-1B, IL-2, IL-3, IL-7, IL-4, IL-5, IL-8, IL-10, IL-2
    receptors, IL-18 receptors, granulocyte-macrophage colony            receptor, IL-4 receptor, IL-6 receptor, IL-13 receptor, IL-18
    Stimulating factor receptor, granulocyte colony Stimulating     65   receptor subunits, PDGF-B and analogs thereof (such as
    factor receptor, receptors for oncostatin-M and leukemia             those described in U.S. Pat. Nos. 5.272,064 and 5,149,792),
    inhibitory factor, receptor activator of NF-kappa B (RANK,           VEGF, TGF, TGF-B2, TGF-?31, EGF receptor (including
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 125 of 166 PageID: 2634


                                                         US 6,872,549 B2
                                 17                                                                     18
    those described in U.S. Pat. No. 6,235,883 B1, incorporated            encoding the human polypeptide has been introduced into
    by reference) VEGF receptor, hepatocyte growth factor,                 the CHO cell. Alternatively, the host cell can be a human cell
    Osteoprotegerin ligand, interferon gamma, B lymphocyte                 that has been genetically engineered to produce increased
    stimulator (BlyS, also known as BAFF, THANK, TALL-1,                   levels of a human polypeptide normally present only at very
    and ZTNF4; see Do and Chen-Kiang (2002), Cytokine                      low levels (e.g., by replacing the endogenous promoter with
    Growth Factor Rev. 13(1): 19-25), C5 complement, IgE,                  a strong viral promoter). For the production of recombinant
    tumor antigen CA125, tumor antigen MUC1, PEM antigen,                  polypeptides, an expression vector encoding the recombi
    LCG (which is a gene product that is expressed in associa              nant polypeptide can be transferred, for example by trans
    tion with lung cancer), HER-2, a tumor-associated glyco                fection or viral infection, into a Substantially homogeneous
    protein TAG-72, the SK-1 antigen, tumor-associated                     culture of host cells. The expression vector, which can be
    epitopes that are present in elevated levels in the Sera of            constructed using the methods of genetic engineering, can
    patients with colon and/or pancreatic cancer, cancer                   include nucleic acids encoding the polypeptide of interest
    asSociated epitopes or polypeptides expressed on breast,               operably linked to Suitable regulatory Sequences.
    colon, Squamous cell, prostate, pancreatic, lung, and/or                  The regulatory Sequences are typically derived from
    kidney cancer cells and/or on melanoma, glioma, or neuro          15   mammalian, microbial, Viral, and/or insect genes. Examples
    blastoma cells, the necrotic core of a tumor, integrin alpha 4         of regulatory Sequences include transcriptional promoters,
    beta7, the integrin VLA-4, B2 integrins, TRAIL receptors 1,            operators, and enhancers, a ribosomal binding site (see e.g.
    2, 3, and 4, RANK, RANK ligand, TNF-C., the adhesion                   Kozak (1991), J. Biol. Chem. 266:19867–19870), appropri
    molecule VAP-1, epithelial cell adhesion molecule                      ate Sequences to control transcriptional and translational
    (EpCAM), intercellular adhesion molecule-3 (ICAM-3),                   initiation and termination, polyadenylation signals (see e.g.
    leukointegrin adhesin, the platelet glycoprotein gp IIb/IIIa,          McLauchlan et al. (1988), Nucleic Acids Res. 16:5323–33),
    cardiac myosin heavy chain, parathyroid hormone, rNAPc2                and matrix and scaffold attachment sites (see Phi-Van et al.
    (which is an inhibitor of factor VIIa-tissue factor), MHC I,           (1988), Mol. Cell. Biol. 10:2302–07; Stief et al. (1989),
    carcinoembryonic antigen (CEA), alpha-fetoprotein (AFP),               Nature 341:342–35; Bonifer et al. (1990), EMBO J.
    tumor necrosis factor (TNF), CTLA-4 (which is a cytotoxic         25   9:2843–38). Nucleotide sequences are operably linked when
    T lymphocyte-associated antigen), Fc-Y-1 receptor, HLA                 the regulatory Sequence functionally relates to the polypep
    DR 10 beta, HLA-DR antigen, L-selectin, Respiratory Syn                tide coding Sequence. Thus, a promoter nucleotide Sequence
    citial Virus, human immunodeficiency virus (HIV), hepatitis            is operably linked to a polypeptide coding Sequence if the
    B virus (HBV), Streptococcus mutans, and Staphlycoccus                 promoter nucleotide Sequence controls the transcription of
    title.S.                                                               the coding Sequence. A gene encoding a Selectable marker is
       The invention may also be used to produce all or part of            generally incorporated into the expression vector to facilitate
    an anti-idiotypic antibody or a substantially similar                  the identification of recombinant cells.
    polypeptide, including anti-idiotypic antibodies against: an              Transcriptional and translational control Sequences for
    antibody targeted to the tumor antigen gp72, an antibody               mammalian host cell expression vectors can be excised from
    against the ganglioside GD3; an antibody against the gan          35   Viral genomes. Commonly used promoter and enhancer
    glioside GD2; or antibodies substantially similar to these.            Sequences are derived from polyoma virus, adenovirus 2,
       The methods of the invention can also be used to produce            simian virus 40 (SV40), and human cytomegalovirus
    recombinant fusion polypeptides comprising any of the                  (CMV). For example, the human CMV promoter/enhancer
    above-mentioned polypeptides. For example, recombinant                 of immediate early gene 1 may be used. See e.g. PatterSon
    fusion polypeptides comprising one of the above-mentioned         40   et al. (1994), Applied Microbiol. Biotechnol. 40.691-98.
    polypeptides plus a multimerization domain, Such as a                  DNA sequences derived from the SV40 viral genome, for
    leucine Zipper, a coiled coil, an Fc portion of an antibody, or        example, SV40 origin, early and late promoter, enhancer,
    a Substantially similar protein, can be produced using the             Splice, and polyadenylation sites can be used to provide
    methods of the invention. See e.g. WO94/10308; Lovejoy et              other genetic elements for expression of a structural gene
    al. (1993), Science 259: 1288–1293; Harbury et al. (1993),        45   Sequence in a mammalian host cell. Viral early and late
    Science 262: 1401-05; Harbury et al. (1994), Nature                    promoters are particularly useful because both are easily
    371:80-83; Håkansson et al. (1999), Structure 7:255-64, all            obtained from a viral genome as a fragment, which can also
    of which are incorporated by reference. Specifically                   contain a viral origin of replication (Fiers et al. (1978),
    included among Such recombinant fusion polypeptides are                Nature 273:113; Kaufman (1990), Meth. in Enzymol.
    polypeptides in which a portion of TNFR or RANK is fused          50   185:487-511). Smaller or larger SV40 fragments can also be
    to an Fc portion of an antibody (TNFR:Fc or RANK:Fc).                  used, provided the approximately 250 bp Sequence extend
    TNFR:Fc comprises the Fc portion of an antibody fused to               ing from the Hind III site toward the Bgl I site located in the
    an extracellular domain of TNFR, which includes amino                  SV40 viral origin of replication site is included.
    acid Sequences Substantially similar to amino acids 1-163,               In addition, a Sequence encoding an appropriate native or
    1-185, or 1-235 of FIG. 2A of U.S. Pat. No. 5,395,760,            55   heterologous signal peptide (leader Sequence) can be incor
    which is incorporated by reference. RANK:Fc is described               porated into the expression vector, to promote extracellular
    in International Application WO 01/36637, which is incor               Secretion of the recombinant polypeptide. The Signal peptide
    porated by reference.                                                  will be cleaved from the recombinant polypeptide upon
       Preferably, the polypeptides are expressed under the con            Secretion from the cell. The choice of Signal peptide or
    trol of a heterologous control element Such as, for example,      60   leader depends on the type of host cells in which the
    a promoter that does not in nature direct the production of            recombinant polypeptide is to be produced. Examples of
    that polypeptide. For example, the promoter can be a Strong            Signal peptides that are functional in mammalian host cells
    viral promoter (e.g., CMV, SV40) that directs the expression           include the signal Sequence for interleukin-7 (IL-7)
    of a mammalian polypeptide. The host cell may or may not               described in U.S. Pat. No. 4,965,195, the signal sequence for
    normally produce the polypeptide. For example, the host cell      65   interleukin-2 receptor described in Cosman et al. (1984),
    can be a CHO cell that has been genetically engineered to              Nature 312:768; the interleukin-4 receptor signal peptide
    produce a human polypeptide, meaning that nucleic acid                 described in EP Patent No. 367,566; the type I interleukin-1
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 126 of 166 PageID: 2635


                                                        US 6,872,549 B2
                                 19                                                                    20
    receptor signal peptide described in U.S. Pat. No. 4,968,607;         Sion vectors are described in EP Patent No.-A-0367566 and
    and the type II interleukin-1 receptor Signal peptide                 WO O1/27299 A1. The vectors can be derived from retro
    described in EP Patent No. 0460846.                                   Viruses. In place of the native signal Sequence, a heterolo
       Established methods for introducing DNA into mamma                 gous Signal Sequence can be added, Such as one of the
    lian cells have been described. Kaufman, R. J., Large Scale           following Sequences: the Signal Sequence for IL-7 described
    Mammalian Cell Culture, 1990, pp. 15-69. Additional pro               in U.S. Pat. No. 4,965,195; the signal sequence for IL-2
    tocols using commercially available reagents, Such as the             receptor described in Cosman et al. (Nature 312:768
    cationic lipid reagents LIPOFECTAMINETM,                              (1984)); the IL-4 signal peptide described in EP Patent No.
    LIPOFECTAMINETM-2000, or LIPOFECTAMINETM                              0367 566; the typed IL-1 receptor signal peptide described
    PLUS (which can he purchased from Invitrogen), can be                 in U.S. Pat. No. 4,968,607; and the type II IL-1 receptor
    used to transfect cells. Feigner et al. (1987)., Proc. Natl.          signal peptide described in EP Patent No. 0460846.
    Acad. Sci. USA 84:7413-7417. In addition, electroporation                The polypeptides can be produced recombinantly in
    or bombardment with microprojectiles coated with nucleic              eukaryotic cells and are preferably Secreted by host cells
    acids can be used to transfect mammalian cells using                  adapted to grow in cell culture. Optionally, host cells for use
    procedures, Such as those in Sambrook et al., Molecular          15   in the invention are preferably mammalian cells. The cells
    Cloning. A Laboratory Manual, 2nd ed. Vol. 1-3, Cold                  can be also genetically engineered to express a gene of
    Spring Harbor Laboratory Press (1989) and Fitzpatrick                 interest, can be mammalian production cells adapted to grow
    McElligott (1992), Biotechnology (NY) 10(9): 1036–40.                 in cell culture, and/or can be homogenous cell lines.
    Selection of Stable transformants can be performed using              Examples of Such cells commonly used in the industry are
    methods known in the art, Such as, for example, resistance            VERO, BHK, HeLa, CV1 (including Cos), MDCK, 293,
    to cytotoxic drugs. Kaufman et al. (1990), Meth. in Enzy              3T3, myeloma cell lines (e.g., NSO, NS1), PC12, WI38
    mology 185:487-511), describes several selection schemes,             cells, and Chinese hamster ovary (CHO) cells, which are
    such as dihydrofolate reductase (DHFR) resistance. A suit             widely used for the production of Several complex recom
    able host strain for DHFR selection can be CHO strain                 binant polypeptides, e.g. cytokines, clotting factors, and
    DX-B11, which is deficient in DHFR. Urlaub and Chasin            25   antibodies (Brasel et al. (1996), Blood 88:2004–2012; Kauf
    (1980), Proc. Natl. Acad. Sci. USA 77:4216–4220. A plas               man et al. (1988), J.Biol Chem 263:6352–6362; McKinnon
    mid expressing the DHFR cDNA can be introduced into                   et al. (1991), J Mol Endocrinol 6:231-239; Wood et al.
    strain DX-B11, and only cells that contain the plasmid can            (1990), J. Immunol. 145:3011-3016). The dihydrofolate
    grow in the appropriate Selective media. Other examples of            reductase (DHFR)-deficient mutant cell lines (Urlaub et al.
    Selectable markers that can be incorporated into an expres            (1980), Proc Natl Acad Sci USA 77: 4216–4220, which is
    Sion vector include cDNAS conferring resistance to                    incorporated by reference), DXB11 and DG-44, are desir
    antibiotics, such as G418 and hygromycin B. Cells harbor              able CHO host cell lines because the efficient DHFR select
    ing the vector can be Selected on the basis of resistance to          able and amplifiable gene expression System allows high
    these compounds.                                                      level recombinant polypeptide expression in these cells
       Additional control Sequences shown to improve expres          35   (Kaufman R. J. (1990), Meth Enzymol 185:537-566, which
    Sion of heterologous genes from mammalian expression                  is incorporated by reference). In addition, these cells are
    vectors include Such elements as the expression augmenting            easy to manipulate as adherent or Suspension cultures and
    sequence element (EASE) derived from CHO cells (Morris                exhibit relatively good genetic stability. CHO cells and
    et al., in Animal Cell Technology, pp. 529–534 (1997); U.S.           recombinant polypeptides expressed in them have been
    Pat. Nos. 6,312,951 B1, 6,027,915, and 6,309,841 B1) and         40   extensively characterized and have been approved for use in
    the tripartite leader (TPL) and VA gene RNAS from Aden                clinical commercial manufacturing by regulatory agencies.
    ovirus 2 (Gingeras et al. (1982), J. Biol. Chem.                      The methods of the invention can also be practiced using
    257:13475–13491). The internal ribosome entry site (IRES)             hybridoma cell lines that produce an antibody. Methods for
    Sequences of viral origin allows dicistronic mRNAS to be              making hybridoma lines are well known in the art. See e.g.
    translated efficiently (Oh and Sarnow (1993), Current Opin       45   BerZofsky et al. in Paul, ed., Fundamental Immunology,
    ion in Genetics and Development 3:295-300; Ramesh et al.              Second Edition, pp.315–356, at 347–350, Raven Press Ltd.,
    (1996), Nucleic Acids Research 24:2697–2700). Expression              New York (1989). Cell lines derived from the above
    of a heterologous cDNA as part of a dicistronic mRNA                  mentioned lines are also Suitable for practicing the inven
    followed by the gene for a selectable marker (e.g. DHFR)              tion.
    has been shown to improve transfectability of the host and       50      According to the present invention, a mammalian host
    expression of the heterologous cDNA (Kaufman et al.                   cell is cultured under conditions that promote the production
    (1990), Methods in Enzymol. 185:487-511). Exemplary                   of the polypeptide of interest, which can be an antibody or
    expression vectors that employ dicistronic mRNAS are pTR              a recombinant polypeptide. Basal cell culture medium for
    DC/GFP described by Mosser et al., Biotechniques                      mulations are well known in the art. To these basal culture
   22:150–161 (1997), and p2A5I described by Morris et al., in       55   medium formulations the skilled artisan will add compo
   Animal Cell Technology, pp. 529–534 (1997).                            nents Such as amino acids, Salts, Sugars, Vitamins, hormones,
      A useful high expression vector, pCAVNOT, has been                  growth factors, buffers, antibiotics, lipids, trace elements
    described by Mosley et al. (1989), Cell 59:335-348). Other            and the like, depending on the requirements of the host cells
    expression vectors for use in mammalian host cells can be             to be cultured. The culture medium may or may not contain
    constructed as disclosed by Okayama and Berg (1983),             60   Serum and/or protein. Various tissue culture media, includ
    Mol. Cell. Biol. 3:280). A useful system for stable high level        ing Serum-free and/or defined culture media, are commer
    expression of mammalian cDNAs in C127 murine mam                      cially available for cell culture. Tissue culture media is
    mary epithelial cells can be constructed Substantially as             defined, for purposes of the invention, as a media Suitable for
    described by Cosman et al. (1986), Mol. Immunol. 23:935).             growth of animal cells, and preferably mammalian cells, in
    A useful high expression vector, PMLSV N1/N4, described          65   in vitro cell culture. Typically, tissue culture media contains
    by Cosman et al. (1984), Nature 312:768), has been depos              a buffer, Salts, energy Source, amino acids, Vitamins and
    ited as ATCC 39890. Additional useful mammalian expres                trace essential elements. Any media capable of Supporting
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 127 of 166 PageID: 2636


                                                         US 6,872,549 B2
                                 21                                                                     22
    growth of the appropriate eukaryotic cell in culture can be            3x, 4x, 5x, 6.x, 7.x, 8x, or even higher concentrations. AS
    used; the invention is broadly applicable to eukaryotic cells          used herein, “1x” means the Standard concentration, “2x”
    in culture, particularly mammalian cells, and the choice of            means twice the Standard concentration, etc. In any of these
    media is not crucial to the invention. Tissue culture media            embodiments, medium components that can Substantially
    Suitable for use in the invention are commercially available           affect OSmolarity, Such as Salts, cannot be increased in
    from, e.g., ATCC (Manassas, Va.). For example, any one or              concentration So that the OSmolarity of the medium falls
    combination of the following media can be used: RPMI                   outside of an acceptable range. Thus, a medium may, for
    1640 Medium, RPMI-1641 Medium, Dulbecco's Modified                     example, be 8x with respect to all components except Salts,
    Eagle's Medium (DMEM), Minimum Essential Medium                        which can be present at only 1x. An enriched medium may
    Eagle, F-12K Medium, Ham's F12 Medium, Iscove’s Modi                   be serum free and/or protein free. Further, a medium may be
    fied Dulbecco's Medium, McCoy's 5A Medium, Leibovitz's                 Supplemented periodically during the time a culture is
    L-15 Medium, and serum-free media Such as EX-CELLTM                    maintained to replenish medium components that can
    300 Series (available from JRH Biosciences, Lenexa, Kans.,             become depleted Such as, for example, Vitamins, amino
    USA), among others, which can be obtained from the                     acids, and metabolic precursors. AS is known in the art,
    American Type Culture Collection or JRH Biosciences, as           15   different media and temperatures may have Somewhat dif
    well as other vendors. When defined medium that is serum               ferent effects on different cell lines, and the same medium
    free and/or peptone-free is used, the medium is usually                and temperature may not be Suitable for all cell lines.
    highly enriched for amino acids and trace elements. See, for             Suitable culture conditions for mammalian cells are
    example, U.S. Pat. Nos. 5,122,469 to Mather et al. and                 known in the art. See e.g. Animal cell culture: A Practical
    5,633,162 to Keen et al.                                               Approach, D. Rickwood, ed., Oxford university press, New
      In the methods and compositions of the invention, cells              York (1992). Mammalian cells may be cultured in suspen
    can be grown in Serum-free, protein-free, growth factor-free,          Sion or while attached to a Solid Substrate. Furthermore,
    and/or peptone-free media. The term "Serum-free” as                    mammalian cells may be cultured, for example, in fluidized
    applied to media includes any mammalian cell culture                   bed bioreactors, hollow fiber bioreactors, roller bottles,
    medium that does not contain Serum, Such as fetal bovine          25   Shake flaskS, or Stirred tank bioreactors, with or without
    Serum. The term “insulin-free” as applied to media includes            microcarriers, and operated in a batch, fed batch,
    any medium to which no exogenous insulin has been added.               continuous, Semi-continuous, or perfusion mode.
    By exogenous is meant, in this context, other than that                   The methods according to the present invention may be
    produced by the culturing of the cells themselves. The term            used to improve the production of recombinant polypeptides
    “IGF-1-free” as applied to media includes any medium to                in both Single phase and multiple phase culture processes. In
    which no exogenous Insulin-like growth factor-1 (IGF-1) or             a single phase process, cells are inoculated into a culture
    analog (such as, for example, LongR3, Ala31), or Leu24                 environment and the disclosed methods are employed during
     Ala31 IGF-1 analogs available from GroPep Ltd. of                     the Single production phase. In a multiple Stage process,
    Thebarton, South Australia) has been added. The term                   cells arc cultured in two or more distinct phases. For
    "growth-factor free” as applied to media includes any             35   example cells may be cultured first in a growth phase, under
    medium to which no exogenous growth factor (e.g., insulin,             environmental conditions that maximize cell proliferation
    IGF-1) has been added. The term “protein-free” as applied              and viability, then transferred to a production phase, under
    to media includes medium free from exogenously added                   conditions that maximize polypeptide production. The
    protein, Such as, for example, transferrin and the protein             growth and production phases may be preceded by, or
    growth factors IGF-1 and insulin. Protein-free media may or       40   Separated by, one or more transition phases. In multiple
    may not have peptones. The term "peptone-free” as applied              phase processes the methods according to the present inven
    to media includes any medium to which no exogenous                     tion are employed at least during the production phase. A
    protein hydrolysates have been added Such as, for example,             growth phase may occur at a higher temperature than a
    animal and/or plant protein hydrolysates. Eliminating pep              production phase. For example, a growth phase may occur
    tone from media has the advantages of reducing lot to lot         45   at a first temperature from about 35 C. to about 38 C., and
    variability and enhancing processing Such as filtration.               a production phase may occur at a Second temperature from
    Chemically defined media are media in which every com                  about 29° C. to about 36° C., optionally from about 30° C.
    ponent is defined and obtained from a pure Source, prefer              to about 33 C. Chemical inducers of polypeptide
    ably a non-animal Source.                                              production, Such as, for example, caffeine, butyrate, and
       The Skilled artisan may also choose to use one of the          50   HMBA, may be added at the same time as, before, and/or
    many individualized media formulations that have been                  after a temperature shift. If inducers are added after a
    developed to maximize cell growth, cell viability, and/or              temperature shift, they can be added from one hour to five
    recombinant polypeptide production in a particular cultured            days after the temperature shift, optionally from one to two
    host cell. The methods according to the current invention              days after the temperature shift.
    may be used in combination with commercially available            55      After induction using the methods of the invention, the
    cell culture media or with a cell culture medium that has              resulting expressed polypeptide can then be collected. In
    been individually formulated for use with a particular cell            addition, the polypeptide can purified, or partially purified,
    line. For example, an enriched medium that could Support               from Such culture or component (e.g., from culture medium
    increased polypeptide production may comprise a mixture of             or cell extracts or bodily fluid) using known processes. By
    two or more commercial media, Such as, for instance,              60   "partially purified” means that Some fractionation
    DMEM and Ham's F12 media combined in ratios Such as,                   procedure, or procedures, have been carried out, but that
    for example, 1:1, 1:2, 1:3, 1:4, 1:5, 1:6, 1:7, 1:8, or even up        more polypeptide species (at least 10%) than the desired
    to 1:15 or higher. Alternatively or in addition, a medium can          polypeptide is present. By “purified” is meant that the
    be enriched by the addition of nutrients, Such as amino acids          polypeptide is essentially homogeneous, i.e., less than 1%
    or peptone, and/or a medium (or most of its components            65   contaminating polypeptides are present. Fractionation pro
    with the exceptions noted below) can be used at greater than           cedures can include but are not limited to one or more Steps
    its usual, recommended concentration, for example at 2x,               of filtration, centrifugation, precipitation, phase Separation,
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 128 of 166 PageID: 2637


                                                         US 6,872,549 B2
                                  23                                                                    24
    affinity purification, gel filtration, ion eXchange                       Formulations Suitable for administration include aqueous
    chromatography, hydrophobic interaction chromatography                  and non-aqueous Sterile injection Solutions which may con
    (HIC, using Such resins, as phenyl ether, butyl ether, or               tain anti-oxidants, buffers, bacterioStats, and Solutes which
    propyl ether), HPLC, or some combination of above.                      render the formulation isotonic with the blood of the recipi
       For example, the purification of the polypeptide can                 ent, and aqueous and non-aqueous Sterile Suspensions which
    include an affinity column containing agents which will bind            may include Suspending agents or thickening agents. The
    to the polypeptide; one or more column Steps over Such                  polypeptides can be formulated according to known meth
    affinity resins as concanavalin A-agarose, heparin                      ods used to prepare pharmaceutically useful compositions.
    TOYOPEARL(R) (Toyo Soda Manufacturing Co. Ltd.,                         They can be combined in admixture, either as the Sole active
    Japan) or Cibacrom blue 3GA SEPHAROSE(R) (Pharmacia                     material or with other known active materials Suitable for a
    Fine Chemicals, Inc., New York); one or more steps involv               given indication, with pharmaceutically acceptable diluents
    ing elution; and/or immunoaffinity chromatography. The                  (e.g., Saline, Tris-HCl, acetate, and phosphate buffered
    polypeptide can be expressed in a form that facilitates                 Solutions), preservatives (e.g., thimerosal, benzyl alcohol,
    purification. For example, it may be expressed as a fusion              parabens), emulsifiers, Solubilizers, adjuvants, and/or carri
    polypeptide, Such as those of mialtose binding polypeptide         15   erS. Suitable formulations for pharmaceutical compositions
    (MBP), glutathione-S-transferase (GST), or thioredoxin                  include those described in Remington's Pharmaceutical
    (TRX). Kits for expression and purification of such fusion              Sciences, 16th ed. 1980, Mack Publishing Company, Easton,
    polypeptides are commercially available from New England                Pa. In addition, Such compositions can be complexed with
    BioLab (Beverly, Mass.), Pharmacia (Piscataway, N.J.) and               polyethylene glycol (PEG), metal ions, or incorporated into
    InVitrogen, respectively. The polypeptide can be tagged
    with an epitope and Subsequently purified by using a specific           polymeric compounds Such as polyacetic acid, polyglycolic
    antibody directed to Such epitope. One Such epitope                     acid, hydrogels, dextran, etc., or incorporated into
    (FLAGS is commercially available from Kodak (New                        liposomes, microemulsions, micelles, unilamellar or multi
    Haven, Conn.). It is also possible to utilize an affinity               lamellar vesicles, erythrocyte ghosts or Spheroblasts. Suit
    column comprising a polypeptide-binding protein, Such as a              able lipids for liposomal formulation include, without
    monoclonal antibody to the recombinant polypeptide, to             25   limitation, monoglycerides, diglycerides, Sulfatides,
    affinity-purify expressed polypeptides. Other types of affin            lySolecithin, phospholipids, Saponin, bile acids, and the like.
    ity purification steps can be a Protein A or a Protein G                Preparation of such liposomal formulations is within the
    column, which affinity agents bind to proteins that contain             level of skill in the art, as disclosed, for example, in U.S. Pat.
    Fc domains. Polypeptides can be removed from an affinity                Nos. 4,235,871, 4,501,728, 4.837,028, and 4,737,323. Such
    column using conventional techniques, e.g., in a high Salt              compositions will influence the physical State, Solubility,
    elution buffer and then dialyzed into a lower salt buffer for           Stability, rate of in Vivo release, and rate of in Vivo clearance,
    use or by changing pH or other components depending on                  and are thus chosen according to the intended application, SO
    the affinity matrix utilized, or can be competitively removed           that the characteristics of the carrier will depend on the
    using the naturally occurring Substrate of the affinity moiety.         Selected route of administration. Sustained-release forms
       The desired degree of final purity depends on the intended      35   Suitable for use include, but are not limited to, polypeptides
    use of the polypeptide. A relatively high degree of purity is           that are encapsulated in a slowly-dissolving biocompatible
    desired when the polypeptide is to be administered in Vivo,             polymer (Such as the alginate microparticles described in
    for example. In Such a case, the polypeptides are purified              U.S. Pat. No. 6,036,978), admixed with such a polymer
    Such that no polypeptide bands corresponding to other                   (including topically applied hydrogels), and or encased in a
    polypeptides are detectable upon analysis by SDS                   40   biocompatible Semi-permeable implant.
    polyacrylamide gel electrophoresis (SDS-PAGE). It will be                 The invention having been described, the following
    recognized by one skilled in the pertinent field that multiple          examples are offered by way of illustration, and not limita
    bands corresponding to the polypeptide can be visualized by             tion.
    SDS-PAGE, due to differential glycosylation, differential                                        EXAMPLE 1.
    post-translational processing, and the like. Optionally, the       45
    polypeptide of the invention is purified to Substantial                         Comparison of the Inducing Activity of Caffeine
    homogeneity, as indicated by a single polypeptide band upon                                and Butyrate at 31° C.
    analysis by SDS-PAGE. The polypeptide band can be visu                    In this experiment, caffeine (at concentrations from 0.5 to
    alized by Silver staining, Coomassie blue Staining, or (if the          2.0 mM) was compared to sodium butyrate for its ability to
    polypeptide is radiolabeled) by autoradiography.                   50   induce expression of a recombinant polypeptide. ACHO cell
       The invention also optionally encompasses further for                production line genetically engineered to express TNFR:Fc
    mulating the polypeptides. By the term “formulating” is                 (cell line #5) was used to test the effectiveness of caffeine as
    meant that the polypeptides can be buffer eXchanged,                    an inducing agent. CHO cells were grown in Spinner flaskS
    Sterilized, bulk-packaged, and/or packaged for a final user.            at 37 C. using Serum-free growth medium containing
    For purposes of the invention, the term “sterile bulk form”        55   methotrexate. When the appropriate cell mass was obtained,
    means that a formulation is free, or essentially free, of               the cells were placed into induction conditions by a five
    microbial contamination (to Such an extent as is acceptable             minute centrifugation at 1000xg, followed by replacement
    for food and/or drug purposes), and is of defined composi               of the growth medium with serum-free medium without
    tion and concentration. The term “sterile unit dose form'               methotrexate. The cells, at initial cell densities of 2x10'
    means a form that is appropriate for the customer and/or           60   cells/ml in 20 ml, were placed in 125 ml plastic Erlenmeyer
    patient administration or consumption. Such compositions                flasks with plug Seal caps and placed on Shaker platforms in
    can comprise an effective amount of the polypeptide, in                 incubators Set to the appropriate temperatures. Cell viability
    combination with other components Such as a physiologi                  and number were monitored by haemocytometer counting
    cally acceptable diluent, carrier, or excipient. The term               using trypan blue dye. Recombinant polypeptide titers were
    “physiologically acceptable” means a non-toxic material            65   assessed by ELISA-based assayS.
    that does not interfere with the effectiveness of the biological           For this cell line, 0.2 mM was known to be the optimal
    activity of the active ingredient(s).                                   concentration of Sodium butyrate for induction.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 129 of 166 PageID: 2638


                                                          US 6,872,549 B2
                                  25                                                                      26
    Accordingly, 0.2 mM Sodium butyrate was compared                         protein/10° cells/day) observed for a caffeine-induced cul
    against the inducing effects of 0.5, 1.0, and 2.0 mM caffeine.           ture was in the 0.8 mM caffeine culture. FIG. 3. At higher
    A flask containing no inducing compound was also included.               levels of caffeine, i.e., 1.2 and 1.4 mM, protein titers were
    The shaker flasks were incubated in this induction phase for             comparable to the negative control (no inducing agent),
    5 days at 31 C. in incubators without carbon dioxide                     although productivity on a per cell basis was Somewhat
    control.                                                                 higher. FIGS. 2 and 3.
      After 5 days in culture, cell viabilities for all of the tested                                 EXAMPLE 3
    conditions were very Similar and ranged between 75 and
    85%. The highest relative protein titer (in tug/ml), which was                   Induction Of Recombinant Polypeptide Expression
    about 1.15 times the titer of the control culture without
                                                                                                    In Cell Line iGO
    inducers, and relative productivity (in ug protein/10" cells/
    day), which was about 1.3 times the productivity of the                       In this experiment, the use of caffeine to induce recom
    control culture, was exhibited by the cells that were induced            binant production from a third CHO cell line (cell line #60)
    with 1 mM caffeine. Cells induced with 0.2 mM butyrate                   expressing a third recombinant product, a human antibody
    produced about 1.11 times the total protein (in lug/ml)             15   that recognizes epidermal growth factor receptor, was ana
    produced by the control culture at a rate (in ug protein/10              lyzed. For this cell line, the inducing effects of 0, 0.5, 1.0,
    cells/day) that was about 1.07 times the rate of control                 1.5, and 2.0 mM caffeine were tested, and the experiment
    cultures. Similar protein titers were observed in the cells              was conducted as in the previous experiment except that the
    induced with 0.5 mM caffeine, although these cultures had                induction phase was performed at 36 C.
    Slightly higher rates of production. At caffeine concentra                  At day 5, the flask of cells with no inducer and the flask
    tions of 2 mM, protein titer was similar to that observed with           of cells induced with 0.5 mM caffeine exhibited the highest
    no inducing agent, although the rate of productivity per cell            cell viabilities (about 76%) of all the conditions. Viabilities
    was higher.                                                              of cultures containing 1.0 mM and 1.5 mM caffeine were
      These results indicate that caffeine can be used as an
                                                                        25
                                                                             about 68% and 60%, respectively. Cultures containing 0.75
    inducing agent and can induce product titers equal or                    mM butyrate or 2.0 mM caffeine were about 51% viable.
    exceeding those observed using Sodium butyrate as an                     Thus viability, overall, was lower than that seen in cell line
    inducing agent. In addition, further experimental data was               #9 at 5 days, an effect that might be attributed to a variety
    obtained which indicated that recombinant polypeptide pro                of factors including the difference in temperature and/or cell
    duced using caffeine was equal in product quality (e.g.,                 line differences. A clear dose-response was observed with
    glycosylation, folding, and amino acid composition) to that              higher caffeine concentrations leading to lower cell viabili
    produced using Sodium butyrate.                                          ties.
                             EXAMPLE 2
                                                                                  The highest day 5 protein titer was observed in cells
                                                                             induced by 0.5 mM caffeine (305ug/ml), which was about
                                                                             111% of the titer of the control culture with no inducer.
        Induction of Recombinant Polypeptide Expression                 35
                                                                             Generally, the titer of recombinant polypeptide was leSS as
                            in Cell Line i9
                                                                             caffeine concentrations increased above 0.5 mM. Produc
      In this experiment, the effect of caffeine (at concentrations          tivity (in ug protein/10" cells/day) appeared to be linked to
    from 0 to 1.4 mM) on the induction of expression of a                    caffeine concentration, with the highest productivity
    different recombinant polypeptide, a soluble form of the            40   obtained from cells induced with 2.0 mM caffeine and a
    IL-1 receptor type II, in a second CHO cell line (cell line #9)          lower level of productivity obtained from the cells induced
    was examined.                                                            with lower caffeine concentrations. Since a 0.5 mM was the
       CHO cells were grown in spinner flasks at 37 C. using                 lowest caffeine concentration tested as well as the most
    Serum-free growth medium containing methotrexate. When                   effective concentration tested for the induction of protein
    the appropriate cell mass was obtained, spent medium was            45   production, these data do not exclude the possibility that a
    removed by a five minute centrifugation at 1000xg and                    lower concentration of caffeine might be equally or more
    replaced with production medium without methotrexate.                    effective as an inducer of cell line #60 incubated at 36 C.
    The cells, with initial cell densities of 2x10 cells/ml in 20              This experiment, along with those described in Examples
    ml, were placed in 125 ml plastic Erlenmeyer flasks with                 1 and 2, demonstrates that the ability of caffeine to induce
    plug Seal caps. The following caffeine concentrations were          50   recombinant polypeptide expression is not cell line-specific
    tested: 0, 0.6,0.8, 1.0, 1.2, and 1.4 mM caffeine. The flasks            and that favorable cell viability is maintained in caffeine's
    were then incubated in this induction phase for 5 days at 31             presence. In addition, caffeine can be used in an induction or
    C. in incubators without carbon dioxide control. Cell viabil             production phase implemented at temperatures from 31 C.
    ity and number were monitored by haemocytometer count                    to 36 C. However, these data also indicate differences
    ing using trypan blue dye. Recombinant polypeptide titers           55   between cell lines in how effectively caffeine induces the
    were assessed by ELISA-based assays. Each induction                      Synthesis of a recombinant protein. For example, induction
    assessment experiment was carried out for 5 dayS.                        of cell line #9 with caffeine is more effective than induction
       After 5 days in culture, cell viability for most of the tested        of cell line #60. Compare Example 2 and FIG.2 to Example
    conditions was similar and averaged around 85%. FIG. 1.                  3.
    For the flask induced with 1.4 mM caffeine, 67% cell                60
                                                                                                      EXAMPLE 4
    viability was observed after 5 days. Similar protein titers
    were observed using 0.6 mM, 0.8 mM, and 1.0 mM caffeine,                        Optimization of Induction for Cell Line #60
    that is, about 350 lug/mL, which is equal to the titer observed
    for 0.5 mM butyrate. FIG. 2. Since 0.6 mM is the lowest                    The purpose of this experiment was to test ranges of
    caffeine concentration tested, these data do not exclude the        65   temperature and caffeine concentrations in Shake flasks in
    possibility that even lower concentrations of caffeine might             order to optimize the induction conditions for the cell line
    give equal or better results. The highest productivity (in ug            if60.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 130 of 166 PageID: 2639


                                                              US 6,872,549 B2
                                   27                                                                  28
      Materials and Methods. Twelve shaker flasks were set up             day 7 titer was observed in the culture grown at 36 C. in the
    under the conditions described in Table 1.                            presence of 0.5 mM caffeine, and its titer was about 124%
                                                                          of the titer seen in a control culture grown at 36 C. for 7
                               TABLE 1.                                   days without inducers. Day 7 titers of 36 C. cultures grown
            Caffeine Concentrations and Temperatures of Samples
                                                                          in the presence of 1.0 mM and 1.5 mM caffeine were about
                                                                          11.6% and 11.1% of control levels, respectively. The day 7
             Flask            Temperature             Caffeine            titers of cultures grown at 37 C. in the presence of 0.5 mM,
            Number               ( C.)                 (mM)               1.0 mM, and 1.5 mM caffeine were about 110%, 112%, and
                1.                 36                   O
                                                                          109%, respectively, of the 37 C. no inducer control culture.
                2                  36                   0.5               Together, these data indicate that induction of cell line #60
                3                  36                   1.O               was more effective at 36°C. than it was at 37° C. Day 7 titers
                4
                5
                                   36
                                   36
                                                        1.5
                                                        2.0
                                                                          of control cultures without inducers grown at 36 C. and 37
                6                  36                   2.5
                                                                          C. were comparable. Thus, as in Example 3, the lowest
                7                  37                   O                 concentration of caffeine tested led to the highest protein
                8                  37                   0.5          15   titers at 36 C., Suggesting the possibility that even lower
                9                  37                   1.O               concentrations might produce equal or higher titers.
               1O                  37                   1.5
               11                  37                   2.0
                                                                             In Summary, induction with caffeine increased specific
               12                  37                   2.5               productivity and titer at both 36° C. and 37° C. Titers were
                                                                          modestly higher at 36 C. than at 37 C. despite lower Cum
                                                                          Qp values because of higher CVCDs and viability at the
    Cells were collected via centrifugation from a spinner cul            lower temperature. Based on cell performance and
    ture of cell line #60 (26.85x10 cells/ml, 95.2% viable) and           productivity, caffeine can be used to induce production from
    inoculated into a 575 ml spinner flask at 2x10 cells/ml in            this cell line.
    Serum-free production medium. The culture was then ali
    quoted into twelve Shake flaskS. Caffeine was added accord       25                              EXAMPLE 5
    ing to the experimental plan described in Table 1. The Shake
    flasks were incubated at the designated temperatures for 7                       Induction Effects for Compounds Related to
    days. Samples were taken on days 3, 5 and 7. Cell density                                 Caffeine in Cell Line i9
    and viability were measured using an automated System of
    cell counting that employs trypan blue Staining to determine             Since the above experiments showed that caffeine as an
    viability (the Cell Density Examination System or Cedex,              inducing agent increased titers of recombinant polypeptide
    developed by innovatis GmbH, Bielefeld, Germany). Glu                 between about 9% and about 67%, additional experiments
    cose and lactate measurements were taken with the Yellow              were performed with other Xanthine derivatives to test their
    Springs Instruments 2700 Select (available from Yellow                inducing ability. Based upon the Structure of Xanthine, a
    Springs Instruments, Yellow Springs, Ohio, USA). Glucose              variety of compounds were modeled and chosen for testing.
    was added on demand to maintain a concentration of >2 g/l.       35
                                                                          These include 3-isobutyl-1-methylxanthine, theophylline,
    CO and external pH were measured using the Ciba-Corning               theobromine, pentoxifylline, and aminophylline, the Struc
    248 blood gas analyzer (available from Bayer Diagnostics,             tures of which are illustrated below.
    Tarryton, N.Y., USA). Protein titers were determined via a
    pre-purification of the antibody on a Protein A column                                               TABLE 2
    followed by a measurement of the absorbance of the protein       40
    bound and eluted from the column at 280 nanometers.                                             Xanthine Derivatives
    Cumulative viable cell densities (CVCDs) were calculated
    as follows: the CVCD for day 1 is the number of viable cells
    per milliliter of culture as measured on day 1; the CVCD for                                          O
    day 2 is the number of viable cells per milliliter of culture    45
                                                                                                                       Z.
                                                                                                                       N
    as measured on day 2 plus the number of viable cells per                                        XN
    milliliter of culture as measured on day 1; the CVCD for day
    3 is the number of viable cells per milliliter of culture as                                  1.                        N
    measured on day 3 plus the numbers of viable cells per                                      O         N
                                                                                                          Y
    milliliter of culture measured on days 1 and 2; and CVCDs
    for Subsequent days are calculated in a similar manner.          50
                                                                          Compound                            X                 Y       Z.
       Results. Higher CVCDs were achieved in the presence of
    little or no caffeine. Lower temperature, i.e., 36 C. rather          caffeine                            methyl            methyl methyl
    than 37 C. and lower levels of caffeine resulted in higher            3-isobutyl-1-methylxanthine (IBX) methyl              isobutyl hydrogen
    final viability. Caffeine at 2.5 mM resulted in cell death and        theophylline                      methyl              methyl hydrogen
                                                                          theobromine                         hydrogen          methyl methyl
    termination of the cultures. Over the rest of the concentra      55   pentoxifylline                      5-Oxyhexyl        methyl methyl
    tion range tested, increased levels of caffeine resulted in
    increased cumulative specific productivity (Cum Op), with
    the highest level being almost 30 ug/10° cells/day. Cultures             Aminophylline is theophylline compound with 1,2-
    containing the highest levels of caffeine resulting in viable         ethylenediamine (2:1) dihydrate.
    cultures (2 mM), while having a high Cum Qp, had a low           60      These Xanthine derivatives, including Some combinations,
    CVCD, indicating that 2 mM caffeine decreased cell viabil             were tested on cell line #9 in a shake-flask format (20 ml in
    ity but increased the productivity of remaining viable cells.         125 ml shake flasks) as described above for Examples 1 and
    However, protein titers of cultures induced with 2 mM                 2. To dissolve 3-isobutyl-1-methylxanthine (IBX), it was
    caffeine were lower than for uninduced cultures at 7 days at          Solubilized in water heated to almost the boiling point, and
    both temperatures.                                               65   quickly added to the flasks before it precipitated.
       The highest protein titers resulted at the low to interme          Alternatively, IBX was dissolved in DMF. The induction
    diate levels of caffeine for both temperatures. The highest           phase of the cell culture was carried out for 6 days at 31 C.,
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 131 of 166 PageID: 2640


                                                               US 6,872,549 B2
                                     29                                                                          30
    and Samples were removed for analysis at 3 day and 6 day                      preference of cell line #60 for higher temperatures. Theo
    timepoints. The protein titers from each Shake flask are                      bromine at a concentration of 0.1 mM increased protein titer
    shown in Table 3.                                                             over that seen in the 37 C. control culture, but was
                                                                                  counterproductive at higher concentrations (0.5 mM and 1.0
                                TABLE 3                                           mM). Neither caffeine, IBX, or pentoxyphylline increased
                                                                                  protein titers above that Seen in a control culture with no
       Recombinant Polypeptide Titer Under Various Inducing Conditions            inducers. Protein titer was inversely proportional to
                                                      Titer         Titer
                                                                                  theobromine, IBX, and pentoxyphylline concentrations in
                                                     (ug/ml)       (ug/ml)        the ranges tested. Interestingly, cell line #9 (Table 3,
    Condition                                         Day 3        Day 6          Example 5) showed increased protein titers with increasing
                                                                                  pentoxyphylline concentrations within this same range,
    0.6 mM caffeine + 0.5 mM butyrate                   2O          28O           highlighting the variability in the responses of different cell
    0.1 mM theobromine                                  90          270           lines incubated at different temperatures to inducing agents.
    0.5 mM theobromine                                  OO          260
    1 mM theobromine                                    OO          260           As in other experiments (see Example 3), 0.5 mM caffeine
    0.1 mM aminophylline                                1O          260      15
                                                                                  appears to be a better inducer than 0.5 mM butyrate for cell
    0.5 mM aminophylline                                2O          250           line #60, although both failed to increase protein titer over
    1 mM aminophylline                                  OO          2OO           that seen in the control culture with no inducing agent in this
    0.1 mM pentoxyphylline
    0.5 mM pentoxyphylline
                                                        1O
                                                        3O
                                                                    32O
                                                                    38O
                                                                                  experiment. In a previous experiment, caffeine had induced
    1 mM pentoxyphylline                                3O          400           Slightly higher protein production than that seen in a control
    O.3% DMF + O.5 mM IBX                         not determined    340           culture at 37° C. at day 7 (about 110% of the titer seen in the
    O.3% DMF                                             2O         330           control culture), although a greater induction was observed
    O.5 nM IBX                                           50         42O           at 36 C. Example 4. The failure of caffeine to induce
    0.5 mM IBX + 0.6 mM caffeine
    0.1 mM IBX + 0.6 mM caffeine
                                                         3O
                                                         40
                                                                    370
                                                                    390
                                                                                  increased protein production in this experiment may be
    0.1 mM IBX + 0.6 mM caffeine +                       3O         28O
                                                                                  explained by a variety of factorS Such as experimental
    0.5 mM butyrate                                                               variability, the small size of the positive effect at 37 C. in
    0.1 mM IBX + 0.6 mM caffeine + 0.3% DMF             50          390      25   cell line #60, and/or the possibility that 0.5 mM may not be
    0.2 mM caffeine                                     50          400           an optimum caffeine concentration for induction of cell line
    0.6 mM caffeine                                     2O          32O           if60 at 37° C.
    0.5 mM butyrate                                     OO          22O
    NO INDUCER                                          OO          290                                    EXAMPLE 7
                                                                                     Production of RANK:Fc in the Presence of Varying
    Several conclusions can be made from this data. Production                                          Amounts of HMBA
    from the flask induced with 0.5 mM IBX was even better
    than caffeine, and the 3 flaskS containing pentoxyphylline                       Nucleic acids encoding RANK:Fc inserted into a suitable
    also gave promising results. Titers of pentoxyphylline                        vector (as described in International Application WO
                                                                                  01/36637) were introduced into CHO cells. About 2 million
    induced cultures increased with increasing dose and were                 35   cells from a stably transformed line propagated at 37 C.
    higher than the tier of the no inducer control culture.                       were inoculated into 20 milliliters of medium at 31 C.,
    Additionally, Some combinations of different Xanthine                         either without HMBA or in the presence of varying concen
    derivatives, as well as different Xanthine derivatives with                   trations of HMBA, as indicated in Table 4. Cells were grown
    other inducing agents (e.g., butyrate and/or DMF) yielded                     for a total of 5 days in shaker flasks. Thereafter, all medium
    protein titers above control levels. Theobromine and ami                 40   was harvested. The number of cells present in the culture
    nophylline did not induce protein titers above that seen in the               was determined by Staining with trypan blue and counting
    no inducer control culture. The highest protein liters                        the cells in a hemocytometer. The titer of RANK:Fc per
    obtained when caffeine was used as an inducer were                            milliliter of harvested medium was determined by purifying
    obtained at the lowest concentration tested, that is, 0.2 mM                  RANK:Fc by Protein A high performance liquid chroma
    caffeine. AS explained above, Such a result leaves open the              45
                                                                                  tography (HPLC) and Subsequently measuring absorbance
    possibility that even lower concentrations of caffeine may be                 at 280 nanometers. An average number of cells in the culture
    effective. Finally, unlike in Example 2 (FIG. 2), butyrate                    was calculated by averaging the Starting and ending cell
    does not induce increased protein titer over that seen in a                   numbers. Specific productivity was determined from the
    culture with no inducer.                                                      total number of micrograms of RANK:Fc produced, an
                                                                                  average cell number (calculated as described above), and the
                              EXAMPLE 6                                      50   number of days of growth. Data from this experiment are
                                                                                  shown in Table 4.
         Induction of Cell Line #60 by Various Inducing
                          Agents at 37 C.                                                                    TABLE 4
      This experiment was done in Shaken Erlenmeyer flaskS as                55                 Effects of Varying Concentrations of
    described above in Examples 1 and 2, except that the flaskS                             HMBA on Protein Titer and Specific Productivity
    were incubated for 5 days at 37 C., rather than at 31°C., and                          HMBA                  Specific              Titer of
    cell line #60 was used. As a control, one flask without                             concentration          productivity           RANK:Fc
    inducers was grown at 31 C. The titer of recombinant                                   (mM)             (ug/10 cells/day)          (ug/ml)
    polypeptide in the medium was assayed after 5 dayS. Xan
                                                                             60
    thine derivatives tested included caffeine (at 0.5 mM),                                 O
                                                                                            O1
                                                                                                                  17.1
                                                                                                                  19.1
                                                                                                                                         272
                                                                                                                                         243
    theobromine (at 0.1 mM, 0.5 mM, and 1.0 mM), 3-isobutyl                                 0.5                   19.5                   347
    1-methylxanthine (IBX, at 0.05 mM, 0.1 mM, and 0.15                                     2.O                   23.9                   444
    mM), and pentoxyphylline (at 0.1 mM, 0.5 mM, and 1.0
    mM). In addition, butyrate, Some combinations of inducers,
    and the non-Xanthine compound papaverine were tested.                    65     These data indicate that the addition of HMBA at con
       The 31 C. control culture yielded low protein titers                       centrations of 0.5 or 2.0 mM had positive effects on polypep
    compared to the 37 C. control culture, probably due to the                    tide production and Specific productivity.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 132 of 166 PageID: 2641


                                                                US 6,872,549 B2
                                     31                                                                      32
                                EXAMPLE 8
                                                                                                         TABLE 6
                                                                                             Effects of 2 mM HMBA on Protein Titer
       Production of RANK:Fc in the Presence of HMBA,
                     Caffeine, and/or Butyric Acid                                                              Relative Titer of type II IL-1
                                                                                                                           Receptor
                                                                                                                    (percent of average of
      Nucleic acids encoding RANK:Fc inserted into a suitable                         Inducer                     samples without HMBA)
    vector (as described in International Application WO                              None                                   99%
    01/36637) were introduced into CHO cells. About 2 million                         None
                                                                                      HMBA (2 mM)
                                                                                                                            1O1%
                                                                                                                            120%
    cells from a stably transformed line propagated at 37 C.                          HMBA (2 mM)                           125%
    were inoculated into 20 milliliters of serum-free medium at
    31 C. without inducers or in the presence of of HMBA
    and/or caffeine and/or butyric acid, as indicated in Table 5.               These data show that bioreactor cultures shifted to 31 C.
    Cells were grown for a total of 5 days in a shaker flask.            15   after an initial 37 C. growth phase produced more type II
    Thereafter, all medium was harvested. The number of cells                 IL-1 receptor if HMBA was added at the time of temperature
    present in the culture, the titer of RANK:Fc per milliliter of            shift than if it wasn’t. These data further suggest that the
    harvested medium, and Specific productivity were deter                    invention can be useful for producing a variety of polypep
    mined as described above in Example 7. Data from this                     tides in a variety of cell lines and that the mechanics of how
    experiment are shown in Table 5.                                          the cells are grown, for example, in a Shaker flask verSuS in
                                                                              a bioreactor, are not critical.
                                 TABLE 5
                                                                                                       EXAMPLE 10
             Effects of Caffeine, HMBA, and Butyric Acid Singly
         and In Combination on Protein Titer and Specific Productivity   25         Production of an Antibody Against Murine IL-4
                                         Specific             Titer of                           Receptor in CHO Cells
                                       productivity          RANK:Fc
        Inducer                      (ug/10° cells/day)       (ug/ml)            The experiment described below tests the effects of using
        None                                14.8                261
                                                                              either sodium butyrate or HMBA as an inducer in still
        HMBA (2 mM)                        22.8                 410           another cell line at various temperatures.
        Caffeine (1 mM)                    23.6                 362              Nucleic acids encoding an antibody against a murine IL-4
        Butyric acid (0.5 mM)              31.6                 476           receptor inserted into a Suitable vector were introduced into
        HMBA (2mM) +                       46.7                 553
        Caffeine (1 mM) +                                                     CHO cells. About two million cells from a stably trans
        butyric acid (0.5 mM)                                                 formed line propagated at 37 C. were inoculated into 20
                                                                         35   milliliters of medium at the temperatures indicated in FIG.
                                                                              4 and in the presence or absence of HMBA (2 mM) or
                                                                              sodium butyrate (0.5 mM), as indicated in FIG. 4. Cells were
      These data indicate that the addition either caffeine (at 1             grown for a maximum of 14 days in a Shaker flask. Aliquots
    mM), butyric acid (at 0.5 mM), or HMBA (at 2 mM) had                      were removed at the times indicated in FIG. 4, and the titer
    positive effects on both polypeptide production and Specific         40   of the antibody (in micrograms per milliliter of harvested
    productivity and that the combination of butyric acid,                    medium) was determined by enzyme-linked immunosorbent
    caffeine, and HMBA (at the concentrations mentioned                       assay (ELISA), a method well known in the art. See e.g.
    above) had greater positive effects than any of these com                 Reen (1994), Enzyme-Linked Immunosorbent Assay
    pounds alone.                                                             (ELISA), in Basic Protein and Peptide Protocols, Methods
                                                                         45   Mol. Biol. 32:461–466. The results are shown in FIG. 4.
                                                                              These data indicate that growth at 31 C. resulted in the
                                EXAMPLE 9                                     production of more antibody for a longer time than growth
                                                                              at either 34 C. or 37 C. when medium was harvested at 7
                                                                              days or later. These data also indicate that both HMBA and
               Production of Type II IL-1 Receptor in the                50   Sodium butyrate, individually, enhanced production of the
                  Presence of HMBA in a Bioreactor                            antibody and that HMBA did so to a greater extent than did
                                                                              Sodium butyrate at 31 C.
      Nucleic acids encoding a type II IL-1 receptor inserted                                          EXAMPLE 11
    into a Suitable vector were introduced into CHO cells. About         55
    500 thousand cells from a stably transformed line were                               Production of TNFR:Fc in CHO Cells
    inoculated into a one liter of Serum-free medium in a
    bioreactor. Cells were grown for two days at 37 C.                          Nucleic acids encoding human TNFR:Fc in a suitable
                                                                              vector were introduced into CHO cells. About 3+0.5x10
    Thereafter, cells were shifted to 31 C., either without                   cells from a stably transformed cell line propagated at 37 C.
    HMBA or in the presence of 2 mM HMBA, and grown for                  60   were introduced into each of three 1 liter bioreactors and
    12 more days. Thereafter, all medium was harvested. The
    titer of type II IL-1 receptor per milliliter of harvested                cultured at 32.5 C. in an enriched, serum-free medium.
    medium was determined by purification by reverse phase                    Sodium butyrate (0.5 mM) was added to all three cultures,
    HPLC followed by the measurement of absorbance at 280                     and HMBA (2 mM) was added to two of the cultures (“day
    nanometers. Data from this experiment are shown in Table                  1+HMBA”) one day after the shift to 32.5° C. Cells were
    6 as a percentage of the average of the protein titers obtained      65   incubated for a total of 11 days at 32.5 C. Medium was
    from the two samples without HMBA rounded to the nearest                  harvested, and protein titer was determined by measuring
    whole number.                                                             optical density at 280 nanometers following a prepurifica
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 133 of 166 PageID: 2642


                                                                   US 6,872,549 B2
                                      33                                                                    34
    tion using Protein APOROS(R) Perfusion Chromatography TM                    9. The method of claim 1, wherein at least two different
    (Applied Biosystems, Foster City, Calif., USA). These                     Xanthine derivatives are added.
    results are shown in Table 7 as a percentage of the titer                   10. The method of claim 9, wherein the two different
    obtained from the sample with no HMBA (“day 1”) rounded                   Xanthine derivatives are caffeine and 3-isobutyl-1-
    to the nearest whole number.                                              methylxanthine.
                                                                                11. The method of claim 1, wherein the mammalian cell
                                  TABLE 7                                     line is a CHO cell line.
                                                                                12. The method of claim 11, wherein the CHO cell line is
                  Effects of the Timing of Addition of Inducers               exposed to the Xanthine derivative or derivatives for at least
                                                 Relative Titer
                                                                              about 5 days.
                                                   TNFR:Fc                      13. The method of claim 1, wherein the medium used
                                                 (percent of the              during the production phase is Serum free.
                                                   day 0 titer)                  14. The method of claim 1, further comprising collecting
                  day 1                              100%
                                                                              the polypeptide from the medium.
                  day 1 + HMBA                       13.1%                       15. The method of claim 14, further comprising formu
                  day 1 + HMBA                       11.0%
                                                                         15   lating the polypeptide.
                                                                                 16. The method of claim 1, further comprising multiple
                                                                              additions of the Xanthine derivative.
      These data indicate that the addition of HMBA increased                   17. The method of claim 1, wherein the medium further
    the titer of TNFR:Fc produced by these cultures when added                comprises a hybrid polar compound.
    one day after a temperature shift to 32.5 C. These data,                    18. The method of claim 17, wherein the medium further
    together with the data in previous examples, indicate that                comprises an alkanoic acid.
    addition of HMBA can increase protein titer when it is added                19. The method of claim 1, wherein the medium further
    at the time of or after a shift to a lower temperature.                   comprises an alkanoic acid.
       The foregoing description of Specific embodiments                        20. The method of claim 17, wherein the hybrid polar
    reveals the general nature of the invention So that others can       25   compound is hexamethylene bisacetamide and the Xanthine
    readily modify and/or adapt Such embodiments for various                  derivative is caffeine.
    applications without departing from the generic concepts                    21. The method of claim 20,
    presented herein. Any Such adaptions or modifications are                   wherein the medium further comprises a salt of butyric
    intended to be embraced within the meaning and range of                        acid at a concentration from about 0.1 millimolar to
    equivalents of the disclosed embodiments. Phraseology and
    terminology employed herein are for the purpose of descrip                     about 2 millimolar,
    tion and not of limitation. All references cited herein are                 wherein hexamethylene bisacetamide is at a concentration
    hereby incorporated by reference in their entirety.                            from about 0.1 millimolar to about 5 millimolar, and
      What is claimed is:                                                       wherein caffeine is at a concentration from about 0.01
      1. A method for producing a polypeptide comprising:                35
                                                                                  millimolar to about 5 millimolar.
      culturing a mammalian cell line in a growth phase fol                     22. The method of claim 17, wherein the mammalian cell
         lowed by a production phase, wherein the production                  line is cultured at a temperature from about 29 C. to about
         phase occurs at a temperature of less than 37 C.; and                36° C.
      adding to the culture medium during the production phase                  23. The method of claim 22, wherein the mammalian cell
         a Xanthine derivative;                                          40
                                                                              line is cultured at a temperature from about 30° C. to about
      wherein the addition of the Xanthine derivative increases               33° C.
         production of the polypeptide; and                                     24. The method of claim 22,
      wherein the mammalian cell line is Selected from the                      wherein the mammalian cell line is cultured in the growth
         group consisting of a mammalian cell line that has been                  phase at a first temperature from about 35 C. to about
         genetically engineered to produce the polypeptide and           45
                                                                                  38 C. before it is shifted to the production phase at a
         a hybridoma cell line that produces an antibody.                         second temperature from about 29 C. to about 36 C.
      2. The method of claim 1,                                                    and
      wherein the mammalian cell line has been transformed                      wherein the hybrid polar compound and the Xanthine are
         with a recombinant vector encoding the polypeptide,                      added after the shift from the first temperature to the
         and                                                             50       Second temperature.
      wherein the recombinant vector comprises a CMV pro                        25. The method of claim 18, wherein the mammalian cell
         moter.                                                               line is cultured at a temperature from about 29 C. to about
                                                                              36° C.
      3. The method of claim 1, wherein the Xanthine derivative                 26. A method for producing a recombinant polypeptide
    is caffeine at a concentration from about 0.01 millimolar to
    about 3.0 millimolar.                                                55
                                                                              comprising:
       4. The method of claim 1, wherein the polypeptide is a                   culturing a CHO cell line that has been genetically
    recombinant fusion polypeptide.                                                engineered to produce the recombinant polypeptide;
       5. The method of claim 1, wherein the antibody polypep                      and
    tide is a human or humanized antibody.                                      adding to the culture medium at least one Xanthine
       6. The method of claim 1, wherein the production phase            60       derivative Selected from the group consisting of theo
    occurs at a temperature from about 29 C. to about 36 C.                        bromine and caffeine,
      7. The method of claim 1, wherein the concentration of                    wherein the addition of the Xanthine derivative increases
    each Xanthine derivative added to the culture is from about                    the production of the recombinant polypeptide.
    0.001 millimolar to about 3 millimolar.                                     27. The method of claim 26,
      8. The method of claim 1, wherein the Xanthine derivative          65     wherein the CHO cell line has been transformed with a
    is Selected from the group consisting of caffeine, 3-isobutyl                  recombinant vector encoding the recombinant polypep
    1-methylxanthine, theobromine, and pentoxyphylline.                            tide and
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 134 of 166 PageID: 2643


                                                        US 6,872,549 B2
                                 35                                                                      36
      wherein the recombinant vector comprises a CMV pro                    47. The method of claim 42, wherein the mammalian cell
         moter.                                                           line is cultured at a temperature from about 30° C. to about
      28. The method of claim 26, wherein the recombinant                 33° C.
    polypeptide is a fusion polypeptide.                                    48. The method of claim 45, wherein
      29. The method of claim 26, wherein the recombinant                   the alkanoic acid is a Salt of butyric acid, and
    polypeptide is a human or humanized antibody.
      30. The method of claim 26, wherein the concentration of              the concentration of the salt of butyric acid is from about
    each Xanthine derivative added to the culture medium is                       0.1 millimolar to about 2 millimolar.
    from about 0.001 millimolar to about 3 millimolar.                      49. The method of claim 45, wherein
      31. The method of claim 26, wherein the Xanthine deriva               the hybrid polar compound is hexamethylene bisaceta
    tive is caffeine.                                                             mide at a concentration from about 0.1 millimolar to
       32. The method of claim 26, further comprising collecting                  about 5 millimolar, and
    the recombinant polypeptide from the medium.                            the alkanoic acid is a Salt of butyric acid at a concentration
       33. The method of claim 32, further comprising formu                       from about 0.1 millimolar to about 2 millimolar.
    lating the recombinant polypeptide.                              15
                                                                            50. The method of claim 42, wherein the medium is serum
       34. The method of claim 26, further comprising multiple            free.
    additions of the Xanthine derivative.
      35. The method of claim 26, wherein the CHO cell line is              51. The method of claim 42, wherein the medium further
    cultured at a temperature from about 29 C. to about 36 C.             comprises a Xanthine derivative.
      36. The method of claim 35, wherein the CHO cell line is              52. The method of claim 51, wherein the Xanthine deriva
    cultured at a temperature from about 30° C. to about 33 C.            tive is caffeine.
      37. The method of claim 35,                                           53. The method of claim 51, wherein the medium further
      wherein the CHO cell line is cultured at a first temperature        comprises a Salt of butyric acid.
         from about 35° C. to about 38° C. before it is shifted to          54. The method of claim 53, wherein the Xanthine deriva
         a second temperature from about 29 C. to about 36 C.        25   tive is present at a concentration from about 0.01 millimolar
        and                                                               to about 3 millimolar and the salt of butyric acid is present
      wherein the Xanthine derivative is added after the shift            at a concentration from about 0.1 millimolar to about 2
         from the first temperature to the Second temperature.            millimolar.
       38. A culture comprising a CHO cell genetically engi                 55. The method of claim 42, wherein the recombinant
    neered to produce a polypeptide, a production medium, and             polypeptide is a Secreted polypeptide.
    a Xanthine derivative Selected from the group consisting of             56. The method of claim 55, further comprising recover
    caffeine, theobromine, and pentoxyphylline.                           ing the recombinant polypeptide from the medium.
      39. The culture of claim 38, wherein the concentration of             57. The method of claim 42, wherein the mammalian cell
    each Xanthine derivative present is from about 0.01 milli        35
                                                                          line is a CHO cell line.
    molar to about 3 millimolar.                                            58. A method for producing a polypeptide comprising
      40. The culture of claim 38, wherein the production                   culturing a mammalian cell line that can express the
    medium is Serum-free.                                                     polypeptide in a growth phase at a first temperature
      41. The culture of claim 38, wherein the culture comprises              from about 35° C. to about 38 C., and then
    at least two Xanthine derivatives.
      42. A method for producing a recombinant polypeptide           40     culturing the mammalian cell line in a production phase at
    comprising                                                                 a second temperature from about 30° C. to 34° C. in a
      culturing a mammalian cell line at a temperature from                   medium comprising a hybrid polar compound.
         about 29° C. to about 36 C. and                                    59. The method of claim 58, wherein the polypeptide is a
      adding a hybrid polar compound to the culture medium,               recombinant polypeptide or an antibody.
                                                                     45
      wherein the mammalian cell line has been genetically                  60. The method of claim 58, wherein the hybrid polar
        engineered to produce the recombinant polypeptide and             compound is hexamethylene bisacetamide.
      wherein the addition of the hybrid polar compound                     61. The method of claim 58, wherein the medium further
        increases the production of the recombinant polypep               comprises an alkanoic acid.
         tide.                                                       50
                                                                            62. The method of claim 61, wherein the hybrid polar
      43. The method of claim 42, wherein the hybrid polar                compound is hexamethylene bisacetamide and the alkanoic
    compound is hexamethylene bisacetamide at a concentration             acid is a Salt of butyric acid.
    from about 0.1 millimolar to about 20 millimolar.                       63. The method of claim 58, wherein the medium is serum
      44. The method of claim 42,                                         free.
      wherein the mammalian cell line is cultured at a first         55      64. The method of claim 58, wherein the hybrid polar
         temperature from about 35° C. to about 38°C. before              compound is added after the shift from the first temperature
         it is shifted to a second temperature from about 29 C.           to the Second temperature.
         to about 36 C. and                                                 65. The method of claim 58, wherein
      wherein the hybrid polar compound is added is added                   the medium further comprises a Xanthine derivative at a
        after the shift from the first temperature to the second     60           concentration from about 0.001 millimolar to about 5.0
         temperature.                                                             millimolar and an alkanoic acid at a concentration from
      45. The method of claim 42, wherein the medium further                      about 0.05 millimolar to about 10.0 millimolar and
    comprises an alkanoic acid at a concentration from about                the hybrid polar compound is hexamethylene bisaceta
    0.05 millimolar to about 10 millimolar.                                       mide at a concentration from about 0.1 millimolar to
      46. The method of claim 43, wherein the hexamethylene          65           about 5 millimolar.
    bisacetamide in the medium is present at a concentration                66. The method of claim 58, wherein the mammalian cell
    from about 0.1 millimolar to about 5 millimolar.                      line is a hybridoma cell line or a CHO cell line.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 135 of 166 PageID: 2644


                                                     US 6,872,549 B2
                               37                                                                    38
       67. A method for producing a polypeptide comprising            flt3-ligand, IL-4 receptor, G-CSF, erythropoietin, an
    culturing mammalian cells that can produce the polypeptide        antibody, and Substantially similar polypeptides.
    in a medium comprising between about 0.1 millimolar and              69. A cell culture comprising a CHO cell line that has been
    about 5 millimolar hexamethylene bisacetamide, from about         genetically engineered to produce a polypeptide and a
    0.1 millimolar to about 2 millimolar butyric acid, and from   5
                                                                      production medium comprising he Xa methylene
    about 0.1 millimolar to about 4 millimolar caffeine at a
    temperature from about 30° C. to about 36° C.                     bisacetamide, wherein the culture is incubated at a tempera
       68. The method of claim 67, wherein the polypeptide is         ture from about 30° C. to 36° C. for at least about 5 days.
    selected from the group consisting of RANK:Fc, type II
    interleukin-1 receptor, TNFR:Fc, CD40 ligand, TRAIL,                                     k   k   k    k   k
 Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 136 of 166 PageID: 2645
                UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.            : 6,872,549 B2                                                               Page 1 of 1
APPLICATION NO. : 10/400334
DATED                 : March 29, 2005
INVENTOR(S)           : Kirk P. Van Ness et al.

        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:

        Column 14, line 63, “arc” should read -- are --.
        Column 23, line 22, “(FLAGS should read -- (FLAG(R) --.
        Column 29, line 36, “tier should read -- titer --.
        Column 31, line 13, remove the second occurrence of “of.
        Column 31, line 38, “addition either should read -- addition of either --.




                                                                    Signed and Sealed this
                                                       Twenty-sixth Day of December, 2006


                                                                                   WDJ
                                                                              JON. W. DUDAS
                                                          Director of the United States Patent and Trademark Office
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 137 of 166 PageID: 2646




                          EXHIBIT 4
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 138 of 166 PageID: 2647
                                                                                                USOO6924.124B1


    (12) United States Patent                                                       (10) Patent No.:         US 6,924,124 B1
           Singh                                                                    (45) Date of Patent:              Aug. 2, 2005
    (54) FEEDING STRATEGIES FORCELL                                                          OTHER PUBLICATIONS
            CULTURE
                                                                             Liu, Yung-Chuan, Cultivation of Recombinant E. coli to
    (75) Inventor: Pankaj Singh, Seattle, WA (US)                            Achieve High Cell Density with High Level of Pnencilin G
                                                                             Acylase Activity., Dec. 9, 1999, Proc. Natl. Sci Coun. Vol.
    (73) Assignee: (US)
                   Immunex Corporation, Seattle, WA                          24, No. 4, 2000, pp. 156-160
                                                                             deZengotita et al., “Phosphate Feeding Improves High-Cell
                                                                             Concentration NS0 Myeloma Culture Performance for
    (*) Notice:          Subject to any disclaimer, the term of this         Monoclonal Antibody Production, Biotechnology and
                         patent is extended or adjusted under 35             Bioengineering 69(5):566-576, 2000.
                         U.S.C. 154(b) by 0 days.                            Jo et al., “Step-Fortifications of Nutrients in Mammalian
                                                                             Cell Culture,” Biotechnology and Bioengineering 42:1218
    (21) Appl. No.: 10/227,154                                               1228, 1993.
                                                                             Sato et al., “Stimulation of monoclonal antibody production
    (22) Filed:         Aug. 23, 2002                                        by human-human hybridoma cells with an elevated
                                                                             concentration of potassium or Sodium phosphate in Serum
    (51) Int. Cl........................... C12P 21/04; C12P 21/06           free medium,'Cytotechnology 2:63-67, 1989.
    (52) U.S. Cl. ................... 435/70.1; 435/69.1; 435/71.1;          sk -
                                                                  435/70.3     cited by examiner
    (58) Field of Search .............................. 435/69.1, 70.3,      Primary Examiner-Robert A. Wax
                        435/253,320.1, 252, 70.1, 71.1, 803, 325,            ASSistant Examiner-Robert Mondesi
                         435/366,404; 530/351,410,350, 514/12                (74) Attorney, Agent, or Firm-Kathleen Fowler
    (56)                   References Cited                                  (57)                   ABSTRACT
                     U.S. PATENT DOCUMENTS
                                                                             The invention is in the field of cell culture, particularly
           ...
            2 :-. 2
                    A : 3.       th st al. ......... E.
                                        ICC C al. .............
                                                                             recombinant
                                                                               lates t
                                                                                           cell culture. More specifically, the invention
                                                                                          thods of fed batch CHO cell culture.
           s705.364 A     1908 Eichevery et al.. 135703                      relates to methods of a                CC. Cl
           5,789,199 A * 8/1998 Joly et al............ ... 435/69.1
           6,103.529 A * 8/2000 Price et al. ................. 435/404                      18 Claims, 2 Drawing Sheets
                                                                                     U.S. Patent   Aug. 2, 2005      Sheet 1 of 2                                               US 6,924,124 B1
                                                                                                                                                                           —?
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 139 of 166 PageID: 2648




                                                                                                                          -ON:e['zupodoNnpO£40euL-Ê9?'æ8Z]g;A)
                                                                                                                                                                 yyspea?
                                                                                                          FS03 Gvo
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 140 of 166 PageID: 2649




                                                                                       U.S. Patent
                                                                                     US 6,924,124 B1
                                 ZOHRITOIH
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 141 of 166 PageID: 2650


                                                        US 6,924,124 B1
                                  1                                                                     2
             FEEDING STRATEGIES FOR CELL                                  mM Vanadate-25 ul IGF, D2 4.0, 2.5 mM PO4 in feeds
                       CULTURE                                            (diamonds); tank 227 was 0.02 mM Vanadate-25 ul IGF, D2
                                                                          4.0, No PO4 in feeds (squares); tank 228 was 0.02 mM
                  FIELD OF THE INVENTION                                  Vanadate-25 ul IGF, D1-24.0, 2.5 mM PO4 (triangles); tank
                                                                          229 was 0.02 mM Vanadate-25 ul IGF, D1-2 4.0, No PO4 in
      The invention is in the field of cell culture, particularly         feeds (X's); tank 230 was No Vanadate-100 ul IGF, D2 4.0,
    recombinant cell culture. More specifically, the invention            2.5 mM PO4 in feeds (stars); tank 231 was No Vanadate-100
    relates to methods of fed batch CHO cell culture.                     ul IGF, D2 4.0, No PO4 in feeds (circles); tank 232 was No
                                                                          Vanadate-100 ul IGF, D1-2 4.0, 2.5 mM PO4 in feeds
                          BACKGROUND                                      (crosses); tank 233 was No Vanadate-100 ul IGF, D1-2 4.0,
                                                                          No PO4 in feeds (narrow rectangles).
       One goal of recombinant protein production is the opti               FIG. 2 is a graph of the percent viability over time, for
    mization of culture conditions So as to obtain the greatest           each of the 8 different tanks. Conditions and symbols are the
    possible productivity. Even incremental increases in produc           Same as for the previous figure.
    tivity can be economically significant.                          15
      CHO (Chinese hamster ovary) cell lines are often used for                      DETAILED DESCRIPTION OF THE
    recombinant protein production because they grow well in                                 INVENTION
    either adherent or Suspension culture, and efficiently pro
    duce many proteins. Further, CHO cells and recombinant                   During CHO batch phase culture of recombinant cells,
    proteins expressed in them have been extensively charac               nutrients can become limiting, leading to a reduction in cell
    terized and have been approved for use in clinical manu               performance (as measured by cell viability, viable cell
    facturing by regulatory agencies.                                     density, and recombinant protein production). To overcome
       Some of the methods to increase productivity in CHO cell           these effects, batch cultures can be fed with a concentrated
    culture include using enriched medium, monitoring and                 Solution of medium and/or amino acids. This process is
    altering OSmolarity during production, decreasing tempera        25   known as fed batch culture. During experiments with CHO
    tures during Specific phases of a cell culture, and/or the            fed batch culture, it was noticed that the acid used to buffer
    addition of Sodium butyrate to induce expression during the           solutions for the feeds had an effect on performance of the
    production phase (see, for example, U.S. Pat. No. 5,705,364           cell culture. In particular, it was noticed that cultures fed
    to Etcheverry et al.). In addition, when CHO cells are grown          amino acids buffered with phosphoric acid performed better
    in batch culture, periodic feeding of the cells with essential        than cultures fed amino acids buffered with hydrochloric
    nutrients will also increase production (see, for example,            acid. Additional experimentation determined that this effect
    U.S. Pat. No. 5,672,502 to Birch et al.).                             was not due to the buffering action of the acid, but rather to
      However, there remains a need in the art to continually             the presence or absence of phosphate. Specifically, when
    improve yields of recombinant protein from each cell culture          CHO cultures were fed amino acids buffered with hydro
    U.                                                               35   chloric acid, with or without the addition of phosphate, the
                                                                          cultures receiving phosphate had enhanced performance.
               SUMMARY OF THE INVENTION                                      Thus, the invention provides improved methods of pro
                                                                          ducing recombinant proteins using batch culture in CHO
       The invention relates to improved and optimized methods            cells. In particular, the invention provides a method of
    of producing recombinant proteins in CHO cells. In particu       40   producing a recombinant protein, the method comprising
    lar, the invention provides a method of producing a recom             culturing in batch culture in a tissue culture medium a CHO
    binant protein, the method comprising culturing a CHO cell            cell culture genetically engineered to produce the protein,
    culture genetically engineered to produce the protein in a            and adding a feed Solution to the cell culture, wherein the
    tissue culture medium, and adding a feed Solution to the cell         feed Solution comprises an effective amount of a phosphate
    culture, wherein the feed Solution comprises an effective        45   compound.
    amount of a phosphate compound. Generally, it has been                   The amount and timing of addition of phosphate com
    found that the phosphate should be added to achieve an                pound to the cell culture will vary slightly by cell line, and
    increase in the final cell culture concentration of around 1          can be optimized by those skilled in the art. Generally, for
    millimolar to about 10 millimolar phosphate. The phosphate            most fed batch processes, it has been found that the phos
    compound can be Selected from the group consisting of            50   phate compound should be added So as to achieve an
    Sodium phosphate, potassium phosphate, phosphoric acid,               increase in the cell culture concentration of around 0.1
    and other Salts of phosphoric acid.                                   millimolar to about 10 millimolar phosphate just after addi
       Optionally, the feed Solution additionally comprises one           tion of the feed. Feed solutions can be added repeatedly.
    or more amino acids. The invention finds particular use               More frequent feeds will call for the addition of lower
    when the cells are under inducing conditions when the feed       55   amounts of phosphate compound each time, conversely, leSS
    Solution is added. The feed Solution is added repeatedly,             frequent feeds will call for the addition of higher amounts of
    Such as, for example, about every two days for 4 to 10 dayS.          phosphate compound. However, very high concentrations of
    The methods of the invention result in increased production           phosphate in the cell culture should be avoided as Such can
    of the recombinant protein by the CHO cell culture as                 be toxic to CHO cells. In illustrative embodiments described
    compared to the CHO cell culture in the absence of added         60   below, a feed Solution containing a phosphate compound is
    feed solution. The methods of the invention are particularly          added about every two days in an amount to result in a
    useful for large scale culturing of CHO cell cultures.                concentration of phosphate in the cell culture of about 1.5 to
                                                                          about 3.5 mM, preferably about 2.5 mM phosphate.
            BRIEF DESCRIPTION OF THE FIGURES                                 The phosphate compound can be added in any non
                                                                     65   conjugated form that is not toxic to the cell. For example, the
      FIG. 1 is a graph of the viable cell density (VCD) over             phosphate compound can be Selected from the group con
    time for the following eight conditions: tank 226 was 0.02            Sisting of Sodium phosphate, potassium phosphate, phos
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 142 of 166 PageID: 2651


                                                        US 6,924,124 B1
                                  3                                                                      4
    phoric acid, and other Salts of phosphoric acid. The phoS             performed in bioreactors. In preferred embodiments, the size
    phate compound can be added along with other nutrients in             of the culture is at least about 100 liters, more preferably at
    the feed. Other nutrients can include, but are not limited to,        least about 1000 liters, still more preferably at least about
    any combination of the following: L-Glutamine, L-ASpar                5000 liters, even more preferably at least about 7000 liters.
    agine, L-Proline, L-Methionine, L-Isoleucine, L-Leucine,                 Various tissue culture media, including Serum-free and/or
    L-Phenylalanine, L-Tryptophan, L-Lysine, L-Histidine,                 defined culture media, are commercially available for cell
    L-Arginine, L-Serine, L-Glycine, L-Threonine, L-Valine,               culture. Tissue culture medium is defined, for purposes of
    L-Cystine, L-Tyrosine, IGF-1, insulin, hydrocortisone,                the invention, as a medium Suitable for growth of animal
    Sodium bicarbonate, dichloroacetate, acids, bases, glucose,           cells, and preferably mammalian cells, in in vitro cell
    other carbohydrates, peptones, hydroSylates, and Vitamins.            culture. Typically, tissue culture media contains a buffer,
    For example, the feed can contain a concentrated medium               Salts, energy Source, amino acids, Vitamins and trace essen
    Solution with a phosphate compound, and/or various addi               tial elements. Any medium capable of Supporting growth of
    tions of amino acids with a phosphate compound. In a                  the appropriate eukaryotic cell in culture can be used; as
    non-limiting, illustrative embodiment below, at least one of          shown below by way of example, variations in a Serum-free
    the feeds contain a concentrated Solution of 17 amino acids.     15   medium composition did not affect the Superior results
    The feeds can be different in composition on different days,          obtained when phosphate was fed to the cell culture. Tissue
    or the same. An effective amount of phosphate compound                culture media Suitable for use in the invention are commer
    will result in increased production of the recombinant pro            cially available from, e.g., ATCC (Manassas, Va.). For
    tein by the cell culture as compared to the CHO cell culture          example, any one or combination of the following media can
    in the which has been fed a feed solution that does not               be used: RPMI-1640 Medium, Dulbecco's Modified Eagle's
    contain the phosphate compound.                                       Medium, Minimum Essential Medium Eagle, F-12K
      The proteins can be produced recombinantly in CHO                   Medium, Iscove’s Modified Dulbecco's Medium. When
    (Chinese hamster ovary) cells and are preferably Secreted by          defined medium that is Serum-free and/or peptone-free is
    CHO cells adapted to grow in cell culture. Preferably, the            used, the medium is usually highly enriched for amino acids
    host cells are homogenous CHO cell lines. Such host cells        25   and trace elements (see, for example, U.S. Pat. No. 5,122,
    are available from a number of depositaries and laboratories,         469 to Mather et al., and U.S. Pat. No. 5,633,162 to Keen et
    such as the ATCC. The dihydrofolate reductase (DHFR)-                 al.).
    deficient mutant cell line (Urlaub et al., 1980, Proc Natl              In the methods and compositions of the invention, cells
    Acad Sci USA 77:4216–4220), DXB11 and DG-44, are the                  can be grown in Serum-free, protein-free, growth factor-free,
    CHO host cell lines of choice because the efficient DHFR              and/or peptone-free media. The term "Serum-free” as
    Selectable and amplifiable gene expression System allows              applied to media includes any mammalian cell culture
    high level recombinant protein expression in these cells              medium that does not contain serum, such as fetal bovine
    (Kaufman R. J., 1990, Meth Enzymol 185:527-566). In                   Serum. The term “insulin-free” as applied to media includes
    addition, these cells are easy to manipulate as adherent or           any medium to which no exogenous insulin has been added.
    Suspension cultures and exhibit relatively good genetic          35   By exogenous is meant, in this context, other than that
    Stability. In addition, new animal cell lines can be estab            produced by the culturing of the cells themselves. The term
    lished using methods well known by those skilled in the art           “IGF-1-free” as applied to media includes any medium to
    (e.g., by transformation, Viral infection, and/or Selection,          which no exogenous Insulin-like growth factor-1 (IGF-1) or
    etc.).                                                                analog (such as, for example, LongR-IGF-1, see below) has
       By in vitro cell culture is meant the growth and propa        40   been added. The term “growth-factor free” as applied to
    gation of cells outside of a multicellular organism or tissue.        media includes any medium to which no exogenous growth
    Typically, in vitro cell culture is performed under Sterile,          factor (e.g., insulin, IGF-1) has been added. The term
    controlled temperature and atmospheric conditions in tissue           “protein-free” as applied to media includes medium free
    culture plates (e.g., 10 cm plates, 96 well plates, etc.), or         from exogenously added protein, Such as, for example,
    other adherent culture (e.g., on microcarrier beads) or in       45   transferrin and the protein growth factors IGF-1 and insulin.
    Suspension culture and/or in roller bottles. Cultures can be          Protein-free media may or may not have peptones. The term
    grown in Shake flaskS, Small Scale bioreactors, and/or large          "peptone-free” as applied to media includes any medium to
    Scale bioreactors. A bioreactor is a device used to culture           which no exogenous protein hydrolysates have been added
    animal cells in which environmental conditions Such as                Such as, for example, animal and/or plant protein hydroly
    temperature, atmosphere, agitation, and/or pH can be moni        50   Sates. Peptone-free media has the advantages of lower lot to
    tored and adjusted. A number of companies (e.g., ABS Inc.,            lot variability and fewer filtration problems than media
    Wilmington, Del.: Cell Trends, Inc., Middletown, Md.) as              containing plant or animal hydrolysates. Chemically defined
    well as university and/or government-sponsored organiza               media are media in which every component is defined and
    tions (e.g., The Cell Culture Center, Minneapolis, Minn.)             obtained from a pure Source, preferably a non-animal
    offer cell culture Services on a contract basis.                 55 SOCC.
      Further, the methods and cell cultures of the invention               Preferably, the medium used is Serum-free, or essentially
    (adherent or non-adherent and growing or growth arrested),            serum-free. By “essentially serum-free” is meant that less
    can be Small Scale cultures, Such as for example in 100 ml            than about 2% Serum is present, more preferably less than
    containers having about 30 ml of media, 250 ml containers             about 1% Serum is present, Still more preferably less than
    having about 80 to 90 ml of media, 250 ml containers having      60   about 0.5% serum is present, yet still more preferably less
    about 150 to 200 ml of media. Alternatively, the cultures can         than about 0.1% serum is present.
    be large Scale Such as for example 1000 ml containers                    Batch culture is well known in the art, as are methods of
    having about 300 to 1000 ml of media, 3000 ml containers              fed batch culture (see U.S. Pat. No. 5,672.502). Cells are
    having about 500 to 3000 ml of media, 8000 ml containers              cultured in a fixed volume, and Supplementary nutrients are
    having about 2000 to about 8000 ml of media, and 15000 ml        65   added. The methods of the invention can be used in com
    containers having about 4000 ml to about 15000 ml of                  bination with other types of culture. For example, cell
    media. Both Small Scale and large Scale culturing can be              cultures can be serial Subcultured in larger and larger Vol
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 143 of 166 PageID: 2652


                                                         US 6,924,124 B1
                                  S                                                                     6
    umes of culture medium to as to maintain the cells in                  a strong viral promoter (e.g., CMV, SV40) that directs the
    exponential phase, and then converted to a batch culture               expression of a mammalian protein. The host cell may or
    System when a desired Volume or cell density is achieved.              may not normally produce the protein. For example, the host
    Then, the batch cell culture can be fed using the methods of           cell can be a CHO cell that has been genetically engineered
    the invention. For example, a CHO cell culture can be grown            to produce a human protein. Alternatively, the host cell can
    and progressively transferred from a Small Scale culture to a          be a human cell that has been genetically engineered to
    large Scale culture, and then Seeded at a desired cell density         produce increased levels of a human protein normally
    into a batch cell culture. Once in the batch cell culture, the         present only at very low levels (e.g., by replacing the
    cells can be fed using the methods of the invention. CHO               endogenous promoter with a strong viral promoter).
    cells can be maintained in batch culture for as long as                   Particularly preferred proteins for expression are protein
    recombinant protein production occurs. Preferably, the batch           based therapeutics, also known as biologicS. Preferably, the
    culture is maintained in a production phase for about 2 to             proteins are Secreted as extracellular products. Proteins that
    about 16 days, more preferably for about 6 to about 12 days.           can be produced using the invention include but are not
      Further, the methods of the invention can be used in                 limited to Flt3 ligand, CD40 ligand, erythropoeitin, throm
    combination with known or yet to be discovered methods of         15   bopoeitin, calcitonin, Fas ligand, ligand for receptor activa
    inducing the production of recombinant proteins. By “induc             tor of NF-kappa B (RANKL), TNF-related apoptosis-induc
    ing conditions” is meant a technique to increase the relative          ing ligand (TRAIL), ORK/Tek, thymic stroma-derived
    production per cell of a desired recombinant protein. Often,           lymphopoietin, granulocyte colony Stimulating factor,
    other cell processes (Such as growth and division) are                 granulocyte-macrophage colony Stimulating factor, mast
    inhibited So as to direct most of the cells energy into                cell growth factor, Stem cell growth factor, epidermal growth
    recombinant protein production. Such techniques include                factor, RANTES, growth hormone, insulin, insulinotropin,
    cold temperature shift, and additions of chemicals. Such as            insulin-like growth factors, parathyroid hormone, interfer
    sodium butyrate (as described in U.S. Pat. No. 5,705.364 to            ons, nerve growth factors, glucagon, interleukins 1 through
    Etcheverry et al., incorporated herein by reference), DMSO,            18, colony Stimulating factors, lymphotoxin-B, tumor necro
    DMF, DMA, TNF-alpha, phorbol 12-myristate 13-acetate,             25   sis factor, leukemia inhibitory factor, oncostatin-M, and
    PMA, propionate, forskolin, dibutyryl cAMP, 2-aminopu                  various ligands for cell Surface molecules Elk and Hek (Such
    rine, adenine, adenosine, okadaic acid, and combinations of            as the ligands for eph-related kinases, or LERKS). Descrip
    any of these techniques, to name just a few examples, as well          tions of proteins that can be produced according to the
    as any yet to be described and/or discovered induction                 invention may be found in, for example, Human Cytokines.
    techniques. Typically, a batch culture of cells at high density        Handbook for Basic and Clinical Research, Vol. II (Aggar
    is induced to produce the recombinant protein.                         wal and Gutterman, eds. Blackwell Sciences, Cambridge
      The invention can be used in the culture of cells that               Mass., 1998); Growth Factors: A Practical Approach
    produce just about any protein, especially recombinant                 (McKay and Leigh, eds., Oxford University Press Inc., New
    proteins. Examples of useful expression vectors that can be            York, 1993) and The Cytokine Handbook (AW Thompson,
    used to produce proteins are disclosed in WO 01/27299, and        35   ed.; Academic Press, San Diego Calif.; 1991).
    the pDC409 vector described in McMahan et al., 1991,                      Production of the receptors for any of the aforementioned
    Embo J. 10:2821. A protein is generally understood to be a             proteins can also be improved using the invention, including
    polypeptide of at least about 10 amino acids, more prefer              the receptors for both forms of tumor necrosis factor recep
    ably at least about 25 amino acids, even more preferably at            tor (referred to as p55 and p75), Interleukin-1 receptors (type
    least about 75 amino acids, and most preferably at least          40   1 and 2), Interleukin-4 receptor, Interleukin-15 receptor,
    about 100 amino acids.                                                 Interleukin-17 receptor, Interleukin-18 receptor, granulo
       Generally, the methods of the invention are useful for the          cyte-macrophage colony Stimulating factor receptor, granu
    production of recombinant proteins. Recombinant proteins               locyte colony Stimulating factor receptor, receptorS for
    are proteins produced by the process of genetic engineering.           oncostatin-M and leukemia inhibitory factor, receptor acti
    The term “genetic engineering refers to a recombinant             45   vator of NF-kappa B (RANK), receptors for TRAIL, and
    DNA or RNA method used to create a host cell that                      receptors that comprise death domains, Such as Fas or
    expresses a gene at elevated levels, at lowered levels, or a           Apoptosis-Inducing Receptor (AIR). A particularly pre
    mutant form of the gene. In other words, the cell has been             ferred receptor is a soluble form of the IL-1 receptor type II;
    transfected, transformed or transduced with a recombinant              such proteins are described in U.S. Pat. No. 5,767,064,
    polynucleotide molecule, and thereby altered So as to cause       50   incorporated herein by reference in its entirety.
    the cell to alter expression of a desired protein. Methods and            Other proteins that can be produced using the invention
    vectors for genetically engineering cells and/or cell lines to         include cluster of differentiation antigens (referred to as CD
    express a protein of interest are well known to those skilled          proteins), for example, those disclosed in Leukocyte Typing
    in the art; for example, various techniques are illustrated in         VI (Proceedings of the VIth International Workshop and
    Current Protocols in Molecular Biology, Ausubel et al., eds.      55   Conference, Kishimoto, Kikutani et al., eds.; Kobe, Japan,
    (Wiley & Sons, New York, 1988, and quarterly updates) and              1996), or CD molecules disclosed in Subsequent workshops.
    Sambrook et al., Molecular Cloning. A Laboratory Manual                Examples of such molecules include CD27, CD30, CD39,
    (Cold Spring Laboratory Press, 1989). Genetic engineering              CD40; and ligands thereto (CD27 ligand, CD30 ligand and
    techniques include but are not limited to expression vectors,          CD40 ligand). Several of these are members of the TNF
    targeted homologous recombination and gene activation             60   receptor family, which also includes 41BB and OX40; the
    (see, for example, U.S. Pat. No. 5,272,071 to Chappel) and             ligands are often members of the TNF family (as are 41BB
    trans activation by engineered transcription factors (see, for         ligand and OX40 ligand); accordingly, members of the TNF
    example, Segal et al., 1999, Proc. Natl. Acad. Sci. USA                and TNFR families can also be produced using the present
    96(6):2758–63). Preferrably, the proteins are expressed                invention.
    under the control of a heterologous control element Such as,      65      Proteins that are enzymatically active can also be pro
    for example, a promoter that does not in nature direct the             duced according to the instant invention. Examples include
    production of that protein. For example, the promoter can be           metalloproteinase-disintegrin family members, various
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 144 of 166 PageID: 2653


                                                         US 6,924,124 B1
                                 7                                                                       8
    kinases, glucocerebrosidase, alpha-galactosidase A, Super              molecule, an enzyme, a hormone, a cytokine, a portion of an
    oxide dismutase, tissue plasminogen activator, Factor VIII,            immunoglobulin molecule, a Zipper domain, and an epitope.
    Factor IX, apolipoprotein E, apolipoprotein A-I, globins, an             After culturing using the methods of the invention, the
    IL-2 antagonist, alpha-1 antitrypsin, TNF-alpha Converting             resulting expressed protein can then be collected. In addition
    Enzyme, and numerous other enzymes. Ligands for enzy                   the protein can purified, or partially purified, from Such
    matically active proteins can also be produced by applying             culture or component (e.g., from culture medium or cell
    the instant invention.                                                 extracts or bodily fluid) using known processes. By "par
       The inventive compositions and methods are also useful              tially purified” means that Some fractionation procedure, or
    for production of other types of recombinant proteins,                 procedures, have been carried out, but that more polypeptide
    including immunoglobulin molecules or portions thereof,                Species (at least 10%) than the desired protein is present. By
                                                                           “purified” is meant that the protein is essentially homoge
    and chimeric antibodies (i.e., an antibody having a human              neous, i.e., less than 1% contaminating proteins are present.
    constant region couples to a murine antigen binding region)            Fractionation procedures can include but are not limited to
    or fragments thereof. Numerous techniques are known by                 one or more Steps of filtration, centrifugation, precipitation,
    which DNA encoding immunoglobulin molecules can be                15   phase Separation, affinity purification, gel filtration, ion
    manipulated to yield DNAS capable of encoding recombi                  eXchange chromatography, hydrophobic interaction chroma
    nant proteins Such as Single chain antibodies, antibodies              tography (HIC, using Such resins as phenyl ether, butyl
    with enhanced affinity, or other antibody-based polypeptides           ether, or propyl ether), HPLC, or some combination of
    (See, for example, Larrick et al., 1989, Biotechnology                 above.
    7:934–938; Reichmann et al., 1988, Nature 332:323-327;                    For example, the purification of the polypeptide can
    Roberts et al., 1987, Nature 328:731-734; Verhoeyen et al.,            include an affinity column containing agents which will bind
    1988, Science 239:1534–1536; Chaudhary et al., 1989,                   to the polypeptide; one or more column Steps over Such
    Nature 339:394–397). Recombinant cells producing fully                 affinity resins as concanavalin A-agarose, HEPARIN
    human antibodies (such as are prepared using transgenic                TOYOPEARL (chromatography medium) or Cibacrom blue
    animals, and optionally further modified in vitro), as well as    25   3GA SEPHAROSE (agarose beads); one or more steps
    humanized antibodies, can also be used in the invention. The           involving elution; and/or immunoaffinity chromatography.
    term humanized antibody also encompasses Single chain                  The polypeptide can be expressed in a form that facilitates
    antibodies. See, e.g., Cabilly et al., U.S. Pat. No. 4,816,567;        purification. For example, it may be expressed as a fusion
    Cabilly et al., European Patent No. 0,125,023 B1; Boss et              polypeptide, Such as those of maltose binding polypeptide
    al., U.S. Pat. No. 4,816,397; Boss et al., European Patent No.         (MBP), glutathione-S-transferase (GST) or thioredoxin
    0,120,694 B1; Neuberger, M. S. et al., WO 86/01533;                    (TRX). Kits for expression and purification of such fusion
    Neuberger, M. S. et al., European Patent No. 0,194,276 B1;             polypeptides are commercially available from New England
    Winter, U.S. Pat. No. 5.225,539; Winter, European Patent               BioLab (Beverly, Mass.), Pharmacia (Piscataway, N.J.) and
    No. 0.239,400 B1; Queen et al., European Patent No. 0451               InVitrogen, respectively. The polypeptide can be tagged
    216 B1; and Padlan, E. A. et al., EPO 519 596 A1. For             35   with an epitope and Subsequently purified by using a specific
    example, the invention can be used in the production of                antibody directed to Such epitope. One Such epitope FLAG
    human and/or humanized antibodies that immunospecifi                   (epitope tag) is commercially available from Kodak (New
    cally recognize Specific cellular targets, e.g., any of the            Haven, Conn.). It is also possible to utilize an affinity
    aforementioned proteins, the human EGF receptor, the her               column comprising a polypeptide-binding polypeptide, Such
    2/neu antigen, the CEA antigen, Prostate Specific Membrane        40   as a monoclonal antibody to the recombinant protein, to
    Antigen (PSMA), CD5, CD11a, CD18, NGF, CD20, CD45,                     affinity-purify expressed polypeptides. Other types of affin
    CD52, Ep-cam, other cancer cell Surface molecules, TNF                 ity purification steps can be a Protein A or a Protein G
    alpha, TGF-b1, VEGF, other cytokines, alpha 4 beta 7                   column, which affinity agents bind to proteins that contain
    integrin, IgES, Viral proteins (for example, cytomegalovi              Fc domains. Polypeptides can be removed from an affinity
    rus), etc., to name just a few.                                   45   column using conventional techniques, e.g., in a high Salt
       Various fusion proteins can also be produced using the              elution buffer and then dialyzed into a lower salt buffer for
    invention. A fusion protein is a protein, or domain or a               use or by changing pH or other components depending on
    protein (e.g. a Soluble extracellular domain) fused to a               the affinity matrix utilized, or can be competitively removed
    heterologous protein or peptide. Examples of Such fusion               using the naturally occurring Substrate of the affinity moiety.
    proteins include proteins expressed as a fusion with a            50      The desired degree of final purity depends on the intended
    portion of an immunoglobulin molecule, proteins expressed              use of the polypeptide. A relatively high degree of purity is
    as fusion proteins with a Zipper moiety, and novel polyfunc            desired when the polypeptide is to be administered in Vivo,
    tional proteins Such as a fusion proteins of a cytokine and a          for example. In Such a case, the polypeptides are purified
    growth factor (i.e., GM-CSF and IL-3, MGF and IL-3). WO                Such that no polypeptide bands corresponding to other
    93/08207 and WO 96/40918 describe the preparation of              55   polypeptides are detectable upon analysis by SDS-polyacry
    various Soluble oligomeric forms of a molecule referred to             lamide gel electrophoresis (SDS-PAGE). It will be recog
    as CD40L, including an immunoglobulin fusion protein and               nized by one skilled in the pertinent field that multiple bands
    a Zipper fusion protein, respectively; the techniques dis              corresponding to the polypeptide can be visualized by
    cussed therein are applicable to other proteins. Another               SDS-PAGE, due to differential glycosylation, differential
    fusion protein is a recombinant TNFR:Fc, also known as            60   post-translational processing, and the like. Most preferably,
    “entanercept.' Entanercept is a dimer of two molecules of              the polypeptide of the invention is purified to Substantial
    the extracellular portion of the p75 TNF alpha receptor, each          homogeneity, as indicated by a single polypeptide band upon
    molecule consisting of a 235 amino acid TNFR-derived                   analysis by SDS-PAGE. The polypeptide band can be visu
    polypeptide that is fused to a 232 amino acid Fc portion of            alized by Silver staining, Coomassie blue Staining, or (if the
    human IgG1. In fact, any of the previously described mol          65   polypeptide is radiolabeled) by autoradiography.
    ecules can be expressed as a fusion protein including but not            The invention also optionally encompasses further for
    limited to the extracellular domain of a cellular receptor             mulating the proteins. By the term “formulating” is meant
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 145 of 166 PageID: 2654


                                                            US 6,924,124 B1
                                    9                                                                        10
    that the proteins can be buffer eXchanged, Sterilized, bulk                amino acid feed is conveniently added in two different
    packaged and/or packaged for a final user. For purposes of                 buffers-a high pH Solution to Solubilize most amino acids,
    the invention, the term "sterile bulk form' means that a                   and a low pH Solution to Solubilize cystine and tyrosine. It
    formulation is free, or essentially free, of microbial con                 was noticed that performance of the cell culture Seemed to
    tamination (to Such an extent as is acceptable for food and/or             be improved when the low pH solution was buffered with
    drug purposes), and is of defined composition and concen                   phosphoric acid instead of hydrochloric acid. Accordingly,
    tration. The term “sterile unit dose form' means a form that               additional experimentation was performed to investigate the
    is appropriate for the customer and/or patient administration              effect of phosphate in the amino acid feeds.
    or consumption. Such compositions can comprise an effec
    tive amount of the protein, in combination with other                                               EXAMPLE
    components Such as a physiologically acceptable diluent,
    carrier, or excipient. The term "physiologically acceptable'                  Addition of Phosphate Improves CHO Cell Culture
    means a non-toxic material that does not interfere with the                                         Performance
    effectiveness of the biological activity of the active ingre
    dient(s).                                                             15      In this experiment, the effect of altering the following
      Formulations Suitable for administration include aqueous                 three conditions was examined during production of a
    and non-aqueous Sterile injection Solutions which may con                  recombinant TNFR:Fc protein from CHO cells. The condi
    tain anti-oxidants, buffers, bacterioStats and Solutes which               tions that were tested were the following:
    render the formulation isotonic with the blood of the recipi               1. No phosphate or 2.5 mM KHPO in amino acid feeds on
    ent, and aqueous and non-aqueous Sterile Suspensions which                    days 4, 6 and 8.
    may include Suspending agents or thickening agents. The                    2. 100 ul IGF-1 or 25 ul IGF-1 with 20 uM vanadate in the
    polypeptides can be formulated according to known meth                        media.
    ods used to prepare pharmaceutically useful compositions.                  3. A single day 2 feed, or the day 2 feed split into two halves
    They can be combined in admixture, either as the Sole active                  and fed on day 1 and day 2.
    material or with other known active materials Suitable for a          25
                                                                               Materials and Methods
    given indication, with pharmaceutically acceptable diluents                  Eight 2 liter production tanks with a 1 liter working
    (e.g., Saline, Tris-HCl, acetate, and phosphate buffered Solu              Volume (Applikon, Foster City, Calif.) were setup to inves
    tions), preservatives (e.g., thimerosal, benzyl alcohol, para              tigate the effect of each combination of the three variables.
    bens), emulsifiers, Solubilizers, adjuvants and/or carriers.               Cells were seeded at about 7x10E5 cells per mL of medium
   Suitable formulations for pharmaceutical compositions                       with the indicated concentrations of vanadate and IGF-1
   include those described in Remington's Pharmaceutical                       (Long R3 IGF-1; GroPep, Australia). Growth was arrested
   Sciences, 16th ed. 1980, Mack Publishing Company, Easton,                   by addition of sodium butyrate to 0.25 mM and incubation
   Pa. In addition, Such compositions can be complexed with                    at 31 degrees C. The day 2 feed was a 15 fold concentrated
    polyethylene glycol (PEG), metal ions, or incorporated into                Serum-free complete medium. The days 4, 6, and 8 amino
    polymeric compounds Such as polyacetic acid, polyglycolic             35
                                                                               acid feed was a Solution of 17 essential amino acids added
    acid, hydrogels, dextran, etc., or incorporated into lipo                  as a 56x low pH amino acid feed (containing amino acids
    Somes, microemulsions, micelles, unilamellar or multila                    solubilized in a low pH buffer) and a 560x high pH amino
    mellar vesicles, erythrocyte ghosts or spheroblasts. Suitable              acid feed (containing amino acids cystine and tyrosine, at a
    lipids for liposomal formulation include, without limitation,              pH of about 12). When phosphate was added with the feed,
    monoglycerides, diglycerides, Sulfatides, lySolecithin, phos          40
                                                                               it was present in the low pH amino acid Solution.
    pholipids, Saponin, bile acids, and the like. Preparation of                  The culture was maintained for 10 days, and Samples
    such liposomal formulations is within the level of skill in the            taken daily to assay percent viability, viable cell density, and
    art, as disclosed, for example, in U.S. Pat. No. 4,235,871;                recombinant protein titer.
    U.S. Pat. No. 4,501,728; U.S. Pat. No. 4837,028; and U.S.
    Pat. No. 4,737,323. Such compositions will influence the              45   Results
    physical State, Solubility, Stability, rate of in Vivo release, and          FIG. 1 is a graph of the viable cell density (VCD) over
    rate of in Vivo clearance, and are thus chosen according to                time, and FIG. 2 is a graph of the percent viability over time,
    the intended application, So that the characteristics of the               for each of the 8 different tanks.
    carrier will depend on the Selected route of administration.                 Although there was no significant difference in perfor
    Sustained-release forms Suitable for use include, but are not         50   mance between the tanks that contained Vanadate and those
    limited to, polypeptides that are encapsulated in a slowly                 with no Vanadate, addition of Vanadate allowed a reduction
    dissolving biocompatible polymer (Such as the alginate                     in the amount of IGF-1 required. Reduction of IGF-1 in
    microparticles described in U.S. Pat. No. 6,036.978),                      presence of Vanadate is very desirable, as IGF-1 is a very
    admixed with Such a polymer (including topically applied                   expensive media component. No performance difference
    hydrogels), and or encased in a biocompatible Semi-perme              55   was observed between tanks with one day 2 feed and those
    able implant.                                                              with the split day 2 feed.
      The invention having been described, the following                          The effect of adding phosphate in the feeds was enor
    examples are offered by way of illustration, and not limita                mous. The cells in the tanks, which were fed with phosphate,
    tion.                                                                      grew to higher cell density than in the tanks without phos
                                                                          60   phate. Besides growing to higher cell density, viability also
                              EXAMPLE                                          remained higher in the phosphate fed tanks. Furthermore,
                                                                               the resulting titers of TNFR:Fc protein were 65% higher in
                          Amino Acid Feeds                                     the phosphate fed tanks.
                                                                                  In conclusion, addition of phosphate in the feed Sufficient
      During batch fed culture for production of a recombinant            65   to make the cell culture 2.5 mM phosphate immediately after
    TNFR:Fc protein, a concentrated solution of amino acids                    addition caused a dramatic increase in recombinant protein
    was added to CHO cells under production conditions. The                    production.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 146 of 166 PageID: 2655


                                                         US 6,924,124 B1
                                   11                                                                  12
       The present invention is not to be limited in scope by the            8. The method of claim 7 wherein the inducing conditions
    Specific embodiments described herein, which are intended              comprise at least one condition Selected from the group
    as Single illustrations of individual aspects of the invention,        consisting of a reduction in temperature, an addition of a
    and functionally equivalent methods and components are                 Sodium butyrate solution, an addition of dimethylsulfoxide
    within the scope of the invention. Indeed, various modifi              (DMSO), and an addition of dimethylformamide (DMF).
    cations of the invention, in addition to those shown and                 9. The method of claim 1, wherein the protein is a soluble
    described herein will become apparent to those skilled in the          form of a human tumor necrosis factor (TNF) receptor.
    art from the foregoing description and accompanying draw                 10. The method of claim 1, wherein size of the culture is
    ings. Such modifications are intended to fall within the Scope         at least about 100 liters.
    of the appended claims.                                           1O     11. The method of claim 10, wherein the size of the
      What is claimed is:                                                  culture is at least about 1000 liters.
      1. A method of producing a recombinant protein, the                    12. The method of claim 1, wherein the tissue culture
    method comprising culturing a Chinese Hamster Ovary                    medium is Serum-free.
    (CHO) cell culture genetically engineered to produce the                  13. The method of claim 1, further comprising collecting
    protein in a tissue culture medium, and adding a feed             15
                                                                           the protein.
    Solution to the cell culture, wherein the feed Solution com               14. The method of claim 13, further comprising formu
    prises a phosphate compound, where the phosphate com                   lating the protein.
    pound is added in an amount Sufficient to achieve a final cell            15. A method of producing a recombinant protein, the
    culture concentration of from 1.5 millimolar to 3.5 milli
    molar phosphate, and wherein production of the recombi                 method comprising culturing a Chinese Hamster Ovary
    nant protein by the cell culture is increased as compared to           (CHO) cell culture genetically engineered to produce a
    the CHO cell culture in the absence of the phosphate                   protein in a tissue culture medium under induction condi
    compound in the feed Solution.                                         tions, and adding a feed Solution to the cell culture, wherein
      2. The method of claim 1, wherein the feed Solution                  the feed Solution comprises an amount of a phosphate
    additionally comprises one or more amino acids.                   25   compound sufficient to bring the medium to about 2.5 mM
       3. The method of claim 1, wherein the phosphate com                 phosphate after addition, and wherein production of the
    pound is Selected from the group consisting of Sodium                  recombinant protein by the cell culture is increased as
    phosphate, potassium phosphate, phosphoric acid, and other             compared to the CHO cell culture in the absence of the
    Salts of phosphoric acid.                                              phosphate compound in the feed Solution.
       4. The method of claim 2, wherein the phosphate com                    16. The method of claim 15, further comprising adding
    pound is added as a component of an amino acid feed.                   one or more amino acids to the cell culture.
       5. The method of claim 2, wherein the feed solution is                 17. The method of claim 16, further comprising collecting
    added repeatedly.                                                      the protein.
      6. The method of claim 5, wherein the feed solution is                  18. The method of claim 17, further comprising at least
    added about every two dayS.                                       35   partially purifying the protein.
      7. The method of claim 1, wherein the cells are under
    inducing conditions when the feed Solution is added.                                          k     k   k   k   k
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 147 of 166 PageID: 2656




                          EXHIBIT 5
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 148 of 166 PageID: 2657
                                                                                                     US007 157557B2


    (12) United States Patent                                                      (10) Patent No.:                US 7,157,557 B2
           Sassenfeld et al.                                                       (45) Date of Patent:                        Jan. 2, 2007

    (54) INCREASED RECOVERY OF ACTIVE                                                5,661,001 A * 8/1997 Grossenbacher et al. .. 435/69.1
            PROTEINS                                                                 5,879,673 A *     3/1999 Thomas ..................... 424,85.1
                                                                               2003.0099934 A1         5/2003 Boudet et al.

    (75) Inventors: Hell".
                     Sland,
                            St.     libridge
                             , Richard L.
                                                                                           FOREIGN PATENT DOCUMENTS
                           Remmele, Jr., Lynnwood, WA (US);                   EP               O 293 T85 A2    5, 1988
                           Rebecca E. McCoy, Seattle, WA (US)                 EP               O 293 785    * 12/1988
                                                                              EP               O 553. 494 A1      12/1992
    (73) Assignee: Immunex Corporation, Thousand                              EP               O433225 B1          4, 1999
                   Oaks, CA (US)                                              WO           WO95/32216             11, 1995
                                s                                             WO          WO 96,03141 A1          2, 1996
                                                                              WO          WO O1,34638 A1           5, 2001
    (*) Notice:            Subject to any disclaimer, the term of this        WO          WO O1? 49.720 A2         7, 2001
                           patent is extended or adjusted under 35
                           U.S.C. 154(b) by 221 days.                                             OTHER PUBLICATIONS
    (21) Appl. No.: 10/080,471                                                Merli
                                                                                 ". et al., Analytical  Biochemistry, Sep.
                                                                                                 ytical Biochemistry, Sep 1, 1995, WO
                                                                                                                                   vol. 320, No.
                                                                                                                                               O 1,
                1-1.                                                          The Cytokine Facts Book, Second Edition, Academic Press, 2001,
    (22) Filed:            Feb. 22, 2002                                      pp. 476-478.*
                                          O       O                           Flamand et al., “Purification and Renaturation of Japanese Encepha
    (65)                     Prior Publication Data                           litis Virus Nonstructural Glycoprotein NS1 Overproduced by Insect
                                                                              Cells.” Protein Expression and Purification 6:519-527, 1995.
            US 20O2/O182665 A1                Dec. 5, 2002                    Creighton, “Disulphide Bonds and Protein Stability.” BioEssays
                                              O       O                       8(2):57-63, 1988.
                Related U.S. Application Data                                 International Search Report, PCT/US02/05645, mailed Jun. 17,
    (60) Provisional application No. 60/271,033, filed on Feb.                2003.
            23, 2001.                                                         U.S. Appl. No. 1 1/255,528, Oct. 21, 2005, Dillon et al.
    (51) Int. Cl                                                              * cited by examiner
         C07K 14/715                  (2006.01)                               Primary Examiner Eileen B. O'Hara
    (52) U.S. Cl. ...................... 530/350; 530/412:530/413;            (74) Attorney, Agent, or Firm—Kathleen Fowler
                       530/417:530/247; 514/12:435/325; 435/69.1;
                             435/69.7:536/23.1536/23.4:536/23.5               (57)                      ABSTRACT
    (58) Field of Classification Sh; 5,375.                          5.       The invention provides methods of increasing yields of
            S         lication file f       let s    hhi t                    desired conformation of proteins. In particular embodi
                ee appl1cauon Ille Ior complete searcn n1story.               ments, the invention includes contacting preparations of a
    (56)                     References Cited                                 recombinant protein with a reduction/oxidation coupling
                       U.S. PATENT DOCUMENTS
                                                                              reagent for a time Sufficient to increase the relative propor
                                                                              tion of a desired configurational isomer.
           4,766,205 A        8, 1988 Ghosh-Dastidar
           5.447,851 A *      9, 1995 Beutler et al. ............. 435/69.7                   49 Claims, 7 Drawing Sheets
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 149 of 166 PageID: 2658


    U.S. Patent         Jan. 2, 2007     Sheet 1 of 7       US 7,157,557 B2




                                       mS and pHx10




                                                                 NSEWQIT0OA



                                       (uu 082) nw
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 150 of 166 PageID: 2659


    U.S. Patent         Jan. 2, 2007     Sheet 2 of 7       US 7,157,557 B2


                50




               -50

              -100

                50
                  250 260 270 280 290 300 310 320 330 340
                                       WAVELENGTH (nm)
                                       Fig. 2A




               150
                 250 260 270 280 290 300 310 320 330 340
                                       WAVELENGTH (nm)
                                       Fig. 2B
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 151 of 166 PageID: 2660


    U.S. Patent         Jan. 2, 2007        Sheet 3 of 7     US 7,157,557 B2


              0.2


             0.15


               0.1


             0.05




                                       ELUTION VOLUME (mL)
                                         Fig. 3A
               0.3

              0.25

               0.2

              0.15

                0.

              0.05



                                       ELUTION VOLUME (mL)
                                          Fig. 3B
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 152 of 166 PageID: 2661


    U.S. Patent          Jan. 2, 2007       Sheet 4 of 7                     US 7,157,557 B2


               140



                                                                 8-
                                                                  --aer•?-




                        20   30     40     50    60    70   80               90   100
                                        TEMPERATURE (C)
                                        Fig.    4A
               100




                      FRACTION #2

                 10     20   30     40     50    60    70   80               90   100
                                        TEMPERATURE (C)
                                        Fig. 4B
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 153 of 166 PageID: 2662


    U.S. Patent          Jan. 2, 2007         Sheet 5 of 7   US 7,157,557 B2




             CORRELATION OF FRACTION 2 AND BINDING ACTIVITY
           90%
           80%
           70%
           60%
           50%                                                -0- PEAK 2
           40%                                                -KX-BINDING
           30%
           20%
           10%


                                  CELL LINE

                                   Fig. 5
                 EFFECT OF WARYING CYSTEINE CONCENTRATION ON
                 CONVERSION OF FRACTION 3 INTO FRACTION #2
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 154 of 166 PageID: 2663
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 155 of 166 PageID: 2664


    U.S. Patent              Jan. 2, 2007   Sheet 7 Of 7    US 7,157,557 B2


         EFFECT OF TEMPERATURE ON FRACTION 3 AFTER 6 HOURS

                        Z               Z



                        Z NZ
                        38
                             Ø
                                 ||
                                 |           ||
                                             |             N 4 DEG + Cu




        EFFECT OF TEMPERATURE ON FRACTION 3 AFTER 18 HOURS




                        Z Nz
                                                           Z   RT


                I|- T                                      Y
                                                           &
                                                           S
                                                               RT + Cu
                                                               4 DEG
                                                               4 DEG + Cu
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 156 of 166 PageID: 2665


                                                         US 7,157,557 B2
                                   1.                                                                2
              INCREASED RECOVERY OF ACTIVE                               FIG. 2. Circular Dichroism Analysis of Fractions #2 and
                        PROTEINS                                      #3. Near-UV Circular Dichroism measurements expressed
                                                                      in terms of mean residue ellipticity are shown in FIG. 2. FIG.
       This application claims the benefit of provisional U.S. 2A presents the spectral data; The line for Fraction #3 is
    application 60/271,033, filed Feb. 23, 2001, the disclosure of 5 closest to the arrow highlighting the negative displacement
    which is incorporated by reference in its entirety.               at about 270 nM ascribed to disulfide contributions, and the
                   FIELD OF THE INVENTION                             line for Fraction #2 is the darker solid line. FIG. 2B presents
                                                                      the curve-fitted data for Fraction #2 (small dashed line) and
       The invention is in the field of treatment and purification 10 Fraction #3 (larger dashed line).
    of proteins.                                                         FIG. 3. Molecular Weight Determination Using On-line
                          BACKGROUND                                  size exclusion chromatography (SEC), ultraviolet (UV),
                                                                      light scattering (LS), and refractive index (RI) detection in
       High levels of expression of many proteins of eukaryotic series (On-line SEC/UV/LS/RI). FIG. 3A is Fraction #3, and
    origin have been achieved in prokaryotic expression hosts. 15 FIG. 3B is Fraction #2. Vertical dashed lines indicate where
    Such eukaryotic proteins often misfold and accumulate as the slices were evaluated for molecular weight determina
    insoluble inclusion bodies in the prokaryotic host. In order tion in the region Surrounding the main peak.
    to obtain biologically active protein, the proteins trapped in       FIG. 4. Differential Scanning Calorimetry Analysis of
    inclusion bodies had to be unfolded and refolded under                  Fractions #2 and #3. FIG. 4A is the uncorrected data, and
    harsh conditions including chaotropic agents and reducing               FIG. 4B presents the baseline-corrected data. Thermal melt
    thiols.                                                                 ing transitions are labeled by vertical dashed lines. Arrows
       Expression of proteins of eukaryotic origin in eukaryotic            indicate an enthalpy displacement. The horizontal dotted
    hosts avoided these problems. Provided that the expression              lines in FIG. 4B are used as a baseline reference.
    vector was properly designed (e.g., with Secretory signal                  FIG. 5. Correlation of Fraction #2 and Binding Activity.
    peptides, etc.), eukaryotic cell lines tend to correctly process   25   Six different preparations of TNFR:Fc (denoted A through
    and secrete extracellular eukaryotic proteins as soluble prod           F), from six different cell lines, were tested for the correla
    uctS.                                                                   tion between the percent increase in proportion of Fraction
       However, as expression systems and vectors have been                 #2 (dark diamonds) and percent increase in TNF alpha
    improved to maximize levels of expression from eukaryotic               Binding Units (light diamonds).
    hosts, not all of the recombinant protein expressed and            30
                                                                               FIG. 6. Effect of Varying Cysteine Concentration on
    secreted from these hosts is in the desired, most active                Conversion of Fraction #3 into Fraction #2. Protein samples
    conformation. The invention is designed to overcome such                were treated with various concentrations of cysteine
    expression problems, and maximize yields of biologically                (0.25–5.0 mM) and changes in Fraction #3 assessed using
    active protein.                                                         HIC. Four different lots of TNFR:Fc were treated for 18
                                                                       35
                SUMMARY OF THE INVENTION                                    hours at the indicated cysteine concentration on the X-axis.
                                                                            The percent of Fraction #3 in each lot that was converted
       The invention is based, in part, on the discovery that not           into Fraction #2 is plotted on the y-axis.
    all of the preparation of recombinant protein that is                      FIG. 7. Effect of Cysteine Concentration on Proportion of
    expressed by eukaryotic host cells is folded into a native         40   Fraction #3. Protein samples from four different lots were
    tertiary conformation. In addition, it has been found that              treated with various concentrations of cysteine (0–50 mM)
    regions or domains of recombinant proteins may be properly              and the resulting level of Fraction #3 was assessed by HIC.
    folded, while other regions or domains may have undesired                  FIG. 8. Effect of Temperature on Disulfide Exchange.
    conformations. Accordingly, in one aspect, the invention                Protein fractions were treated at room temperature or 4
    provides a method of contacting a preparation of the recom         45   degrees C. in the presence or absence of copper for various
    binant protein that contains a mixture of at least two isomers          times. FIG. 8A presents changes in HIC Fraction #3 after 6
    of the recombinant protein to a reduction/oxidation coupling            Hours, and FIG. 8B presents changes in HIC Fraction #3
    reagent for a time sufficient to increase the relative propor           after 18 hours.
    tion of the desired conformational isomer and determining
    the relative proportion of the desired conformational isomer       50              DETAILED DESCRIPTION OF THE
    in the mixture. In another aspect, the invention entails                                    INVENTION
    contacting a preparation of a recombinant protein that has
    been produced by mammalian cells with a reduction/oxida                    The invention provides methods of increasing the recov
    tion coupling reagent, at a pH of about 7 to about 11, and              ery of active recombinant proteins. In particular, the inven
    isolating a fraction of the preparation of the recombinant         55   tion involves promoting a desired conformation of a protein
    protein with a desired conformation. Preferred recombinant              in preparations of a recombinant protein. Significantly, the
    proteins are glycosylated recombinant proteins such as, e.g.,           invention provides gentle methods of altering protein struc
    those produced by eukaryotic cells. The invention also                  ture without necessitating the use of harsh chaotrope treat
    relates to methods of formulating the resulting preparations            ments (such as, for example, strong denaturants such as
    into a sterile unit dose form, and compositions produced by        60   SDS, guanidium hydrochloride or urea). Using the methods
    the methods of the invention.
                                                                            of the invention on preparations of recombinant protein
              BRIEF DESCRIPTION OF THE FIGURES                              results in a higher percentage, or higher relative fraction, of
                                                                            the recombinant protein in the preparation with a desired
      FIG. 1. Hydrophobic interaction chromatography (HIC)                  conformation. A desired conformation for a recombinant
    of TNFR:Fc. This preparation of TNFR:Fc elutes during              65   protein is the three-dimensional structure of a protein that
    HIC as three distinct peaks collected into Fraction #2 and              most closely resembles, and/or duplicates the function of
    Fraction #3, as indicated.                                              the naturally occurring domain of that protein. Such gentle
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 157 of 166 PageID: 2666


                                                         US 7,157,557 B2
                                 3                                                                         4
    methods are particularly advantageous when the recombi                     Generally, the methods of the invention are useful for
    nant protein is intended to be used in vivo as a drug or                improving production processes for recombinant proteins.
    biologic.                                                               Recombinant proteins are proteins produced by the process
       Generally, when the recombinant protein contains a                   of genetic engineering. The term 'genetic engineering
    domain of a receptor protein, the desired conformation will             refers to any recombinant DNA or RNA method used to
    have a higher binding affinity (and, consequently, a lower              create a host cell that expresses a gene at elevated levels, at
    dissociation constant) for a cognate ligand of the receptor.            lowered levels, and/or a mutant form of the gene. In other
    For example, the desired conformation of a TNF-binding                  words, the cell has been transfected, transformed or trans
    molecule will have a higher binding affinity and a lower                duced with a recombinant polynucleotide molecule, and
    dissociation constant for TNF (e.g., TNF-alpha).                   10   thereby altered so as to cause the cell to alter expression of
      In addition, the desired conformation of a recombinant                a desired protein. Methods and vectors for genetically engi
    protein is preferably more thermostable than an undesired               neering cells and/or cell lines to express a protein of interest
    conformation (when measured in the same solution envi                   are well known to those skilled in the art; for example,
    ronment). Thermostability can be measured in any of a                   various techniques are illustrated in Current Protocols in
    number of ways such as, for example, the melting tempera           15   Molecular Biology, Ausubel et al., eds. (Wiley & Sons, New
    ture transition (Tm). The desired conformation of a recom               York, 1988, and quarterly updates) and Sambrook et al.,
    binant protein may or may not have a different arrangement              Molecular Cloning: A Laboratory Manual (Cold Spring
    of disulfide bonds, although preferably the conformation                Laboratory Press, 1989). Genetic engineering techniques
    contains native disulfide bonds. The desired conformation of            include but are not limited to expression vectors, targeted
    a recombinant protein may have other tertiary structure                 homologous recombination and gene activation (see, for
    characteristics. For example, a desired conformation may be             example, U.S. Pat. No. 5.272,071 to Chappel) and trans
    a monomer, dimer, trimer, tetramer, or Some other higher                activation by engineered transcription factors (see, for
    order form of the protein. For the purposes of the invention,           example, Segal el al., 1999, Proc. Natl. Acad. Sci. USA
    the “conformation of a protein is its three-dimensional                 96(6):2758–63).
    structure. Two different structures of a polypeptide with the      25      The invention finds particular use in improving the pro
    same primary amino acid sequence are “conformers' of each               duction of proteins that are glycosylated. Specifically, pro
    other when they have different conformations corresponding              teins that are secreted by fungal cell Systems (e.g., yeast,
    to energy minima, and they differ from each other only in the           filamentous fungi) and mammalian cell systems will be
    way their atoms are oriented in space. Conformers can be                glycosylated. Preferably, the proteins are secreted by mam
    interconverting (referring to the rotational freedom around        30   malian production cells adapted to grow in cell culture.
    bonds to the exclusion of breaking bonds). Two different                Examples of Such cells commonly used in the industry are
    structures of a polypeptide with the same primary amino                 CHO, VERO, BHK, HeLa, CV1 (including Cos), MDCK,
    acid sequence are “configurational isomers' when they have              293, 3T3, myeloma cell lines (especially murine), PC12 and
    different conformations corresponding to energy minima,                 WI38 cells. Particularly preferred host cells are Chinese
    they differ from each other in the way their atoms are             35   hamster ovary (CHO) cells, which are widely used for the
    oriented in space, and they are non-interconvertible without            production of several complex recombinant proteins, e.g.
    the breaking of a covalent bond. In the practice of the                 cytokines, clotting factors, and antibodies (Brasel et al.,
    invention, configurational isomers can be interconverted by,            1996, Blood 88:2004–2012: Kaufman et al., 1988, J.Biol
    for example, breaking and optionally reforming disulfidc                Chem 263: 6352–6362; McKinnon et al., 1991, J Mol
    bonds.                                                             40   Endocrinol 6:231-239; Wood et al., 1990, J. Immunol
       Thus, in one aspect, the invention entails contacting a              145:3011–3016). The dihydrofolate reductase (DHFR)-de
    preparation of the glycosylatcd recombinant protein that                ficient mutant cell line (Urlaub et al., 1980, Proc Natl Acad
    contains a mixture of at least two configurational isomers of           Sci USA 77:4216–4220), DXB11 and DG-44, are the CHO
    the recombinant protein to a reduction/oxidation coupling               host cell lines of choice because the efficient DHFR select
    reagent for a time sufficient to increase the relative propor      45   able and amplifiable gene expression system allows high
    tion of the desired configurational isomer and determining              level recombinant protein expression in these cells (Kauf
    the relative proportion of the desired configurational isomer           man R. J., 1990, Meth Enzymol 185:527–566). In addition,
    in the mixture. In another aspect, the invention entails                these cells are easy to manipulate as adherent or Suspension
    contacting a preparation of a recombinant protein that has              cultures and exhibit relatively good genetic stability. CHO
    been produced by mammalian cells with a reduction/oxida            50   cells and recombinant proteins expressed in them have been
    tion coupling reagent, at a pH of about 7 to about 11, and              extensively characterized and have been approved for use in
    isolating a fraction of the preparation of the recombinant              clinical manufacturing by regulatory agencies.
    protein with a desired conformation. Preferred recombinant                 It has been found that the invention is a gentle and
    proteins are glycosylated recombinant proteins such as, e.g.,           effective process for improving the production process for
    those produced by eukaryotic cells.                                55   proteins that can adopt multiple conformations and/or con
       The invention can be used to treat just about any protein            tain more than one domain. A "domain is a contiguous
    to promote a desired conformation. A protein is generally               region of the polypeptide chain that adopts a particular
    understood to be a polypeptide of at least about 10 amino               tertiary structure and/or has a particular activity that can be
    acids, more preferably at least about 25 amino acids, even              localized in that region of the polypeptide chain. For
    more preferably at least about 75 amino acids, and most            60   example, one domain of a protein can have binding affinity
    preferably at least about 100 amino acids. The methods of               for one ligand, and one domain of a protein can have binding
    the invention find particular use in treating proteins that have        affinity for another ligand. In a thermostable sense, a domain
    at least about 3 cysteine residues, more preferably at least            can refer to a cooperative unfolding unit of a protein. Such
    about 8 cysteine residues, still more preferably at least about         proteins that contain more than one domain can be found
    15 cysteine residues, yet even more preferably at least about      65   naturally occurring as one protein or genetically engineered
    30, still even more preferably at least about 50 to 150                 as a fusion protein. In addition, domains of a polypeptide can
    cysteine residues.                                                      have Subdomains.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 158 of 166 PageID: 2667


                                                        US 7,157,557 B2
                                  5                                                                     6
       In one aspect, the methods of the invention can be used on         granulocyte-macrophage colony Stimulating factor receptor,
    preparations of recombinant proteins in which at least one            granulocyte colony stimulating factor receptor, receptors for
    domain of the protein has a stable conformation, and at least         oncostatin-M and leukemia inhibitory factor, receptor acti
    one domain of the protein has an unstable conformation. The           vator of NF-kappa B (RANK, as described in U.S. Pat. No.
    terms 'stable' and “unstable' are used as relative terms. The         6.271,349, which is incorporated by reference herein in its
    domain of the protein with a stable conformation will have,           entirety), receptors for TRAIL (including TRAIL receptors
    for example, a higher melting temperature (Tm) than the               1, 2, 3, and 4), and receptors that comprise death domains,
    unstable domain of the protein when measured in the same              Such as Fas or Apoptosis-Inducing Receptor (AIR).
    Solution. A domain is stable compared to another domain                  Other proteins whose production processes can be
    when the difference in the Tm is at least about 2°C., more       10   improved using the inventive methods include cluster of
    preferably about 4°C., still more preferably about 7°C., yet          differentiation antigens (referred to as CD proteins), for
    more preferably about 10° C., even more preferably about              example, those disclosed in Leukocyte Tiping VI (Proceed
    15° C., still more preferably about 20° C., even still more           ings of the VIth International Workshop and Conference:
    preferably about 25°C., and most preferably about 30° C.              Kishimoto, Kikutani et al., eds.; Kobe, Japan, 1996), or CD
    when measured in the same solution.                              15   molecules disclosed in Subsequent workshops. Examples of
       The invention is also generally applicable to proteins that        such molecules include CD27, CD30, CD39, CD40; and
    have an Fc domain, and another domain (e.g., antibodies,              ligands thereto (CD27 ligand, CD30 ligand and CD40
    and Fc fusion proteins). For example, in one of the non               ligand). Several of these are members of the TNF receptor
    limiting embodiments illustrated below, TNFR:Fc, the Tms              family, which also includes 41BB and OX40; the ligands are
    for the Fc portion of the molecule are at 69.1° C. and 83.4°          often members of the TNF family (as are 41BB ligand and
    C., while the Tm for the TNFR portion of the molecule range           OX40 ligand); accordingly, members of the TNF and TNFR
    from 52.5°C. (in the more desired conformation) to a Tm of            families can also be produced using the present invention.
    49.7°C. (in the less desired conformation).                              Proteins that are enzymatically active can also be pre
       Particularly preferred proteins are protein-based drugs,           pared according to the instant invention. Examples include
    also known as biologics. Preferably, the proteins are            25   metalloproteinase-disintegrin family members, various
    expressed as extracellular products. Proteins that can be             kinases, glucocerebrosidase, Superoxide dismutase, tissue
    produced using the methods of the invention include but are           plasminogen activator, Factor VIII, Factor IX, apolipopro
    not limited to a flt3 ligand (as described in WO 94/28391,            tein E, apolipoprotein A-I, globins, an IL-2 antagonist,
    which is incorporated by reference herein in its entirety), a         alpha-1 antitrypsin, TNF-alpha Converting Enzyme, and
    CD40 ligand (as described in U.S. Pat. No. 6,087.329, which      30   numerous other enzymes. Ligands for enzymatically active
    is incorporated by reference herein in its entirety), erythro         proteins can also be expressed by applying the instant
    poeitin, thrombopoeitin, calcitonin, Fas ligand, ligand for           invention.
    receptor activator of NF-kappa B (RANKL), tumor necrosis                 The inventive compositions and methods are also useful
    factor (TNF)-related apoptosis-inducing ligand (TRAIL, as             for preparation of other types of recombinant proteins,
    described in WO97/01633, which is incorporated by refer          35   including immunoglobulin molecules or portions thereof,
    ence herein in its entirety), thymic stroma-derived lym               and chimeric antibodies (e.g., an antibody having a human
    phopoietin, granulocyte colony stimulating factor, granulo            constant region coupled to a murine antigen binding region)
    cyte-macrophage colony stimulating factor (GM-CSF, as                 or fragments thereof. Numerous techniques are known by
    described in Australian Patent No. 588.819, which is incor            which DNA encoding immunoglobulin molecules can be
   porated by reference herein in its entirety), mast cell growth    40   manipulated to yield DNAs capable of encoding recombi
   factor, stem cell growth factor, epidermal growth factor,              nant proteins such as single chain antibodies, antibodies
   RANTES, growth hormone, insulin, insulinotropin, insulin               with enhanced affinity, or other antibody-based polypeptides
   like growth factors, parathyroid hormone, interferons, nerve           (see, for example, Larrick et al., 1989, Biotechnology
   growth factors, glucagon, interleukins 1 through 18, colony            7:934–938: Reichmann et al., 1988, Nature 332:323-327:
   stimulating factors, lymphotoxin-B, tumor necrosis factor         45   Roberts et al., 1987, Nature 328:731-734; Verhoeyen et al.,
   (TNF), leukemia inhibitory factor, oncostatin-M, and vari              1988, Science 239:1534–1536; Chaudhary et al., 1989,
   ous ligands for cell surface molecules ELK and Hek (such               Nature 339:394–397). Preparations of fully human antibod
   as the ligands for eph-related kinases or LERKS). Descrip              ies (such as are prepared using transgenic animals, and
   tions of proteins that can be purified according to the                optionally further modified in vitro), as well as humanized
   inventive methods may be found in, for example, Human             50   antibodies, can also be used in the invention. The term
   Cytokines. Handbook for Basic and Clinical Research, Vol.              humanized antibody also encompasses single chain antibod
   II (Aggarwal and Gutterman, eds. Blackwell Sciences, Cam               ies. See, e.g., Cabilly elal., U.S. Pat. No. 4,816,567; Cabilly
   bridge, Mass., 1998); Growth Factors: A Practical                      et al., European Patent No. 0,125,023 B1; Boss et al., U.S.
   Approach (McKay and Leigh, eds., Oxford University Press               Pat. No. 4,816,397: Boss et al., European Patent No. 0,120,
   Inc., New York, 1993); and The Cytokine Handbook (A. W.           55   694 B1; Neuberger, M. S. et al., WO 86/01533; Neuberger,
   Thompson, ed., Academic Press, San Diego, Calif., 1991).               M. S. etal., European Patent No. 0,194.276 B1; Winter, U.S.
      Preparations of the receptors, especially soluble forms of          Pat. No. 5.225,539; Winter, European Patent No. 0.239,400
   the receptors, for any of the aforementioned proteins can              B1; Queen et al., European Patent No. 0 451 216 B1; and
   also be improved using the inventive methods, including                Padlan, E. A. et al., EPO 519 596 A1. The method of the
   both forms of TNFR (referred to as p55 and p75), Interleu         60   invention may also be used during the preparation of con
   kin-1 receptors types I and II (as described in EP 0460846,            jugates comprising an antibody and a cytotoxic or lumines
    U.S. Pat. No. 4,968,607, and U.S. Pat. No. 5,767,064, which           cent Substance. Such Substances include: maytansine deriva
    are incorporated by reference herein in their entirety), Inter        tives (such as DM1); enterotoxins (such as a Staphlyococcal
    leukin-2 receptor, Interleukin-4 receptor (as described in EP         enterotoxin); iodine isotopes (such as iodine-125); technium
    0.367 566 and U.S. Pat. No. 5,856.296, which are incorpo         65   isotopes (such as Tc-99m): cyanine fluorochromes (such as
    rated by reference herein in their entirety), Interleukin-15          Cy5.5.18); and ribosome-inactivating proteins (such as bou
    receptor, linterleukin-17 receptor, Interleukin-18 receptor,          ganin, gelonin, or saporin-S6).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 159 of 166 PageID: 2668


                                                         US 7,157,557 B2
                                  7                                                                          8
       Examples of antibodies or antibody/cytotoxin or anti                 goats, pigs, or sheep which are characterized by Somatic or
    body/luminophore conjugates contemplated by the inven                   germ cells containing a nucleotide sequence encoding the
    tion include those that recognize any one or combination of             polypeptide. The resulting expressed polypeptide can then
    the above-described proteins and/or the following antigens:             be purified, or partially purified, from such culture or
    CD2, CD3, CD4, CD8, CD11a, CD14, CD18, CD2O, CD22,                      component (e.g., from culture medium or cell extracts or
    CD23, CD25, CD33, CD40, CD44, CD52, CD80 (B7.1),                        bodily fluid) using known processes. Fractionation proce
    CD86 (B7.2), CD147, IL-1C, IL-1 B, IL-4, IL-5, IL-8, IL-10,             dures can include but are not limited to one or more steps of
    IL-2 receptor, IL-4 receptor, IL-6 receptor, IL-13 receptor,            filtration, centrifugation, precipitation, phase separation,
    IL-18 receptor subunits, PDGF-B, VEGF, TGF, TGF-B2,                     affinity purification, gel filtration, ion exchange chromatog
    TGF-B1, EGF receptor, VEGF receptor, C5 complement,                10   raphy, hydrophobic interaction chromatography (HIC, using
    IgE. tumor antigen CA125, tumor antigen MUC1, PEM                       Such resins as phenyl ether, butyl ether, or propyl ether),
    antigen, LCG (which is a gene product that is expressed in              HPLC, or some combination of above.
    association with lung cancer), HER-2, a tumor-associated                   For example, the purification of the polypeptide can
    glycoprotein TAG-72, the SK-1 antigen, tumor-associated                 include an affinity column containing agents which will bind
    epitopes that are present in elevated levels in the sera of        15   to the polypeptide; one or more column steps over Such
    patients with colon and/or pancreatic cancer, cancer-associ             affinity resins as concanavalin A-agarose, heparin-toyope
    ated epitopes or proteins expressed on breast, colon, squa              arl(R) or Cibacrom blue 3GA Sepharose(R); one or more steps
    mous cell, prostate, pancreatic, lung, and/or kidney cancer             involving elution; and/or immunoaffinity chromatography.
    cells and/or on melanoma, glioma, or neuroblastoma cells,               The polypeptide can be expressed in a form that facilitates
    the necrotic core of a tumor, integrin alpha 4 beta 7, the              purification. For example, it may be expressed as a fusion
    integrin VLA-4, B2 integrins, TRAIL receptors 1, 2, 3, and              polypeptide. Such as those of maltose binding polypeptide
    4. RANK, RANK ligand, TNF-C., the adhesion molecule                     (MBP), glutathione-S-transferase (GST) or thioredoxin
    VAP-1, epithelial cell adhesion molecule (EpCAM), inter                 (TRX). Kits for expression and purification of such fusion
    cellular adhesion molecule-3 (ICAM-3), leukointegrin                    polypeptides are commercially available from New England
    adhesin, the platelet glycoprotein gp IIb/IIIa, cardiac myosin     25   BioLab (Beverly, Mass.), Pharmacia (Piscataway, N.J.) and
    heavy chain, parathyroid hormone, rNAPc2 (which is an                   InVitrogcn, respectively. The polypeptide can be tagged
    inhibitor of factor VIIa-tissue factor), MHC I, carcinoem               with an epitope and Subsequently purified by using a specific
    bryonic antigen (CEA), alpha-fetoprotein (AFP), tumor                   antibody directed to such epitope. One such epitope
    necrosis factor (TNF). CTLA-4 (which is a cytotoxic T                   (FLAG(R) is commercially available from Kodak (New
    lymphocyte-associated antigen), Fc-Y-1 receptor, HLA-DR            30   Haven, Conn.). It is also possible to utilize an affinity
    10 beta, HLA-DR antigen, L-selectin, IFN-y, Respiratory                 column comprising a polypeptide-binding polypeptide. Such
    Syncitial Virus, human imillimolarunodeficiency virus                   as a monoclonal antibody to the recombinant protein, to
    (HIV), hepatitis B virus (HBV), Streptococcus mutans, and               affinity-purify expressed polypeptides. Other types of affin
    Staphlycoccus aureus.                                                   ity purification steps can be a Protein A or a Protein G
       Preparations of various fusion proteins can also be pre         35   column, which affinity agents bind to proteins that contain
    pared using the inventive methods. Examples of such fusion              Fc domains. Polypeptides can be removed from an affinity
    proteins include proteins expressed as a fusion with a                  column using conventional techniques, e.g., in a high salt
    portion of an immunoglobulin molecule, proteins expressed               elution buffer and then dialyzed into a lower salt buffer for
    as fusion proteins with a Zipper moiety, and novel polyfunc             use or by changing pH or other components depending on
    tional proteins such as a fusion proteins of a cytokine and a      40   the affinity matrix utilized, or can be competitively removed
    growth factor (i.e., GM-CSF and IL-3, MGF and IL-3). WO                 using the naturally occurring Substrate of the affinity moiety.
    93/08207 and WO 96/40918 describe the preparation of                    In one embodiment of the invention illustrated below, the
    various soluble oligomeric forms of a molecule referred to              preparation of recombinant protein has been partially puri
    as CD40L, including an immunoglobulin fusion protein and                fied over a Protein A affinity column.
    a Zipper fusion protein, respectively; the techniques dis          45      Some or all of the foregoing purification steps, in various
    cussed therein are applicable to other proteins. Any of the             combinations, can also be employed to prepare an appro
    above molecules can be expressed as a fusion protein                    priate preparation of a recombinant protein for use in the
    including but not limited to the extracellular domain of a              methods of the invention, and/or to further purify the recom
    cellular receptor molecule, an enzyme, a hormone, a cytok               binant polypeptide after contacting the preparation of the
    ine, a portion of an immunoglobulin molecule, a Zipper             50   recombinant protein with a reduction/oxidation coupling
    domain, and an epitope.                                                 reagent. The polypeptide that is substantially free of other
       The preparation of recombinant protein can be a cell                 mammalian polypeptides is defined as an "isolated polypep
    culture Supernatant, cell extract, but is preferably a partially        tide’”.
    purified fraction from the same. By “partially purified                    The polypeptide can also be produced by known conven
    means that some fractionation procedure, or procedures,            55   tional chemical synthesis. Methods for constructing
    have been carried out, but that more polypeptide species (at            polypeptides by Synthetic means are known to those skilled
    least 10%) than the desired protein or protein conformation             in the art. The synthetically-constructed polypeptide
    is present. One of the advantages of the methods of the                 sequences can be glycosylated in vitro.
    invention is that the preparation of recombinant protein can               The desired degree of final purity depends on the intended
    be at a fairly high concentration. Preferred concentration         60   use of the polypeptide. A relatively high degree of purity is
    ranges are 0.1 to 20 mg/ml, more preferably from 0.5 to 15              desired when the polypeptide is to be administered in vivo,
    mg/ml, and still more preferably from 1 to 10 mg/ml.                    for example. In such a case, the polypeptides are purified
       The preparation of recombinant protein can be prepared               Such that no polypeptide bands corresponding to other
    initially by culturing recombinant host cells under culture             polypeptides are detectable upon analysis by SDS-polyacry
    conditions Suitable to express the polypeptide. The polypep        65   lamide gel electrophoresis (SDS-PAGE). It will be recog
    tide can also be expressed as a product of transgenic                   nized by one skilled in the pertinent field that multiple bands
    animals, e.g., as a component of the milk of transgenic cows,           corresponding to the polypeptide can be visualized by
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 160 of 166 PageID: 2669


                                                        US 7,157,557 B2
                                                                                                         10
    SDS-PAGE, due to differential glycosylation, differential              reduced thiols to oxidized thiols can in a preferred embodi
    post-translational processing, and the like. Most preferably,          ment be from about 1:10 to about 1000:1, more preferably
    the polypeptide of the invention is purified to substantial            about 1:1 to about 500:1, still more preferably about 5:1 to
    homogeneity, as indicated by a single polypeptide band upon            about 100:1, even more preferably about 10:1.
    analysis by SDS-PAGE. The polypeptide band can be visu            5       Contacting the preparation of recombinant protein with a
    alized by silver staining, Coomassie blue staining, and/or (if         reduction/oxidation coupling reagent is performed for a time
    the polypeptide is radiolabeled) by autoradiography.                   sufficient to increase the relative proportion of the desired
       By "contacting is meant Subjecting to, and/or exposing              conformation. Any relative increase in proportion is desir
    to, in Solution. The protein or polypeptide can be contacted           able, but preferably at least 10% of the protein with an
    while also bound to a Solid Support (e.g., an affinity column     10   undesired conformation is converted to protein with the
    or a chromatography matrix). Preferably, the Solution is               desired conformation. More preferably at least 20%, 30%,
    buffered. In order to maximize the yield of protein with a             40%, 50%, 60%, 70% and even 80% of the protein is
    desired conformation, the pH of the solution is chosen to              converted from an undesired to a desired conformation.
    protect the stability of the protein and to be optimal for             Typical yields that have been achieved with the methods of
    disulfide exchange. In the practice of the invention, the pH      15   the invention range from 40 to 80%. If the contacting step
    of the solution is preferably not strongly acidic. Thus,               is performed on a partially or highly purified preparation of
    preferred pH ranges are greater than pH 5, preferably about            recombinant protein, the contacting step can be performed
    pH 6 to about pH 11, more preferably from about pH 7 to                for as short as about 1 hour to about 4 hours, and as long as
    about pH 10, and still more preferably from about pH 7.6 to            about 6 hours to about 4 days. It has been found that a
    about pH 9.6. In one non-limiting embodiment of the                    contacting step of about 4 to about 16 hours or about 18
    invention using TNFR:Fc that is illustrated below, the opti            hours works well. The contacting step can also take place
    mal pH was found to be about pH 8.6. However, the optimal              during another step. Such as on a Solid phase or during
    pH for a particular embodiment of the invention can be                 filtering or any other step in purification.
    easily determined experimentally by those skilled in the art.             The methods of the invention can be performed over a
       The reduction/oxidation coupling reagent is a source of        25   wide temperature range. For example, the methods of the
    reducing agents. Preferred reducing agents are free thiols.            invention have been Successfully carried out attemperatures
    The reduction/oxidation coupling reagent is preferably com             from about 4° C. to about 37° C., however the best results
    prised of a compound from the group consisting of reduced              were achieved at lower temperatures. A typical temperature
    and oxidized glutathione, dithiothreitol (DTT), 2-mercapto             for contacting a partially or fully purified preparation of the
    ethanol, dithionitrobenzoate, cysteine and cystine. For ease      30   recombinant protein is about 4°C. to about 25°C. (ambient),
    of use and economy, reduced glutathione and/or reduced                 but can also be performed at lower temperatures and at
    cysteine can be used.                                                  higher temperature.
       The reduction/oxidation coupling reagent is present at a               The preparation of recombinant protein can be contacted
    concentration Sufficient to increase the relative proportion of        with the reduction/oxidation coupling reagent in various
    the desired conformation. The optimal concentration of the        35   Volumes as appropriate. For example, the methods of the
    reduction/oxidation coupling reagent depends upon the con              invention have been carried out Successfully at the analytical
    centration of protein and number of disulfide bonds in the             laboratory-scale (1–50 mL), preparative-scale (50 mL-10 L)
    protein. For example, it has been found using a protein                and manufacturing-scale (10 L or more). Thus, the methods
    (TNFR:Fc) with 29 disulfide bonds at a concentration of 2              of the invention can be carried out on both Small and large
    mg/ml (approximately 14 microM protein or 400 microM              40   scale with reproducibility.
    disulfide), a reduction/oxidation coupling reagent with 2                 In preferred aspects, the contacting step is performed in
    mM reduced thiols worked well to increase the relative                 the absence of significant amounts of chaotropic agents such
    proportion of the desired conformation. This corresponds to            as, for example, SDS, urea and guanidium HC1. Significant
    a ratio of about 35 free thiols to 1 disulfide bond. However,          amounts of chaotropic agents are needed to observe percep
    it was also found that ratios from 20 to 400 free thiols per      45   tible unfolding. Generally, less than 1 M chaotrope is
    disulfide also worked. Of course, the amount of thiol used             present, more preferably less than 0.5 M, still more prefer
    for a particular concentration can vary somewhat depending             ably less than 0.1 M chaotrope. A solution is essentially free
    upon the reducing capacity of the thiol, and can be easily             of chaotrope (e.g., SDS, urea and guanidium HCl) when no
    determined by one of skill in the art.                                 chaotrope has been purposely added to the Solution, and only
       Thus, generally, the concentration of free thiols from the     50   trace levels (e.g., less than 10 mM) may be present (e.g.,
    reduction/oxidation coupling reagent can be from about 0.05            from the vessel or as a cellular byproduct).
    mM to about 50 mM, more preferably about 0.1 mM to                        Disulfide exchange can be quenched in any way known to
    about 25 mM, and still more preferably about 0.2 mM to                 those of skill in the art. For example, the reduction/oxidation
    about 20 mM.                                                           coupling reagent can be removed or its concentration
       In addition, the reduction/oxidation coupling reagent can      55   reduced through a purification step, and/or it can be chemi
    contain oxidized thiols at approximately higher, equal or              cally inactivated by, e.g., acidifying the Solution. Typically,
    lower concentrations as the reduced thiol component. For               when the reaction is quenched by acidification, the pH of the
    example, the reduction/oxidation coupling reagent can be a             Solution containing the reduction/oxidation coupling reagent
    combination of reduced glutathione and oxidized glu                    will be brought down below pH 7. Preferably, the pH is
    tathione. It has been found through actual working                60   brought to below pH 6. Generally, the pH is reduced to
    examples, that a ratio of reduced glutathione to oxidized              between about pH 2 and about pH 7.
    glutathione of from about 1:1 to about 100:1 (reduced                     Determining the conformation of a protein, and the rela
    thiols:oxidized thiols) can function equally well. Alterna             tive proportions of a conformation of a protein in a mixture,
    tively in another embodiment, the reduction/oxidation cou              can be done using any of a variety of analytical and/or
    pling reagent can be cysteine or a combination of cysteine        65   qualitative techniques. If there is a difference in activity
    and cystine. Thus, when oxidized thiols are included in the            between the conformations of the protein, determining the
    initial reduction/oxidation coupling reagent, the ratio of             relative proportion of a conformation in the mixture can be
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 161 of 166 PageID: 2670


                                                         US 7,157,557 B2
                                 11                                                                     12
    done by way of an activity assay (e.g., binding to a ligand,           Using the methods of the invention accordingly, one can
    enzymatic activity, biological activity, etc.). For example, in        thus obtain preparations of TNFR:Fc that contain more than
    one of the non-limiting embodiments described below, at                85%, more than 90%, and even more than 95% of the
    least two different conformations of TNFR:Fc can be                    TNFR:Fc present in the preparation in the most active
    resolved by using a solid-phase TNF binding assay. The                 conformation (Fraction #2). Compositions, including phar
    assay, essentially as described for IL-1R (Slack, et al., 1993,        maceutical compositions, of TNFR:Fc containing Such pro
    J. Biol. Chem. 268:2513–2524), can differentiate between               portions of Fraction #2 are therefore also provided by the
    the relative proportions of various protein conformations by           invention.
    changes in ligand-receptor binding association, dissociation              The invention also optionally encompasses further for
    or inhibition constants generated. Alternatively the binding      10   mulating the proteins. By the term “formulating is meant
    results can be expressed as activity units/mg of protein.              that the proteins can be buffer exchanged, sterilized, bulk
       If the two conformations resolve differently during chro            packaged and/or packaged for a final user. For purposes of
    matography, electrophoresis, filtering or other purification           the invention, the term “sterile bulk form' means that a
    technique, then the relative proportion of a conformation in           formulation is free, or essentially free, of microbial con
    the mixture can be determined using Such purification tech        15   tamination (to Such an extent as is acceptable for food and/or
    niques. For example, in the non-limiting embodiments                   drug purposes), and is of defined composition and concen
    described below, at least two different conformations of               tration. The term “sterile unit dose form' means a form that
    TNFR:Fc could be resolved by way of hydrophobic inter                  is appropriate for the customer and/or patient administration
    action chromatography. Further, since far-UV Circular                  or consumption. Such compositions can comprise an effec
    Dichroism has been used to estimate secondary structure                tive amount of the protein, in combination with other
    composition of proteins (Perczel et al., 1991, Protein Engrg.          components such as a physiologically acceptable diluent,
    4:669-679), such a technique can determine whether alter               carrier, and/or excipient. The term “pharmaceutically
    native conformations of a protein are present. Still another           acceptable” means a non-toxic material that does not inter
    technique used to determine conformation is fluorescence               fere with the effectiveness of the biological activity of the
    spectroscopy which can be employed to ascertain compli            25   active ingredient(s). Formulations suitable for administra
    mentary differences in tertiary structure assignable to tryp           tion include aqueous and non-aqueous sterile injection solu
    tophan and tyrosine fluorescence. Other techniques that can            tions which may contain anti-oxidants, buffers, bacteriostats
    be used to determine differences in conformation and, hence,           and solutes which render the formulation isotonic with the
   the relative proportions of a conformation, are on-line SEC             blood of the recipient; and aqueous and non-aqueous sterile
   to measure aggregation status, differential scanning calorim       30   Suspensions which may include Suspending agents or thick
   etry to measure melting transitions (Tms) and component                 ening agents. In addition, sterile bulk forms and sterile unit
   enthalpies, and chaotrope unfolding.                                    forms may contain a small concentration (approximately 1
      By the term "isolating is meant physical separation of at            microM to approximately 10 mM) of a reduction/oxidation
   least one component in a mixture away from other compo                  coupling reagent (e.g., glutathione, cysteine, etc.). The
   nents in a mixture. Isolating components or particular con         35   polypeptides can be formulated according to known meth
   formations of a protein can be achieved using any purifica              ods used to prepare pharmaceutically useful compositions.
   tion method that tends to separate Such components.                     They can be combined in admixture, either as the sole active
   Accordingly, one can perform one or more chromatography                 material or with other known active materials suitable for a
   steps, including but not limited to HIC, hydroxyapatite                 given indication, with pharmaceutically acceptable diluents
   chromatography, ion exchange chromatography, affinity, and         40   (e.g., saline, Tris-HCl, acetate, and phosphate buffered solu
   SEC. Other purification methods are filtration (e.g., tangen            tions), preservatives (e.g., thimerosal, benzyl alcohol, para
   tial flow filtration), electrophoretic techniques (e.g., electro        bens), emulsifiers, Solubilizers, adjuvants and/or carriers.
   phoresis, electroelution, isoelectric focusing), and phase              Suitable formulations for pharmaceutical compositions
   separation (e.g., PEG-dextran phase separation), to name                include those described in Remington's Pharmaceutical
   just a few. In addition, the fraction of the preparation of        45   Sciences, 16th ed. 1980, Mack Publishing Company, Easton,
   recombinant protein that contains the protein in the undes              Pa. In addition, such compositions can be complexed with
   ired conformation can be treated again in the methods of the            polyethylene glycol (PEG), metal ions, and/or incorporated
   invention, to further optimize the yields of protein with the           into polymeric compounds such as polyacetic acid, polyg
    desired conformation.                                                  lycolic acid, hydrogels, dextran, etc., or incorporated into
       For example, after treatment, protein samples can be           50   liposomes, microemulsions, micelles, unilamellar or multi
    prepared for hydrophobic interaction chromatography (HIC)              lamellar vesicles, erythrocyte ghosts or spheroblasts. Suit
    by the following method. An equal volume of 850 mM                     able lipids for liposomal formulation include, without limi
    sodium citrate, 50 mM sodium phosphate, pH 6.5 is added                tation, monoglycerides, diglycerides, sulfatides,
    to the treated Sample, and allowed to equilibrate to room              lysolecithin, phospholipids, Saponin, bile acids, and the like.
    temperature. After filtering (e.g., using a 0.22 Om filter),      55   Preparation of such liposomal formulations is within the
    HIC chromatography is performed on a Toyopearl R. Butyl                level of skill in the art, as disclosed, for example, in U.S. Pat.
    650-M resin (Tosoh Biosep LLC, Montgomeryville, Pa.), at               No. 4,235,871; U.S. Pat. No. 4,501,728; U.S. Pat. No.
    a flow rate of 150 cm/hr, and a mass load of 2.1 mg ml,                4,837,028; and U.S. Pat. No. 4.737,323. Such compositions
    resin'. The column is prequilibrated with 3 column vol                 will influence the physical state, solubility, stability, rate of
    umes of 425 mM NaCitrate, 50 mM PO. pH 6.5, sample is             60   in vivo release, and rate of in vivo clearance, and are thus
    loaded, and then washed through with 3 column volumes of               chosen according to the intended application, so that the
    425 mM NaCitrate, 50 mM PO. pH 6.5. Elution can be                     characteristics of the carrier will depend on the selected
    performed with a gradient of 425 mM NaCitrate, 50 mM                   route of administration. Sustained-release forms suitable for
    PO, pH 6.5 to OmMNaCitrate, 50 mMPO, pH 6.5 in a total                 use include, but are not limited to, polypeptides that are
    of 5 column volumes. Fractions can be collected during the        65   encapsulated in a slowly-dissolving biocompatible polymer
    elution. The column can be stripped with 3 column volumes              (such as the alginate microparticles described in U.S. Pat.
    of water followed by 3 column volumes of 0.1M NaOH.                    No. 6,036.978), admixed with such a polymer (including
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 162 of 166 PageID: 2671


                                                        US 7,157,557 B2
                                13                                                                  14
    topically applied hydrogels), and or encased in a biocom              method has been well documented (see Arakawa et al., 1992,
    patible semi-permeable implant.                                       Anal. Biochem. 203:53–57 and Wen et al., 1996, Anal.
       The invention having been described, the following                 Biochem. 240:155–166), and has an advantage of measuring
    examples are offered by way of illustration, and not limita           the nonglycosylated molecular weights of proteins and pep
    tion.                                                                 tides that are glycosylated. The SEC and UV data were
                                                                          collected using an Integral HPLC system (PerSeptive Bio
                            EXAMPLE 1.                                    systems, Inc.) with a BioSil-400-5 column (from BioRad)
                                                                          using a flow rate of 1 ml/min. The elution buffer consisted
            Biophysical Assessment of TNFR:Fc Fractions #2                of 100 mM phosphate (pH 6.8) and 100 mMNaCl. ADAWN
                               and #3                                10   DSP multi-angle light scattering detector and Optilab DSP
                                                                          refractometer were both purchased from Wyatt Technology,
       The p75 TNFR:Fc elutes off a hydrophobic interaction               Inc. Calibration standards to determine instrumental con
    column (HIC) as three distinct peaks termed Fraction #1,              stants included BSA dimer, BSA monomer and ovalbumin
    Fraction #2 and Fraction #3 (see FIG. 1). Fraction #2 is the          (FIG. 2).
    desired fraction. Fraction #3 was of particular interest since   15      Differential Scanning Calorimetry (DSC): Physical prop
    it can comprise from 20 to 60% of the sample and has been             erties of unfolding were measured using a MicroCal MC-2
    shown to exhibit low TNF binding activity and A375 bio                DSC instrument in upscan mode. Samples were prepared by
    activity in comparison with Fraction #2. Therefore, in the            buffer exchanging into the same TMS buffer at pH 7.4.
    interest of understanding the differences between these two           Samples contained about 4 mg/ml protein and were evalu
    fractions and ascertaining what factors contribute to the loss        ated against the buffer (absent protein) as a reference. The
    in activity for Fraction #3 as it pertains to structure and           scan rate was 67° C./hr spanning the temperature regime
    conformation, biophysical studies were carried out. In this           from 20° C. to 90° C. Collected scans were subsequently
    example, we analyzed Fraction #2 and Fraction #3 using                converted into concentration normalized scans to better
    Circular Dichroism, Fluorescence, on-line SEC/UV/LS/RI,               compare enthalpic behavior of unfolding transitions while
    and differential scanning calorimetry (DSC).                     25   taking into account differences in concentration (data
    Materials and Methods                                                 reported as kcal/mole).
       Materials: The starting material was TNFR:Fc in TMS                Results
    buffer (10 mM Tris, 4% mannitol, 1% sucrose). HIC eluted                Circular Dicliroism. The near-UV Circular Dichroism
    fractions of this material were isolated as Fractions #2 and     30   measurements expressed in terms of mean residue ellipticity
    #3 for experimental studies described below.                          are shown in FIG. 2. Changes in a broad feature near 270 nm
      Circular Dichroisim: Studies were carried out in the near           were evident between Fraction #2 and #3 as shown by a
    (250–340 nm) and far-UV (190–250 nm) regions. The                     greater proportion of negative ellipticity in the spectrum of
    near-UV studies were carried out to elucidate differences in          Fraction #3 (indicated by the arrow in FIG. 2A). It was noted
    tertiary structure while the far-UV studies were used to         35   that the spectral behavior of the starting material closely
    characterize differences in secondary structure.                      matches that of Fraction #2 but does exhibit a subtle
      The near-UV Circular Dichroism measurements were                    negative displacement in the same region Surrounding 270
    conducted in the TMS solutions with the following concen              nm. This result seemed consistent as Fraction #3 made up a
    trations. Starting material was diluted to 6.25 mg/ml while           Small part of the starting material and So its contribution to
    the Fractions #2 and #3 were evaluated at their existing         40   the overall ellipticity in this region was greatly reduced but
    concentrations of 9.4 and 5.4 mg/ml, respectively. A Circular         in the same displacement direction. Reproducibility of the
    Dichroism cell with a path length of 0.1 cm was used and              Fraction #3 spectrum confirmed the observed displacement
    scans conducted from 340 to 250 nm.                                   of this sample to be real. With this in mind, and knowing that
       The far-UV Circular Dichroism measurements were per                disulfides give rise to a broad negative elliptical feature in
    formed with the protein buffer exchanged into 10 mM              45   this region of the Circular Dichroism spectrum (see Kahn, P.
    sodium phosphate (pH 7.0) and subsequently evaluated                  C., 1978, Methods Enzymol. 61:339–378 and Kosen et al.,
    using a 0.1 cm path length cell scanned from 250 to 190 nm.           1981, Biochemistry 20:5744–5754), the near-UV Circular
    Secondary structure composition was evaluated using con               Dichroism spectrum was curve-fitted to estimate what the
    vex constraint analysis (CCA) (Perczel et al., 1991, Protein          observed changes in this region mean in terms of tertiary
    Engrg. 4:669-679).                                               50   structure. The results of the curve-fitted data are presented in
       Fluorescence Spectroscopy: Samples were examined after             FIG. 2B and showed a small red-shift (3 nm) and enhanced
    dilution to approximately 50 microgram/ml using two dif               negative displacement consistent with the contribution aris
    ferent excitation wavelengths. Tyrosine and tryptophan fluo           ing from a change in tertiary structure involving disulfides
    rescence was examined with an excitation of 270 nm while              when comparing Fraction #3 with #2.
    tryptophan fluorescence was exclusively evaluated using an       55     The far-UV Circular Dichroism has been used to estimate
    excitation of 295 nm (Lakowicz, J. R. in “Principles of               secondary structure composition of proteins (Perczel et al.,
    Fluorescence Spectroscopy”. Plenum Press, 1983. New                   1991, Protein Engrg. 4:669-679). Secondary structure
    York, N.Y., 342–343). Fluorescence scans extended from                assignments using CCA were performed. Calculated spectra
    300 to 440 nm for 270 nm excitation and from 310 to 440               comprised of the sum of the secondary structure elements
    nm for 295 nm excitation. Four consecutive scans were            60   were compared with experimentally observed spectra and
    signal averaged for each spectrum. Normalized data were               exhibited a good fit. The secondary structures of both
    reported to evaluate differences in frequency arising from            fractions were comparable within limits of experimental
    the samples.                                                          precision (within 10%). Therefore, this experiment did not
       Online-SEC/UV/LS/RI: The molecular weights of eluting              distinguish any differences regarding secondary structure for
    components using size exclusion chromatography were              65   either of these two fractions.
    ascertained using ultraviolet (UV (a) 280 nm), light scatter             Fluorescence Spectroscopy. Knowing that there were
    ing (90°), and refractive index (RI) detection in series. This        significant differences observed in the near-UV Circular
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 163 of 166 PageID: 2672


                                                        US 7,157,557 B2
                                  15                                                                   16
    Dichroism region, fluorescence spectroscopy was employed              Suggested by the Small increase in retention time observed in
    to ascertain complimentary differences in tertiary structure          the HIC elution of Fraction #3. It is interesting that there are
    assignable to tryptophan and tyrosine fluorescence. Using             no discernible differences found in the fluorescence data that
    two excitation wavelengths, it was possible to determine that         would indicate Such a change in conformational structure. If
    the spectra for all three cases considered (SM, Fraction #2      5    one considers the primary structure of TNFR:Fc in terms of
    and #3) were Super-imposable with fluorescence maxima                 the distribution of tyrosines (Y) and tryptophans (W), it
    near 338 nm. Since the three-dimensional structure of a               becomes apparent that the region extending from the C-ter
    given protein is responsible for emission maxima of native            minal portion of residue 104 of the TNFR domain to residue
    proteins, these results suggested that the average structure          296 of the N-terminal portion of the Fc (comprising 40% of
    involving the intrinsic fluorophores, tryptophan and tyrosine    10
                                                                          the linear sequence of TNFR:Fc) is devoid of these intrinsic
    was unperturbed.                                                      fluorophores. Therefore, one possible explanation consistent
       On-line SEC/UV/LS/RI. The light scattering studies per             with the data might be that tertiary structure remote from the
    formed on-line with SEC yielded molecular weights of the              Fc hinge region is relatively unchanged while that from
    main elution peak that were in agreement with the non                 about residue C115 to C281 may be somewhat altered
    glycosylated polypeptide molecular weight of TNFR:Fc                  conformationally. This region of the molecule comprises 10
    (e.g., 102 kD). Although there were clear differences in the          possible cysteines that may be affected with supposedly little
    compositions of eluting species evaluated with this tech              consequence of structural change affecting local structure of
    nique, when comparing the elution profile of Fraction #3              tyrosines and tryptophans. It is noted that it is currently
    with Fraction #2 (FIG. 3A and B), the main peak comprising            unknown as to how this molecule is folded and it would
    the majority component was measured to be 102.5+1.6 kD                seem plausible that the cysteines that make up disulfides that
    (Retention Volume=8.4 mL) and 101.9-2.1 kD (Retention                 are more remote from any given tryptophan or tyrosine
    Volume=8.3 mL), respectively. The precision was expressed             residue would be logical Suspects for tertiary structural
    as the standard deviation of 23 slices through the elution            changes that produce the observed near-UV Circular
    peak bracketed by the vertical dashed lines in FIG. 3. It was         Dichroism results but exhibit little impact on the vicinal
    also noted that a respectable signal of the descending           25
                                                                          structure involving tyrosines and tryptophans. This idea
    shoulder for Fraction #3 permitted determination of the               does not preclude the possibility that there is some unusual
    polypeptide molecular weight to be 78.1+3.7 kD (this evalu            change in structure within one or both of the TNFR arms that
    ation considered 8 slices Surrounding the peak labeled at             does not invoke an appreciable change in the net effect of
    8.85 mL). As exhibited by the precision associated with the           fluorescence arising from tyrosines and tryptophans. The
    molecular weight determination of this component, this peak      30
                                                                          fact that the fluorescence data (which is insensitive to
    exhibited greater heterogeneity and as a result was suspect           disulfides) show no change and the near-UV (that is sensi
    of greater polydispersion than the main peak. Fraction #3             tive to disulfides, tyrosines, and tryptophans) exhibits a
    also contained a significant amount of high molecular                 Small negative displacement consistent with disulfide struc
    weight species consistent with the elution Volume of a                tural modification does imply that disulfides play a role in
    predominantly dimeric form of TNFR:Fc (near 7.5). Hence,         35
                                                                          the difference between Fractions #2 and #3.
    it was determined that Fraction #3 is comprised of several              In Summarizing the remaining data generated concerning
    species including aggregates and fragmented portions of the           Fraction #3, aspects related to molecular weight and sec
    molecule.
       Differential Scanning Calorimetry. DSC measurements                ondary structure were found to be indistinguishable from
                                                                     40
                                                                          Fraction #2.
    carried out on the two fractions yielded significant differ
    ences in the unfolding of the TNFR moiety of the TNFR:Fc                                      EXAMPLE 2
    molecule (FIG. 4). As shown more clearly in the baseline
    corrected data (FIG. 4B), there is a 2.8° C. shift to lower                  Disulfide Exchange Experiments on TNFR:Fc
    temperature in the melting transition (Tim) when comparing                            Fraction #3 with Glutathione
                                                                     45
    a Tm of 52.5° C. (Fraction #2) with a Tm of 49.7° C.
    (Fraction #3). The transition is slightly broader for Fraction          This experiment was designed to assess a variety of
    #3 with a half-width at half the transition maximum of 8°C.
    in comparison with Fraction #2 having a half-width of 6.5°            treatments to drive TNRF:Fc Fraction #3 into the confor
    C. This low temperature transition has been identified from           mation of Fraction #2 in a process amenable to large-scale
    thermal unfolding experiments of TNFR:Fc monomer to be           50   production runs.
    due the TNFR domain of the molecule. Thermal transitions              Materials and Methods
    at 69.1° C. and 83.4°C. have been assigned to the Fc portion
    of the molecule. These latter two unfolding transitions align           Materials. The starting material was TNFR:Fc as a Protein
    well and are comparable in terms of Tms and component                 Aelute, a pure HIC elute of Fraction #3, and a 50:50 mixture
    enthalpies.                                                      55   of HIC elutes Fraction H2 and Fraction #3. Buffers were 0.1
                                                                          M. citrate or 0.1 M Tris/glycine at pH 7.6, pH 8.6 or pH 9.6.
    Discussion                                                            Protein concentration of the TNFR:Fc was from 0.2 to 4.5
      Among the methods tested, differences were observed in              mg/mL. A redox coupling system of reduced glutathione and
    the near-UV Circular Dichroism and DSC measurements.                  glutathione (GSH/GSSG at a ratio of 10:1) was added at 0.1
    Differential scanning calorimetry data Support a loosening of    60   to 5 mM GSH. Incubation temperature was varied at 4
    structure that is assignable to the receptor moiety of the            degrees, 22 degrees or 31 degrees Centigrade.
    molecule with little change observed in the region of the Fc.            Methods. Disulfide exchange was quenched by acidifica
    The near-UV Circular Dichroism results suggested that                 tion of the sample to pH 6 with 1 Macetic acid. Treated
    disulfides are involved with tertiary structural changes asso         preparations of recombinant protein were characterized by
    ciated with Fraction #3. These changes may arise as a            65   analytical HIC, SEC (retention time, aggregate concentra
    consequence of buried disulfides gaining more exposure to             tion) and solid-phase TNF binding assay to determine the
    the solvent and account for an increase in hydrophobicity as          percentage and yield of Fraction #2.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 164 of 166 PageID: 2673


                                                                US 7,157,557 B2
                                       17                                                                    18
    Results and Discussion                                                       to large-scale production runs. The procedure can be per
       Treatment efficiency as a function of pH and GSH con                      formed on a purified Fraction #3, a mixture of Fractions #2
    centration. Significant % of the protein in Fraction #3 (at                  and #3, and/or following other separation techniques such as
    least 10%) was converted Fraction #2 when treatment was                      Protein A chromatography, with similar results.
    performed at both 0.1 mM GSH/pH 7.6 and 0.1 mM                               Materials and Methods
    GSH/pH 8.6. However, efficiency was greatly improved                           The starting material was TNFR:Fc as a pure HIC elute of
    (from 45% to almost 70%) when treatment was performed                        Fraction #3 or as a Protein A-eluted TNFR:Fc containing
    at 0.1 mM GSH/pH 9.6:1 mM GSH/pH 7.6:1 mM GSH/pH                             both Fraction H2 and #3. Buffers were 0.1 M citrate or 0.2
    8.6; and 1 mM GSH/pH 9.6. Thus, although treatment                           M Tris at pH 8.5. Protein concentration of the TNFR:Fc was
    efficiency is sensitive to pH and free thiol concentration, it          10
                                                                                 2.5 to 3 mg/mL.
    can be effectively performed over a wide range of these                        A redox coupling system of L-cysteine (varying from 0 to
    variables.
       Temperature effects. Fraction #3 was treated at three                     50 mM) was utilized. The procedure was also assessed
    different temperatures, 4° C., 22° C. and 31° C. The GSH                     +/-L-cystine (0.025 to 0.5 mM) and +/-1 mM EDTA.
                                                                                 Incubation temperature was assessed at 4, 15, and 22
    concentration was held at 1 mM, and pH 8.6. After 16 hours,             15
                                                                                 degrees Centigrade for 6, 18, and 48 hours. Disulfide
    the treatment groups all exhibited significant conversion of                 exchange was quenched by acidification of the sample to pH
    Fraction #3 into Fraction #2, but conversion seemed slightly                 7 with NaH2PO or 0.85 M citrate. Treated preparations of
    more efficient at the two lower temperatures.                                recombinant protein were characterized by analytical HIC
       Clone effects. Six different cell line clones, all producing              and SEC (retention time, aggregate concentration) to deter
    TNFR:Fc, were tested in a standardized protocol based upon                   mine the percentage and yield of Fraction #2 and Fraction
    the above results. Specifically, a Protein Aelution containing               #3, cysteinylation and free Sulfhydral assays.
    0.4 to 0.7 mg/mL of TNFR:Fc (at about pH 4) was adjusted
    to pH 8.6 using 1M Tris/glycine (final concentration 0.1 M                   Results and Discussion
    Tris/glycine). These solutions were adjusted to 1 mM EDTA                       Treatment efficiency as a function of L-cysteine concen
    and 2.5 mM GSH/0.25 mM GSSG and incubated at room                       25   tration (0-5 mM). A significant percentage of the TNFR:Fc
    temperature for about 16 hours. Disulfide exchange was                       protein in HIC Fraction #3 (average 10%) was converted to
    quenched by acidification as described above.                                Fraction #2 when treatment was performed with 0.25 mM
      Each of six different clones all showed improvement in                     L-cysteine in the absence of L-cystine or EDTA in four
    production and yield of Fraction #2. The reduction of HIC                    replicate samples (FIG. 6). However, efficiency was greatly
    Fraction #3 by treatment in the various clones was 64%,                 30   improved (from 45% to almost 70%) when treatment was
    72%, 77%, 78%, 78% and 83%. The increase in HIC                              performed at 1 mM L-cysteine or 5 mM L-cysteine (FIG. 6).
    Fraction #2 in the same clones was 37%, 64%, 78%, 70%,                       The effect of cystine in these reaction conditions varied with
    44% and 54%, respectively. Percent increase in HIC Frac                      EDTA presence (see below). For a given cell culture batch
    tion #2 was well correlated with the 96 increase in Binding                  (samples from four different cell culture batches were
    Units, as shown in FIG. 5. Thus, the methods appeared                   35   treated), the treatment process was reproducible.
    generally applicable across all clones tested.                                  Treatment efficiency as a function of higher L-cysteine
       Binding assays. Three different preparations of TNFR:Fc                   concentration (5–50 mM). Higher concentrations of L-cys
    were assayed in a solid-phase TNF binding assay. Samples                     teine (5, 15 and 50 mM L-cysteine) used to treat TNFR:Fc
    11-6 and 12 were eluants from a Protein A column. Sample                     resulted in a decrease in HIC Fraction #3 from the starting
    8085-47 was also eluted from a Protein A column, and then               40   material in each case, but 5 mM L-cysteine was most
    subjected to an additional HIC purification step; this sample                effective in promoting the accumulation of Fraction #2 (FIG.
    contained exclusively Fraction #3. Samples were examined                     7). It is estimated that higher concentrations of L-cysteine
    in the binding assay before and after disulfide exchange as                  either significantly reduced the sulfhydryl moieties in the
    described above. The results presented below in Table 1                      molecule or required too long to re-oxidize.
    show an increase in ligand binding activity after treatment of          45      Treatment efficiency as a function of additional L-cys
    all samples with glutathione.                                                teine feeding. In order to attempt to increase disulfide
                                                                                 exchange efficiency, TNFR:Fc was treated with 5 mM
                                 TABLE 1.                                        L-cysteine and incubated at 4 degrees Centigrade for 18
                                                                                 hours. Additional L-cysteine (0-5 mM) was then added, and
      TNF binding activity of TNFR:Fc before and after disulfide exchange   50   the samples incubated at 4 degrees Centigrade for two
                        Pre-exchange         Post-exchange        %              additional days. Under these conditions, no significant effect
        Sample             (activity/mg of protein)             Change           on the ratio of HIC Fraction #3 to Fraction #2 was noted by
                                                                                 additional L-cysteine feeding.
        11-6
        12
                         4.16 x 107
                         4.36 x 107
                                               5.73 x 107
                                               6.13 x 107
                                                                 27%
                                                                 29%
                                                                                    Effect of EDTA, cystine and L-cysteine. The effect of
        8085-47          1.90 x 107            6.75 x 107        729%
                                                                            55   cystine (0-0.4mM) in combination with L-cysticine (5 mM)
                                                                                 on TNFR:Fc was assessed in the presence or absence of 1
                                                                                 mM EDTA. Optimal results in the presence of 1 mM EDTA
                                                                                 occurred with concentrations of cystine in the range of
                               EXAMPLE 3                                         0.1-0.2 mM.
                                                                            60      Copper, temperature and time effects. TNFR:Fc was
           Disulfide Exchange Experiments on TNFR:Fc                             treated at with 5 mM L-cysteine at 4 degrees and 22 degrees
                      Treated with L-Cysteine                                    Centigrade for either 6 or 18 hours. Completion of treatment
                                                                                 of TNFR:Fc was assayed by copper addition followed by
       This experiment was designed to assess cysteine/cystine                   HIC. After 6 hours of incubation, disulfide exchange is more
    as reduction/oxidation coupling reagents for TNFR:Fc. The               65   complete at 4 degrees than 22 degrees, and treatment is
    procedure allows assessment of change of HIC Fraction #3                     clearly more complete after 18 hours at 4 degrees Centigrade
    into the conformation of Fraction #2 in a process amenable                   (FIGS. 8A and 8B).
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 165 of 166 PageID: 2674


                                                                US 7,157,557 B2
                                 19                                                                         20
       Comparison of analytical- Versus preparative-scale L-cys                     7. The method of claim 6 wherein the pH is about 7.6 to
    teine treatment efficiency. Based upon the treatment condi                    about 9.6.
    tions optimized at Small scale, TNFR:Fc (2.5 mg/mL in 0.2                       8. The method of claim 7, wherein the pH is about 8.6.
    M Tris, pH 8.5) in either 3 mL or 20 L quantities were treated                  9. The method of claim 1 wherein the reduction/oxidation
    with 5 mM L-cysteine (in the absence of cystine or EDTA),                     coupling reagent comprises glutathione.
    incubated at 4 degrees Centigrade for 18 hours, diluted with                    10. The method of claim 9 wherein the ratio of reduced
    and equal volume of 850 mM sodium citrate, 50 mM sodium                       glutathione to oxidized glutathione is about 1:1 to about
    phosphate, pH 6.5 to quench the treatment, and chromato                       100:1.
    graphed on HIC. Control samples of Preparative and Ana                          11. The method of claim 1 wherein the reduction/oxida
    lytical scale TNFR:Fc had 63% and 68% Fraction #3,                       10   tion coupling reagent comprises cysteine.
    respectively. After treatment with the above conditions,                         12. The method of claim 1 wherein the contacting step is
    Fraction #3 was reduced to 28% in both Preparative and                        performed for about 4 to about 16 hours.
    Analytical scales. Therefore the treatment efficiency was                        13. The method of claim 1 wherein the contacting step is
    56% and 59% for the Preparative and Analytical samples,                       performed at about 25°C.
    respectively (Table 2). This experiment demonstrates that                15      14. The method of claim 1 wherein the contacting step is
    the process is amenable to larger scale treatment.                            performed at about 4°C.
                                                                                     15. The method of claim 1 wherein the contacting step is
                                 TABLE 2                                          quenched by acidification.
                                                                                     16. The method of claim 1 wherein the isolating step
         Analytical vs. Preparative Scale Disulfide Exchange Procedure            comprises one or more chromatography steps.
                       PREPARATIVE                   ANALYTICAL                      17. The method of claim 1 wherein the protein concen
                                                                                  tration of the recombinant soluble form of the p75 TNF
                  Fraction #2    Fraction #3    Fraction #2    Fraction #3        receptor is from about 0.5 to about 10 mg/ml.
    Control          37%            63%            32%             68%               18. The method of claim 1 wherein the ratio of reducing
    Exchange         729%           28%            729%            28%       25   thiols in the reduction/oxidation coupling reagent to disul
    Exchange “efficiency            S6%                            59%            fide bonds in the protein is about 320:1 to about 64,000:1
                                                                                  (reducing thiols: disulfide bond).
       Thus, although treatment redox efficiency is affected by                      19. The method of claim 1 further comprising formulating
    free thiol concentration, temperature and time, it can be                     the fraction of the preparation of the recombinant soluble
    effectively optimized and performed over a wide range of                 30   form of the p75 TNF-receptor with the desired conformation
                                                                                  in a sterile bulk form.
    variables. The treatment protocols can also be performed on                     20. The method of claim 1 further comprising formulating
    both small and large scale with reproducibility.
       The present invention is not to be limited in scope by the                 the fraction of the preparation of the recombinant soluble
    specific embodiments described herein, which are intended                     form of the p75 TNF-receptor with the desired conformation
                                                                             35   in a sterile unit dose form.
    as single illustrations of individual aspects of the invention,                  21. The method of claim 1 wherein the desired confor
    and functionally equivalent methods and components are
    within the scope of the invention. Indeed, various modifi                     mation has a higher binding affinity for a TNF.
                                                                                    22. The method of claim 21 wherein the TNF is TNF
    cations of the invention, in addition to those shown and                      alpha.
    described herein will become apparent to those skilled in the            40      23. The method of claim 1 wherein the contacting step is
    art from the foregoing description and accompanying draw                      performed in a solution essentially free of chaotrope.
    ings. Such modifications are intended to fall within the scope                   24. A method of promoting a desired conformation of a
    of the appended claims.
       What is claimed is:
                                                                                  glycosylated recombinant soluble form of a p75 TNF
                                                                                  receptor, the method comprising
       1. A method comprising:                                               45      contacting a preparation of the glycosylated recombinant
       contacting a preparation of a recombinant soluble form of                        soluble form of the p75 TNF-receptor that contains a
          a p75 TNF-receptor that has been produced by mam                             mixture of at least two configurational isomers of the
          malian cells with a reduction/oxidation coupling                             glycosylated recombinant soluble form of the p75
          reagent, at a pH of about 7 to about 11, and isolating a                     TNF-receptor with a reduction/oxidation coupling
          fraction of the preparation of the recombinant soluble             50        reagent for a time Sufficient to increase the relative
          form of the p75 TNF-receptor with a desired confor                           proportion of the desired configurational isomer and
          mation, wherein the desired conformation has a higher                      determining the relative proportion of the desired con
          binding affinity than an undesired conformation for a                        figurational isomer in the mixture,
          cognate ligand of the p75 TNF-receptor.                                   wherein the desired configurational isomer has a higher
       2. The method of claim 1 wherein the recombinant soluble              55        binding affinity than an undesired configurational iso
    form of the p75 TNF-receptor contains at least two domains.                        mer for a cognate ligand of the p75 TNF-receptor.
       3. The method of claim 2 wherein at least one domain of                       25. The method of claim 24 wherein the glycosylated
    the recombinant soluble form of the p75 TNF-receptor has                      recombinant soluble form of the p75 TNF-receptor contains
    a stable conformation, and at least one domain of the protein                 at least two domains.
    has an unstable conformation.                                            60      26. The method of claim 25 wherein at least one domain
      4. The method of claim 1 wherein the recombinant soluble                    of the glycosylated recombinant soluble form of the p75
    form of the p75 TNF-receptor is a Fc fusion protein.                          TNF-receptor has a stable conformation, and at least one
       5. The method of claim 4 wherein the preparation of the                    domain of the glycosylated recombinant soluble form of the
    recombinant soluble form of the p75 TNF-receptor has been                     p75 TNF-receptor has an unstable conformation.
    purified from a Protein A or Protein G column.                           65     27. The method of claim 24 wherein the glycosylated
       6. The method of claim 1 wherein the pH is from about 7                    recombinant soluble form of the p75 TNF-receptor is a Fc
    to about 10.                                                                  fusion protein.
Case 2:19-cv-11755-CCC-MF Document 107 Filed 12/23/19 Page 166 of 166 PageID: 2675


                                                       US 7,157,557 B2
                               21                                                                     22
      28. The method of claim 27 wherein the preparation of the             41. The method of claim 24 wherein the determining step
    glycosylated recombinant soluble form of the p75 TNF                 comprises one or more chromatography steps.
    receptor has been purified from a Protein A or Protein G                42. The method of claim 24 wherein the determining step
    column.                                                              comprises a binding reaction.
      29. The method of claim 24 wherein the pH is from about       5
                                                                            43. The method of claim 24 comprising isolating a
    7 to about 10.
      30. The method of claim 29 wherein the pH is about 8.6.            fraction of the preparation of the glycosylated recombinant
      31. The method of claim 24 wherein the reduction/                  soluble fonn of the p75 TNF-receptor with the desired
    oxidation coupling reagent is selected from the group con            configurational isomer.
    sisting of glutathione, cysteine, DTT (dithiothreitol), 2-mer   10      44. The method of claim 43 comprising formulating the
    captoethanol and dithionitrobenzoate.                                desired configurational isomer in a sterile unit dose form.
      32. The method of claim 31 wherein the reduction/                     45. The method of claim 24 wherein the desired configu
    oxidation coupling reagent comprises reduced glutathione.            rational isomer has a higher binding affinity for a TNF.
      33. The method of claim 32 wherein the reduced glu                   46. The method of claim 45 wherein the TNF is TNF
    tathione is at a concentration of about 1 mM to about 10        15
    mM.                                                                  alpha.
       34. The method of claim 31 wherein the reduction/                    47. The method of claim 24 wherein the contacting step
    oxidation coupling reagent comprises reduced cysteine.               is performed in a solution essentially free of chaotrope.
       35. The method of claim 31 wherein the ratio of reducing             48. A method comprising formulating into sterile unit
    thiols in the reduction/oxidation coupling reagent to disul          dose form a recombinant soluble form of the p75 TNF
    fide bonds in the protein is about 320:1 to about 64,000:1           receptor that has been produced by mammalian cells, con
    (reducing thiols: disulfide bond).                                   tacted with a reduction/oxidation coupling reagent, and
       36. The method of claim 24 wherein the protein concen             isolated from the fraction of the protein with an undesired
    tration is from about 0.5 to about 10 mg/ml.                         conformation, wherein the undesired conformation has a
       37. The method of claim 24 wherein the contacting step       25
                                                                         lower binding affinity for a cognate ligand of the p75
    is performed for about 4 to about 16 hours.                          TNF-receptor.
       38. The method of claim 24 wherein the contacting step
    is performed at about 25°C.                                            49. The method of claim 48 wherein the contacting step
       39. The method of claim 24 wherein the contacting step            has been performed in a solution essentially free of chao
    is performed at about 4°C.                                      30   trope.
       40. The method of claim 24 wherein the contacting step
    is quenched by acidification.
